Exhibit 10.1

 

*** Indicates CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

PURCHASE AGREEMENT

 

between

 

THE BOEING COMPANY

 

 

and

 

 

NORTHWEST AIRLINES, INC.

 

 

 

Relating to Boeing Model 787-8 Aircraft

 

Purchase Agreement Number 2924

 

--------------------------------------------------------------------------------


 

PA 2924

Northwest Airlines, Inc.

 

TABLE OF CONTENTS

 

 

 

 

 

 

 

 

 

 

ARTICLES

 

 

 

 

1.

Subject Matter of Sale

 

 

 

 

2.

Delivery, Title and Risk of Loss

 

 

 

 

3.

Price of Aircraft

 

 

 

 

4.

Taxes

 

 

 

 

5.

Payment

 

 

 

 

6.

Excusable Delay

 

 

 

 

7.

Changes to the Detail Specification

 

 

 

 

8.

Federal Aviation Requirements and Certificates and Export License

 

 

 

 

9.

Representatives, Inspection, Flights and Test Data

 

 

 

 

10.

Assignment, Resale or Lease

 

 

 

 

11.

Termination for Certain Events

 

 

 

 

12.

Product Assurance; Disclaimer and Release; Exclusion of Liabilities; Customer
Support; Indemnification and Insurance

 

 

 

 

13.

Buyer Furnished Equipment and Spare Parts

 

 

 

 

14.

Contractual Notices and Requests

 

 

 

 

15.

Miscellaneous

 

 

ii

--------------------------------------------------------------------------------


 

PA 2924

Northwest Airlines, Inc.

 

TABLE OF CONTENTS

 

 

 

SA
NUMBER

 

 

 

TABLES

 

 

 

 

1.

Aircraft Deliveries and Pricing Descriptions

 

 

 

 

EXHIBITS

 

 

 

 

A [a05-12565_1ex10d1.htm#AircraftConfiguration_172118]

Aircraft Configuration [a05-12565_1ex10d1.htm#AircraftConfiguration_172118]

 

 

 

 

B [a05-12565_1ex10d1.htm#ProductAssuranceDocument_172130]

Product Assurance Document
[a05-12565_1ex10d1.htm#ProductAssuranceDocument_172130]

 

 

 

 


C [a05-12565_1ex10d1.htm#CustomerSupportDocument_172152]


CUSTOMER SUPPORT DOCUMENT [a05-12565_1ex10d1.htm#CustomerSupportDocument_172152]


 


 


 


 

D [a05-12565_1ex10d1.htm#ExhibitDToPurchaseAgreementNumber_172432]

Price Adjustments Due to Economic Fluctuations - Airframe and Engines
[a05-12565_1ex10d1.htm#ExhibitDToPurchaseAgreementNumber_172432]

 

 

 

 

E [a05-12565_1ex10d1.htm#BuyerFurnishedEquipmentProvisions_172405]

Buyer Furnished Equipment Provisions Document
[a05-12565_1ex10d1.htm#BuyerFurnishedEquipmentProvisions_172405]

 

 

 

 

F [a05-12565_1ex10d1.htm#AircraftDeliveryRequirementsAndRe_172028]

Aircraft Delivery Requirements and Responsibilities
[a05-12565_1ex10d1.htm#AircraftDeliveryRequirementsAndRe_172028]

 

 

iii

--------------------------------------------------------------------------------


 

PA 2924

Northwest Airlines, Inc.

 

TABLE OF CONTENTS

 

 

 

SA
NUMBER

 

 

 

LETTER AGREEMENTS

 

 

 

 

6-1162-SKC-971 [a05-12565_1ex10d1.htm#a61162skc971_172100]

Aircraft Performance Guarantees [a05-12565_1ex10d1.htm#a61162skc971_172100]

 

 

 

 

6-1162-SKC-972 [a05-12565_1ex10d1.htm#a61162skc972_172115]

Substitution Aircraft Performance Guarantees
[a05-12565_1ex10d1.htm#a61162skc972_172115]

 

 

 

 

6-1162-SKC-973 [a05-12565_1ex10d1.htm#a61162skc973_172130]

*** [a05-12565_1ex10d1.htm#a61162skc973_172130]

 

 

 

 

6-1162-SKC-974 [a05-12565_1ex10d1.htm#a61162skc974_172138]

*** [a05-12565_1ex10d1.htm#a61162skc974_172138]

 

 

 

 

6-1162-SKC-975 [a05-12565_1ex10d1.htm#a61162skc975_172152]

*** [a05-12565_1ex10d1.htm#a61162skc975_172152]

 

 

 

 

6-1162-SKC-976-1 [a05-12565_1ex10d1.htm#a61162skc9761_172201]

*** [a05-12565_1ex10d1.htm#a61162skc9761_172201]

 

 

 

 

6-1162-SKC-976-2 [a05-12565_1ex10d1.htm#a61162skc9762_172208]

*** [a05-12565_1ex10d1.htm#a61162skc9762_172208]

 

 

 

 

6-1162-SKC-977-1 [a05-12565_1ex10d1.htm#a61162skc9771_163857]

*** [a05-12565_1ex10d1.htm#a61162skc9771_163857]

 

 

 

 

6-1162-SKC-977-2 [a05-12565_1ex10d1.htm#a61162skc9772_163902]

*** [a05-12565_1ex10d1.htm#a61162skc9772_163902]

 

 

 

 

6-1162-SKC-980 [a05-12565_1ex10d1.htm#a61162skc980_164306]

Spares Initial Provisioning [a05-12565_1ex10d1.htm#a61162skc980_164306]

 

 

 

 

6-1162-SKC-981 [a05-12565_1ex10d1.htm#a61162skc981_164315]

Spares Matters [a05-12565_1ex10d1.htm#a61162skc981_164315]

 

 

 

 

6-1162-SKC-982 [a05-12565_1ex10d1.htm#a61162skc982_164323]

*** [a05-12565_1ex10d1.htm#a61162skc982_164323]

 

 

 

 

6-1162-SKC-983 [a05-12565_1ex10d1.htm#a61162skc983_164328]

*** [a05-12565_1ex10d1.htm#a61162skc983_164328]

 

 

 

 

6-1162-SKC-984 [a05-12565_1ex10d1.htm#a61162skc984_163652]

Open Configuration Matters [a05-12565_1ex10d1.htm#a61162skc984_163652]

 

 

 

 

6-1162-SKC-987 [a05-12565_1ex10d1.htm#a61162skc987_163730]

*** —Terms [a05-12565_1ex10d1.htm#a61162skc987_163730]

 

 

 

 

6-1162-SKC-990 [a05-12565_1ex10d1.htm#a61162skc990_163800]

Maintenance Cost Guarantee [a05-12565_1ex10d1.htm#a61162skc990_163800]

 

 

 

 

6-1162-SKC-1010 [a05-12565_1ex10d1.htm#a61162skc1010_163804]

*** [a05-12565_1ex10d1.htm#a61162skc1010_163804]

 

 

 

 

6-1162-SKC-1011 [a05-12565_1ex10d1.htm#a61162skc1011_163806]

*** [a05-12565_1ex10d1.htm#a61162skc1011_163806]

 

 

 

 

6-1162-SKC-1035 [a05-12565_1ex10d1.htm#a61162skc1035_171017]

Model 787 Flight Test Certification Program
[a05-12565_1ex10d1.htm#a61162skc1035_171017]

 

 

iv

--------------------------------------------------------------------------------


 

PA 2924

Northwest Airlines, Inc.

 

6-1162-SKC-1039 [a05-12565_1ex10d1.htm#a61162skc1039_171025]

Advance Payment Matters [a05-12565_1ex10d1.htm#a61162skc1039_171025]

 

 

 

 

6-1162-SKC-1040 [a05-12565_1ex10d1.htm#a61162skc1040_171028]

Special Matters [a05-12565_1ex10d1.htm#a61162skc1040_171028]

 

 

 

 

6-1162-SKC-1042 [a05-12565_1ex10d1.htm#a61162skc1042_171032]

*** [a05-12565_1ex10d1.htm#a61162skc1042_171032]

 

 

 

 

6-1162-SKC-1043 [a05-12565_1ex10d1.htm#a61162skc1043_171036]

*** [a05-12565_1ex10d1.htm#a61162skc1043_171036]

 

 

 

 

6-1162-SKC-1057 [a05-12565_1ex10d1.htm#a61162skc1057_171048]

Miscellaneous Matters [a05-12565_1ex10d1.htm#a61162skc1057_171048]

 

 

 

 

6-1162-SKC-1058 [a05-12565_1ex10d1.htm#a61162skc1058_171053]

787 Special Entry-into-Service Customer Support
[a05-12565_1ex10d1.htm#a61162skc1058_171053]

 

 

 

 

6-1162-SKC-1065 [a05-12565_1ex10d1.htm#a61162skc1065_171058]

Aircraft Model Substitution [a05-12565_1ex10d1.htm#a61162skc1065_171058]

 

 

 

 

6-1162-SKC-1087 [a05-12565_1ex10d1.htm#a61162skc1087_171109]

*** [a05-12565_1ex10d1.htm#a61162skc1087_171109]

 

 

 

 

6-1162-SKC-1150 [a05-12565_1ex10d1.htm#a61162skc1150_171113]

787 Training [a05-12565_1ex10d1.htm#a61162skc1150_171113]

 

 

 

 

6-1162-SKC-1151 [a05-12565_1ex10d1.htm#a61162skc1151_171117]

*** [a05-12565_1ex10d1.htm#a61162skc1151_171117]

 

 

v

--------------------------------------------------------------------------------


 


PURCHASE AGREEMENT NO. 2924


 

 

Relating to

 

 


BOEING MODEL 787 AIRCRAFT

 

This Purchase Agreement is entered into as of the 5th day of May, 2005 by and
between The Boeing Company, a Delaware corporation, with offices in Seattle,
Washington (Boeing), and Northwest Airlines, Inc., a Minnesota corporation, with
its principal office in Eagan, Minnesota (Buyer).

 

Accordingly, Boeing and Buyer agree as follows:

 

P.A. 2924

 

Page 1

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

ARTICLE 1.           Subject Matter of Sale.

 

1.1                                 The Aircraft.  Boeing will manufacture and
deliver to Buyer and Buyer will purchase and accept delivery from Boeing of 787
model aircraft in the quantities listed in Table 1 to this Purchase Agreement
(the Aircraft), manufactured in accordance with Boeing detail specification as
described in Exhibit A, as modified from time to time in accordance with this
Purchase Agreement (Detail Specification).

 

1.2                                 Additional Goods and Services.  In
connection with the sale of the Aircraft, Boeing will also provide to Buyer
certain other things under this Purchase Agreement, including data, documents,
training and services, all as described in this Purchase Agreement.

 

1.3                                 Performance Guarantees.  Any performance and
other guarantees applicable to the Aircraft will be expressly included in this
Purchase Agreement.

 

ARTICLE 2.           Delivery, Title and Risk of Loss.

 

2.1                                 Time of Delivery.  The Aircraft will be
delivered to Buyer by Boeing, and Buyer will accept delivery of the Aircraft, in
accordance with the schedule set forth in Table 1.

 

2.2                                 Notice of Target Delivery Date.  Boeing will
give Buyer notice of the target delivery week of the Aircraft approximately 60
days prior to the scheduled month of delivery.

 

2.3                                 Notice of Delivery Date.  Boeing will give
Buyer at least 14 days notice of the delivery date of the Aircraft.  If an
Aircraft delivery is delayed beyond such delivery date due to the responsibility
of Buyer, Buyer will reimburse Boeing for all reasonable costs incurred by
Boeing as a result of such delay, including reasonable amounts for storage,
insurance, Taxes, preservation or protection of the Aircraft and interest on
payments due (at the same rate as applied to advance payment deferrals described
elsewhere herein).

 

2.4                                 Place of Delivery.  The Aircraft will be
delivered at a facility selected by Boeing in the State of Washington, unless
mutually agreed otherwise.

 

2.5                                 Title and Risk of Loss.  Title to and risk
of loss of an Aircraft will pass from Boeing to Buyer upon delivery of such
Aircraft, but not prior thereto.

 

2.6                                 Bill of Sale.  Upon delivery of an Aircraft
Boeing will deliver to Buyer a bill of sale conveying good title to such
Aircraft, free of any liens, claims, charges, and encumbrances except for Buyer
Furnished Equipment and except for certain commercial software which is subject
to end user license agreements (EULA Software), and such other appropriate
documents of title as Buyer may reasonably require.

 

P.A. 2924

 

Page 2

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

ARTICLE 3.           Price of Aircraft.

 

3.1                                 Definitions.

 

3.1.1                        Optional Features are the features to be
incorporated in Exhibit A as selected by Buyer.

 

3.1.2                        Airframe Price is the price in July $2004
identified as the Airframe Price on Table 1 to this Purchase Agreement.

 

3.1.3                        Engine Price is the price specified in Table 1 to
this Purchase Agreement and includes an aggregate price for the engine model
selected by Buyer and all accessories, equipment and parts provided by the
engine manufacturer (Engines) installed on the Aircraft.

 

3.1.4                        Aircraft Basic Price is comprised of the Airframe
Price, the Engine Price and the price of the Optional Features.

 

3.1.5                        Economic Price Adjustment is the adjustment to the
Aircraft Basic Price as calculated pursuant to Exhibit D.

 

3.1.6                        Aircraft Price is the total amount Buyer is to pay
for the Aircraft at the time of delivery.

 

3.2                                 Aircraft Basic Price.

 

The Aircraft Basic Price, expressed in July 2004 dollars, is set forth in Table
1.

 

3.3                                 Aircraft Price.  The Aircraft Price will be
established at the time of delivery of such Aircraft to Buyer and will be the
sum of:

 

3.3.1                        the Aircraft Basic Price, as determined in
accordance with this Article; plus

 

3.3.2                        the Economic Price Adjustments for the Aircraft
Basic Price, as calculated pursuant to the formulas set forth in Exhibit D
(Price Adjustment Due to Economic Fluctuations - Airframe and Engine); plus

 

3.3.3                        other price adjustments made pursuant to this
Purchase Agreement or other written agreements executed by Boeing and Buyer.

 

P.A. 2924

 

Page 3

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

3.4                                 Advance Payment Base Price.

 

For advance payment purposes, the estimated delivery prices of the Aircraft have
been established, using currently available forecasts of the escalation factors
used by Boeing as of the date of signing this Purchase Agreement.  The Advance
Payment Base Price of each Aircraft is set forth in Table 1.

 

ARTICLE 4.           Taxes.

 

4.1                       Taxes.  Except as provided in Section 4.4 Buyer will
pay all taxes imposed lawfully by any domestic or foreign taxing authority
arising out of or in connection with the performance of this Purchase Agreement;
provided, however, Buyer shall not be responsible for any Taxes which are
incurred as a result of Boeing’s gross negligence or willful misconduct.  In
this agreement “taxes” are defined as all taxes, fees, charges or duties and any
interest, penalties, fines, or other additions to tax, including, but not
limited to, sales, use, value added (which are in the nature of a sales tax),
gross receipts, stamp, excise, transfer and similar taxes.

 

4.2                       Taxes Relating to Buyer Furnished Equipment.  Buyer is
responsible for the proper filing of all applicable tax returns, reports and
declarations and payment of all taxes related to or imposed on Buyer Furnished
Equipment.

 

4.3                       Reimbursement of Boeing.  Buyer will promptly
reimburse Boeing on demand, net of additional taxes thereon, for any Taxes for
which Buyer is responsible pursuant to this Article 4 and that are imposed on
and paid by Boeing or which Boeing is responsible for collecting.

 

4.4                       Exclusions.  Excluded from the coverage of this
Article 4 are any and all foreign, federal, state or local taxes on or based on
or measured by Boeing’s net or gross income (other than sales taxes imposed on
the receipts from this transaction), or any franchise, capital stock, net or
gross receipts (other than sales taxes imposed on the receipts of this
transaction) or other “doing business” taxes, which may be imposed by any taxing
jurisdiction (including but not limited to Washington State business and
occupation taxes except those relating to Buyer Furnished Equipment) and any
taxes imposed prior to and unrelated to delivery of the Aircraft, and Buyer
shall not be liable for any such taxes.

 

4.5                       Tax Minimization.  Boeing and Buyer agree to cooperate
in closing the sale of any aircraft or other thing furnished under this Purchase
Agreement in a jurisdiction that will render the purchase and sale transaction
free of all Taxes whatsoever to the Buyer or additional taxes to Boeing. 
Therefore, closing with funds and documents held in escrow may be a requirement
of the Buyer until the property is positioned, at Buyer’s expense, in a tax
exempt location.  Boeing and Buyer further agree that each shall provide to the
other such documents and certificates as they may reasonably request in
connection with any claims for exemption from the payment of Taxes.

 

4.6                       Contests.  If a claim is made against Boeing for any
Taxes for which Buyer is responsible pursuant to this Article 4, Boeing shall
promptly notify Buyer in writing at the following address:

 

P.A. 2924

 

Page 4

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Northwest Airlines, Inc.
Dept. A4450
5101 Northwest Drive
St. Paul, Minnesota 55111-3034
Attention: Senior Tax Counsel

 

If under the applicable law of the taxing jurisdiction Buyer is allowed to
contest directly such tax in its own name, then Buyer shall be entitled, at its
own expense and in its own name, to contest the imposition, validity,
applicability, or amount of such tax and, to the extent permitted by law,
withold payment during pendancy of such contest.  If Buyer is not permitted by
law to contest such tax in its own name, upon Buyer’s request, Boeing shall in
good faith and using best efforts, at Buyer’s expense, contest the imposition,
validity, applicability, or amount of such tax.  Boeing shall in good faith and
using best efforts:  (a) supply Buyer with such information and documents
reasonably requested by Buyer as are necessary or advisable for Buyer to: 
(i) recover or seek refund of any sales or use tax paid by Buyer as a result of
this Purchase Agreement, or (ii) control or participate in any proceeding to the
extent permitted herein, and (b) reasonably assist Buyer with evidentiary and
procedural development of any such proceeding or contest.

 

ARTICLE 5.           Payment.

 

5.1                       Advance Payment Schedule.  Advance payment for each
Aircraft will be made to Boeing by Buyer as follows:

 

Due Date of Payment

 

Amount Due per Aircraft

 

 

 

(Percentage times
Advance Payment Base Price)

 

 

 

 

 

Upon signing the Purchase Agreement

 

1

% (less the Deposit)

 

 

 

 

24 months prior to the first day of the scheduled delivery month of the Aircraft

 

4

%

 

 

 

 

21 months prior to the first day of the scheduled delivery month of the Aircraft

 

5

%

 

 

 

 

18 months prior to the first day of the scheduled delivery month of the Aircraft

 

5

%

 

 

 

 

12 months prior to the first day of the scheduled delivery month of the Aircraft

 

5

%

 

 

 

 

9 months prior to the first day of the scheduled delivery month of the Aircraft

 

5

%

 

 

 

 

6 months prior to the first day of the scheduled delivery month of the Aircraft

 

5

%

 

 

 

 

Total             

 

30

%

 

 

P.A. 2924

 

Page 5

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

5.2                                 Payment at Delivery.  The Aircraft Price,
less Advance Payments received by Boeing, is due on delivery of such Aircraft to
Buyer.

 

5.3                                 Form of Payments.  All payments due
hereunder will be made by unconditional deposit in a bank account in the United
States designated by the party to whom payment is to be made or in other
immediately available funds.  All prices and payments set forth in this Purchase
Agreement are in United States Dollars.

 

5.4                                 Monetary and Government Regulations.  As may
be required, Buyer will be responsible for complying with all monetary control
regulations and for obtaining necessary governmental authorizations related to
payments hereunder.

 

ARTICLE 6.           Excusable Delay.

 

6.1                                 General.  Boeing will not be liable for or
be deemed to be in default under this Purchase Agreement on account of any delay
in delivery of any Aircraft or other performance hereunder due to any of the
following causes:  acts of God; war, armed hostilities, riots, fires, floods,
earthquakes or serious accidents; governmental acts or failures to act affecting
materials, facilities or Aircraft; strikes or labor troubles causing cessation,
slowdown or interruption of work; failure of or delay in transportation; or
inability, after due and timely diligence, to procure materials, systems,
accessories, equipment or parts; or inability, after due and timely diligence,
to obtain type certification; or arising out of any other cause to the extent it
is beyond Boeing’s control and not occasioned by Boeing’s fault or negligence. 
A delay resulting from such causes is referred to as an “Excusable Delay”.

 

6.2                                 Excusable Delay of 12 Months.

 

6.2.1                        Anticipated Delay.  If Boeing concludes, based on
its appraisal of the facts and normal scheduling procedures, that due to an
Excusable Delay, delivery of an Aircraft will be delayed more than 12 months
beyond the month in which delivery is scheduled, Boeing will promptly so notify
Buyer in writing and either party may then terminate this Purchase Agreement
with respect to such Aircraft by giving written notice to the other within 30
days after receipt by Buyer of Boeing’s notice.  Failure of a party to terminate
the purchase of an

 

P.A. 2924

 

Page 6

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Aircraft for an Excusable Delay pursuant to this paragraph results in a waiver
of that party’s right to terminate the purchase of such Aircraft for any delay
in delivery caused by such Excusable Delay.

 

6.2.2                        Actual Delay.  If, due to an Excusable Delay,
delivery of an Aircraft is delayed for more than 12 months beyond the month in
which delivery is scheduled, and such right to terminate has not been waived
under paragraph 6.2.1, either party may terminate this Purchase Agreement with
respect to such Aircraft by giving written notice to the other within 15 days
after the expiration of such 12-month period.

 

6.3                                 Aircraft Damaged Beyond Repair.  If, prior
to delivery, an Aircraft is destroyed or damaged beyond economic repair due to
any cause, Boeing will notify Buyer in writing within thirty (30) days of the
occurrence of such destruction or damage (Damage Notice).  Such notice will
specify the earliest date reasonably possible, consistent with Boeing’s other
contractual commitments and production capabilities, by which Boeing will
deliver a replacement for such Aircraft.  Buyer shall have thirty (30) days from
its receipt of the Damage Notice to notify Boeing that Buyer desires Boeing to
manufacture and delivery to Buyer a replacement for such Aircraft.  If Buyer
does not give timely notice to Boeing, Boeing may terminate this Purchase
Agreement with respect to the Aircraft.  If Buyer gives timely notice to Boeing,
Boeing will manufacture and deliver to Buyer at the earliest date reasonably
possible, consistent with Boeing’s other contractual commitments and production
capabilities, an aircraft to replace the Aircraft lost, destroyed, or damaged
beyond repair, and the parties will execute an amendment to this Purchase
Agreement to evidence the delivery date for such replacement aircraft; provided,
however, that Boeing shall not be obligated to manufacture and deliver such
replacement aircraft if it would require re-activation of a production line to
do so.  The terms and conditions of this Purchase Agreement applicable to the
Aircraft lost, destroyed or damaged beyond economic repair shall apply to the
replacement aircraft.

 

6.4                                 Purchase Agreement Termination.

 

6.4.1                        Termination under this Article will discharge all
obligations and liabilities of Boeing and Buyer hereunder with respect to
terminated Aircraft and all related undelivered items and services, except that
Boeing will return to Buyer, without interest, all advance payments related to
such Aircraft.

 

6.4.2                        If either party terminates this Purchase Agreement
as to any Aircraft pursuant to this Article, Boeing may, upon written notice to
Buyer within 30 days after such termination, purchase from Buyer any Buyer
Furnished Equipment related to such Aircraft, at the invoice prices paid, or
contracted to be paid, by Buyer, plus reasonable taxes and transportation
charges paid, or contracted to be paid by Buyer.

 

6.5                                 Effect on Escalation.  Notwithstanding the
occurrence of an Excusable Delay, the Aircraft Price will not be adjusted
pursuant to paragraph 3.3.2 for any period beyond the original scheduled
delivery month of the related Aircraft.

 

P.A. 2924

 

Page 7

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

6.6              Exclusive Rights.  The termination rights set forth in this
Article are in substitution for any and all other rights of termination or
contract lapse or any other claim arising by operation of law by virtue of an
Excusable Delay.

 

ARTICLE 7.           Changes to the Detail Specification.

 

7.1                                 Development Changes.  Boeing may, at its own
expense and without Buyer’s consent, incorporate Development Changes in the
Detail Specification and the Aircraft prior to delivery to Buyer.  Development
Changes are defined as changes to the Aircraft necessary to correct defects,
improve the Aircraft, prevent delay, or ensure compliance with this Purchase
Agreement that do not affect the Aircraft Price or scheduled delivery month, and
do not adversely affect guaranteed weight, guaranteed performance or compliance
with the interchangeability or replaceability requirements set forth in the
Detail Specification.  If Boeing makes changes pursuant to this paragraph,
Boeing will promptly notify Buyer of such changes.

 

7.2                                 Change Orders.  The Detail Specification and
associated provisions of this Purchase Agreement may be amended by change order
or other written agreement, which will state the particular changes to be made
and any effect on design, performance, weight, balance, time of delivery,
Aircraft Basic Price and Advance Payment Base Price.

 

ARTICLE 8.           Federal Aviation Requirements and Certificates.

 

8.1                                 FAA Certificates.

 

8.1.1                        Boeing will obtain from the Federal Aviation
Administration (FAA):

 

8.1.1.1               a Type Certificate (transport category) issued pursuant to
Part 21 of the Federal Aviation Regulations for the type of aircraft covered by
this Purchase Agreement, and

 

8.1.1.2               a Standard Airworthiness Certificate for each Aircraft
issued pursuant to Part 21 of the Federal Aviation Regulations, which will be
provided to Buyer with delivery of the Aircraft.

 

8.1.2                        Boeing will not be obligated to obtain any other
certificates or approvals for the Aircraft.

 

8.1.3                        If the use of either FAA certificate is
discontinued prior to delivery of an Aircraft, references in this Purchase
Agreement to such discontinued certificate will be deemed references to its
superseding FAA certificate.  If the FAA does not issue a superseding
certificate, Boeing’s only obligation under this paragraph will be to comply
with the Detail Specification and the performance guarantees applicable to the
Aircraft.

 

P.A. 2924

 

Page 8

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

8.2                                 FAA Manufacturer Changes.

 

8.2.1                        If the FAA, or any other governmental agency having
jurisdiction, requires any change to the Aircraft, data relating to the
Aircraft, or testing of the Aircraft in order to obtain the Standard
Airworthiness Certificate (Manufacturer Change), such Manufacturer Change will
be made prior to delivery of such Aircraft.

 

8.2.2                        Boeing will bear the cost of incorporating all
Manufacturer Changes into the Aircraft resulting from requirements issued by the
FAA prior to the date of the type certificate for the 787 model aircraft.

 

8.3                                 FAA Operator Changes.

 

8.3.1                        Boeing will deliver each Aircraft with the changes
in equipment incorporated (or, at Boeing’s sole discretion, with suitable
provisions for the incorporation of such equipment) that is required by Federal
Aviation Regulations which (i) are generally applicable with respect to
transport category aircraft to be used in United States certified air carriage
and (ii) have to be complied with on or before the date of delivery of such
Aircraft (Operator Changes).

 

8.3.2                        If Operator Changes are incorporated in an
Aircraft, Buyer will pay Boeing’s charges applicable to such Aircraft.

 

8.4                                 Delays; Changes to this Purchase Agreement. 
If delivery of an Aircraft is delayed due to the incorporation of a Manufacturer
Change or an Operator Change, such delay shall be an Excusable Delay.  This
Purchase Agreement will also be revised to reflect appropriate changes in the
Aircraft Price, design, performance, weight and balance due to the incorporation
of a Manufacturer Change or an Operator Change.

 

ARTICLE 9.           Representatives, Inspection, Flights, and Test Data.

 

9.1                                 Inspection by Buyer.  Eight (8) months prior
to implementation of Customer’s first Aircraft, Boeing will provide Customer an
alternative Boeing document defining a customer inspection process appropriate
to the 787 manufacturing process (787 Inspection Process).  The 787 Inspection
Process will supersede Boeing Process Instruction 2490, dated October 28, 2003,
“Customer Review Process,” utilized on Buyer’s previous purchased aircraft.

 

9.2                                 Aircraft Flight.  Prior to delivery, each
Aircraft will be flown by Boeing for such periods as may be required to
demonstrate to Buyer the function of the Aircraft and its equipment in
accordance with Boeing’s production flight test procedures.  The aggregate
duration of such flights will be not less than one and one-half (1-1/2) hours or
more than four (4) hours.  Five (5) persons designated by Buyer may participate
in such flights as observers.

 

P.A. 2924

 

Page 9

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

9.3                                 Test Data.  Boeing will furnish to Buyer, as
soon as practicable, flight test data obtained on an aircraft of the type
purchased hereunder, certified as correct by Boeing, to evidence compliance with
any performance guarantees set forth in this Purchase Agreement.  Except as
otherwise provided in this Purchase Agreement, any performance guarantee will be
deemed to be met if reasonable engineering interpretations and calculations
based on such flight test data establish that the Aircraft would, if actually
flown, comply with such guarantee.

 

9.4                                 Special Aircraft Test Requirements.  Boeing
may use the Aircraft for flight and ground tests prior to delivery to Buyer,
without reduction in the Aircraft Price, if such tests are deemed necessary by
Boeing to:

 

9.4.1                        obtain or maintain the Type Certificate or Standard
Airworthiness Certificate for the Aircraft; or

 

9.4.2                        evaluate aircraft improvement changes that may be
offered for production or retrofit incorporation in any aircraft.  All such
flight or ground testing shall not exceed in the aggregate either twenty (20)
flight hours or ten (10) flight cycles per any single Aircraft without Buyer’s
prior agreement.  Aircraft used for such flight or ground testing will have the
same warranty terms and conditions at the time of delivery as Aircraft not
utilized for flight or ground testing, and each such Aircraft shall be deemed
not to have incurred any such testing flight hours or flight cycles for purposes
of such terms and conditions.

 

9.5                                 Indemnity.  Boeing will indemnify and hold
harmless Buyer and Buyer’s observers from and against all claims and
liabilities, including costs and expenses (including attorneys’ fees) incident
thereto or incident to successfully establishing the right to indemnification,
for injury to or death of any person or persons, including employees of Boeing
but excluding employees, officers or agents of Buyer, or for loss of or damage
to any property, arising out of or in connection with the operation of the
Aircraft during all demonstration and test flights conducted under the
provisions of this Article, whether or not arising in tort or occasioned in
whole or in part by the negligence of Buyer or any of Buyer’s observers, whether
active, passive or imputed.

 

ARTICLE 10.         Assignment, Resale or Lease.

 

10.1                           Assignment.  This Purchase Agreement will inure
to the benefit of and be binding upon each of the parties hereto and their
respective successors and assigns.  Neither the rights nor the duties of either
party under this Purchase Agreement may be assigned or delegated, or contracted
to be assigned or delegated, in whole or part, without the prior written consent
of the other party, except that:

 

10.1.1                  Provided that all EULA Software is transferred, either
party may assign its interest to a corporation that (i) results from any merger,
reorganization, or acquisition of such party or (ii) acquires substantially all
the assets of such party;

 

P.A. 2924

 

Page 10

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

10.1.2                  Boeing may assign its rights to receive money; and

 

10.1.3                  Boeing may assign all or any part of its rights and
obligations under this Purchase Agreement to any wholly owned subsidiary of
Boeing, provided that Boeing will remain fully and solely responsible to Buyer
for all obligations and liabilities as the seller of the Aircraft, and Buyer
will continue to deal exclusively with Boeing.

 

10.2                           Transfer by Buyer at Delivery.  Buyer may, and at
Buyer’s request Boeing will, take any action reasonably required for the purpose
of causing an Aircraft, at time of delivery, to be subjected to an equipment
trust, conditional sale, lien or other arrangement for the financing by Buyer of
such Aircraft.  No action taken by either party pursuant to this paragraph,
however, will require Boeing to divest itself of title to or possession of such
Aircraft until delivery and payment therefor pursuant to this Purchase
Agreement.

 

10.3                           Sale or Lease by Buyer After Delivery.  If,
following delivery of any Aircraft, Buyer sells or leases such Aircraft
(including any sale and lease-back for financing purposes), then, at Buyer’s
election, all of Buyer’s rights with respect to such Aircraft under this
Purchase Agreement will inure to the benefit of the purchaser or lessee
effective upon Boeing’s receipt of such purchaser’s or lessee’s express written
agreement, in form satisfactory to Boeing, to be bound by and to comply with all
applicable terms, conditions and limitations of this Purchase Agreement, as
applicable to such Aircraft.

 

10.4                           No Increase in Boeing Liability.  No action taken
by Buyer or Boeing relating to the assignment, resale or lease of any Aircraft
or this Purchase Agreement will subject Boeing to any liability beyond that in
this Purchase Agreement or modify in any way Boeing’s obligations under this
Purchase Agreement.

 

10.5                           Exculpatory or Indemnity Clause in Post-Delivery
Sale or Lease.  If, following delivery of an Aircraft, Buyer sells or leases
such Aircraft and obtains from the transferee an exculpatory or indemnity clause
protecting Buyer, Buyer will make reasonable efforts to request the same
protection for Boeing.

 

ARTICLE 11.         Termination for Certain Events.

 

11.1                           Termination.  This Purchase Agreement may be
terminated at any time with regard to undelivered Aircraft and items and
unperformed services by notice in writing by either party hereto if the other
party:

 

11.1.1                  Ceases doing business as a going concern, suspends all
or substantially all its business operations (other than in connection with a
strike or other labor action), makes an assignment for the benefit of creditors,
is insolvent, or generally does not pay its debts, or admits in writing its
inability to pay its debts; or

 

P.A. 2924

 

Page 11

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

11.1.2                  Petitions for or acquiesces in the appointment of any
receiver, trustee or similar officer to liquidate or conserve its business or
any substantial part of its assets; commences any legal proceeding such as
insolvency, bankruptcy, reorganization, readjustment of debt, dissolution or
liquidation available for the relief of financially distressed debtors; or
becomes the object of any such proceeding, unless such proceeding is dismissed
or stayed within 60 days.

 

11.2                           Repayment of Advance Payments.  If this Purchase
Agreement is terminated with regard to any Aircraft by Buyer under this Article,
Boeing will repay to Buyer, without interest, any advance payments received by
Boeing from Buyer with respect to such Aircraft.

 

ARTICLE 12.         Product Assurance; Disclaimer and Release; Exclusion of
Liabilities; Customer Support; Indemnification and Insurance.

 

12.1                           Product Assurance.  Boeing and Buyer are bound by
the provisions of Exhibit B hereto (Product Assurance Document).

 

12.2                           DISCLAIMER AND RELEASE.  EXCEPT AS EXPRESSLY
PROVIDED OTHERWISE IN THIS PURCHASE AGREEMENT, THE WARRANTIES, OBLIGATIONS AND
LIABILITIES OF BOEING AND THE REMEDIES OF BUYER SET FORTH IN THE PRODUCT
ASSURANCE DOCUMENT ARE EXCLUSIVE AND IN SUBSTITUTION FOR, AND BUYER HEREBY
WAIVES, RELEASES AND RENOUNCES, ALL OTHER WARRANTIES, OBLIGATIONS AND
LIABILITIES OF BOEING AND ALL OTHER RIGHTS, CLAIMS AND REMEDIES OF BUYER AGAINST
BOEING, EXPRESS OR IMPLIED, ARISING BY LAW OR OTHERWISE, WITH RESPECT TO ANY
NONCONFORMANCE OR DEFECT IN ANY AIRCRAFT OR OTHER THING PROVIDED UNDER THIS
PURCHASE AGREEMENT, INCLUDING, BUT NOT LIMITED TO:

 

(A)                              ANY IMPLIED WARRANTY OF MERCHANTABILITY OR
FITNESS;

 

(B)                                ANY IMPLIED WARRANTY ARISING FROM COURSE OF
PERFORMANCE, COURSE OF DEALING OR USAGE OF TRADE;

 

(C)                                ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR
REMEDY IN TORT, WHETHER OR NOT ARISING FROM THE NEGLIGENCE OF BOEING (WHETHER
ACTIVE, PASSIVE OR IMPUTED); AND

 

(D)                               ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR
REMEDY FOR LOSS OF OR DAMAGE TO ANY AIRCRAFT.

 

P.A. 2924

 

Page 12

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

12.3                           EXCLUSION OF CONSEQUENTIAL AND OTHER DAMAGES. 
BOEING WILL HAVE NO OBLIGATION OR LIABILITY, WHETHER ARISING IN CONTRACT
(INCLUDING WARRANTY), TORT (INCLUDING ACTIVE, PASSIVE OR IMPUTED NEGLIGENCE) OR
OTHERWISE, FOR LOSS OF USE, REVENUE OR PROFIT, OR FOR ANY OTHER INCIDENTAL OR
CONSEQUENTIAL DAMAGES WITH RESPECT TO ANY NONCONFORMANCE OR DEFECT IN ANY
AIRCRAFT OR OTHER THING PROVIDED UNDER THIS PURCHASE AGREEMENT.

 

12.4                           Contribution toward Third Party Claims.  Claims
by Buyer against Boeing for contribution toward third-party bodily injury or
property damage claims, to the extent of Boeing’s relative percentage of the
total fault or other legal responsibility for such bodily injuries or property
damage, are excepted from the terms of this Article 12.

 

12.5                           Definitions.  For the purposes of this Article,
the term “BOEING” means The Boeing Company, its divisions, subsidiaries and
affiliates, the assignees of each, and their directors, officers, employees and
agents.

 

12.6                           Customer Support and Indemnification; Insurance. 
Boeing and Buyer are bound by the provisions of Exhibit C hereto (Customer
Support Document), which includes indemnification and insurance requirements
related to the use of Customer Support Services.

 

ARTICLE 13.         Buyer Furnished Equipment and Spare Parts.

 

13.1                           Buyer Furnished Equipment.  Boeing and Buyer are
bound by the provisions of Exhibit E (Buyer Furnished Equipment Document), which
includes indemnification requirements related to Buyer Furnished Equipment.

 

13.2                           Purchase of Boeing Spare Parts.  Boeing will sell
to Buyer and Buyer will purchase from Boeing materials, spare parts, assemblies,
tools and items of equipment relating to the Aircraft pursuant to Customer
Services General Terms Agreement No. 51-1.

 

ARTICLE 14.         Contractual Notices and Requests.

 

All notices and requests relating to this Purchase Agreement will be in English,
will be effective on the date of receipt, and may be transmitted by any
customary means of written communication addressed as follows:

 

Buyer:                                     Northwest Airlines, Inc.
2700 Lone Oak Parkway
Eagan, Minnesota – 55121

 

ATTENTION:                                             Treasurer

 

P.A. 2924

 

Page 13

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Telephone: (612) 726-2274
Facsimile:  (612) 726-2221

 

Boeing:                               Boeing Commercial Airplanes          
(U.S. Mail)
P.O. Box 3707
Seattle, Washington 98124-2207
U.S.A.

 

Attention:                 Vice President - Contracts
Mail Code 21-34

 

Boeing Commercial Airplanes (Courier)

1901 Oakesdale Avenue S. W.

Renton, Washington – 98055-1222

 

Attention:                 Vice President - Contracts
Mail Code 21-34

 

Telephone:            (206) 766-2400

Facsimile:                    (425) 237-1706

 

or to such other address as specified elsewhere herein or as otherwise directed
in writing by either party.  The effective date of any such notice or request
will be the date on which it is received by the addressee.

 

ARTICLE 15.         Miscellaneous.

 

15.1                           Government Approval.  Boeing and Buyer will use
their best reasonable efforts to assist each other in obtaining any United
States Governmental agency consents or approvals necessary or appropriate to
effect certification and sale of the Aircraft under this Purchase Agreement.

 

15.2                           Headings.  Article and paragraph headings used in
this Purchase Agreement are for convenient reference only and are not intended
to affect the interpretation of this Purchase Agreement.

 

15.3                           Entire Agreement; Amendments.  This Purchase
Agreement contains the entire agreement between the parties concerning the
subject matter hereof and supersedes all previous proposals, understandings,
commitments or representations whatsoever, oral or written.  This Purchase
Agreement may be changed only in writing signed by authorized representatives of
Boeing and Buyer, except in the case of certain changes permitted or required by
this Purchase Agreement.

 

P.A. 2924

 

Page 14

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

15.4                        GOVERNING LAW.  THIS PURCHASE AGREEMENT WILL BE
GOVERNED BY THE LAW OF THE STATE OF WASHINGTON, U.S.A., EXCLUSIVE OF
WASHINGTON’S CONFLICTS OF LAWS RULES.

 

15.5                           Negotiated Agreement.  This Purchase Agreement,
including the provisions of Article 12 relating to DISCLAIMER AND RELEASE, the
Exclusion of Consequential and Other Damages, and the provisions relating to
indemnification and insurance set forth in this

 

P.A. 2924

 

Page 15

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Purchase Agreement, has been the subject of discussion and negotiation and is
fully understood by the parties; the Aircraft Purchase Price and other
agreements of the parties set forth in this Purchase Agreement were arrived at
in consideration of such provisions.

 

 

NORTHWEST AIRLINES, INC.

THE BOEING COMPANY

 

 

 

 

By

***

 

By

***

 

 

 

 

 

 

 

 

 

 

 

Its

 

 

Its

Attorney-in-Fact

 

 

P.A. 2924

 

Page 16

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 


AIRCRAFT CONFIGURATION

 

 

between

 

 


THE BOEING COMPANY

 

 

and

 

 


NORTHWEST AIRLINES

 

 

Exhibit A to Purchase Agreement Number 2924

 

P.A. 2924

 

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Exhibit A to
Purchase Agreement No. 2924
Northwest Airlines, Inc.

 

AIRCRAFT CONFIGURATION

 

 

relating to

 

 

BOEING MODEL 787-8 AIRCRAFT

 

 

The Airframe Price in Table 1 was established utilizing the 7E7 Airplane
Description and Selections Document No. 7E7B1-0227, Revision D.1, dated 23
November 2004 and 7E7-8 (LOPA) YS5476 dated October 20, 2004, for a 272
passenger interior.  The content of this Exhibit A will be defined pursuant to
the provisions of Letter Agreement 6-1162-SKC-984, Open Configuration Matters,
to the Purchase Agreement.

 

P.A. 2924

 

A-2

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 


PRODUCT ASSURANCE DOCUMENT


 

between

 


THE BOEING COMPANY


 

and

 

NORTHWEST AIRLINES, INC.

 

 


EXHIBIT B


 


TO


 

Purchase Agreement Number 2924

 

 

Dated                         , 2005

 

Relating to

 

BOEING MODEL 787 AIRCRAFT

 

P.A.  No.  2924

B

 

K/NWA

B-1

 

 

--------------------------------------------------------------------------------


 

This Product Assurance Document is Exhibit B to and forms a part of Purchase
Agreement No. 2924, between The Boeing Company (Boeing) and Northwest
Airlines, Inc. (Buyer) relating to the purchase by Buyer from Boeing of Boeing
Model 787 aircraft (Aircraft).  This Product Assurance Document consists of the
following Parts:

 

PART A

Boeing Warranty

 

 

PART B

Warranty Repairs and Modifications by Buyer

 

 

PART C

Boeing Service Life Policy

 

 

PART D

Exclusion of Liabilities

 

 

PART E

Boeing Indemnity Against Patent Infringement

 

 

PART F

Supplier Warranties and Patent Indemnities

 

 

PART G

Engine Manufacturer’s Warranty and Product Support Plan

 

 

PART H

Boeing Interface Commitment

 

 

PART I

Duplicate Product Assurance Remedies

 

 

P.A.  No.  2924

B

 

 

 

 

 

B-2

 

 

--------------------------------------------------------------------------------


 

PART A

 

BOEING WARRANTY

 

1.                                       Warranties.

 

Subject to the exceptions set forth in paragraph 2, Boeing warrants that, at the
time of delivery, the Aircraft (including all systems, accessories, equipment,
aircraft software, i.e., Boeing-designed software, herein defined as “Aircraft
Software”, which is software installed on and used in the operation of the
Aircraft, and parts installed in the Aircraft) shall:

 

(a)                                  conform to the Detail Specification, as it
may be changed pursuant to this Agreement, except such portions of the Detail
Specification as are stated to be estimates, approximations, design objectives,
design criteria or otherwise described as not guaranteed,

 

(b)                                 be free from defects in material and
workmanship, including process of manufacture, and

 

(c)                                  be free from defects in design, including
the selection by Boeing of materials, including process of manufacture, in view
of the state-of-the-art at the time of design.

 

For purposes of this warranty, it is understood that (i) non-conformance with
the Detail Specification, (ii) defects in material or workmanship and
(iii) defects in design, all as described in paragraphs (a), (b) and (c) above,
are hereinafter collectively called “defects” or a “defect.”  Further, the terms
system, accessory, equipment, Aircraft Software or part may hereinafter
collectively be called “item” or “items.”

 

2.                                       Exceptions.

 

The warranty set forth in paragraph 1(a) above shall not apply to Buyer
Furnished Equipment.  The warranties set forth in paragraphs 1(b) and 1(c) shall
not apply to Buyer Furnished Equipment, nor to Engines (as defined in Exhibit D
to this Agreement), nor to any item purchased by Boeing that was not
manufactured to Boeing’s detailed design, except that any defect in the Boeing
workmanship incorporated in the installation of such items in the Aircraft,
including any failure by Boeing to conform to the installation instructions of
the manufacturers of such items that invalidates any applicable warranty from
such manufacturers, shall constitute a defect in workmanship for the purposes of
this Part A and be covered by the warranty set forth in paragraph 1(b) above.

 

P.A.  No.  2924

B

 

K/NWA

B-3

 

 

--------------------------------------------------------------------------------


 

3.                                       Survival of Warranties.

 

With respect to each Aircraft (including all items - installed in the Aircraft),
the warranties applicable at the time of Aircraft delivery, as provided in
paragraphs 1 and 2 above, shall survive delivery subject to the limitations and
upon the conditions set forth in paragraphs 4 through 10 of this Part A;
provided, however, the warranty set forth in paragraph 1(a) shall not survive
Aircraft delivery with respect to Engines, compliance with any performance
guarantees contained in Letter Agreement which shall be established pursuant to
Article 9 of the Purchase Agreement and any item purchased by Boeing that was
not manufactured to Boeing’s detailed design.

 

4.                                       Warranty and Notice Periods.

 

Buyer’s remedy and Boeing’s obligation and liability under this Part A, with
respect to each defect, are conditioned upon (i) the defect having become
apparent to Buyer within the applicable warranty period, and (ii) Boeing’s
Warranty Regional Manager having received written notice of the defect from
Buyer within 3 months after the expiration of the applicable warranty period. 
The warranty periods applicable to each Aircraft are:

 

(a)                                  as to a defect in conformance to the Detail
Specification, 48 months after delivery of such Aircraft, and

 

(b)                                 as to a defect in material, workmanship or
design in any item, 48 months after delivery of the Aircraft in which the
defective item was initially installed.

 

4.1  Notice – Receipt of Buyer’s notice of discovery of a defect secures Buyer’s
rights to remedies under the Product Assurance Document whether or not Buyer has
corrected the defect at the time of notice or Boeing requests additional
information regarding the defect or claim.

 

5.                                       Return and Proof.

 

Buyer’s remedy and Boeing’s obligation and liability under this Part A, with
respect to each defect, are also conditioned upon:

 

(a)                                  the return by Buyer as soon as practicable
to Boeing’s facilities in the Seattle, Washington area, or such other place as
may be mutually agreeable, of the Aircraft or item claimed to be defective,
except when (i) Buyer elects to perform necessary repair or correction of the
defective

 

P.A.  No.  2924

B

 

 

 

 

 

B-4

 

 

--------------------------------------------------------------------------------


 

Aircraft or items in accordance with the provisions of Part B (Warranty Repairs
and Modifications by Buyer) of this Product Assurance Document, or (ii) Buyer
elects to scrap non-repairable defective items at Buyer’s facility in accordance
with paragraph 8 of this Part A, and

 

(b)                                 the submission by Buyer to Boeing’s Warranty
Regional Manager of reasonable proof that the claimed defect is due to a matter
embraced within the warranty set forth in paragraph 1(a), 1(b) or 1(c) and that
such defect did not result from any act or omission of Buyer, including but not
limited to any failure to operate and maintain the Aircraft or item involved in
accordance with applicable governmental regulations and Boeing’s applicable
written instructions.

 

6.                                       Remedies.

 

Buyer’s remedy and Boeing’s obligation and liability under this Part A, with
respect to each defect, are limited to the following:

 

(a)                                  As to a defect in conformance to the Detail
Specification,

 

(i)                                     to the correction of such defect in the
item in which the defect appears; provided, however, Boeing shall not be
obligated or liable hereunder to correct any defect that Boeing and Buyer
mutually agree in writing are a) acceptable deviations or b) which have no
material adverse effect on the maintenance, use or operation of the Aircraft,
and

 

(ii)                                  as to any item corrected by Boeing
pursuant to (i), to the correction of any further defect in conformance to the
Detail Specification in such item provided such further defect becomes apparent
to Buyer within any unexpired remainder of the 48 month warranty period
specified in paragraph 4(a).

 

(b)                                 As to a defect in material or workmanship,

 

(i)                                     to the repair of such defect in the item
in which the defect appears, or, at Boeing’s option, to the replacement of such
item with a similar item free from defect, and

 

(ii)                                  as to any item repaired by Boeing or
furnished as a replacement by Boeing pursuant to (i), to the repair or
replacement of such item for any further defect in material or workmanship,
provided such further defect becomes apparent to Buyer within any unexpired
remainder of the 48 month warranty period specified in paragraph 4(b) or 12
months, whichever is greater

 

(c)                                  As to a defect in design,

 

(i)                                     to the correction of such defect in the
item in which the defect appears, and

 

P.A.  No.  2924

B

 

K/NWA

B-5

 

 

--------------------------------------------------------------------------------


 

(ii)                                  as to any item corrected by Boeing
pursuant to (i), to the correction of any further defect in design in such item,
provided such further defect becomes apparent to Buyer within any unexpired
remainder of the 48 month warranty period specified in paragraph 4(b) or within
18 months after delivery of the corrected item or materials required to correct
such item, whichever period last expires.

 

(d)                                 To the removal from the Aircraft of a
defective item and the reinstallation in the Aircraft of the repaired or a
replacement item, provided that when Boeing reimburses Buyer for Buyer’s direct
labor costs incurred in performing such tasks (i) the man-hours used to
determine such costs shall not exceed Boeing’s reasonable estimate of the
man-hours required for the performance thereof by Buyer or such number of
man-hours as may be mutually agreed to by Boeing and Buyer, and (ii) the labor
rate to be used in determining such costs shall be the then current warranty
reimbursement labor rate as established between Boeing and Buyer pursuant to
paragraph 4(c) of Part B of this Product Assurance Document.

 

(e)                                  To reimbursement and payment as specified
in paragraphs 7(a) and 7(b) below.

 

7.                                       Returned Items.

 

The following provisions shall apply with respect to each Aircraft or item
returned to Boeing’s facilities, or to such other place as may be mutually
agreeable, pursuant to paragraph 5 of this Part A:

 

(a)                                  As to the return of an Aircraft,

 

(i)                                     the decision as to whether or not an
Aircraft is to be returned to Boeing shall be established by agreement between
Boeing and Buyer using the following criteria:

 

(A)                              Substantially all of the repairs, corrections
or replacements to be performed by Boeing shall be covered by the warranty as
described in paragraphs 6(a), 6(b) or 6(c).

 

(B)                                Buyer does not have the capability to perform
and it is not feasible or practicable for Boeing personnel to perform or to
assist Buyer’s personnel in performing the warranty repairs, replacements or
corrections on the Aircraft at Buyer’s facilities or at such other place as may
be mutually agreeable.

 

(ii)                                  the following provisions shall apply for
each Aircraft returned:

 

(A)                              All warranty repairs, replacements and
corrections shall be performed by or for Boeing, at Boeing’s expense, with
reasonable care and dispatch in order that the Aircraft involved shall not be
kept out of service longer than necessary.  In addition, Boeing shall reimburse
Buyer the cost

 

P.A.  No.  2924

B

 

 

 

 

 

B-6

 

 

--------------------------------------------------------------------------------


 

of fuel, oil and landing fees incurred in both ferrying the Aircraft to the
location where the warranty work will be performed and in ferrying such Aircraft
back to Buyer’s facilities; provided, however, that Buyer shall use its best
reasonable efforts to commence and terminate such ferry flights at a facility of
Buyer located nearest to the location where Boeing is to perform work on the
Aircraft.

 

(B)                                Buyer shall pay Boeing for any non-warranty
work performed by Boeing on the Aircraft as may be mutually agreed to by the
parties and for work required to be performed by Boeing relating to the Aircraft
other than the repairs, corrections or replacements covered by the warranties
provided in paragraphs 6(a), 6(b) and 6(c).  The rates charged Buyer for such
other work shall not exceed the rates charged other commercial customers of
Boeing during substantially the same time period.

 

(iii)                               a separate agreement containing the above
provisions and other mutually agreeable terms and conditions shall be entered
into by the parties to cover the return of any Aircraft under the provisions of
this paragraph.

 

(b)                                 As to the return of items,

 

(i)                                     All repairs, replacements and
corrections described in paragraphs 6(a), 6(b) and 6(c) shall be performed by or
for Boeing at Boeing’s expense, with reasonable care and dispatch in order that
the item involved will not be kept out of service longer than necessary.

 

(ii)                                  Boeing’s turnaround time objectives with
respect to the repair, replacement or correction of items as described in
paragraphs 6(a), 6(b) and 6(c) are (A) with respect to avionic and electronic
items, fourteen (14) calendar days or less, and (B) with respect to all other
items twenty-eight (28) calendar days or less if repaired, replaced or corrected
at Boeing’s facilities or twenty-eight (28) calendar days or less if repaired,
replaced or corrected at the facilities of a Boeing subcontractor.  Turnaround
time shall be measured from the date Boeing is in receipt of the returned item
together with Buyer’s claim or return order describing the work to be
accomplished to the date of shipment by Boeing of a repaired, corrected or
replacement item.  In the event the foregoing turnaround time objective is not
achieved by Boeing for a particular item and a critical parts shortage is
experienced by Buyer as a direct result therefrom, Boeing shall, when requested
by Buyer, either,

 

(1)                                  use its diligent efforts to expedite
completion of the item to be repaired, corrected or replaced to meet Buyer’s
required completion date, or

 

(2)                                  provide, on a case by case basis, a similar
item on a no-charge loan or lease basis until such time as the item being
repaired, replaced or corrected is returned to Buyer.

 

P.A.  No.  2924

B

 

K/NWA

B-7

 

 

--------------------------------------------------------------------------------


 

The Boeing remedies described in (1) and (2) above shall be conditioned upon
Buyer’s procurement in a timely manner of a reasonable number of spare parts,
and Buyer’s maintenance and operation of the item involved and the Aircraft in
which such item was installed in accordance with applicable governmental
regulations and applicable Boeing service bulletins, maintenance manuals,
overhaul manuals and written instructions.  Such remedies shall not apply in any
case where the critical part shortage is attributable to Buyer’s fault or
responsibility.

 

(iii)                               The freight charge for shipment from Buyer
to Boeing, or to such other place as may be mutually agreeable, of any item
claimed to be defective shall be paid by Buyer; however, Boeing shall reimburse
Buyer for the freight charge for such shipment of any item determined to be
defective under the terms of this Part A upon Boeing’s receipt of the invoice to
Buyer for such charge.  The freight charge for the return shipment to Buyer of
any item which has been repaired, replaced or corrected pursuant to this Part A
shall be paid by Boeing.

 

(c)                                  Title to and risk of loss of any Aircraft
or item returned by Buyer to Boeing shall at all times remain with Buyer, except
title to and risk of loss of a returned item shall pass to Boeing concurrently
with shipment by Boeing to Buyer of any item furnished by Boeing to Buyer as a
replacement therefor.  Upon Boeing’s shipment to Buyer of any replacement item
provided by Boeing pursuant to this Part A, title to and risk of loss of such
item shall pass to Buyer.  (Under this paragraph 7(c), the party which has risk
of loss with respect to any Aircraft or item shall have the responsibility of
providing any insurance coverage thereon desired by such party.)

 

Boeing shall have only such responsibility for any returned Aircraft, and for
any returned item, so long as Buyer has title thereto, as is chargeable by law
to a bailee for mutual benefit, but shall not be chargeable for loss of use.

 

8.                                       Non-Repairable Items.

 

Buyer may scrap any defective non-repairable item at Buyer’s facility, provided
that an authorized Boeing Customer Support Representative has confirmed such
item is non-repairable.  Buyer’s claim for any item to replace such scrapped
item shall contain the stamp and signature of Boeing’s Customer Support
Representative.  Such scrapped item shall be processed by Buyer in accordance
with the provisions of paragraph 6 of Part B of this Product Assurance Document.

 

9.                                       Wear and Tear.

 

Normal wear and tear and the need for regular maintenance and overhaul shall not
constitute a defect under the warranties set forth in this Part A.

 

P.A.  No.  2924

B

 

 

 

 

 

B-8

 

 

--------------------------------------------------------------------------------


 

10.                                 Insurance.

 

The provisions of Article 12, “Product Assurance; Disclaimer and Release;
Exclusion of Liabilities; Customer Support; Indemnification and Insurance”, of
this Purchase Agreement Number 2924, will apply to any work performed by Boeing
in accordance with Buyer’s specific technical instructions, to the extent any
legal liability of Boeing is based upon the content of such instructions.

 

11.                                 EXCLUSION OF LIABILITIES.

 

THE WARRANTIES AND REMEDIES SET FORTH IN THIS PART A ARE EXCLUSIVE.  THE
EXCLUSION OF LIABILITIES AND OTHER PROVISIONS OF PART D OF THIS EXHIBIT B ARE
APPLICABLE.

 

P.A.  No.  2924

B

 

K/NWA

B-9

 

 

--------------------------------------------------------------------------------


 

PART B

 

WARRANTY REPAIRS AND MODIFICATIONS BY BUYER

 

1.                                       General.

 

To expedite the return to service of defective Aircraft or items that Boeing is
obligated to repair or correct under Part A (Boeing Warranty) of this Product
Assurance Document, Boeing and Buyer agree that such repairs and corrections
may, at Buyer’s option, be performed by Buyer, subject, however, to the
provisions of this Part B.

 

2.                                       Scope.

 

This Part B shall apply only to items manufactured to Boeing’s detailed design. 
This Part B is further limited to such repairs and corrections as Boeing would
otherwise be obligated to perform under paragraph 6(a), 6(b) or 6(c) of Part A
of this Product Assurance Document, and is subject to the warranty and notice
periods and all other conditions and limitations set forth in such Part A,
except that defective items need not be returned to Boeing.

 

3.                                       Repairs and Modifications.

 

All repairs and modifications shall be performed in accordance with Boeing’s
applicable written instructions using such modification kits and other parts and
materials as may be furnished by Boeing.

 

4.                                       Reimbursement.

 

Upon receipt of Buyer’s claim for reimbursement, in accordance with paragraph 5,
with respect to any repair or modification within the scope of this Part B,
Boeing shall reimburse Buyer as follows:

 

(a)                                  Direct Labor.

 

At the warranty labor rate specified in paragraph 4(c) for all direct labor
hours reasonably expended by Buyer’s direct labor employees in performing the
repair or modification, but not to exceed Boeing’s reasonable estimate of the
man-hours required for the performance thereof by Buyer or such number of
man-hours as may be mutually agreed to by Boeing and Buyer including time for
removal from the Aircraft of the defective item and reinstallation in the
Aircraft of the repaired or replacement item and time for disassembly,
re-assembly, bench testing and flight testing, if required, of the defective
item, but excluding time for overhaul.

 

P.A.  No.  2924

B

 

 

 

 

 

B-10

 

 

--------------------------------------------------------------------------------


 

(b)                                 Direct Materials.

 

At the invoice cost thereof to Buyer, excluding any allowances for handling,
overhead, taxes, customs duties or the like, for all direct materials
incorporated in the repair or modification, excluding any materials used for
overhaul, and also excluding such modification kits, parts and materials as may
be furnished by Boeing at no charge.

 

(c)                                  Warranty Labor Rate.

 

For the purposes of this Part B, the warranty labor rate shall be $45.60 per
hour, in year 2000, or 150% of Buyer’s average direct hourly labor rate for
warranty corrections performed, including inspection hours and hours specified
in Paragraph 4(a) of this Exhibit, whichever is greater.  For this purpose,
“average direct hourly labor rate” means the average hourly rate (excluding all
fringe benefits, premium time allowances, social charges, business taxes and the
like) paid to Buyer’s employees whose jobs are directly related to the
performance of the repair or modification.  Prior to or concurrent with
submittal of Buyer’s first claim for labor reimbursement hereunder, Buyer shall
notify Boeing of Buyer’s then-current average direct hourly labor rate, and
thereafter Buyer shall promptly notify Boeing of any material change in such
rate. If requested, Buyer shall furnish to Boeing such data as may be reasonably
required to substantiate such rate.

 

(d)                                 Limitation.

 

Notwithstanding the foregoing, the total reimbursement with respect to any
repair or modification shall not exceed 65% of Boeing’s then current sales price
for the item involved or in specific instances such percentage of the then
current sales prices as may be mutually agreed to by Boeing and Buyer.

 

5.                                       Claims for Reimbursement.

 

Unless otherwise agreed in writing, Buyer’s claim for reimbursement with respect
to any repair or modification must be submitted in writing to Boeing’s Warranty
Regional Manager within a reasonable time, but no later than, 90 days after
expiration of the applicable warranty period.  All claims for reimbursement
shall include the following:

 

(a)                                  The identity of the item involved,
including Boeing part number, serial number, nomenclature and the quantity
claimed to be defective.

 

(b)                                 The identity of the Aircraft from which each
item was removed.

 

(c)                                  Date the claimed defect became apparent to
Buyer.

 

(d)                                 Description of the claimed defect and
circumstances.

 

(e)                                  Date repair or modification completed by
Buyer.

 

P.A.  No.  2924

B

 

K/NWA

B-11

 

 

--------------------------------------------------------------------------------


 

(f)                                    Itemized account of the direct labor
hours expended in performing the repair or modification.

 

(g)                                 Itemized account of the direct materials
incorporated in the repair or modification.

 

All claims for reimbursement shall be subject to audit by Boeing.  Boeing shall
promptly notify Buyer of Boeing’s disposition of each claim submitted hereunder.

 

6.                                       Replaced Parts.

 

In the event component parts of any assembly are replaced by Buyer, the replaced
parts shall be tagged with the assembly part number, serial number and warranty
claim number and retained for a period of 45 days after submission of Buyer’s
claim for reimbursement.  Such parts shall be made available for Boeing’s
inspection, upon request, in the event further analysis is required.  Such parts
may be scrapped if no inspection is requested by Boeing within such 45-day
period or Buyer requests permission and receives such permission from Boeing to
dispose replaced parts prior to expiration of the 45 day period.

 

P.A.  No.  2924

B

 

 

 

 

 

B-12

 

 

--------------------------------------------------------------------------------


 

PART C

 

BOEING SERVICE LIFE POLICY

 

This Part C defines Boeing’s Service Life Policy (“Policy” herein) applicable to
the Aircraft.

 

1.                                       Service Life Policy.

 

Should a Failure occur in any Covered Component within the following periods:

 

(a)                                  as to any Airframe Component or Landing
Gear Component, within 15 years after delivery of the Aircraft in which such
Component was initially installed; or

 

(b)                                 as to any Spare Component, within 15 years
after delivery of such Component, or within 15 years after delivery by Boeing of
the last new Model 787 Aircraft to Buyer, whichever first expires,

 

Boeing shall, at the price provided herein and as promptly as practicable,
either (i) design and furnish to Buyer a correction for such Failed Component,
including any parts required for such correction (including Boeing designed
standard parts but excluding Industry standard parts such as MS and NAS
standards), or (ii) furnish to Buyer a replacement Covered Component for such
Failed Component.

 

2.                                       Definitions.

 

For the purpose of this Policy, the following definitions shall apply:

 

(a)                                  “Airframe Component” means any of the
primary structural elements specified in Exhibit A attached hereto of the wing,
fuselage, or vertical or horizontal tail installed in an Aircraft at the time of
delivery.

 

(b)                                 “Landing Gear Component” means any of the
primary structural elements specified in Exhibit A attached hereto of the
landing gear installed in an Aircraft at the time of delivery.

 

(c)                                  “Spare Component” means any airframe or
landing gear element specified in Exhibit A that was furnished to Buyer by
Boeing as a correction or replacement under this Policy or that was purchased by
Buyer from Boeing as a spare part.

 

P.A.  No.  2924

B

 

 

 

 

 

C-1

 

 

--------------------------------------------------------------------------------


 

(d)                                 “Covered Component” means an Airframe
Component, Landing Gear Component or Spare Component.

 

(e)                                  “Failure” means any breakage or defect in a
Covered Component.

 

(f)                                    “Failed Component” means a Covered
Component in which a Failure has occurred.

 

3.                                       Price.

 

Any Covered Component or part that Boeing is required to furnish to Buyer under
this Policy in connection with correction or replacement of a Failed Component
shall be furnished to Buyer at a price determined in accordance with the
following formula:

 

P =                               CT

180

 

P =                               Price to Buyer.

 

C =                              The Boeing then-current spare parts sales
price.

 

T =                              The total age in months (to the nearest month)
of the Failed Component from the date of delivery of the Failed Component to the
date of the correction or replacement.

 

4.                                       Conditions and Limitations.

 

(a)                                  Buyer shall, at Boeing’s expense, return to
Boeing, if return is practicable, any Failed Component that Boeing desires for
redesigning studies.

 

(b)                                 Installation of any Covered Component
corrections or replacements furnished by Boeing pursuant to paragraph 1 shall be
at Buyer’s expense.  If installation of such corrections or replacements is
performed by Boeing at Buyer’s request, the rates charged Buyer for such
installation shall not exceed the rates charged other commercial customers of
Boeing during substantially the same time period.

 

(c)                                  Boeing’s obligation under this Policy, with
respect to each Failure, is conditioned upon:

 

(i)                                     Boeing’s Warranty Regional Manager
having received written notice of the Failure from Buyer within 3 months after
it became apparent to Buyer; and

 

P.A.  No.  2924

B

 

K/NWA

C-2

 

 

--------------------------------------------------------------------------------


 

(ii)                                  the submission by Buyer to Boeing of
reasonable evidence that the claimed Failure is covered by this Policy and, if
requested by Boeing, that such Failure was not the result of: i) a consequence
of any breakage of or defect in any other part or component of an Aircraft in
which the Covered Component was at any time installed, or ii) from any other
extrinsic force, or iii) any negligent or improper act or omission of Buyer,
including, but not limited to, any failure to operate and maintain such Aircraft
in accordance with applicable governmental regulations and Boeing’s applicable
service bulletins, service letters, maintenance manuals, component maintenance
manuals and written instructions, provided to Buyer by Boeing prior to such
alleged negligent or improper act or omission by Buyer.

 

(d)                                 Nothing in this Policy shall be construed as
a warranty or representation as to the length of time an Aircraft or any Covered
Component will operate without a Failure, or as an agreement to modify the
Aircraft or any Covered Component to conform to new developments in the state of
design or manufacturing art.  Boeing’s sole obligation hereunder is to furnish
corrections or replacements for failed components as provided in this Policy. 
Buyer’s sole remedy and relief for the nonperformance of any obligation or
liability of Boeing arising under or by virtue of this policy shall be in
monetary damages, limited to the amount Buyer reasonably expends in procuring a
correction or replacement for any covered component which is the subject of a
Failure covered by this policy and to which such nonperformance relates.  THE
EXCLUSION OF LIABILITIES AND OTHER PROVISIONS OF PART D OF THIS EXHIBIT B ARE
APPLICABLE.

 

P.A.  No.  2924

B

 

 

 

 

 

C-3

 

 

--------------------------------------------------------------------------------


 

Exhibit A to

Part C

 

COVERED AIRFRAME AND LANDING GEAR COMPONENTS

 

1.                                       Wing.

 

(a)                                  Upper and lower wing skins and stiffeners
between the forward and rear wing spars.

 

(b)                                 Wing spar webs, chords and stiffeners.

 

(c)                                  Inspar wing ribs.

 

(d)                                 Inspar splice plates and fittings.

 

(e)                                  Upper wing fold hinge, end ribs and lower
latch lugs.

 

(f)                                    Main landing gear support structure.

 

(g)                                 Wing center section lower beams, spanwise
beams and floor beams, but not the seat tracks attached to the beams.

 

(h)                                 Wing-to-body structural attachments.

 

(i)                                     Engine strut support fittings attached
directly to wing primary structure.

 

(j)                                     Support structure in the wing for
spoilers and spoiler actuators; for aileron hinges and reaction links; and for
leading edge devices and trailing edge flaps.

 

(k)                                  Leading edge device and trailing edge flap
support system.

 

(l)                                     Aileron leading edge device and trailing
edge flap internal, fixed attachment and actuator support structure.

 

(m)                               Winglets.

 

P.A.  No.  2924

B

 

 

 

 

 

C-4

 

 

--------------------------------------------------------------------------------


 

Exhibit A to

Part C

 

2.                                       Body.

 

(a)                                  External surface skins and doublers,
longitudinal stiffeners, longerons and circumferential rings and frames between
the forward pressure bulkhead and the vertical stabilizer rear spar bulkhead,
and structural support and enclosure for the APU but excluding all system
components and related installation and connecting devices, insulation, lining,
and decorative panels and related installation and connecting devices.

 

(b)                                 Window and windshield structure but
excluding the windows and windshields.

 

(c)                                  Fixed attachment structure of the passenger
doors, cargo doors and emergency exits, excluding door mechanisms and movable
hinge components.  Sills and frames around the body openings for the passenger
doors, cargo doors and emergency exits, excluding scuff plates and pressure
seals.

 

(d)                                 Nose wheel well structure, including the
wheel well walls, pressure deck, forward and aft bulkheads, and the gear support
structure.

 

(e)                                  Main gear wheel well structure including
pressure deck, bulkheads and landing gear beam support structure.

 

(f)                                    Floor beams and support posts in the
control cab and passenger cabin area, but excluding seat tracks.

 

(g)                                 Forward and aft pressure bulkheads.

 

(h)                                 Keel structure between the wing front spar
bulkhead and the main gear wheel well aft bulkhead, including splices.

 

(i)                                     Wing front and rear spar support
bulkheads, and vertical and horizontal stabilizer front and rear spar support
bulkheads including terminal fittings but excluding all system components and
related installation and connecting devices, insulation, lining, and decorative
panels and related installation and connecting devices.

 

(j)                                     Support structure in the body for the
stabilizer pivot and stabilizer screw.

 

P.A.  No.  2924

B

 

 

 

 

 

C-5

 

 

--------------------------------------------------------------------------------


 

Exhibit A to

Part C

 

3.                                       Vertical Stabilizer.

 

(a)                                  External skins between front and rear
spars.

 

(b)                                 Front and rear spars including stiffeners.

 

(c)                                  Attachment fittings between vertical
stabilizer and body.

 

(d)                                 Inspar ribs.

 

(e)                                  Support structure in the vertical
stabilizer for rudder hinges, reaction links and actuators.

 

(f)                                    Rudder internal, fixed attachment and
actuator support structure.

 

(g)                                 Rudder hinges and supporting ribs, excluding
bearings.

 

4.                                       Horizontal Stabilizer.

 

(a)                                  External skins between front and rear
spars.

 

(b)                                 Front and rear spars including splices and
stiffeners.

 

(c)                                  Inspar ribs.

 

(d)                                 Stabilizer splice fittings and pivot and
screw support structure.

 

(e)                                  Support structure in the horizontal
stabilizer for the elevator hinges, reaction links and actuators.

 

(f)                                    Elevator internal, fixed attachment and
actuator support structure.

 

(g)                                 Elevator hinges and supporting ribs,
excluding bearings.

 

5.                                       Engine Strut.

 

(a)                                  Strut external surface skin and doublers
and stiffeners.

 

(b)                                 Internal strut chords, frames and bulkheads.

 

(c)                                  Strut to wing fittings and diagonal brace.

 

(d)                                 Engine mount support fittings attached
directly to strut structure.

 

P.A.  No.  2924

B

 

 

 

 

 

C-6

 

 

--------------------------------------------------------------------------------


 

Exhibit A to

Part C

 

6.                                       Main Landing Gear.

 

(a)                                  Outer cylinder.

 

(b)                                 Inner cylinder.

 

(c)                                  Upper and lower side strut, including
spindles and universals.

 

(d)                                 Upper and lower drag strut, including
spindles and universals.

 

(e)                                  Orifice support tube.

 

(f)                                    Downlock links including spindles and
universals.

 

(g)                                 Torsion links.

 

(h)                                 Bogie beam.

 

(i)                                     Axles.

 

7.                                       Nose Landing Gear.

 

(a)                                  Outer cylinder.

 

(b)                                 Inner cylinder, including axles.

 

(c)                                  Orifice support tube.

 

(d)                                 Upper and lower drag strut, including lock
links.

 

(e)                                  Steering plates and steering collar.

 

(f)                                    Torsion links.

 

(g)                                 Actuator support beam and hanger.

 

NOTE:            The Service Life Policy does not cover any bearings, bolts,
bushings, clamps, brackets, actuating mechanisms or latching mechanisms used in
or on the Covered Components.

 

P.A.  No.  2924

B

 

 

 

 

 

C-7

 

 

--------------------------------------------------------------------------------


 

PART D

 

EXCLUSION OF LIABILITIES

 

1.                                       DISCLAIMER AND RELEASE.

 

THE WARRANTIES, OBLIGATIONS AND LIABILITIES OF BOEING AND THE REMEDIES OF BUYER
SET FORTH IN THIS EXHIBIT B ARE EXCLUSIVE AND IN SUBSTITUTION FOR, AND BUYER
HEREBY WAIVES, RELEASES AND RENOUNCES ALL OTHER WARRANTIES, OBLIGATIONS AND
LIABILITIES OF BOEING AND ALL OTHER RIGHTS, CLAIMS AND REMEDIES OF BUYER AGAINST
BOEING, EXPRESS OR IMPLIED, ARISING BY LAW OR OTHERWISE, WITH RESPECT TO ANY
NONCONFORMANCE OR DEFECT IN ANY AIRCRAFT OR OTHER THINGS DELIVERED UNDER THIS
AGREEMENT, INCLUDING BUT NOT LIMITED TO:

 

(A)                              ANY IMPLIED WARRANTY OF MERCHANTABILITY OR
FITNESS;

 

(B)                                ANY IMPLIED WARRANTY ARISING FROM COURSE OF
PERFORMANCE, COURSE OF DEALING OR USAGE OF TRADE;

 

(C)                                ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR
REMEDY IN TORT, WHETHER OR NOT ARISING FROM THE NEGLIGENCE OF BOEING; AND

 

(D)                               ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR
REMEDY FOR LOSS OF OR DAMAGE TO ANY AIRCRAFT.

 

2.                                       EXCLUSION OF CONSEQUENTIAL AND OTHER
DAMAGES.

 

BOEING SHALL HAVE NO OBLIGATION OR LIABILITY, WHETHER ARISING IN CONTRACT
(INCLUDING WARRANTY), TORT OR OTHERWISE, FOR LOSS OF USE, REVENUE OR PROFIT, OR
FOR ANY OTHER INCIDENTAL OR CONSEQUENTIAL DAMAGES WITH RESPECT TO ANY
NONCONFORMANCE OR DEFECT IN ANY AIRCRAFT, OR OTHER THINGS PROVIDED UNDER THIS
AGREEMENT.

 

3.                                       Contribution toward Third Party Claims.

 

Claims by Buyer against Boeing for contribution toward third-party bodily injury
or property damage claims, to the extent of Boeing’s relative percentage of the
total fault or other legal responsibility of all persons causing such bodily
injuries or property damage, are excepted from the terms of this Part D.

 

P.A.  No.  2924

B

 

 

 

 

 

D-1

 

 

--------------------------------------------------------------------------------


 

4.                                       Definition.

 


FOR THE PURPOSE OF THIS PART D, THE TERM “BOEING” OR “BOEING” INCLUDES THE
BOEING COMPANY, ITS DIVISIONS, SUBSIDIARIES AND AFFILIATES, THE ASSIGNEES OF
EACH, AND THEIR DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS.

 

P.A.  No.  2924

B

 

 

 

 

 

D-2

 

 

--------------------------------------------------------------------------------


 


PART E


 

BOEING INDEMNITY AGAINST PATENT INFRINGEMENT

 

1.                                       Indemnity.

 

Subject to the exceptions set forth in paragraph 2 below, Boeing shall indemnify
and hold harmless Buyer from and against all claims, suits, actions,
liabilities, damages and costs (excluding any incidental or consequential
damages and excluding any liabilities, costs, loss of revenue or loss of profit
resulting from loss of use, but including costs of, at Boeing’s option,
(i) replacing the infringing item or (ii) otherwise curing any infringement on
account of which use of Aircraft by Buyer is prevented) in case of any actual or
alleged infringement by any Aircraft, or by any item installed therein at the
time of Aircraft delivery of any United States patent or of any patent issued
under the laws of any country in which Buyer from time to time may lawfully
operate the Aircraft, provided that (i) from time of design of the Aircraft or
item and until infringement claims are resolved such other country and the flag
country of the Aircraft are legally bound by and do fully recognize their
obligations and duties under the Chicago Convention on International Civil
Aviation of December 7, 1944, and the flag country and such other country are
fully entitled to all benefits of Article 27 thereof or, in the alternative,
(ii) from such time of design and until such infringement claims are resolved
such other country and the flag country shall each have been a party to the
International Convention for the Protection of Industrial Property (Paris
Convention).

 

2.                                       Exceptions.

 

This indemnity shall not apply to Buyer Furnished Equipment, nor to Engines (as
defined in Exhibit D to this Agreement), nor to any item that was not
manufactured to Boeing’s detailed design, nor to any item manufactured to
Boeing’s detailed design without Boeing’s authorization.

 

3.                                       Conditions and Limitations.

 

(a)                                  Buyer’s remedy and Boeing’s obligation and
liability under this Part E are conditioned upon Buyer giving Boeing written
notice within 10 days after Buyer receives official notice of a suit or action
against Buyer alleging infringement or within 20 days after Buyer receives a
written claim of infringement.  Boeing may, at its option, conduct negotiations
with any party claiming infringement and may intervene in any suit or action. 
Whether or not

 

P.A.  No.  2924

B

 

 

 

 

 

E-1

 

 

--------------------------------------------------------------------------------


 

Boeing intervenes, it shall be entitled at any stage of the proceedings to
assume or control the defense.  Buyer’s remedy and Boeing’s obligation and
liability hereunder are further conditioned upon Buyer promptly furnishing to
Boeing all data, records and assistance within Buyer’s control material to any
such claim, suit or action, and (except as to amounts mandated by a judgment)
upon Boeing’s prior approval of Buyer’s payment or assumption of any
liabilities, damages, royalties or costs for which Boeing is asked to respond.

 

(b)                                 The indemnity, obligations and liabilities
of Boeing and remedies of Buyer set forth in this Part E are exclusive and in
substitution for, and Buyer hereby waives, releases and renounces, all other
indemnities, obligations and liabilities of Boeing and any assignee of Boeing,
and all other rights, remedies and claims, including claims for damages, direct,
incidental or consequential, of Buyer against Boeing or any assignee of Boeing,
express or implied, arising by law or otherwise, with respect to any actual or
alleged patent infringement or the like by any Aircraft or any item installed
therein.

 

P.A.  No.  2924

B

 

 

 

 

 

E-2

 

 

--------------------------------------------------------------------------------


 

PART F

 

SUPPLIER WARRANTIES AND PATENT INDEMNITIES

 

1.                                       Supplier Warranties and Supplier Patent
Indemnities.

 

Boeing shall use its best reasonable efforts to obtain from manufacturers of
items installed in the Aircraft at the time of delivery that were purchased by
Boeing but were not manufactured to Boeing’s detailed design (other than
Engines, as defined in Exhibit D to this Agreement), adequate warranties and
indemnities against patent infringement enforceable by Buyer (Supplier
Warranties).  Boeing shall furnish copies of the Supplier Warranties to Buyer
prior to delivery of the first Aircraft.  (The commitments of the Engine
manufacturer regarding warranties and indemnities against patent infringement
shall be as set forth in Part G of this Product Assurance Document.)

 

2.                                       Boeing Assistance in Administration of
Supplier Warranties.

 

In the event Buyer experiences any problem in the resolution - of any claims
Buyer may have initiated under the Supplier Warranties obtained by Boeing
pursuant to paragraph 1, and Buyer submits to Boeing’s Warranty Regional Manager
such information and data in its possession as may be reasonably required by
Boeing to investigate any such problem, then Boeing shall promptly conduct an
investigation of such problem and shall assist Buyer in the administration of
any claims Buyer may have under such Supplier Warranties.

 

3.                                       Boeing Support in Event of Supplier
Default.

 

In the event that:

 

(a)                                  any manufacturer, under any Supplier
Warranty obtained by Boeing pursuant to paragraph 1, defaults in the performance
of any material obligation contained in such Supplier Warranty, with respect to
a defect in material or workmanship or a defect in design in any Supplier
Product (and their replacements under the Product Assurance Agreement) -
installed in the Aircraft at the time of delivery, and

 

(b)                                 Buyer submits to Boeing’s Warranty Regional
Manager reasonable proof that such default has occurred, then the warranty set
forth in paragraph 1(b) or 1(c), as the case may be, of Part A (Boeing Warranty)
of this Product Assurance Document, and paragraphs 3 through 10 of such Part A,
shall apply to such defect to the same extent as if such Supplier Product (and
their replacements under the

 

P.A.  No.  2924

B

 

 

 

 

 

F-1

 

 

--------------------------------------------------------------------------------


 

Product Assurance Agreement) - had been manufactured to Boeing’s detailed
design, except that:

 

(i)                                     the warranty period with respect to such
item shall be the longer of the applicable period set forth in such Supplier
Warranty, if a warranty period is expressly set forth therein or the warranty
period set forth in paragraph 4(b) of Part A of this Product Assurance Document,
and

 

(ii)                                  the warranty notice period shall be as
specified in paragraph 4 of Part A.

 

Provided Boeing performs on behalf of Supplier,  Buyer will, if requested by
Boeing, assign to Boeing any of its rights against any supplier as Boeing may
require to fulfill its obligations hereunder.  Buyer will not unreasonably
withhold such assignment.

 

P.A.  No.  2924

B

 

 

 

 

 

F-2

 

 

--------------------------------------------------------------------------------


 

PART G

 

ENGINE MANUFACTURER’S WARRANTY
AND PRODUCT SUPPORT PLAN

 

In-lieu of Boeing providing in the Purchase Agreement an engine warranty and
product support plan, Buyer has entered into a separate engine warranty and
product support agreement with the engine manufacturer with respect to
the Engines installed on the Aircraft.   Buyer releases and discharges Boeing
from any and all claims, obligations and liabilities whatsoever arising out of
the purchase or use of such Engines, and Buyer hereby waives, releases and
renounces all its rights in all such claims, obligations and liabilities.

 

P.A.  No.  2924

B

 

 

G-1

 

 

--------------------------------------------------------------------------------


 

PART H

 

BOEING INTERFACE COMMITMENT

 

1.                                       Interface Problems.

 

If Buyer experiences any technical problem in the operation of the Aircraft or
its systems due to malfunction or failure of an item the cause of which, after
due and reasonable investigation, is not readily identifiable by Buyer, but
which Buyer believes to be attributable to the design characteristics of one or
more items of the Aircraft (an “Interface Problem”), Boeing shall, if requested
by Buyer, and without additional charge to Buyer, promptly conduct an
investigation and analysis of such Interface Problem to determine, if possible,
the cause or causes of the Interface Problem and to recommend such corrective
action as may be feasible.  Buyer shall furnish to Boeing all data and
information in Buyer’s possession reasonably relevant to the Interface Problem,
and will reasonably cooperate with Boeing in the conduct of its investigations
and such tests as may be required.  Boeing shall promptly advise Buyer in
writing at the conclusion of its investigation of Boeing’s opinion as to the
cause or causes of the Interface Problem and Boeing’s recommendation as to
corrective action.

 

2.                                       Boeing Responsibility.

 

If Boeing determines that the Interface Problem is primarily attributable to the
design of any item - manufactured to Boeing’s detailed design, Boeing shall, if
requested by Buyer, correct the design of such item to the extent of any then
existing obligations of Boeing under Part A (Boeing Warranty) or Part C (Boeing
Service Life Policy) of this Product Assurance Document.

 

3.                                       Supplier Responsibility.

 

If Boeing determines that the Interface Problem is primarily attributable to the
design of an item -not manufactured to Boeing’s detailed design, Boeing shall,
if requested by Buyer, reasonably assist Buyer in processing any warranty claim
Buyer may have against the manufacturer of such item.  Boeing shall also take
whatever reasonable action is permitted by its contracts with such manufacturer
in an effort to obtain a correction of the Interface Problem acceptable to
Buyer.  If the Supplier fails, within a reasonable period of time, to take
appropriate action on

 

P.A.  No.  2924

B

 

 

 

 

 

H-1

 

 

--------------------------------------------------------------------------------


 

Boeing’s recommendation as to the necessary corrective action and Buyer submits
to Boeing, within a reasonable time, proof of such failure, then Boeing shall
take action in accordance with the provisions of Part F of this Product
Assurance Document.

 

4.                                       Joint Responsibility.

 

If Boeing determines that the Interface Problem is partially attributable to the
design of an item - manufactured to Boeing’s detailed design and partially to
the design of items not manufactured to Boeing’s detailed design, Boeing shall,
if requested by Buyer, seek a solution to the Interface Problem through the
cooperative efforts of Boeing and the manufacturers of the other item involved. 
Boeing shall promptly advise Buyer of such corrective actions as may be proposed
by Boeing and such other manufacturers; such proposal to be consistent with any
then existing obligations of Boeing and such other manufacturers.  If such
proposal is acceptable to Buyer, the proposed action shall be taken.

 

5.                                       General.

 

(a)                                  All requests under this Part H shall be
directed to Boeing’s Warranty Administrator at Renton, Washington.

 

(b)                                 All reports, recommendations, data and other
documents furnished by Boeing to Buyer pursuant to this Part H shall be deemed
to be things delivered under this Agreement.  THE EXCLUSION OF LIABILITIES AND
OTHER PROVISIONS OF PART D OF THIS EXHIBIT B ARE APPLICABLE.

 

(c)                                  At Boeing’s request, Buyer shall assign to
Boeing, and Boeing shall be subrogated to, any of Buyer’s rights against any
manufacturer as Boeing may reasonably require in the fulfillment of its
obligations hereunder.

 

P.A.  No.  2924

B

 

 

H-2

 

 

--------------------------------------------------------------------------------


 

PART I

 

DUPLICATE PRODUCT ASSURANCE REMEDIES

 

It is agreed that Boeing shall not be obligated to provide to Buyer any remedy
which is a duplicate of any other remedy which has been provided to Buyer under
any part of this Product Assurance Document for the same event which results in
unjust enrichment, provided that Buyer at all times shall be entitled to the
most favorable of any duplicate remedy.

 

P.A.  No.  2924

B

 

K/NWA

I-1

 

 

--------------------------------------------------------------------------------


 


MODEL 787-8


 


CUSTOMER SUPPORT DOCUMENT


 

between

 


THE BOEING COMPANY

 

and

 

NORTHWEST AIRLINES, INC.

 

 


EXHIBIT C

 

To

 


PURCHASE AGREEMENT NUMBER 2924

 

P.A. No. 2924

 

C

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

CUSTOMER SUPPORT DOCUMENT NO. 2924

 

Relating to

 

BOEING MODEL 787-8 AIRCRAFT

 

 

This Customer Support Document is Exhibit C to and forms a part of Purchase
Agreement No. 2924 between The Boeing Company (Boeing) and Northwest Airlines,
Inc., (Buyer) relating to the purchase of Boeing Model 787-8 aircraft.  This
Customer Support Document consists of the following parts:

 

 

PART A

Boeing Training Programs

 

 

 

 

PART B

Boeing Customer Support Services

 

 

 

 

PART C

Technical Information and Materials

 

 

 

 

PART D

Not Assigned

 

 

 

 

Part E

Insurance

 

 

 

 

PART F

Alleviation or Cessation of Performance

 

 

P.A. No. 2924

 

C-1

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

PART A

 

BOEING TRAINING PROGRAMS

 

1.                                       General.

 

Boeing will provide maintenance training, cabin attendant training, and flight
training programs to support the introduction of the Aircraft into service as
provided in this Customer Support Document.

 

All instruction, examinations and materials shall be prepared and presented in
the English language and in the units of measure used by Boeing.

 

2.                                       Boeing Training Programs.

 

2.1                                 Buyer is awarded *** points (Training
Points).  At any time before 24 months after delivery of Buyer’s last Aircraft
(Training Program Period) Buyer may exchange Training Points for any of the
training courses described on Attachment A at the point values described on
Attachment A or for other training Boeing may identify at specified point
values.  At the end of the Training Program Period any unused Training Points
will expire.

 

Buyer may also exchange Training Points for use by individuals from its
maintenance sub-contractors that are directly affiliated in the servicing of
Buyer’s Model 787 aircraft to attend Boeing training courses.

 

2.2                                 In addition to the training provided in
Article 2.1, Boeing will provide to Buyer the following training and services:

 

2.2.1                                         Flight dispatcher model specific
instruction; 2 classes of 6 students;

 

2.2.2                                         Performance engineer model
specific instruction in Boeing’s regularly scheduled courses; schedules are
published yearly.

 

2.2.3                                         Additional Flight Operations
Services:

 

a.                                       Boeing flight crew personnel to assist
in ferrying the first Aircraft to Buyer’s main base;

 

b.                                      Instructor pilots for 90 Man Days (as
defined in Article 6.3, below) for revenue service training assistance;

 

c.                                       An instructor pilot to visit Buyer six
(6) months after [the delivery of the first Aicraft (after revenue service
training) to review Buyer’s flight crew operations for a two (2) week period.

 

P.A. No. 2924

 

 C

A-1

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

If any part of the training described in this Article 2.2 is not completed by
Buyer within 24 months after the delivery of the last Aircraft, Boeing will have
no obligation to provide such training.

 

3.                                       Training Schedule and Curricula.

 

3.1                                 Buyer and Boeing will together conduct
planning conferences approximately 12 months before the scheduled delivery month
of the first Aircraft of a model to define and schedule the maintenance, flight
training and cabin attendant training programs.  At the conclusion of each
planning conference the parties will document Buyer’s course selection, training
schedule, and, if applicable, Training Point application and remaining Training
Point balance.

 

3.2                                 Buyer may also request training by written
notice to Boeing identifying desired courses, dates and locations.  Within ***
business days of Boeing’s receipt of such request Boeing will provide written
response to Buyer confirming whether the requested courses are available at the
times and locations requested by Buyer.

 

4.                                       Training Materials.

 

4.1                                 Boeing will provide Training Materials for
each of Buyer’s ***.  Training Materials may be used only for either (i) the
individual student’s reference during Boeing provided training and for review
thereafter or (ii) Buyer’s provision of training to its employees ***.

 

4.2                                 Training Materials are provided by Boeing
for use in Buyer’s training program.  The rights and remedies of Buyer and the
obligations of Boeing relative to the provision of Training Materials and other
training services by Boeing to Buyer’s sub-contractor personnel and/or other
Buyer assignees, as identified in above paragraph 4.1, are subject to the
DISCLAIMER AND RELEASE AND EXCLUSION OF CONSEQUENTIOAL DAMAGES provisions of
Article 12 of the Purchase Agreement as well as the Risk Allocation/Insurance
provisions of Part E of Exhibit C to the Purchase Agreement.

 

5.                                       Location of Training.

 

5.1                                 Boeing will conduct all training at any of
its or its wholly-owned subsidiaries’ training facilities equipped for the
Aircraft.  Buyer shall decide on the location or mix of locations for training,
subject to space being available in the desired courses at the selected training
facility on the dates desired.

 

5.2                                 If requested by Buyer, Boeing will conduct
the classroom portions of the maintenance and flight training (except for the
Performance Engineer training courses) at a mutually acceptable alternate
training site, subject to the following conditions:

 

P.A. No. 2924

 

 C

A-2

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

5.2.1                        Buyer will be responsible for providing acceptable
classroom space, simulators (as necessary for flight training) and training
equipment required to present the course.

 

5.2.2                        Buyer will pay Boeing’s portal to portal actual
expenses for lodging, ground transportation, laundry, baggage handling,
communication costs and per diem charge, for each Boeing instructor for each
day, or fraction thereof, such instructor is away from his home location,
including travel time.

 

5.2.3                        Buyer will reimburse Boeing for actual costs of
round-trip transportation for Boeing’s instructors and the shipping costs of
training materials which must be shipped to such alternate training site.

 

5.2.4                        Buyer will pay, or reimburse Boeing for, all taxes,
fees, duties, licenses, permits and similar expenses incurred by Boeing and its
employees as a result of Boeing’s providing the training at such alternate site
or incurred as a result of Boeing providing revenue service training.

 

5.2.5                        Those portions of training that require the use of
Boeing’s training devices not available at the alternate site will be conducted
at Boeing-designated facilities or at some other alternate site.  Buyer will be
responsible for additional expenses, if any, which result from the use of such
alternate site.

 

6.                                       Additional Terms and Conditions.

 

6.1                                 All training will reflect an airplane
configuration defined by (i) Boeing’s standard configuration specification for
787 aircraft, (ii) Boeing’s standard configuration specification for the minor
model of 787 aircraft selected by Buyer, and (iii) any Optional Features
selected by Buyer from Boeing’s standard catalog of Optional Features.  Upon
Buyer’s request, Boeing may provide training customized to reflect other
elements of Buyer’s Aircraft configuration subject to a mutually acceptable
price, schedule, scope of work and other applicable terms and conditions.

 

6.2                                 Buyer will be responsible for all expenses
of Buyer’s personnel except that in the Seattle area Boeing will transport
Buyer’s personnel between their local lodgings and Boeing’s training facility.

 

6.3                                 Boeing flight instructor personnel will not
be required to work more than 5 days per week, or more than 8 hours in any one
24-hour period (Man Day), of which not more than 5 hours per 8-hour workday will
be spent in actual flying.  The foregoing restrictions will not apply to ferry
assistance or revenue service training services, which will be governed by FAA
rules and regulations.

 

P.A. No. 2924

 

 C

A-3

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

6.4                                 Normal Line Maintenance is defined as line
maintenance that Boeing might reasonably be expected to furnish for flight crew
training at Boeing’s facility, and will include ground support and Aircraft
storage in the open, but will not include provision of spare parts.  Boeing will
provide Normal Line Maintenance services for any Aircraft while the Aircraft is
used for flight crew training at Boeing’s facility in accordance with the Boeing
Maintenance Plan (Boeing document D6-82076) and the Repair Station Operation and
Inspection Manual (Boeing document D6-25470).  Buyer will provide such services
if flight crew training is conducted elsewhere.  Regardless of the location of
such training, Buyer will be responsible for providing all maintenance items
(other than those included in Normal Line Maintenance) required during the
training, including, but not limited to, fuel, oil, landing fees and spare
parts.

 

6.5                                 If the training is based at Boeing’s
facility and the Aircraft is damaged due to Buyer’s personnel’s actions during
such training, Boeing will make all necessary repairs to the Aircraft as
promptly as possible.  Buyer will pay Boeing’s reasonable charge, including the
price of parts and materials, for making the repairs.  If Boeing’s estimated
labor charge for the repair exceeds $25,000, Boeing and Buyer will enter into an
agreement for additional services before beginning the repair work.

 

6.6                                 If the flight training is based at Boeing’s
facility, several airports in the surrounding area may be used, at Boeing’s
option.  Unless otherwise agreed in the flight training planning conference, it
will be Buyer’s responsibility to make arrangements for the use of such
airports.

 

6.7                                 If Boeing agrees to make arrangements on
behalf of Buyer for the use of airports for flight training, Boeing will pay on
Buyer’s behalf any landing fees charged by any airport used in conjunction with
the flight training.  Before flight training, Buyer will provide Boeing an open
purchase order against which Boeing will invoice Buyer for any landing fees
Boeing paid on Buyer’s behalf.  The invoice will be submitted to Buyer
approximately 60 days after flight training is completed, when all landing fee
charges have been received and verified.  Buyer will pay the invoiced amount to
Boeing within 30 days of the date of the invoice.

 

6.8                                 If requested by Boeing, in order to provide
the flight training or ferry flight assistance, Buyer will make available to
Boeing an Aircraft after delivery to familiarize Boeing instructor or ferry
flight crew personnel with such Aircraft.  If flight of the Aircraft is required
for any Boeing instructor or ferry flight crew member to maintain an FAA license
for flight proficiency or landing currency, Boeing will be responsible for the
costs of fuel, oil, landing fees and spare parts attributable to that portion of
the flight.

 

P.A. No. 2924

 

 C

A-4

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

PART B

 

BOEING CUSTOMER SUPPORT SERVICES

 

1.                                       General.

 

This Part describes the support services to be provided by Boeing at no
additional charge to Buyer, unless otherwise specified herein.  Except with
respect to Field Services, the services described in this Part will be provided
by Boeing during a period commencing with delivery of the first Aircraft and
continuing so long as one Aircraft is regularly operated by Buyer in commercial
air transport service.

 

2.                                       Field Service Engineering.

 

Boeing will furnish field service representation to advise Buyer on maintenance
and operation of the Aircraft (Field Services) as follows:

 

2.1                                 Field Services will be available to Buyer at
or near Buyer’s Detroit location prior to delivery of the first Aircraft ***.

 

2.2                                 Buyer will furnish at no charge to Boeing
suitable office space and equipment that will include internet capability for
electronic access of data, desks, chairs, file cabinets, local phone service,
and an electrical power source in, or convenient to, Buyer’s facility where each
or any Boeing representative is providing Field Services.  As required, Buyer
will assist each representative providing Field Services with visas, work
permits, customs, mail handling, identification passes, and local airport
authorities.

 

2.3                                 In addition to the Field Services referred
to above, the services of any Boeing field service representative will also be
available to Buyer anywhere Buyer may land the Aircraft where Boeing field
service representatives are assigned.

 

2.4                                 Boeing may, from time to time, provide
additional support services in the form of Boeing personnel visiting Buyer’s
facilities to work with Buyer’s personnel in an advisory capacity.

 

3.                                       Additional Engineering Support
Services.

 

Boeing will, if requested by Buyer in writing, provide *** technical advisory
assistance with respect to the Aircraft and accessories, systems, equipment,
parts and aircraft software manufactured (or compiled) by Boeing or to Boeing’s
detailed design and installed in the Aircraft at the time of delivery.  Such
technical advisory assistance, which will be provided from

 

P.A. No. 2924

 

 C

B-1

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Seattle, or at a base designated by Buyer as appropriate, will include:

 

3.1                                 analysis of the information provided by
Buyer to determine;

 

3.1.1                                         the probable nature and cause of
operational problems and suggestion of possible solutions.

 

3.1.2                                         the nature and cause of
unsatisfactory schedule reliability and the suggestion of possible solutions.

 

3.1.3                                         the nature and cause of
unsatisfactory maintenance costs and the suggestion of possible solutions.

 

3.2                                 analysis of and comment on Buyer’s
engineering proposals for changes in, or replacement of, parts, accessories or
equipment manufactured to Boeing’s detailed design *** Boeing will not analyze
or comment on any such change or replacement which constitutes a major
structural change, nor on any engineering release related thereto, unless
Buyer’s request for such analysis and comment is accompanied by complete
detailed drawings, substantiating data (including data, if any, required by
applicable government agencies), all stress or other appropriate analysis, and a
specific statement from Buyer of the kind of review and response desired by
Buyer;

 

3.3                                 one (1) evaluation of Buyer’s technical
facilities, tools and equipment for servicing and maintaining 787 aircraft,
recommendation of changes where necessary and assistance in the formulation of
an initial maintenance plan for the introduction of the first Aircraft into
service;

 

3.4                                 assistance with the analysis and preparation
of performance data to be used in establishing operating practices and policies
for Buyer’s operation of Aircraft;

 

3.5                                 assistance with interpretation of the
minimum equipment list, the definition of the configuration deviation list and
the analysis of individual Aircraft performance;

 

3.6                                 assistance with solving operational problems
associated with delivery and route-proving flights;

 

3.7                                 information regarding significant service
items relating to Aircraft performance or flight operations;

 

3.8                                 operations engineering support during the
ferry flight of an Aircraft;

 

3.9                                 assistance in developing an Extended Twin
Operations (ETOPs) plan for regulatory approval; and

 

P.A. No. 2924

 

 C

B-2

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

4.                                       Special Services.

 

4.1                                 Additional Services.

 

Boeing may, at Buyer’s request, provide services with respect to the Aircraft
after delivery, in addition to those described in this Part B Articles 2, 3 and
4.2, which may include such items as Master Changes (Kits and/or Data), training
and maintenance and repair of the Aircraft.  Providing such additional services
will be subject to the terms of Customer Services General Terms Agreement No.
51-1 dated January 16, 2001 and Supplemental Agreement for Electronic Access
Agreement(collectively, CSGTA) and any other mutually agreed terms and
conditions.

 

Title to and risk of loss of any such Aircraft will always remain with Buyer.

 

4.2                                 Post-Delivery Aircraft Services.

 

If Boeing performs work requested by Buyer on an Aircraft after delivery of such
Aircraft, but prior to its initial departure flight, or upon its return to
Boeing’s facilities prior to completion of such flight, the following provisions
will apply:

 

4.2.1                        Title to and risk of loss of any such Aircraft will
at all times remain with Buyer.

 

4.2.2                        The provisions of the Boeing Warranty set forth in
Exhibit B of this Agreement will apply to such work.

 

4.2.3                        Buyer will reimburse Boeing for such work to the
extent not covered by the Boeing Warranty applicable to the Aircraft.

 

4.2.4                        The Disclaimer and Release and Exclusion of
Consequential and Other Damages provisions set forth in Article 12 of this
Purchase Agreement and the indemnification and insurance provisions set forth in
this Exhibit C will apply to such Boeing work.

 

4.2.5                        In performing such work, Boeing may rely upon the
commitment authority of Buyer’s personnel requesting such work.

 

5.                                       Additional Informational Services.

 

Boeing may, from time to time, provide Buyer with additional services in the
form of information about the Aircraft or other aircraft of the same type,
including information concerning design, manufacture, operation, maintenance,
modification, repair and in-service experience.

 

P.A. No. 2924

 

 C

B-3

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

PART C

 

TECHNICAL INFORMATION AND MATERIALS

 

1.                                       General.

 

Materials are defined as any and all items that are created by Boeing or a third
party at Boeing’s direction, which are provided directly or indirectly from
Boeing and serve primarily to contain, convey or embody information.  Materials
may include either tangible embodiments (for example, documents or drawings), or
intangible embodiments (for example, software and other electronic forms) of
information but excludes Aircraft Software.  Aircraft Software is defined as
software that is installed on and used in the operation of the Aircraft.

 

Buyer Information is defined as that data provided by Buyer to Boeing which
falls into one of the following categories: (i) aircraft operational information
(including, but not limited to, flight hours, departures, schedule reliability,
engine hours, number of aircraft, aircraft registries, landings, and daily
utilization and schedule interruptions for Boeing model aircraft); (ii) summary
and detailed shop findings data; (iii) aircraft readiness log data; (iv)
non-conformance reports; (v) line maintenance data; (vi) airplane message data,
(vii) scheduled maintenance data, and (viii) service bulletin incorporation.

 

Per the terms of the CSGTA, Boeing will provide to Buyer through electronic
access, ***, Materials to support the maintenance and operation of the
Aircraft.  Such Materials will, if applicable, be prepared generally in
accordance with Air Transport Association of America (ATA) iSpec 2200, entitled
“Specification for Manufacturers Technical Data”, as it may subsequently be
revised.  Materials not covered by iSpec 2200 will be provided in a structure
suitable for the Material’s intended use.  Such Materials will be in English and
in the units of measure used by Boeing to manufacture an Aircraft.

 

Digitally-produced Materials will, if applicable, be prepared generally in
accordance with ATA Specification No. 2100, dated January 1994, entitled
“Digital Data Standards for Aircraft Support”, as it may subsequently be
revised.

 

2.                                       Materials Planning Conferences.

 

Buyer and Boeing will conduct planning conferences approximately 12 months
before the scheduled delivery month of the first Aircraft in order to mutually
determine (i) the Materials to be furnished to Buyer in support of the Aircraft,
(ii) the Buyer Information to be furnished by Buyer to Boeing, (iii) the update
cycles of the Materials to be furnished to Buyer, (iv) the update cycles of the
Buyer Information to be furnished to Boeing, (v) any Buyer preparations
necessary for

 

P.A. No. 2924

 

 C

C-1

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Buyer’s transmittal of Buyer Information to Boeing, and (vi) any Buyer
preparations necessary for Buyer’s electronic access to the Materials.

 

3.                                       Treatment of Materials.

 

3.1                                 All Materials provided by Boeing to Buyer
and not covered by a Boeing CSGTA or other agreement between Boeing and Buyer
defining Buyer’s right to use and disclose the Materials and included
information will be covered by, and subject to the terms of this Purchase
Agreement.  Title to all Materials containing, conveying or embodying
confidential, proprietary or trade secret information (Proprietary Information)
belonging to Boeing or a third party (Proprietary Materials), will at all times
remain with Boeing or such third party.  Buyer will treat all Proprietary
Materials and all Proprietary Information in confidence and use and disclose the
same only as specifically authorized in this Purchase Agreement.

 

3.2                                 Boeing grants to Buyer a worldwide,
non-exclusive, non-transferable license to use and disclose Proprietary
Materials in accordance with the terms and conditions of this Purchase
Agreement. Buyer is authorized to make copies of Materials (except for Materials
bearing the copyright legend of a third party), and all copies of Proprietary
Materials will belong to Boeing and be treated as Proprietary Materials under
this Purchase Agreement. Buyer will preserve all proprietary legends, and all
copyright notices on all Materials and insure the inclusion of those legends and
notices on all copies.

 

3.3                                 Buyer grants to Boeing a perpetual,
world-wide, non-exclusive non-transferable license to use and disclose Buyer
Information or derivative works thereof in Boeing data and information products
and services provided all indicia identifying Buyer Information as originating
from Buyer is removed from such Buyer Information.

 

3.4                                 Buyer is authorized to use Proprietary
Materials and Proprietary Information for the purpose of: (a) operation,
maintenance, repair, or modification of Buyer’s aircraft for which the
Proprietary Materials and Proprietary Information have been specified by Boeing
and (b) development and manufacture of training devices and maintenance tools
for use by Buyer.

 

3.5                                 Buyer is authorized to provide Proprietary
Materials to Buyer’s contractors for the sole purpose of maintenance, repair, or
modification of Buyer’s aircraft for which the Proprietary Materials have been
specified by Boeing.  In addition, Buyer may provide Proprietary Materials to
Buyer’s contractors for the sole purpose of developing and manufacturing
training devices and maintenance tools for Buyer’s use.  Before providing
Proprietary Materials to its contractor, Buyer will first obtain a written
agreement from the contractor by which the contractor agrees (a) to use the
Proprietary Materials only on behalf of Buyer, (b) to be bound by all of the
restrictions and limitations of this Part D, and (c) that Boeing is a third
party beneficiary under the written agreement.  Buyer agrees to provide

 

P.A. No. 2924

 

 C

C-2

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

copies of all such written agreements to Boeing upon request and be liable to
Boeing for any breach of those agreements by a contractor.

 

3.6                                 When and to the extent required by a
government regulatory agency having jurisdiction over Buyer or Buyer’s Aircraft
***, Buyer is authorized to provide and disclose Proprietary Materials and
Proprietary Information, owned by Boeing, to the agency for the agency’s use in
connection with the Buyer’s operation, maintenance, repair, or modification of
its Aircraft.  Buyer agrees to take reasonable steps to prevent such agency from
making any distribution or disclosure, or additional use of the Proprietary
Materials and Proprietary Information so provided or disclosed.  Buyer further
agrees to promptly notify Boeing upon becoming aware of any (i) distribution,
disclosure, or additional use by such agency, (ii) request to such agency for
distribution, disclosure, or additional use, or (iii) intention on the part of
such agency to distribute, disclose, or make additional use of the Proprietary
Materials or Proprietary Information.

 

3.7                                 In the event of an Aircraft or Aircraft
systems related incident, Buyer may suspend, or block access to Buyer
Information pertaining to its Aircraft or fleet.  Such suspension may be for an
indefinite period of time.

 

4.                                       Materials Formats and Quantities.

 

Boeing will provide at *** technical data and maintenance information equivalent
to that traditionally provided in the manuals and documents identified in the
Attachment.  The format for this data and information is not yet determined in
all cases.  Whenever possible Boeing will provide such data and information
through electronic access.

 

5.                                       Revision Service.

 

Further revisions to any such Materials will be provided as set forth below:

 

5.1                                 The schedule for updating certain Materials
will be identified in the planning conference.  Such updates will reflect
changes to Materials developed by Boeing.

 

5.2                                 If Boeing receives written notice that Buyer
intends to incorporate, or has incorporated, any Boeing service bulletin in an
Aircraft, Boeing will update Materials reflecting the effects of such
incorporation into such Aircraft.

 

5.3           ***

 

6.                                       Supplier Technical Data.

 

6.1                                 For supplier-manufactured programmed
airborne avionics components and equipment classified as Seller Furnished
Equipment (SFE) or Seller Purchased Equipment (SPE) which contains

 

P.A. No. 2924

 

 C

C-3

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

computer software designed and developed in accordance with Radio Technical
Commission for Aeronautics Document No. RTCA/DO-178 dated January 1982,
No. RTCA/DO-178A dated March 1985, or later as available, Boeing will request
that each supplier of the components and equipment make software documentation
available to Buyer.

 

6.2                                 The provisions of this Article 6 will not be
applicable to items of BFE.

 

6.3                                 Boeing will furnish to Buyer a document
identifying the terms and conditions of the product support agreements between
Boeing and its suppliers requiring the suppliers to fulfill Buyer’s requirements
for information and services in support of the Aircraft.

 

7.                                       Buyer Furnished Equipment Data.

 

Boeing will incorporate BFE line maintenance information into the customized
Materials providing Buyer makes the information available to Boeing at least six
(6) months prior to the scheduled delivery month of each Aircraft.  Boeing will
incorporate such BFE line maintenance information into the Materials prior to
delivery of each Aircraft reflecting the configuration of that Aircraft as
delivered. Upon Buyer’s request, Boeing may provide update service after
delivery to such information subject to the terms of Part B, Article 4 relating
to Additional Services.  Buyer agrees to furnish all BFE line maintenance
information in Boeing’s standard digital format.  Such information will be
prepared generally in accordance with ATA iSpec 2200.

 

8.                                       Buyer’s Shipping Address.

 

From time to time Boeing may furnish certain Materials or updates to Materials
by means other than electronic access.  ***

 

9.                                       Advance Representative Materials.

 

Boeing will select all advance representative Materials from available sources
and whenever possible will provide them through electronic access.  Such advance
Materials will be for advance planning purposes only.

 

10.                                 Customized Materials.

 

All customized Materials will reflect the configuration of each Aircraft as
delivered.

 

P.A. No. 2924

 

 C

C-4

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment to PA 2159 Exhibit C

Part C

Page 1

 

ITEM

 

NAME

 

 

A.

 

FLIGHT OPERATIONS:

 

 

 

1.

 

Airplane Flight Manual

 

 

 

 

 

NOTE:

A copy is placed aboard each airplane at delivery as required by FAR’s.

 

 

 

2.

 

Operations Manual and Quick Reference Handbook

 

 

 

3.

 

Planning and Performance Manual

 

 

 

4.

 

Weight and Balance Manual

 

 

 

5.

 

Dispatch Deviation Procedures Guide and Master Minimum Equipment List

 

 

 

6.

 

Flight Crew Training Manual

 

 

 

7.

 

Fault Reporting Manual

 

 

 

8.

 

Performance Engineer’s Manual

 

 

 

9.

 

Jet Transport Performance Methods

 

 

 

10.

 

FMC Supplemental Data Document

 

 

 

11.

 

Operational Performance Software

 

 

 

12.

 

ETOPS Guide Vol. III

 

 

 

13.

 

Flight Planning and Performance Manual

 

 

 

B.

 

MAINTENANCE

 

 

 

1.

 

Maintenance Manual

 

 

 

2.

 

Wiring Diagram Manual

 

 

 

3.

 

System Schematics Manual

 

 

 

4.

 

Structural Repair Manual

 

 

 

5.

 

Component Maintenance Manual

 

 

 

6.

 

Standard Overhaul Practices Manual

 

 

 

7.

 

Standard Wiring Practices Manual

 

 

 

8.

 

Nondestructive Test Manual

 

 

 

9.

 

Service Bulletins

 

P.A. No. 2924

 

 C

C-A-1

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment to PA 2159 Exhibit C

Part C

Page 2

 

ITEM

 

NAME

 

 

 

10.

 

Service Bulletins Index

 

 

 

11.

 

Corrosion Prevention Manual

 

 

 

12.

 

Fault Isolation Manual

 

 

 

13.

 

Power Plant Buildup Manual (not available for Rolls Royce model engines)

 

 

 

14.

 

In-Service Activity Report

 

 

 

15.

 

All Operators Letter

 

 

 

16.

 

Service Letters

 

 

 

17.

 

Structural Item Interim Advisory

 

 

 

18.

 

Maintenance Tips

 

 

 

19.

 

Combined Index

 

 

 

20.

 

Configuration Data Base Generator User Guide

 

 

 

21.

 

Baggage/Cargo Loading Manual

 

 

 

C.

 

MAINTENANCE PLANNING

 

 

 

1.

 

Maintenance Review Board Report

 

 

 

2.

 

Maintenance Planning Data Documents

 

 

 

3.

 

Maintenance Task Cards

 

 

 

4.

 

Maintenance Task Card Index

 

 

 

5.

 

Maintenance Inspection Intervals Report

 

 

 

D.

 

SPARES

 

 

 

1.

 

Illustrated Parts Catalog

 

 

 

2.

 

Standards Books

 

 

 

E.

 

FACILITIES AND EQUIPMENT PLANNING

 

 

 

1.

 

Facilities and Equipment Planning Document

 

 

 

2.

 

Special Tool and Ground Handling Equipment Drawings

 

 

 

3.

 

Special Tool and Ground Handling Equipment Drawings Index

 

P.A. No. 2924

 

 C

C-A-2

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment to PA 2159 Exhibit C

Part C

Page 3

 

ITEM

 

NAME

 

 

 

4.

 

Supplementary Tooling Documentation

 

 

 

5.

 

Illustrated Tool and Equipment List/Manual

 

 

 

6.

 

Aircraft Recovery Document

 

 

 

7.

 

Airplane Characteristics for Airport Planning

 

 

 

8.

 

Airplane Rescue and Fire Fighting Document

 

 

 

9.

 

Engine Ground Handling Document

 

 

 

F.

 

Configuration, Maintenance and Procedures for Extended Range Operations Document

 

 

 

G.

 

ETOPS Guide Vol. I

 

 

 

H.

 

ETOPS Guide Vol. II

 

 

 

I.

 

Supplier Technical Data

 

 

 

 

 

1.

Service Bulletins

 

 

 

 

 

 

2.

Component Maintenance Manuals

 

 

 

 

 

 

3.

Component Maintenance Manuals and Index

 

 

 

 

 

 

4.

Publications Index

 

 

 

 

 

 

5.

Product Support Supplier Directory

 

 

 

 

 

 

6.

Supplier Product Support

 

 

 

and Assurance Agreement

 

 

 

 

 

 

7.

Fleet Statistical Data and Reporting

 

 

 

 

 

 

8.

Fleet Message and Fault Data views, charts, and reports

 

P.A. No. 2924

 

 C

C-A-3

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

PART E

 

INSURANCE.

 

1.                                       Insurance Requirements. Buyer will
purchase *** will provide a certificate of such insurance that names Boeing as
an additional insured for any and all claims and liabilities for injury to or
death of any person or persons, including employees of Buyer but not employees
of Boeing, or for loss of or damage to any property, including any aircraft,
arising out of or in any way relating to Materials, training, services, or other
things provided under this Exhibit C of the Agreement, whether or not arising in
tort or occasioned by the negligence of Boeing, except with respect to legal
liability to persons or parties other than Buyer or Buyer’s assignees arising
out of an accident caused solely by a product defect in an aircraft.  Buyer will
provide such certificate of insurance at least thirty (30) days prior to the
scheduled delivery of the first Aircraft under the Agreement.  The insurance
certificate will reference each Aircraft delivered to Buyer pursuant to the
Agreement.  Annual renewal certificates will be submitted to Boeing before the
expiration of the policy periods.  ***forms of insurance certificates state the
terms, limits, provisions and coverages required by this Article 1, were used
***  The failure of Boeing to demand compliance with Article 1 in any year will
not in any way relieve Buyer of its obligations hereunder nor constitute a
waiver by Boeing of these obligations.

 

2.                                       Noncompliance with Insurance
Requirements.  If Buyer fails to comply with any of the insurance requirements
of Article 1 or if any of the insurers fails to pay a claim covered by the
insurance or otherwise fails to meet any of insurer’s obligations required by
Appendix I, Buyer will provide the same protection to Boeing as that required by
Article 1 above.

 

3.                                       Definition of Boeing.  For purposes of
this Article, “Boeing” is defined as The Boeing Company, its divisions,
subsidiaries, affiliates, assignees of each, and their respective directors,
officers, employees, and agents.

 

P.A. No. 2924

 

 C

E-1

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

PART F

 

Alleviation or Cessation of Performance

 

Except to the extent that Buyer has designated alternate locations, Boeing will
not be required to provide any Materials, services, training, or other things at
a facility designated by Buyer while:

 

1.                                       a labor stoppage or dispute in progress
involving Buyer exists;

 

2.                                       wars or warlike operations, riots or
insurrections in the country where such facility is located exist;

 

3.                                       conditions at such facility which, in
the opinion of Boeing, are detrimental to the general health, welfare or safety
of its personnel and/or their families exist;

 

4.                                       the United States Government refuses
permission to any Boeing personnel or their families to enter the country where
such facility is located, or recommends that any Boeing personnel or their
families leave such country; or

 

5.                                       the United States Government refuses
Boeing permission to deliver goods or services, including Materials, services,
training or other things, to the country where such facility is located.

 

Boeing further reserves the right, upon the occurrence of any of such events,
subsequent to the location of Boeing personnel at Buyer’s facility, to
immediately and without prior notice relocate its personnel and their families
to a place of Boeing’s choosing.  Any delay resulting therefrom will be deemed a
delay by mutual agreement.

 

P.A. No. 2924

 

 C

F-1

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

***

 

--------------------------------------------------------------------------------


 

ESCALATION ADJUSTMENT

 

AIRFRAME AND OPTIONAL FEATURES

 

 

between

 

 


THE BOEING COMPANY

 

 

and

 

NORTHWEST AIRLINES, INC.

 

 


EXHIBIT D TO PURCHASE AGREEMENT NUMBER 2924

 

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

1.                                       Formula.

 

Airframe Price and Optional Features price adjustments (Airframe Price
Adjustment) are used to allow prices to be stated in current year dollars at the
signing of this Purchase Agreement and to adjust the amount to be paid by
Customer at delivery for the effects of economic fluctuation.  The Airframe
Price Adjustment will be determined at the time of Aircraft delivery in
accordance with the following formula:

 

 

Pa = (P+B)(L + M) - P

 

 

 

 

 

 

 

Where:

 

 

 

 

 

 

 

 

Pa =

Airframe Price Adjustment

 

 

 

 

 

 

 

L =

.65 x (ECI

 

 

 

 

         ECIb)

where ECIb is the base year index (as set forth in Table 1 of this Purchase
Agreement)

 

 

 

 

 

 

 

M =

.35 x (ICI

 

 

 

 

         ICIb)

where ICIb is the base year index (as set forth in Table 1 of this Purchase
Agreement)

 

 

 

 

 

 

P =

Airframe Price plus Optional Features Price (as set forth in Table 1 of this
Purchase Agreement).

 

 

 

 

 

 

B =

0.005 x (N/12) x (P)

where N is the calendar month and year of scheduled Aircraft delivery minus the
calendar month and year of the Base Price Year, both as shown in Table 1 of this
Purchase Agreement.

 

 

 

 

 

 

 

ECI is a value determined using the U.S. Department of Labor, Bureau of Labor
Statistics “Employment Cost Index for workers in aircraft manufacturing - Wages
and Salaries” (ECI code 3721), calculated by establishing a three-month
arithmetic average value (expressed as a decimal and rounded to the nearest
tenth) using the values for the fifth, sixth and seventh months prior to the
month of scheduled delivery of the applicable Aircraft. As the Employment Cost
Index values are only released on a quarterly basis, the value released for the
month of March

 

P.A. No. 2924

 

1

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

 

 

will be used for the months of January and February; the value for June used for
April and May; the value for September used for July and August; and the value
for December used for October and November.

 

 

 

 

 

 

 

ICI is a value determined using the U.S. Department of Labor, Bureau of Labor
Statistics “Producer Prices and Price Index - Industrial Commodities Index “,
calculated as a 3-month arithmetic average of the released monthly values
(expressed as a decimal and rounded to the nearest tenth) using the values for
the 5th, 6th and 7th months prior to the month of scheduled delivery of the
applicable Aircraft.

 

 

 

 

 

 

 

As an example, for an Aircraft scheduled to be delivered in the month of
January, the months June, July and August of the preceding year will be utilized
in determining the value of ECI and ICI.

 

Note:                   i.                                          In
determining the values of L and M, all calculations and resulting values will be
expressed as a decimal rounded to the nearest ten-thousandth.

 

ii.                                       .65 is the numeric ratio attributed to
labor in the Airframe Price Adjustment formula.

 

iii.                                    .35 is the numeric ratio attributed to
materials in the Airframe Price Adjustment formula.

 

iv.                                   The denominators (base year indices) are
the actual average values reported by the U.S. Department of Labor, Bureau of
Labor Statistics.  The actual average values are calculated as a 3-month
arithmetic average of the released monthly values (expressed as a decimal and
rounded to the nearest tenth) using the values for the 5th, 6th and 7th months
prior to the airframe base year.  The applicable base year and corresponding
denominator is provided by Boeing in Table 1 of this Purchase Agreement.

 

iv.                                   The final value of Pa will be rounded to
the nearest dollar.

 

vi.                                   The Airframe Price Adjustment will not be
made if it will result in a decrease in the Aircraft Basic Price.

 

2.                                       Values to be Utilized in the Event of
Unavailability.

 

2.1                                 If the Bureau of Labor Statistics
substantially revises the methodology used for the determination of the values
to be used to determine the ECI and ICI values (in contrast to benchmark
adjustments or other corrections of previously released values), or for any
reason has not released values needed to determine the applicable Airframe Price
Adjustment, the parties will, prior to the delivery of any such

 

P.A. No. 2924

 

2

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Aircraft, select a substitute from other Bureau of Labor Statistics data or
similar data reported by non-governmental organizations.  Such substitute will
result in the same adjustment, insofar as possible, as would have been
calculated utilizing the original values adjusted for fluctuation during the
applicable time period.

 

2.2                                 Notwithstanding Article 2.1 above, if prior
to the scheduled delivery month of an Aircraft the Bureau of Labor Statistics
changes the base year for determination of the ECI and ICI values as defined
above, such re-based values will be incorporated in the Airframe Price
Adjustment calculation.

 

2.3                                 In the event escalation provisions are made
non-enforceable or otherwise rendered void by any agency of the United States
Government, the parties agree, to the extent they may lawfully do so, to
equitably adjust the Aircraft Price of any affected Aircraft to reflect an
allowance for increases or decreases in labor compensation and material costs
occurring since February of the price base year shown in the Purchase Agreement
which is consistent with the applicable provisions of paragraph 1 of this
Exhibit D.

 

Note:                   i.                                          The values
released by the Bureau of Labor Statistics and available to Boeing 30 days prior
to the scheduled delivery month of an Aircraft will be used to determine the ECI
and ICI values for the applicable months (including those noted as preliminary
by the Bureau of Labor Statistics) to calculate the Airframe Price Adjustment
for the Aircraft invoice at the time of delivery.  The values will be considered
final and no Airframe Price Adjustments will be made after Aircraft delivery for
any subsequent changes in published Index values.

 

ii.                                       The maximum number of digits to the
right of the decimal after rounding utilized in any part of the Airframe Price
Adjustment equation will be 4, where rounding of the fourth digit will be
increased to the next highest digit when the 5th digit is equal to 5 or greater.

 

P.A. No. 2924

 

3

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

ENGINE ESCALATION

 

 

between

 

THE BOEING COMPANY

 

and

 

NORTHWEST AIRLINES, INC.

 

Exhibit D to Purchase Agreement Number 2924

 

P.A. No. 2924

 

D

BOEING PROPRIETARY

--------------------------------------------------------------------------------


 

Table 1 (GEnx Engines) to

Purchase Agreement No. 2924

Aircraft Delivery, Description, Price and Advance Payments

 

***

 

--------------------------------------------------------------------------------


 

Table 1 (GEnx Engines) to

Purchase Agreement No. 2924

Aircraft Delivery, Description, Price and Advance Payments

 

***

 

--------------------------------------------------------------------------------


 

Table 1 (Trent 1000 Engines) to

Purchase Agreement No. 2924

Aircraft Delivery, Description, Price and Advance Payments

 

***

 

--------------------------------------------------------------------------------


 

Table 1 (Trent 1000 Engines) to

Purchase Agreement No. 2924

Aircraft Delivery, Description, Price and Advance Payments

 

***

 

--------------------------------------------------------------------------------


 

1.                                       ENGINE ESCALATION.

 

(a)                                  The Aircraft Basic Price of each Aircraft
set forth in Table 1 of the Purchase Agreement includes an aggregate price for
General Electric Aircraft GENX series engines and all accessories, equipment and
parts provided by the engine manufacturer (Engines).  The adjustment in Engine
Price applicable to each Aircraft (Engine Price Adjustment) will be determined
at the time of Aircraft delivery in accordance with the following formula:

 

 

 

Pa = (P+B)(L + M) - P

 

 

 

 

 

 

 

Where:

 

 

 

 

 

 

 

 

Pa =

Engine Price Adjustment.

 

 

 

 

 

 

 

L =

.65 x (ECI

 

 

 

 

         ECIb)

where ECIb is the base year index (as set forth in Table 1 of this Purchase
Agreement)

 

 

 

 

 

 

 

M =

.35 x (ICI

 

 

 

 

         ICIb)

where ICIb is the base year index (as set forth in Table 1 of this Purchase
Agreement)

 

 

 

 

 

 

P =

Engine Price per Aircraft (as set forth in Table 1 of this Purchase Agreement).

 

 

 

 

 

 

B =

0.005 x (N/12) x (P)

where N is the number of calendar months which have elapsed from the Airframe
Price Base Year and Month up to and including the month of delivery, both as
shown in Table 1 of the Purchase Agreement.  The entire calculation of 0.005 X
(N/12) will be rounded to 4 places, and the final value of B will be rounded to
the nearest dollar.

 

 

 

 

 

 

 

ECI is a value determined using the U.S. Department of Labor, Bureau of Labor
Statistics “Employment Cost Index for workers in aircraft manufacturing - Wages
and Salaries” (ECI code 3721), calculated by

 

P.A. No. 2924

 

D

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

 

 

establishing a three-month arithmetic average value (expressed as a decimal and
rounded to the nearest tenth) using the values for the 11th, 12th and 13th
months prior to the month of scheduled delivery of the applicable Aircraft.  As
the Employment Cost Index values are only released on a quarterly basis, the
value released for the month of March will be used for the months of January and
February; the value for June used for April and May; the value for September
used for July and August; and the value for December used for October and
November.

 

 

 

 

 

ICI is a value determined using the U.S. Department of Labor, Bureau of Labor
Statistics “Producer Prices and Price Index - Industrial Commodities Index “,
calculated as a 3-month arithmetic average of the released monthly values
(expressed as a decimal and rounded to the nearest tenth) using the values for
the 11th, 12th and 13th months prior to the month of scheduled delivery of the
applicable Aircraft.

 

 

 

 

 

As an example, for an Aircraft scheduled to be delivered in the month of
January, the months June, July and August of the preceding year will be utilized
in determining the value of ECI and ICI.

 

Note:                   i.                                          In
determining the values of L and M, all calculations and resulting values will be
expressed as a decimal rounded to the nearest ten-thousandth.

 

ii.                                       .65 is the numeric ratio attributed to
labor in the Engine Price Adjustment formula.

 

iii.                                    .35 is the numeric ratio attributed to
materials in the Engine Price Adjustment formula.

 

iv.                                   The denominators (base year indices) are
the actual average values reported by the U.S. Department of Labor, Bureau of
Labor Statistics.  The actual average values are calculated as a 3-month
arithmetic average of the released monthly values (expressed as a decimal and
rounded to the nearest tenth) using the values for the 11th, 12th and 13th
months prior to the Engine Price base year.  The applicable base year and
corresponding denominator is provided by Boeing in Table 1 of this Purchase
Agreement.

 

v.                                      The final value of Pa will be rounded to
the nearest dollar.

 

vi.                                   The Engine Price Adjustment will not be
made if it will result in a decrease in the Engine Price.

 

P.A. No. 2924

 

D

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

2.                                       Values to be Utilized in the Event of
Unavailability.

 

2.1                                 If the Bureau of Labor Statistics
substantially revises the methodology used for the determination of the values
to be used to determine the ECI and ICI values (in contrast to benchmark
adjustments or other corrections of previously released values), or for any
reason has not released values needed to determine the applicable Engine Price
Adjustment, General Electric Aircraft agrees to meet jointly with Boeing and the
Buyer (to the extent such parties may lawfully do so) prior to the delivery of
any such Aircraft, to select a substitute from other Bureau of Labor Statistics
data or similar data reported by non-governmental organizations.  Such
substitute will result in the same adjustment, insofar as possible, as would
have been calculated utilizing the original values adjusted for fluctuation
during the applicable time period.

 

2.2                                 Notwithstanding Article 2.1 above, if prior
to the scheduled delivery month of an Aircraft the Bureau of Labor Statistics
changes the base year for determination of the ECI and ICI values as defined
above, such re-based values will be incorporated in the Engine Price Adjustment
calculation.

 

2.3                                 In the event escalation provisions are made
non-enforceable or otherwise rendered void by any agency of the United States
Government, the parties agree, to the extent they may lawfully do so, to
equitably adjust the Engine Price of any affected Aircraft to reflect an
allowance for increases or decreases consistent with the applicable provisions
of paragraph 1 of this Exhibit D in labor compensation and material costs
occurring since August of the year prior to the price base year shown in the
Purchase Agreement.

 

Note:                   i.                                          The values
released by the Bureau of Labor Statistics and available to Boeing 30 days prior
to the first day of the scheduled delivery month of an Aircraft will be used to
determine the ECI and ICI values for the applicable months (including those
noted as preliminary by the Bureau of Labor Statistics) to calculate the Engine
Price Adjustment for the Aircraft invoice at the time of delivery.  The values
will be considered final and no Engine Price Adjustments will be made after
Aircraft delivery for any subsequent changes in published Index values.

 

ii.                                       The maximum number of digits to the
right of the decimal after rounding utilized in any part of the Engine Price
Adjustment equation will be 4, where rounding of the fourth digit will be
increased to the next highest digit when the 5th digit is equal to 5 or greater.

 

P.A. No. 2924

 

D

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

ENGINE ESCALATION

 

 

between

 

THE BOEING COMPANY

 

and

 

NORTHWEST AIRLINES, INC.

 

Exhibit D to Purchase Agreement Number 2294

 

P.A. No. 2924

 

D

BOEING PROPRIETARY

--------------------------------------------------------------------------------


 

1.                                       ENGINE ESCALATION.

 

The Aircraft Basic Price of each Aircraft set forth in Table 1 of the Purchase
Agreement includes an aggregate price for Rolls-Royce plc Trent 1000 series
engines and all accessories, equipment and parts provided by the engine
manufacturer (Engines).  The adjustment in Engine Price applicable to each
Aircraft (Engine Price Adjustment) will be determined at the time of Aircraft
delivery in accordance with the following formula:

 

 

Pa = (P+B)(L + M) - P

 

 

 

 

 

 

 

Where:

 

 

 

 

 

 

 

 

Pa =

Engine Price Adjustment.

 

 

 

 

 

 

 

L =

.65 x (ECI

 

 

 

 

         ECIb)

where ECIb is the base year index (as set forth in Table 1 of this Purchase
Agreement)

 

 

 

 

 

 

 

M =

.35 x (ICI

 

 

 

 

         ICIb)

where ICIb is the base year index (as set forth in Table 1 of this Purchase
Agreement)

 

 

 

 

 

 

P =

Engine Price per Aircraft (as set forth in Table 1 of this Purchase Agreement).

 

 

 

 

 

 

B =

0.005 x (N/12) x (P)

where N is the number of calendar months which have elapsed from the Airframe
Price Base Year and Month up to and including the month of delivery, both as
shown in Table 1 of the Purchase Agreement.  The entire calculation of 0.005 X
(N/12) will be rounded to 4 places, and the final value of B will be rounded to
the nearest dollar.

 

 

 

 

 

 

 

ECI is a value determined using the U.S. Department of Labor, Bureau of Labor
Statistics “Employment Cost Index for workers in aircraft manufacturing - Wages
and Salaries” (ECI code 3721), calculated by establishing a three-month
arithmetic average value (expressed as a

 

P.A. No. 2924

 

D

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

 

 

decimal and rounded to the nearest tenth) using the values for the eleventh,
twelfth and thirteenth months prior to the month of scheduled delivery of the
applicable Aircraft.  As the Employment Cost Index values are only released on a
quarterly basis, the value released for the month of March will be used for the
months of January and February; the value for June used for April and May; the
value for September used for July and August; and the value for December used
for October and November.

 

 

 

 

 

ICI is a value determined using the U.S. Department of Labor, Bureau of Labor
Statistics “Producer Prices and Price Index - Industrial Commodities Index “,
calculated as a 3-month arithmetic average of the released monthly values
(expressed as a decimal and rounded to the nearest tenth) using the values for
the 11th, 12th and 13th months prior to the month of scheduled delivery of the
applicable Aircraft.

 

 

 

 

 

As an example, for an Aircraft scheduled to be delivered in the month of
January, the months June, July and August of the preceding year will be utilized
in determining the value of ECI and ICI..

 

Note:                   i.              In determining the values of L and M,
all calculations and resulting values will be expressed as a decimal rounded to
the nearest ten-thousandth.

 

ii.             .65 is the numeric ratio attributed to labor in the Engine Price
Adjustment formula.

 

iii.            .35 is the numeric ratio attributed to materials in the Engine
Price Adjustment formula.

 

iv.            The denominators (base year indices) are the actual average
values reported by the U.S. Department of Labor, Bureau of Labor Statistics. 
The actual average values are calculated as a 3-month arithmetic average of the
released monthly values (expressed as a decimal and rounded to the nearest
tenth) using the values for the 11th, 12th and 13th months prior to the Engine
Price base year.  The applicable base year and corresponding denominator is
provided by Boeing in Table 1 of this Purchase Agreement.

 

v.             The final value of Pa will be rounded to the nearest dollar.

 

vi.            The Engine Price Adjustment will not be made if it will result in
a decrease in the Engine Price.

 

P.A. No. 2924

 

D

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

2.                                       Values to be Utilized in the Event of
Unavailability.

 

2.1                                 If the Bureau of Labor Statistics
substantially revises the methodology used for the determination of the values
to be used to determine the ECI and ICI values (in contrast to benchmark
adjustments or other corrections of previously released values), or for any
reason has not released values needed to determine the applicable Engine Price
Adjustment, Rolls-Royce plc agrees to meet jointly with Boeing and the Buyer (to
the extent such parties may lawfully do so) prior to the delivery of any such
Aircraft, select a substitute from other Bureau of Labor Statistics data or
similar data reported by non-governmental organizations.  Such substitute will
result in the same adjustment, insofar as possible, as would have been
calculated utilizing the original values adjusted for fluctuation during the
applicable time period.

 

2.2                                 Notwithstanding Article 2.1 above, if prior
to the scheduled delivery month of an Aircraft the Bureau of Labor Statistics
changes the base year for determination of the ECI and ICI values as defined
above, such re-based values will be incorporated in the Engine Price Adjustment
calculation.

 

2.3                                 In the event escalation provisions are made
non-enforceable or otherwise rendered void by any agency of the United States
Government, the parties agree, to the extent they may lawfully do so, to
equitably adjust the Engine Price of any affected Aircraft to reflect an
allowance for increases or decreases consistent with the applicable provisions
of Paragraph 1 of this Supplemental Exhibit EE1 in labor compensation and
material costs occurring since February of the price base year shown in the
Purchase Agreement.

 

Note:                   i.                                          The values
released by the Bureau of Labor Statistics and available to Boeing 30 days prior
to the first day of the scheduled delivery month of an Aircraft will be used to
determine the ECI and ICI values for the applicable months (including those
noted as preliminary by the Bureau of Labor Statistics) to calculate the Engine
Price Adjustment for the Aircraft invoice at the time of delivery.  The values
will be considered final and no Engine Price Adjustments will be made after
Aircraft delivery for any subsequent changes in published Index values.

 

ii.                                       The maximum number of digits to the
right of the decimal after rounding utilized in any part of the Engine Price
Adjustment equation will be 4, where rounding of the fourth digit will be
increased to the next highest digit when the 5th digit is equal to 5 or greater.

 

P.A. No. 2924

 

D

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

BUYER FURNISHED EQUIPMENT PROVISIONS DOCUMENT

 

between

 

THE BOEING COMPANY

 

and

 

NORTHWEST AIRLINES, INC.

 

 

Exhibit E

 


TO

 

Purchase Agreement Number 2924

 

P.A. No. 2924

 

E

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

BUYER FURNISHED EQUIPMENT PROVISIONS DOCUMENT

 

Dated

 


RELATING TO

 

BOEING MODEL 787 AIRCRAFT

 

This Buyer Furnished Equipment Provisions Document is Exhibit E to and forms a
part of Purchase Agreement No. 2924, between The Boeing Company (Boeing) and
Norhwest Airlines, Inc. (Buyer) relating to the purchase of Boeing Model 787
aircraft.

 

P.A. No. 2924

 

E

 

 

(i)

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

BUYER FURNISHED EQUIPMENT PROVISIONS DOCUMENT

 

1.                                       General.

 

Certain equipment to be installed in the Aircraft is furnished to Boeing by
Buyer at Buyer’s expense.  This equipment is designated “Buyer Furnished
Equipment” (BFE) and is listed in the Detail Specification.  Boeing will provide
to Buyer a BFE Requirements On-Dock/Inventory Document (BFE Document) or an
electronically transmitted BFE Report which may be periodically revised, setting
forth the items, quantities, on-dock dates and shipping instructions relating to
the in-sequence installation of BFE.  For planning purposes, a preliminary BFE
on-dock schedule, when available, will be provided to Buyer.

 

2.                                       Supplier Selection.  Buyer will:

 

2.1                                 Select and notify Boeing of the suppliers of
BFE items by those dates appearing in Supplemental Exhibit BFE1.

 

2.2                                 Meet with Boeing and such selected BFE
suppliers promptly after such selection to:

 

2.2.1        complete BFE configuration design requirements for such BFE; and

 

2.2.2        confirm technical data submittal requirements for BFE
certification.

 

3.                                       Buyer’s Obligations.  Buyer will:

 

3.1                                 comply with and cause the supplier to comply
with the provisions of the BFE Document or BFE Report;

 

3.1.1        deliver technical data (in English) to Boeing as required to
support installation and FAA certification in accordance with the schedule
provided by Boeing or as mutually agreed upon during the BFE meeting referred to
above;

 

3.1.2        deliver BFE including production and/or flight training spares and
BFE Aircraft Software to Boeing in accordance with the quantities and schedule
provided therein; and

 

3.1.3        assure that all BFE Aircraft Software is delivered in compliance
with Boeing’s then-current Standards for Loadable Systems;

 

P.A. No. 2924

 

E-1

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

3.1.4        assure that all BFE parts are delivered to Boeing with appropriate
quality assurance documentation;

 

3.2           authorize Boeing to discuss all details of the BFE directly with
the BFE suppliers;

 

3.3           authorize Boeing to conduct or delegate to the supplier quality
source inspection and supplier hardware acceptance of BFE at the supplier
location;

 

3.3.1        require supplier’s contractual compliance to Boeing defined quality
assurance requirements, source inspection programs and supplier delegation
programs, including availability of adequate facilities for Boeing resident
personnel; and

 

3.3.2        assure that all BFE supplier’s quality systems are approved to
Boeing’s then current standards for such systems;

 

3.4           obtain from supplier a non-exclusive, perpetual, royalty-free,
irrevocable license for Boeing to copy BFE Aircraft Software.  The license is
needed to enable Boeing to load the software copies in (i) the aircraft’s mass
storage device (MSD), (ii) media (e.g., diskettes, CD-ROMs, etc.), (iii) the BFE
hardware and/or (iv) an intermediate device or other media to facilitate copying
of the BFE Aircraft Software into the aircraft’s MSD, BFE hardware and/or media,
including media as Boeing may deliver to Buyer with the aircraft;

 

3.5           grant Boeing a license, extending the same rights set forth in
paragraph 3.4 above, to copy:  a)  BFE Aircraft Software and data Buyer has
modified and/or b) other software and data Buyer has added to the BFE Aircraft
Software;

 

3.6           provide necessary field service representation at Boeing’s
facilities to support Boeing on all issues related to the installation and
certification of BFE;

 

3.7           deal directly with all BFE suppliers to obtain overhaul data,
provisioning data, related product support documentation and any warranty
provisions applicable to the BFE;

 

3.8           work closely with Boeing and the BFE suppliers to resolve any
difficulties, including defective equipment, that arise;

 

P.A. No. 2924

 

E-2

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

3.9           be responsible for modifying, adjusting and/or calibrating BFE as
required for FAA approval and for all related expenses;

 

3.10         assure that a proprietary information agreement is in place between
Boeing and BFE suppliers prior to Boeing providing any documentation to such
suppliers,

 

3.11         warrant that the BFE will comply with all applicable FARs and the
U.S. Food and Drug Administration (FDA) sanitation requirements for installation
and use in the Aircraft at the time of delivery.  Buyer will be responsible for
supplying any data and adjusting, calibrating, re-testing or updating such BFE
and data to the extent necessary to obtain applicable FAA and FDA approval and
shall bear the resulting expenses.

 

3.12         warrant that the BFE will meet the requirements of the Detail
Specification; and

 

3.13         be responsible for providing equipment which is FAA certifiable at
time of Aircraft delivery, or for obtaining waivers from the applicable
regulatory agency for non-FAA certifiable equipment.

 

4.                                       Boeing’s Obligations.

 

Other than as set forth below, Boeing will provide for the installation of and
install the BFE and obtain certification of the Aircraft with the BFE installed.

 

5.                                       Nonperformance by Buyer.

 

If Buyer’s nonperformance of obligations in this Exhibit or in the BFE Document
causes a delay in the delivery of the Aircraft or causes Boeing to perform
out-of-sequence or additional work, Buyer will reimburse Boeing for all
resulting expenses and be deemed to have agreed to any such delay in Aircraft
delivery.  In addition Boeing will have the right to:

 

5.1           provide and install specified equipment or suitable alternate
equipment and increase the price of the Aircraft accordingly; and/or

 

5.2           deliver the Aircraft to Buyer without the BFE installed.

 

6.                                       Return of Equipment.

 

BFE not installed in the Aircraft will be returned to Buyer in accordance with
Buyer’s instructions and at Buyer’s expense.

 

P.A. No. 2924

 

E-3

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

7.                                       Title and Risk of Loss.

 

7.1                                 With respect to Aircraft manufactured in the
State of Washington, title to and risk of loss of BFE provided for such Aircraft
will at all times remain with Buyer or other owner.  Boeing will have only such
liability for BFE as a bailee for mutual benefit would have, but will not be
liable for loss of use.

 

7.2                                 With respect to Aircraft manufactured in the
State of California, Buyer agrees to sell and Boeing agrees to purchase each
item of BFE concurrently with its delivery to Boeing.  A reasonable shipset
price for the BFE shall be established with Buyer.  Buyer and Boeing agree that
the Aircraft Price will be increased by the amount of said shipset price and
such amount will be included on Boeing’s invoice at time of Aircraft delivery. 
Boeing’s payment for the purchase of each shipset of BFE from Buyer will be made
at the time of delivery of the Aircraft in which the BFE is installed.

 

8.                                       Interchange of BFE

 

To properly maintain Boeing’s production flow and to preserve Boeing’s delivery
commitments, Boeing reserves the right, if necessary, due to equipment shortages
or failures, to interchange new items of BFE acquired from or for Buyer with new
items of the same part numbers acquired from or for other Buyers of Boeing. 
Used BFE acquired from Buyer or from other Buyers of Boeing will not be
interchanged.

 

9.                                       Indemnification of Boeing.

 

Buyer hereby indemnifies and holds harmless Boeing from and against all claims
and liabilities, including costs and expenses (including attorneys’ fees)
incident thereto or incident to successfully establishing the right to
indemnification, for injury to or death of any person or persons, including
employees of Buyer but not employees of Boeing, or for loss of or damage to any
property, including any Aircraft, arising out of or in any way connected with
any nonconformance or defect in any BFE and whether or not arising in tort or
occasioned by the negligence of Boeing.  This indemnity will not apply with
respect to any nonconformance or defect caused solely by Boeing’s installation
of the BFE.

 

10.                                 Patent Indemnity.

 

Buyer hereby indemnifies and holds harmless Boeing from and against all claims,
suits, actions, liabilities, damages and costs arising out of any actual or
alleged infringement of any patent or other intellectual property rights by BFE
or arising out of the installation, sale or use of BFE by Boeing.

 

P.A. No. 2924

 

E-4

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

11.                                 Definitions.

 

For the purposes of the above indemnities, the term “Boeing” includes The Boeing
Company, its divisions, subsidiaries and affiliates, the assignees of each, and
their directors, officers, employees and agents.

 

P.A. No. 2924

 

E-5

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

AIRCRAFT DELIVERY REQUIREMENTS AND RESPONSIBILITIES

 

between

 

THE BOEING COMPANY

 

and

 

NORTHWEST AIRLINES, INC.

 

Exhibit F to Purchase Agreement Number 2924

 

 

P.A. No. 2924

F

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Exhibit F to

Purchase Agreement No. 2924

Page 1

 

AIRCRAFT DELIVERY REQUIREMENTS AND RESPONSIBILITIES

 

relating to

 

BOEING MODEL 787 AIRCRAFT

 

Both Boeing and Buyer have certain documentation and approval responsibilities
at various times during the construction cycle of Buyer’s Aircraft that are
critical to making the delivery of each Aircraft a positive experience for both
parties.  This Exhibit B documents those responsibilities and indicates
recommended completion deadlines for the actions to be accomplished.

 

1.                                       GOVERNMENT DOCUMENTATION REQUIREMENTS.

 

Certain actions are required to be taken by Buyer in advance of the scheduled
delivery month of each Aircraft with respect to obtaining certain government
issued documentation.

 

1.1                                 Airworthiness and Registration Documents.

 

Not later than 6 months prior to delivery of each Aircraft, Buyer will notify
Boeing of the registration number to be painted on the side of the Aircraft.  In
addition, and not later than 3 months prior to delivery of each Aircraft, Buyer
will, by letter to the regulatory authority having jurisdiction, authorize the
temporary use of such registration numbers by Boeing during the pre-delivery
testing of the Aircraft.

 

Buyer is responsible for furnishing any Temporary or Permanent Registration
Certificates required by any governmental authority having jurisdiction to be
displayed aboard the Aircraft after delivery.

 

1.2                                 Certificate of Sanitary Construction.

 

1.2.1                                 U.S. Registered Aircraft.  Boeing will
obtain from the United States Public Health Service, a United States Certificate
of Sanitary Construction to be displayed aboard each Aircraft after delivery to
Buyer.

 

1.2.2                                 Non-U.S. Registered Aircraft.  If Buyer
requires a United States Certificate of Sanitary Construction at the time of
delivery of the Aircraft, Buyer will give written notice thereof to Boeing at
least 3 months prior to delivery.  Boeing will then use its reasonable best
efforts to obtain the Certificate from

 

P.A. No. 2924

F-1

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Exhibit F to

Purchase Agreement No. 2924

Page 2

 

the United States Public Health Service and present it to Buyer at the time of
Aircraft delivery.

 

1.3                                 Customs Documentation.

 

1.3.1                                 Import Documentation.  If the Aircraft is
intended to be exported from the United States, Buyer must notify Boeing not
later than 3 months prior to delivery of each Aircraft of any documentation
required by the customs authorities or by any other agency of the country of
import.

 

1.3.2                                 General Declaration - U.S.  If the
Aircraft is intended to be exported from the United States, Boeing will prepare
Customs Form 7507, General Declaration, for execution by U.S. Customs
immediately prior to the ferry flight of the Aircraft. For this purpose, Buyer
will furnish to Boeing not later than 20 days prior to delivery all information
required by U.S. Customs or U.S. Immigration and Naturalization Service,
including without limitation (i) a complete crew and passenger list identifying
the names, birth dates, passport numbers and passport expiration dates of all
crew and passengers and (ii) a complete ferry flight itinerary, including point
of exit from the United States for the Aircraft.

 

If Buyer intends, during the ferry flight of an Aircraft, to land at a U.S.
airport after clearing Customs at delivery, Buyer must notify Boeing not later
than 20 days prior to delivery of such intention.  If Boeing receives such
notification, Boeing will provide to Buyer the documents constituting a Customs
permit to proceed, allowing such Aircraft to depart after any such landing. 
Sufficient copies of completed Form 7507, along with passenger manifest, will be
furnished to Buyer to cover U.S. stops scheduled for the ferry flight.

 

1.3.3                                 Export Declaration - U.S.  If the Aircraft
is intended to be exported from the United States, Boeing will prepare
Form 7525V and, immediately prior to the ferry flight, will submit such Form to
U.S. Customs in Seattle in order to obtain clearance for the departure of the
Aircraft, including any cargo, from the United States.  U.S. Customs will
deliver the Export Declaration to the U.S. Department of Commerce after export.

 

2.                                       INSURANCE CERTIFICATES.

 

Unless provided earlier, Buyer will provide to Boeing not later than 30 days
prior to delivery of the first Aircraft, a copy of the requisite annual
insurance certificate in accordance with the requirements of Part E of Exhibit C
of the Purchase Agreement.

 

P.A. No. 2924

F-2

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Exhibit F to

Purchase Agreement No. 2924

Page 3

 

3.                                       NOTICE OF FLYAWAY CONFIGURATION.

 

Not later than 20 days prior to delivery of the Aircraft, Buyer will provide to
Boeing a configuration letter stating the requested “flyaway configuration” of
the Aircraft for its ferry flight.  This configuration letter should include:

 

(i)                           the name of the company which is to furnish fuel
for the ferry flight and any scheduled post-delivery flight training, the method
of payment for such fuel, and fuel load for the ferry flight;

 

(ii)                        the cargo to be loaded and where it is to be stowed
on board the Aircraft, the address where cargo is to be shipped after flyaway
and notification of any hazardous materials requiring special handling;

 

(iii)                     any BFE equipment to be removed prior to flyaway and
returned to Boeing BFE stores for installation on Buyer’s subsequent Aircraft;

 

(iv)                    a complete list of names and citizenship of each crew
member and non-revenue passenger who will be aboard the ferry flight; and

 

(v)                       a complete ferry flight itinerary.

 

4.                                       DELIVERY ACTIONS BY BOEING.

 

4.1                       Schedule of Inspections.  All FAA, Boeing, Buyer and,
if required, U.S. Customs Bureau inspections will be scheduled by Boeing for
completion prior to delivery or departure of the Aircraft.  Buyer will be
informed of such schedules.

 

4.2                       Schedule of Demonstration Flights.  All FAA and Buyer
demonstration flights will be scheduled by Boeing for completion prior to
delivery of the Aircraft.

 

4.3                       Schedule for Buyer’s Flight Crew.  Boeing will inform
Buyer of the date that a flight crew is required for acceptance routines
associated with delivery of the Aircraft.

 

P.A. No. 2924

F-3

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Exhibit F to

Purchase Agreement No. 2924

Page 4

 

4.4                       Fuel Provided by Boeing.  Boeing will provide to
Buyer, without charge, the amount of fuel shown in U.S. gallons in the table
below for the model of Aircraft being delivered and full capacity of engine oil
at the time of delivery or prior to the ferry flight of the Aircraft.

 

Aircraft Model

 

Fuel Provided

787

 

***

 

4.5                       Flight Crew and Passenger Consumables.  Boeing will
provide reasonable quantities of food, coat hangers, towels, toilet tissue,
drinking cups and soap for the first segment of the ferry flight for the
Aircraft.

 

4.6                       Delivery Papers, Documents and Data.  Boeing will have
available at the time of delivery of the Aircraft certain delivery papers,
documents and data for execution and delivery.  If the Aircraft will be
registered with the FAA, Boeing will pre-position in Oklahoma City, Oklahoma,
for filing with the FAA at the time of delivery of the Aircraft an executed
original Form 8050-2, Aircraft Bill of Sale, indicating transfer of title to the
Aircraft to Buyer.

 

4.7                       Delegation of Authority.  If specifically requested in
advance by Buyer, Boeing will present a certified copy of a Resolution of
Boeing’s Board of Directors, designating and authorizing certain persons to act
on its behalf in connection with delivery of the Aircraft.

 

5.                                       DELIVERY ACTIONS BY BUYER.

 

5.1                       Aircraft Radio Station License.  At delivery Buyer
will provide its Aircraft Radio Station License to be placed on board the
Aircraft following delivery.

 

5.2.                    Aircraft Flight Log.  At delivery Buyer will provide the
Aircraft Flight Log for the Aircraft.

 

5.3                       Delegation of Authority.  Buyer will present to Boeing
at delivery of the Aircraft an original or certified copy of Buyer’s Delegation
of Authority designating and authorizing certain persons to act on its behalf in
connection with delivery of the specified Aircraft.

 

P.A. No. 2924

F-4

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

6-1162-SKC-971

 

 

Northwest Airlines, Inc.

2700 Lone Oak Parkway

Eagan, Minnesota 55121

 

Subject:

 

Aircraft Performance Guarantees

 

 

 

Reference:

 

Purchase Agreement No. 2924 (the Purchase Agreement) between The Boeing Company
(Boeing) and Northwest Airlines, Inc. (Customer) relating to Model 787-8
Aircraft (Aircraft).

 

This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement.  All terms used but not defined in this Letter Agreement have the
same meaning as in the Purchase Agreement.

 

Boeing agrees to provide Customer with the performance guarantees for the 787-8
equipped with General Electric GEnx engines (Attachment A and B) and Rolls Royce
Trent 1000 engines (Attachment C and D).  Except as set forth therein, these
guarantees are exclusive and expire upon delivery of the Aircraft to Customer
provided, however, ***

 

Customer agrees not to disclose this Letter Agreement, attachments, or any other
information related to this Letter Agreement without prior written consent by
Boeing, except as otherwise required by law.

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Northwest Airlines, Inc.

6-1162-SKC-971

Page 2

 

Very truly yours,

 

THE BOEING COMPANY

 

 

By

 ***

 

 

 

 

Its

Attorney-In-Fact

 

 

 

 

 

 

ACCEPTED AND AGREED TO this

 

 

 

 

 

Date:

   May 5, 2005

 

 

 

 

 

 

NORTHWEST AIRLINES, INC.

 

 

 

 

 

By

     ***

 

 

 

 

Its

President & CEO

 

 

 

 

 

 

Attachments

 

 

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment A to Letter Agreement No.

6-1162-SKC-971

GEnx Engines

221 Passenger Interior (8 Abreast Economy Seating)

 

MODEL 787-8 PERFORMANCE GUARANTEES

 

FOR NORTHWEST AIRLINES,  INC.

 

 

SECTION

 

CONTENTS

 

 

 

 

 

 

 

1

 

AIRCRAFT MODEL APPLICABILITY

 

 

 

 

 

 

 

2

 

FLIGHT PERFORMANCE

 

 

 

 

 

 

 

3

 

SOUND LEVELS

 

 

 

 

 

 

 

4

 

MANUFACTURER’S EMPTY WEIGHT

 

 

 

 

 

 

 

5

 

AIRCRAFT CONFIGURATION

 

 

 

 

 

 

 

6

 

GUARANTEE CONDITIONS

 

 

 

 

 

 

 

7

 

GUARANTEE COMPLIANCE

 

 

 

 

 

 

 

8

 

EXCLUSIVE GUARANTEES

 

 

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment A to Letter Agreement No.

6-1162-SKC-971

GEnx Engines

221 Passenger Interior (8 Abreast Economy Seating)

 

1                                                                                        
AIRCRAFT MODEL APPLICABILITY

 

The guarantees contained in this Attachment (the “Performance Guarantees”) are
applicable to the 787-8 Aircraft with a maximum takeoff weight of ***, a maximum
landing weight of ***, a maximum zero fuel weight of ***, a fuel capacity of
***, equipped with Boeing furnished GEnx engines operated at a Boeing equivalent
thrust *** and flat rated to ***.

 

2                                                                                        
FLIGHT PERFORMANCE

 

2.1                                                                              
Takeoff

 

2.1.1                                                                     The
FAA approved takeoff gross weight at the start of ground roll, at a temperature
of ***, at an altitude of ***, from a *** runway, satisfying the conditions
defined below, and using maximum takeoff thrust, shall not be less than the
following guarantee value:

 

***

 

Conditions:

 

The following obstacle definition is based on a straight-out departure where
obstacle height and distance are specified with reference to the liftoff end of
the runway.

 

***

 

2.1.2                                                                     The
FAA approved takeoff gross weight at the start of ground roll, at a temperature
of ***, at an altitude of ***, from a *** runway, satisfying the conditions
defined below, and using maximum takeoff thrust, shall not be less than the
following guarantee value:

 

***

 

Conditions:

 

The following obstacle definition is based on a straight-out departure where
obstacle height and distance are specified with reference to the liftoff end of
the runway.

 

***

 

2.1.3                                                                     The
FAA approved takeoff gross weight at the start of ground roll, at a temperature
of ***, at an altitude of ***, from a *** wet smooth runway,

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment A to Letter Agreement No.

6-1162-SKC-971

GEnx Engines

221 Passenger Interior (8 Abreast Economy Seating)

 

satisfying the conditions defined below, and using maximum takeoff thrust, shall
not be less than the following guarantee value:

 

***

 

Conditions:

 

The following obstacle definition is based on a straight-out departure where
obstacle height and distance are specified with reference to the liftoff end of
the runway.

 

***

 

2.1.4                                                                     The
FAA approved takeoff gross weight at the start of ground roll, at a temperature
of ***, at an altitude of ***, from a *** runway, satisfying the conditions
defined below, and using maximum takeoff thrust, shall not be less than the
following guarantee value:

 

***

 

Conditions:

 

The runway slope is *** percent downhill.

 

The following obstacle definition is based on a straight-out departure where
obstacle height and distance are specified with reference to the liftoff end of
the runway.

 

***

 

2.2                                                                              
Landing

 

2.2.1                                                                     The
FAA approved landing field length at a gross weight of *** and at a sea level
altitude, shall not be more than the following guarantee value:

 

***

 

2.2.2                                                                     The
FAA approved approach and landing climb limited gross weight at a temperature of
***, at an altitude of ***, and with the Aircraft configuration used to show
compliance with Paragraph 2.2.1, shall not be less than the following guarantee
value:

 

***

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment A to Letter Agreement No.

6-1162-SKC-971

GEnx Engines

221 Passenger Interior (8 Abreast Economy Seating)

 

2.3                                                                              
Enroute One-Engine-Inoperative Altitude

 

The FAA approved enroute one-engine-inoperative altitude at which the available
gross climb gradient equals 1.1 percent at a gross weight of *** on a standard
day using not more than maximum continuous thrust, shall not be less than the
following guarantee value:

 

***

 

2.4                                                                              
Speed

 

The level flight speed at a gross weight of *** on a standard day at an altitude
of *** and using not more than maximum cruise thrust, shall not be less than the
following guarantee value:

 

***

 

2.5                                                                              
Maximum Operating Speed

 

The FAA approved maximum operating speed shall not be less than *** up to the
altitude of ***, *** above *** and up to the altitude of ***, and *** number
above ***.

 

2.6                                                                              
All Engine Climb

 

The time, fuel burn and distance in still air to climb from an initial climb
altitude of *** to a final climb altitude of *** on a standard day, using the
conditions and operating rules defined below and using not more than maximum
climb thrust, shall not be more than the following guarantee value:

 

***

 

Conditions and operating rules:

 

Initial Conditions:

A gross weight of ***.

A speed of ***.

The flaps and landing gear are retracted.

 

 

Climb:

The Aircraft climbs from *** above the departure airport altitude to ***
altitude at ***.

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment A to Letter Agreement No.

6-1162-SKC-971

GEnx Engines

221 Passenger Interior (8 Abreast Economy Seating)

 

 

The Aircraft then accelerates at a rate of climb of *** to the recommended climb
speed for minimum block fuel.

 

 

 

The climb continues at the recommended climb speed for minimum block fuel until
*** number is reached.

 

 

 

The climb continues at *** number to the initial cruise altitude.

 

 

 

The temperature is standard day during climb.

 

 

 

Maximum climb thrust is used during climb.

 

2.7                                                                              
Range

 

2.7.1                                                                     Cruise
Range

 

The still air range at an initial cruise altitude of *** on a standard day at
*** number, starting at a gross weight of *** and consuming *** of fuel, and
using not more than maximum cruise thrust (except maximum climb thrust may be
used during a step climb) and using the conditions and operating rules defined
below, shall not be less than the following guarantee value:

 

***

 

Conditions and operating rules:

 

A step climb or multiple step climbs of *** altitude may be used when beneficial
to minimize fuel burn.

 

2.7.2                                                                     Fleet
Average Cruise Range

 

The average still air range for a fleet of at least *** at an initial cruise
altitude of *** on a standard day at *** number, starting at a gross weight of
*** and consuming *** of fuel, and using not more than maximum cruise thrust
(except maximum climb thrust may be used during a step climb) and using the
conditions and operating rules defined below, shall not be less than the
following guarantee value:

 

***

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment A to Letter Agreement No.

6-1162-SKC-971

GEnx Engines

221 Passenger Interior (8 Abreast Economy Seating)

 

Conditions and operating rules:

 

A step climb or multiple step climbs of *** altitude may be used when beneficial
to minimize fuel burn.

 

2.8                                                                              
Mission

 

2.8.1                                                                    
Mission Payload

 

The payload for a stage length of *** in still air (representative of a ***
route in the winter season) using the conditions and operating rules defined
below, shall not be less than the following guarantee value:

 

***

 

Conditions and operating rules:

 

***

 

The takeoff gross weight shall conform to FAA Regulations.

 

***

 

2.8.2                                                                    
Mission Payload

 

The payload for a stage length of *** in still air (representative of a ***
route during the summer season) using the conditions and operating rules defined
below, shall not be less than the following guarantee value:

 

***

 

Conditions and operating rules are the same as Paragraph 2.8.1 except as
follows:

 

***

 

Fixed Allowances:

For the purpose of this guarantee and for the purpose of establishing compliance
with this guarantee, the following shall be used as fixed quantities and
allowances:

***

 

 

 

Usable reserve fuel remaining upon completion of the approach and landing
maneuver:  ***

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment A to Letter Agreement No.

6-1162-SKC-971

GEnx Engines

221 Passenger Interior (8 Abreast Economy Seating)

 

2.8.3                                                                     ***

 

The payload for a stage length of ***in still air (representative of a *** route
during the summer season) using the conditions and operating rules defined
below, shall not be less than the following guarantee value:

 

***

 

Conditions and operating rules are the same as Paragraph 2.8.2 except as
follows:

 

***

 

2.8.4                                                                     Fleet
Average Mission Payload

 

The fleet average mission payload for a fleet of at least *** for a stage length
of *** in still air (representative of a *** route in the winter season) using
the conditions and operating rules defined below, shall not be less than the
following guarantee value:

 

***

 

Conditions and operating rules:

 

Conditions and operating rules are the same as Paragraph 2.8.1

 

2.8.5                                                                     Fleet
Average Mission Payload

 

The fleet average mission payload for a fleet of at least *** for a stage length
of *** in still air (representative of a *** route during the summer season)
using the conditions and operating rules defined below, shall not be less than
the following guarantee value:

 

***

 

Conditions and operating rules:

 

Conditions and operating rules are the same as Paragraph 2.8.2

 

2.8.6                                                                     ***

 

The fleet average mission payload for a fleet of at least *** for a stage length
of *** in still air (representative of a *** route during the summer season)
using the conditions and operating rules defined below, shall not be less than
the following guarantee value:

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment A to Letter Agreement No.

6-1162-SKC-971

GEnx Engines

221 Passenger Interior (8 Abreast Economy Seating)

 

***

 

Conditions and operating rules:

 

Conditions and operating rules are the same as Paragraph 2.8.3

 

2.8.7                                                                    
Mission Block Fuel

 

The block fuel for a stage length of *** in still air (representative of an
average stage length mission) with a *** payload using the conditions and
operating rules defined below, shall not be more than the following guarantee
value:

 

***

 

Conditions and operating rules:

 

***

 

Fixed Allowances:

For the purpose of this guarantee and for the purpose of establishing compliance
with this guarantee, the following shall be used as fixed quantities and
allowances:

 

 

 

***

 

 

 

Usable reserve fuel remaining upon completion of the approach and landing
maneuver:  ***

 

 

 

For information purposes, the reserve fuel is based on a standard day
temperature and a) a fuel allowance equivalent to *** of continued cruise
starting at the end of the mission cruise altitude and weight at *** b) a
contingency fuel allowance equivalent to a *** hold in a racetrack pattern at
*** at destination landing weight, c) a takeoff and climbout maneuver *** and
climb, cruise *** and descent to a *** nautical mile alternate, d) an approach
and landing maneuver *** at the alternate airport plus an approach fuel pad of
*** pounds as specified by the Buyer, and e) a ***  hold in a racetrack pattern
at *** above the alternate airport at the actual ***.

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment A to Letter Agreement No.

6-1162-SKC-971

GEnx Engines

221 Passenger Interior (8 Abreast Economy Seating)

 

2.8.8                                                                     Fleet
Average Mission Block Fuel

 

The fleet average block fuel for a fleet of at least *** for a stage length of
*** in still air (representative of an average stage length mission) with a ***
payload using the conditions and operating rules defined below, shall not be
more than the following guarantee value:

 

***

 

Conditions and operating rules are the same as Paragraph 2.8.7

 

2.8.9                                                                    
Operational Empty Weight Basis

 

The Operational Empty Weight (OEW) derived in Paragraph 2.8.10 is the basis for
the mission guarantees of Paragraphs 2.8.1, 2.8.2, 2.8.3, 2.8.4, 2.8.5, 2.8.6,
2.8.7, and 2.8.8.

 

2.8.10                                                              Weight
Summary - Northwest Airlines

 

2.8.11                                                              ***

 

2.8.12                                                              ***

 

3                                                                                        
SOUND LEVELS

 

3.1                                                                              
Community Sound Levels

 

The Aircraft shall be certified in accordance with Stage 4 requirements of 14CFR
Part 36, and ICAO Annex 16, Volume 1, Chapter 4.

 

3.2                                                                              
Cumulative Noise Certification Margin to Chapter 4 / Stage 4 Rule

 

The Cumulative Noise Certification Margin to the Chapter 4 / Stage 4 Rule shall
not be less than ***.

 

3.3                                                                              
Interior Sound Levels in Flight

 

The sound level at the head position of a seated pilot or passenger during
cruise shall not be more than the following guarantee value:

 

A-Weighted Sound Pressure Levels

 

Pilot’s Inboard Ear

 

***

 

 

 

Passenger Aisle Seats

 

***

Forward of ***

 

 

 

 

 

Passenger Aisle Seats

 

***

At ***

 

 

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment A to Letter Agreement No.

6-1162-SKC-971

GEnx Engines

221 Passenger Interior (8 Abreast Economy Seating)

 

Speech Interference Levels

 

Pilot’s Inboard Ear

 

***

 

 

 

Passenger Aisle Seats

 

***

At ***

 

 

 

4                                                                                        
MANUFACTURER’S EMPTY WEIGHT

 

4.1                                                                              
The Manufacturer’s Empty Weight (MEW) is guaranteed not to exceed the value in
Section 03-60-00 of Detail Specification TBD ***.

 

4.2                                                                              
The Maximum Structural Payload, as represented by the maximum design ***, shall
not be less than the following guarantee value for any individual aircraft:

 

***

 

4.3                                                                              
The Fleet Average Manufacturer’s Empty Weight (MEW) for a fleet of at least ***,
as defined by the average of the individual Aircraft MEWs at delivery from
Paragraph 4.1 above, is guaranteed not to exceed the average of the individual
Aircraft MEWs in Section 03-60-00 of Detail Specification TBD ***.

 

4.4                                                                              
The Fleet Average Maximum Structural Payload for a fleet of at least ***, as
represented by the maximum design *** from Paragraph 2.8.11, shall not be less
than the following guarantee value:

 

***

 

5                                                                                        
AIRCRAFT CONFIGURATION

 

5.1                                                                              
The guarantees contained in this Attachment are based on the Aircraft
configuration as defined in the original release of Detail Specification TBD
(hereinafter referred to as the Detail Specification).  Appropriate adjustment
shall be made for changes in such Detail Specification approved by the Buyer and
Boeing or otherwise allowed by the Purchase Agreement which cause changes to the
flight performance, sound levels, and/or weight and balance of the Aircraft. 
Such adjustment shall be accounted for by Boeing in its evidence of compliance
with the guarantees.

 

5.2                                                                              
The guarantee payloads of Paragraphs 2.8.1, 2.8.2, 2.8.3, 2.8.4, 2.8.5, and
2.8.6, the specified payloads of Paragraphs 2.8.7 and 2.8.8, the Maximum
Structural Payload guarantee of Paragraph 4.2 and the Fleet Average

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment A to Letter Agreement No.

6-1162-SKC-971

GEnx Engines

221 Passenger Interior (8 Abreast Economy Seating)

 

Maximum Structural Payload guarantee of Paragraph 4.4 will be adjusted by Boeing
for the effect of the following on OEW, and the Manufacturer’s Empty Weight
guarantee of Paragraph 4.1 and the Fleet Average Manufacturer’s Empty Weight
guarantee of Paragraph 4.3 will be adjusted by Boeing for the following in its
evidence of compliance with the guarantees:

 

(1)        Changes to the Detail Specification or any other changes that are
present in the Aircraft at delivery prior to incorporation to the Detail
Specification mutually agreed upon between the Buyer and Boeing or otherwise
allowed by the Purchase Agreement.

 

(2)        The difference between the component weight allowances given in
Appendix IV of the Detail Specification and the actual seat weights.

 

6                                                                                        
GUARANTEE CONDITIONS

 

6.1                                                                              
***.

 

6.2                                                                              
The FAA Regulations (FAR) referred to in this Attachment are, unless otherwise
specified, Code of Federal Regulations 14, Part 25 amended by Amendments 25-1
through 25-112, subject to the approval of the Federal Aviation Administration.

 

6.3                                                                              
In the event a change is made to any law, governmental regulation or
requirement, or in the interpretation of any such law, governmental regulation
or requirement that affects the certification basis for the Aircraft as
described in Paragraphs 3.1 and 6.2, and as a result thereof, a change is made
to the configuration and/or the performance of the Aircraft in order to obtain
certification, the guarantees set forth in this Attachment shall be
appropriately modified to reflect any such change.

 

6.4                                                                              
***

 

6.5                                                                              
***

 

6.6                                                                              
***

 

6.7                                                                              
***

 

6.8                                                                              
***

 

6.9                                                                              
***

 

6.10                                                                        ***

 

6.11                                                                        ***

 

6.12                                                                        ***

 

6.13                                                                        ***

 

7                                                                                        
GUARANTEE COMPLIANCE

 

7.1                                                                              
Compliance with the guarantees of Sections 2, 3, and 4 shall be based on the
conditions specified in those sections, the Aircraft configuration of Section 5
and the guarantee conditions of Section 6.

 

7.2                                                                              
Compliance with the takeoff, landing, the approach and landing climb limited
weight, enroute one-engine-inoperative altitude guarantees, maximum operating
speed, and with the takeoff portion of the mission guarantees and the sound
level guarantees of paragraphs 3.1 and 3.2 shall

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment A to Letter Agreement No.

6-1162-SKC-971

GEnx Engines

221 Passenger Interior (8 Abreast Economy Seating)

 

be based on the FAA approved Airplane Flight Manual for the Model 787-8.

 

7.3                                                                              
Compliance with the speed, cruise range, all engine climb guarantees, and with
the climb, cruise and descent portions of the mission guarantees shall be
established by calculations based on flight test data obtained from an aircraft
in a configuration similar to that defined by the Detail Specification, equipped
with GEnx engines.

 

7.4                                                                              
Compliance with the takeoff portion of the mission guarantees of paragraphs
2.8.3 and 2.8.6 are contingent upon purchase of an engine with a Boeing
equivalent thrust rating of *** and flat rated to *** at sea level or higher.

 

7.5                                                                              
***

 

7.6                                                                              
Compliance with the Manufacturer’s Empty Weight guarantee shall be based on
information in the “Weight and Balance Control and Loading Manual - Aircraft
Report.”

 

7.7                                                                              
Compliance with the Fleet Average Cruise Range guarantee, Fleet Average Mission
Payload, and Fleet Average Mission Block Fuel guarantees shall be demonstrated
upon completion of the flight testing for the *** that uses the Demonstration
Method of compliance set forth in Letter Agreement 6-1162-SKC-0973 and upon
completion of each additional aircraft flight tested using the Demonstration
Method.  Such compliance will only be based on aircraft test results using the
Demonstration Method.  Compliance with the Fleet Average MEW guarantee and the
Fleet Average Maximum Structural Payload guarantee shall be demonstrated upon
delivery of the *** in order of delivery and upon delivery of each subsequent
Aircraft.

 

7.8                                                                              
The data derived from tests shall be adjusted as required by conventional
methods of correction, interpolation or extrapolation in accordance with
established engineering practices to show compliance with these guarantees.

 

7.9                                                                              
Compliance shall be based on the performance of the airframe and engines in
combination, and shall not be contingent on the engine meeting its
manufacturer’s performance specification.

 

7.10                                                                       
Compliance with the guarantee for interior sound levels in flight shall be
demonstrated by a report based on a sound level survey on the Buyer’s Aircraft,
a production 787-8 aircraft, or another aircraft acoustically similar to the
Buyer’s Aircraft, whichever is available as determined by

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment A to Letter Agreement No.

6-1162-SKC-971

GEnx Engines

221 Passenger Interior (8 Abreast Economy Seating)

 

Boeing.  These sound levels shall be adjusted for sound level changes resulting
from Buyer Furnished Equipment, Boeing Purchased Equipment, and from changes to
the Detail Specification approved by the Buyer and Boeing or otherwise allowed
by the Purchase Agreement.

 

8                                                                                        
EXCLUSIVE GUARANTEES

 

                                                                                               
The only entry into service performance guarantees applicable to the Aircraft
are those set forth in this Attachment.

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment B to Letter Agreement No.

6-1162-SKC-971

GEnx Engines

236 Passenger Interior (9 Abreast Economy Seating)

 

MODEL 787-8 PERFORMANCE GUARANTEES

 

FOR NORTHWEST AIRLINES, INC.

 

 

 

SECTION

 

CONTENTS

 

 

 

 

 

 

 

1

 

AIRCRAFT MODEL APPLICABILITY

 

 

 

 

 

 

 

2

 

FLIGHT PERFORMANCE

 

 

 

 

 

 

 

3

 

SOUND LEVELS

 

 

 

 

 

 

 

4

 

MANUFACTURER’S EMPTY WEIGHT

 

 

 

 

 

 

 

5

 

AIRCRAFT CONFIGURATION

 

 

 

 

 

 

 

6

 

GUARANTEE CONDITIONS

 

 

 

 

 

 

 

7

 

GUARANTEE COMPLIANCE

 

 

 

 

 

 

 

8

 

EXCLUSIVE GUARANTEES

 

 

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment B to Letter Agreement No.

6-1162-SKC-971

GEnx Engines

236 Passenger Interior (9 Abreast Economy Seating)

 

1                                                                                        
AIRCRAFT MODEL APPLICABILITY

 

The guarantees contained in this Attachment (the “Performance Guarantees”) are
applicable to the 787-8 Aircraft with a maximum takeoff weight of ***, a maximum
***, a fuel capacity of *** U.S. gallons, equipped with Boeing furnished GEnx
engines operated at a Boeing equivalent thrust (BET) rating of *** and flat
rated to *** at sea level.

 

2                                                                                        
FLIGHT PERFORMANCE

 

2.1                                                                              
Takeoff

 

2.1.1                                                                     The
FAA approved takeoff gross weight at the start of ground roll, at a temperature
of ***, at an altitude of ***, from a *** runway, satisfying the conditions
defined below, and using maximum takeoff thrust, shall not be less than the
following guarantee value:

 

***

 

Conditions:

 

***

 

2.1.2                                                                     The
FAA approved takeoff gross weight at the start of ground roll, at a temperature
of *** , at an altitude of ***, from a *** runway, satisfying the conditions
defined below, and using maximum takeoff thrust, shall not be less than the
following guarantee value:

 

***

 

Conditions:

 

The following obstacle definition is based on a straight-out departure where
obstacle height and distance are specified with reference to the liftoff end of
the runway.

 

***

 

2.1.3                                                                     The
FAA approved takeoff gross weight at the start of ground roll, at a temperature
of ***, at an altitude of ***, from a *** runway, satisfying the conditions
defined below, and using maximum takeoff thrust, shall not be less than the
following guarantee value:

 

***

 

Conditions:

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment B to Letter Agreement No.

6-1162-SKC-971

GEnx Engines

236 Passenger Interior (9 Abreast Economy Seating)

 

The following obstacle definition is based on a straight-out departure where
obstacle height and distance are specified with reference to the liftoff end of
the runway.

 

***

 

2.1.4                                                                     The
FAA approved takeoff gross weight at the start of ground roll, at a temperature
of ***, at an altitude of *** from a *** runway, satisfying the conditions
defined below, and using maximum takeoff thrust, shall not be less than the
following guarantee value:

 

***

 

Conditions:

 

***

 

2.2                                                                              
Landing

 

2.2.1                                                                     The
FAA approved landing field length at a gross weight of *** and at a sea level
altitude, shall not be more than the following guarantee value:

 

***

 

2.2.2                                                                     The
FAA approved approach and landing climb limited gross weight at a temperature of
***, at an altitude of ***, and with the Aircraft configuration used to show
compliance with Paragraph 2.2.1, shall not be less than the following guarantee
value:

 

***

 

2.3                                                                              
Enroute One-Engine-Inoperative Altitude

 

The FAA approved enroute one-engine-inoperative altitude at which the available
gross climb gradient equals *** at a gross weight of ***  on a standard day
using not more than maximum continuous thrust, shall not be less than the
following guarantee value:

 

***

 

2.4                                                                              
Speed

 

The level flight speed at a gross weight of *** on a standard day at an altitude
of *** and using not more than maximum cruise thrust, shall not be less than the
following guarantee value:

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment B to Letter Agreement No.

6-1162-SKC-971

GEnx Engines

236 Passenger Interior (9 Abreast Economy Seating)

 

***

 

2.5                                                                              
Maximum Operating Speed

 

The FAA approved maximum operating speed shall not be less than *** up to the
altitude of *** and up to the altitude of *** number above ***.

 

2.6                                                                              
All Engine Climb

 

The time, fuel burn and distance in still air to climb from an initial climb
altitude of *** to a final climb altitude of *** on a standard day, using the
conditions and operating rules defined below and using not more than maximum
climb thrust, shall not be more than the following guarantee value:

 

***

 

Conditions and operating rules:

 

***

 

2.7                                                                              
Range

 

2.7.1                                                                     Cruise
Range

 

The still air range at an initial cruise altitude of *** on a standard day at
*** number, starting at a gross weight of *** and consuming *** of fuel, and
using not more than maximum cruise thrust (except maximum climb thrust may be
used during a step climb) and using the conditions and operating rules defined
below, shall not be less than the following guarantee value:

 

***

 

Conditions and operating rules:

 

***

 

2.7.2                                                                     Fleet
Average Cruise Range

 

The average still air range for a fleet of at least *** at an initial cruise
altitude of *** on a standard day at *** number, starting at a gross weight of
*** and consuming *** of fuel, and using not more than maximum cruise thrust
(except maximum climb thrust may be used during a step climb) and using the
conditions and operating rules defined below, shall not be less than the
following guarantee value:

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment B to Letter Agreement No.

6-1162-SKC-971

GEnx Engines

236 Passenger Interior (9 Abreast Economy Seating)

 

***

 

Conditions and operating rules:

 

***

 

2.8                                                                              
Mission

 

2.8.1                                                                    
Mission Payload

 

The payload for a stage length of *** in still air (representative of a ***
route in the winter season) using the conditions and operating rules defined
below, shall not be less than the following guarantee value:

 

***

 

Conditions and operating rules:

 

***

 

 

The following obstacle definition is based on a straight out departure where
obstacle height and distance are specified with reference to the liftoff end of
the runway:

 

 

 

***

 

 

 

The takeoff gross weight shall conform to FAA Regulations.

 

 

 

***

 

 

Fixed Allowances:

For the purpose of this guarantee and for the purpose of establishing compliance
with this guarantee, the following shall be used as fixed quantities and
allowances:

 

 

***

 

2.8.2                                                                    
Mission Payload

 

The payload for a stage length of *** in still air (representative of a ***
route during the summer season) using the conditions and operating rules defined
below, shall not be less than the following guarantee value:

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment B to Letter Agreement No.

6-1162-SKC-971

GEnx Engines

236 Passenger Interior (9 Abreast Economy Seating)

 

***

 

Conditions and operating rules are the same as Paragraph 2.8.1 except as
follows:

 

***

 

 

The takeoff gross weight shall conform to FAA Regulations.

 

 

Fixed Allowances:

For the purpose of this guarantee and for the purpose of establishing compliance
with this guarantee, the following shall be used as fixed quantities and
allowances:

 

 

 

***

 

 

 

Usable reserve fuel remaining upon completion of the approach and landing
maneuver:  ***

 

2.8.3                                                                     ***

 

The payload for a stage length of *** in still air (representative of a ***
route during the summer season) using the conditions and operating rules defined
below, shall not be less than the following guarantee value:

 

***

 

Conditions and operating rules are the same as Paragraph 2.8.2 except as
follows:

 

Takeoff:

The takeoff gross weight is based on a Boeing equivalent thrust rating of ***
and flat rated to *** at sea level.

 

 

Fixed Allowances:

For the purpose of this guarantee and for the purpose of establishing compliance
with this guarantee, the following shall be used as fixed quantities and
allowances:

 

 

 

***

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment B to Letter Agreement No.

6-1162-SKC-971

GEnx Engines

236 Passenger Interior (9 Abreast Economy Seating)

 

 

Usable reserve fuel remaining upon completion of the approach and landing
maneuver:  ***

 

2.8.4                                                                     Fleet
Average Mission Payload

 

The fleet average mission payload for a fleet of at least *** for a stage length
of *** in still air (representative of a *** route in the winter season) using
the conditions and operating rules defined below, shall not be less than the
following guarantee value:

 

***

 

Conditions and operating rules:

 

Conditions and operating rules are the same as Paragraph 2.8.1

 

2.8.5                                                                     Fleet
Average Mission Payload

 

The fleet average mission payload for a fleet of at least *** for a stage length
of *** in still air (representative of a *** route during the summer season)
using the conditions and operating rules defined below, shall not be less than
the following guarantee value:

 

***

 

Conditions and operating rules:

 

Conditions and operating rules are the same as Paragraph 2.8.2

 

2.8.6                                                                     ***

 

The fleet average mission payload for a fleet of at least *** for a stage length
of *** in still air (representative of a *** route during the summer season)
using the conditions and operating rules defined below, shall not be less than
the following guarantee value:

 

***

 

Conditions and operating rules:

 

Conditions and operating rules are the same as Paragraph 2.8.3

 

2.8.7                                                                    
Mission Block Fuel

 

The block fuel for a stage length of *** in still air (representative of an
average stage length mission) with a *** payload using the conditions and

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment B to Letter Agreement No.

6-1162-SKC-971

GEnx Engines

236 Passenger Interior (9 Abreast Economy Seating)

 

operating rules defined below, shall not be more than the following guarantee
value:

 

***

 

Conditions and operating rules:

 

***

 

Fixed Allowances:

For the purpose of this guarantee and for the purpose of establishing compliance
with this guarantee, the following shall be used as fixed quantities and
allowances:

 

 

 

***

 

 

 

Usable reserve fuel remaining upon completion of the approach and landing
maneuver:  ***

 

***

 

2.8.8                                                                     Fleet
Average Mission Block Fuel

 

The fleet average block fuel for a fleet of at least *** for a stage length of
*** in still air (representative of an average stage length mission) with a ***
payload using the conditions and operating rules defined below, shall not be
more than the following guarantee value:

 

***

 

Conditions and operating rules are the same as Paragraph 2.8.7

 

2.8.9                                                                    
Operational Empty Weight Basis

 

The Operational Empty Weight (OEW) derived in Paragraph 2.8.10 is the basis for
the mission guarantees of Paragraphs 2.8.1, 2.8.2, 2.8.3, 2.8.4, 2.8.5, 2.8.6,
2.8.7, and 2.8.8.

 

2.8.10                                                              Weight
Summary - Northwest Airlines

 

***

 

2.8.11                                                              Standard and
Operational Items Allowances

 

***

 

2.8.12                                                              ***

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment B to Letter Agreement No.

6-1162-SKC-971

GEnx Engines

236 Passenger Interior (9 Abreast Economy Seating)

 

3                                                                                        
SOUND LEVELS

 

3.1                                                                              
Community Sound Levels

 

The Aircraft shall be certified in accordance with Stage 4 requirements of 14CFR
Part 36, and ICAO Annex 16, Volume 1, Chapter 4.

 

3.2                                                                              
Cumulative Noise Certification Margin to Chapter 4 / Stage 4 Rule

 

The Cumulative Noise Certification Margin to the Chapter 4 / Stage 4 Rule shall
not be less than ***.

 

3.3                                                                              
Interior Sound Levels in Flight

 

The sound level at the head position of a seated pilot or passenger during
cruise shall not be more than the following guarantee value:

 

A-Weighted Sound Pressure Levels

 

Pilot’s Inboard Ear

 

***

 

 

 

Passenger Aisle Seats

 

***

Forward of ***

 

 

 

 

 

Passenger Aisle Seats

 

***

At ***

 

 

 

Speech Interference Levels

 

Pilot’s Inboard Ear

 

***

 

 

 

Passenger Aisle Seats

 

***

At ***

 

 

 

4                                                                                        
MANUFACTURER’S EMPTY WEIGHT

 

4.1                                                                              
The Manufacturer’s Empty Weight (MEW) is guaranteed not to exceed the value in
Section 03-60-00 of Detail Specification TBD ***.

 

4.2                                                                              
The Maximum Structural Payload, as represented by the maximum design ***shall
not be less than the following guarantee value for any individual aircraft:

 

***

 

4.3                                                                              
The Fleet Average Manufacturer’s Empty Weight (MEW) for a fleet of at least ***,
as defined by the average of the individual Aircraft MEWs at delivery from
Paragraph 4.1 above, is guaranteed not to exceed the average of the individual
Aircraft MEWs in Section 03-60-00 of Detail Specification TBD ***.

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment B to Letter Agreement No.

6-1162-SKC-971

GEnx Engines

236 Passenger Interior (9 Abreast Economy Seating)

 

4.4                                                                              
The Fleet Average Maximum Structural Payload for a fleet of at least ***, as
represented by the maximum design *** Paragraph 2.8.11, shall not be less than
the following guarantee value:

 

***

 

5                                                                                        
AIRCRAFT CONFIGURATION

 

5.1                                                                              
The guarantees contained in this Attachment are based on the Aircraft
configuration as defined in the original release of Detail Specification TBD
(hereinafter referred to as the Detail Specification).  Appropriate adjustment
shall be made for changes in such Detail Specification approved by the Buyer and
Boeing or otherwise allowed by the Purchase Agreement which cause changes to the
flight performance, sound levels, and/or weight and balance of the Aircraft. 
Such adjustment shall be accounted for by Boeing in its evidence of compliance
with the guarantees.

 

5.2                                                                              
The guarantee payloads of Paragraphs 2.8.1, 2.8.2, 2.8.3, 2.8.4, 2.8.5, and
2.8.6, the specified payloads of Paragraphs 2.8.7 and 2.8.8, the Maximum
Structural Payload guarantee of Paragraph 4.2 and the Fleet Average Maximum
Structural Payload guarantee of Paragraph 4.4 will be adjusted by Boeing for the
effect of the following on OEW, and the Manufacturer’s Empty Weight guarantee of
Paragraph 4.1 and the Fleet Average Manufacturer’s Empty Weight guarantee of
Paragraph 4.3 will be adjusted by Boeing for the following in its evidence of
compliance with the guarantees:

 

 (1)       Changes to the Detail Specification or any other changes that are
present in the Aircraft at delivery prior to incorporation to the Detail
Specification mutually agreed upon between the Buyer and Boeing or otherwise
allowed by the Purchase Agreement.

 

(2)        The difference between the component weight allowances given in
Appendix IV of the Detail Specification and the actual seat weights.

 

6                                                                                        
GUARANTEE CONDITIONS

 

6.1                                                                              
***.

 

6.2                                                                              
The FAA Regulations (FAR) referred to in this Attachment are, unless otherwise
specified, Code of Federal Regulations 14, Part 25 amended by Amendments 25-1
through 25-112, subject to the approval of the Federal Aviation Administration.

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment B to Letter Agreement No.

6-1162-SKC-971

GEnx Engines

236 Passenger Interior (9 Abreast Economy Seating)

 

6.3                                                                              
In the event a change is made to any law, governmental regulation or
requirement, or in the interpretation of any such law, governmental regulation
or requirement that affects the certification basis for the Aircraft as
described in Paragraphs 3.1 and 6.2, and as a result thereof, a change is made
to the configuration and/or the performance of the Aircraft in order to obtain
certification, the guarantees set forth in this Attachment shall be
appropriately modified to reflect any such change.

 

6.4                                                                              
***

 

6.5                                                                              
***

 

6.6                                                                              
***

 

6.7                                                                              
***

 

6.8                                                                              
***

 

6.9                                                                              
***

 

6.10                                                                        ***

 

6.11                                                                        ***

 

6.12                                                                        ***

 

6.13                                                                        ***

 

7                                                                                        
GUARANTEE COMPLIANCE

 

7.1                                                                              
Compliance with the guarantees of Sections 2, 3, and 4 shall be based on the
conditions specified in those sections, the Aircraft configuration of Section 5
and the guarantee conditions of Section 6.

 

7.2                                                                              
Compliance with the takeoff, landing, the approach and landing climb limited
weight, enroute one-engine-inoperative altitude guarantees, maximum operating
speed, and with the takeoff portion of the mission guarantees and the sound
level guarantees of paragraphs 3.1 and 3.2 shall be based on the FAA approved
Airplane Flight Manual for the Model 787-8.

 

7.3                                                                              
Compliance with the speed, cruise range, all engine climb guarantees, and with
the climb, cruise and descent portions of the mission guarantees shall be
established by calculations based on flight test data obtained from an aircraft
in a configuration similar to that defined by the Detail Specification, equipped
with GEnx engines.

 

7.4                                                                              
Compliance with the takeoff portion of the mission guarantees of paragraphs
2.8.3 and 2.8.6 are contingent upon purchase of an engine with a Boeing
equivalent thrust rating of *** and flat rated to *** at sea level or higher.

 

7.5                                                                              
The Operating Empty Weight (OEW) used for compliance with the mission guarantees
shall be ***

 

7.6                                                                              
Compliance with the Manufacturer’s Empty Weight guarantee shall be based on
information in the “Weight and Balance Control and Loading Manual - Aircraft
Report.”

 

7.7                                                                              
Compliance with the Fleet Average Cruise Range guarantee, Fleet Average Mission
Payload, and Fleet Average Mission Block Fuel guarantees shall be demonstrated
upon completion of the flight testing for the *** that uses the Demonstration
Method of compliance set forth in

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment B to Letter Agreement No.

6-1162-SKC-971

GEnx Engines

236 Passenger Interior (9 Abreast Economy Seating)

 

Letter Agreement 6-1162-SKC-0973 and upon completion of each additional aircraft
flight tested using the Demonstration Method.  Such compliance will only be
based on aircraft test results using the Demonstration Method.  Compliance with
the Fleet Average MEW guarantee and the Fleet Average Maximum Structural Payload
guarantee shall be demonstrated upon delivery of the *** in order of delivery
and upon delivery of each subsequent Aircraft.

 

7.8                                                                              
The data derived from tests shall be adjusted as required by conventional
methods of correction, interpolation or extrapolation in accordance with
established engineering practices to show compliance with these guarantees.

 

7.9                                                                              
Compliance shall be based on the performance of the airframe and engines in
combination, and shall not be contingent on the engine meeting its
manufacturer’s performance specification.

 

7.10                                                                       
Compliance with the guarantee for interior sound levels in flight shall be
demonstrated by a report based on a sound level survey on the Buyer’s Aircraft,
a production 787-8 aircraft, or another aircraft acoustically similar to the
Buyer’s Aircraft, whichever is available as determined by Boeing.  These sound
levels shall be adjusted for sound level changes resulting from Buyer Furnished
Equipment, Boeing Purchased Equipment, and from changes to the Detail
Specification approved by the Buyer and Boeing or otherwise allowed by the
Purchase Agreement.

 

8                                                                                        
EXCLUSIVE GUARANTEES

 

                                                                                               
The only entry into service performance guarantees applicable to the Aircraft
are those set forth in this Attachment.

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment C to Letter Agreement No.

6-1162-SKC-971

Trent 1000 Engines

221 Passenger Interior (8 Abreast Economy Seating)

Page 1

 

MODEL 787-8 PERFORMANCE GUARANTEES

 

FOR NORTHWEST AIRLINES, INC.

 

 

SECTION

 

CONTENTS

 

 

 

 

 

 

 

1

 

AIRCRAFT MODEL APPLICABILITY

 

 

 

 

 

 

 

2

 

FLIGHT PERFORMANCE

 

 

 

 

 

 

 

3

 

SOUND LEVELS

 

 

 

 

 

 

 

4

 

MANUFACTURER’S EMPTY WEIGHT

 

 

 

 

 

 

 

5

 

AIRCRAFT CONFIGURATION

 

 

 

 

 

 

 

6

 

GUARANTEE CONDITIONS

 

 

 

 

 

 

 

7

 

GUARANTEE COMPLIANCE

 

 

 

 

 

 

 

8

 

EXCLUSIVE GUARANTEES

 

 

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment C to Letter Agreement No.

6-1162-SKC-971

Trent 1000 Engines

221 Passenger Interior (8 Abreast Economy Seating)

Page 2

 

1                                                                                        
AIRCRAFT MODEL APPLICABILITY

 

The guarantees contained in this Attachment (the “Performance Guarantees”) are
applicable to the 787-8 Aircraft with a maximum takeoff weight of *** a maximum
landing weight of ***, a maximum zero fuel weight of ***, a fuel capacity of
***, equipped with Boeing furnished Trent 1000 engines operated at a Boeing
equivalent thrust *** and flat rated to *** at sea level.

 

2                                                                                        
FLIGHT PERFORMANCE

 

2.1                                                                              
Takeoff

 

2.1.1                                                                     The
FAA approved takeoff gross weight at the start of ground roll, at a temperature
of ***, at an altitude of ***, from a *** runway, satisfying the conditions
defined below, and using maximum takeoff thrust, shall not be less than the
following guarantee value:

 

***

 

Conditions:

 

The following obstacle definition is based on a straight-out departure where
obstacle height and distance are specified with reference to the liftoff end of
the runway.

 

***

 

2.1.2                                                                     The
FAA approved takeoff gross weight at the start of ground roll, at a temperature
of ***, at an altitude of ***, from a *** runway, satisfying the conditions
defined below, and using maximum takeoff thrust, shall not be less than the
following guarantee value:

 

***

 

Conditions:

 

The following obstacle definition is based on a straight-out departure where
obstacle height and distance are specified with reference to the liftoff end of
the runway.

 

***

 

2.1.3                                                                     The
FAA approved takeoff gross weight at the start of ground roll, at a temperature
of ***, at an altitude of ***, from a *** runway, satisfying

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment C to Letter Agreement No.

6-1162-SKC-971

Trent 1000 Engines

221 Passenger Interior (8 Abreast Economy Seating)

Page 3

 

the conditions defined below, and using maximum takeoff thrust, shall not be
less than the following guarantee value:

 

***

 

Conditions:

 

The following obstacle definition is based on a straight-out departure where
obstacle height and distance are specified with reference to the liftoff end of
the runway.

 

***

 

2.1.4                                                                     The
FAA approved takeoff gross weight at the start of ground roll, at a temperature
of ***, at an altitude of ***, from a *** runway, satisfying the conditions
defined below, and using maximum takeoff thrust, shall not be less than the
following guarantee value:

 

***

 

Conditions:

 

The runway slope is *** downhill.

 

The following obstacle definition is based on a straight-out departure where
obstacle height and distance are specified with reference to the liftoff end of
the runway.

 

***

 

2.2                                                                              
Landing

 

2.2.1                                                                     The
FAA approved landing field length at a gross weight of *** and at a sea level
altitude, shall not be more than the following guarantee value:

 

***

 

2.2.2                                                                     The
FAA approved approach and landing climb limited gross weight at a temperature of
***, at an altitude of ***, and with the Aircraft configuration used to show
compliance with Paragraph 2.2.1, shall not be less than the following guarantee
value:

 

***

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment C to Letter Agreement No.

6-1162-SKC-971

Trent 1000 Engines

221 Passenger Interior (8 Abreast Economy Seating)

Page 4

 

2.3                                                                              
Enroute One-Engine-Inoperative Altitude

 

The FAA approved enroute one-engine-inoperative altitude at which the available
gross climb gradient equals *** at a gross weight of *** on a standard day using
not more than maximum continuous thrust, shall not be less than the following
guarantee value:

 

***

 

2.4                                                                              
Speed

 

The level flight speed at a gross weight of *** on a standard day at an altitude
of *** and using not more than maximum cruise thrust, shall not be less than the
following guarantee value:

 

***

 

2.5                                                                              
Maximum Operating Speed

 

The The FAA approved maximum operating speed shall not be less than *** up to
the altitude of *** above *** and up to the altitude of *** and *** number above
***.

 

2.6                                                                              
All Engine Climb

 

The time, fuel burn and distance in still air to climb from an initial climb
altitude of *** to a final climb altitude of *** on a standard day, using the
conditions and operating rules defined below and using not more than maximum
climb thrust, shall not be more than the following guarantee value:

 

***

 

Conditions and operating rules:

 

***

 

2.7                          Range

 

2.7.1                       Cruise Range

 

The still air range at an initial cruise altitude of *** on a standard day at
*** number, starting at a gross weight of *** and consuming *** of fuel, and
using not more than maximum cruise thrust (except maximum climb thrust may be
used during a step climb) and using the conditions and

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment C to Letter Agreement No.

6-1162-SKC-971

Trent 1000 Engines

221 Passenger Interior (8 Abreast Economy Seating)

Page 5

 

operating rules defined below, shall not be less than the following guarantee
value:

 

***

 

Conditions and operating rules:

 

***

 

2.7.2                                                                     Fleet
Average Cruise Range

 

The average still air range for a fleet of at least *** at an initial cruise
altitude of *** on a standard day at *** number, starting at a gross weight of
*** and consuming *** of fuel, and using not more than maximum cruise thrust
(except maximum climb thrust may be used during a step climb) and using the
conditions and operating rules defined below, shall not be less than the
following guarantee value:

 

***

 

Conditions and operating rules:

 

***

 

2.8                                                                              
Mission

 

2.8.1                                                                    
Mission Payload

 

The payload for a stage length of *** in still air (representative of a ***
route in the winter season) using the conditions and operating rules defined
below, shall not be less than the following guarantee value:

 

***

 

Conditions and operating rules:

 

***

 

 

The following obstacle definition is based on a straight out departure where
obstacle height and distance are specified with reference to the liftoff end of
the runway:

 

 

 

***

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment C to Letter Agreement No.

6-1162-SKC-971

Trent 1000 Engines

221 Passenger Interior (8 Abreast Economy Seating)

Page 6

 

 

The takeoff gross weight shall conform to FAA Regulations.

 

 

 

***

 

2.8.2                                                                    
Mission Payload

 

The payload for a stage length of *** in still air (representative of a ***
route during the summer season) using the conditions and operating rules defined
below, shall not be less than the following guarantee value:

 

***

 

Conditions and operating rules are the same as Paragraph 2.8.1 except as
follows:

 

***

 

 

The takeoff gross weight shall conform to FAA Regulations.

 

 

Fixed Allowances:

For the purpose of this guarantee and for the purpose of establishing compliance
with this guarantee, the following shall be used as fixed quantities and
allowances:

 

 

 

***

 

 

 

Usable reserve fuel remaining upon completion of the approach and landing
maneuver:  ***

 

2.8.3                                                                     ***

 

The payload for a stage length of *** in still air (representative of a ***
route during the summer season) using the conditions and operating rules defined
below, shall not be less than the following guarantee value:

 

***

 

Conditions and operating rules are the same as Paragraph 2.8.2 except as
follows:

 

***

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment C to Letter Agreement No.

6-1162-SKC-971

Trent 1000 Engines

221 Passenger Interior (8 Abreast Economy Seating)

Page 7

 

 

Usable reserve fuel remaining upon completion of the approach and landing
maneuver:  ***

 

2.8.4                                                                     Fleet
Average Mission Payload

 

The fleet average mission payload for a fleet of at least *** for a stage length
of *** in still air (representative of a *** route in the winter season) using
the conditions and operating rules defined below, shall not be less than the
following guarantee value:

 

***

 

Conditions and operating rules:

 

Conditions and operating rules are the same as Paragraph 2.8.1

 

2.8.5                                                                     Fleet
Average Mission Payload

 

The fleet average mission payload for a fleet of at least *** for a stage length
of *** in still air (representative of a *** route during the summer season)
using the conditions and operating rules defined below, shall not be less than
the following guarantee value:

 

***

 

Conditions and operating rules:

 

Conditions and operating rules are the same as Paragraph 2.8.2

 

2.8.6                                                                     ***

 

The fleet average mission payload for a fleet of at least *** for a stage length
of *** in still air (representative of a *** route during the summer season)
using the conditions and operating rules defined below, shall not be less than
the following guarantee value:

 

***

 

Conditions and operating rules:

 

Conditions and operating rules are the same as Paragraph 2.8.3

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment C to Letter Agreement No.

6-1162-SKC-971

Trent 1000 Engines

221 Passenger Interior (8 Abreast Economy Seating)

Page 8

 

2.8.7                                                                    
Mission Block Fuel

 

The block fuel for a stage length of *** in still air (representative of an
average stage length mission) with a *** payload using the conditions and
operating rules defined below, shall not be more than the following guarantee
value:

 

***

 

Conditions and operating rules:

 

***

 

Fixed Allowances:

For the purpose of this guarantee and for the purpose of establishing compliance
with this guarantee, the following shall be used as fixed quantities and
allowances:

 

 

 

***

 

 

 

Usable reserve fuel remaining upon completion of the approach and landing
maneuver:  ***

 

2.8.8                                                                     Fleet
Average Mission Block Fuel

 

The fleet average block fuel for a fleet of at least *** for a stage length of
*** in still air (representative of an average stage length mission) with a ***
payload using the conditions and operating rules defined below, shall not be
more than the following guarantee value:

 

***

 

Conditions and operating rules are the same as Paragraph 2.8.7

 

2.8.9                                                                    
Operational Empty Weight Basis

 

The Operational Empty Weight (OEW) derived in Paragraph 2.8.10 is the basis for
the mission guarantees of Paragraphs 2.8.1, 2.8.2, 2.8.3, 2.8.4, 2.8.5, 2.8.6,
2.8.7, and 2.8.8.

 

2.8.10                                                              Weight
Summary - Northwest Airlines

***

 

2.8.11                                                              Standard and
Operational Items Allowances

***

 

2.8.12                                                              ***

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment C to Letter Agreement No.

6-1162-SKC-971

Trent 1000 Engines

221 Passenger Interior (8 Abreast Economy Seating)

Page 9

 

3                                                                                        
SOUND LEVELS

 

3.1                                                                              
Community Sound Levels

 

The Aircraft shall be certified in accordance with Stage 4 requirements of 14CFR
Part 36, and ICAO Annex 16, Volume 1, Chapter 4.

 

3.2                                                                              
Cumulative Noise Certification Margin to Chapter 4 / Stage 4 Rule

 

The Cumulative Noise Certification Margin to the Chapter 4 / Stage 4 Rule shall
not be less than ***.

 

3.3                                                                              
Interior Sound Levels in Flight

 

The sound level at the head position of a seated pilot or passenger during
cruise shall not be more than the following guarantee value:

 

A-Weighted Sound Pressure Levels

 

Pilot’s Inboard Ear

 

***

 

 

 

Passenger Aisle Seats

 

***

Forward of ***

 

 

 

 

 

Passenger Aisle Seats

 

***

At ***

 

 

 

Speech Interference Levels

 

Pilot’s Inboard Ear

 

***

 

 

 

Passenger Aisle Seats

 

***

At ***

 

 

 

4                                                                                        
MANUFACTURER’S EMPTY WEIGHT

 

4.1                                                                              
The Manufacturer’s Empty Weight (MEW) is guaranteed not to exceed the value in
Section 03-60-00 of Detail Specification TBD ***.

 

4.2                                                                              
The Maximum Structural Payload, as represented by the maximum design zero fuel
weight minus the MEW from Paragraph 4.1 minus the Standard and Operational Items
Allowance from Paragraph 2.8.11, shall not be less than the following guarantee
value for any individual aircraft:

 

***

 

4.3                                                                              
The Fleet Average Manufacturer’s Empty Weight (MEW) for a fleet of at least ***,
as defined by the average of the individual Aircraft MEWs at delivery from
Paragraph 4.1 above, is guaranteed not to exceed the

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment C to Letter Agreement No.

6-1162-SKC-971

Trent 1000 Engines

221 Passenger Interior (8 Abreast Economy Seating)

Page 10

 

average of the individual Aircraft MEWs in Section 03-60-00 of Detail
Specification TBD ***.

 

4.4                                                                              
The Fleet Average Maximum Structural Payload for a fleet of at least ***, as
represented by the *** from Paragraph 4.3 above ***, shall not be less than the
following guarantee value:

 

***

 

5                                                                                        
AIRCRAFT CONFIGURATION

 

5.1                                                                              
The guarantees contained in this Attachment are based on the Aircraft
configuration as defined in the original release of Detail Specification TBD
(hereinafter referred to as the Detail Specification).  Appropriate adjustment
shall be made for changes in such Detail Specification approved by the Buyer and
Boeing or otherwise allowed by the Purchase Agreement which cause changes to the
flight performance, sound levels, and/or weight and balance of the Aircraft. 
Such adjustment shall be accounted for by Boeing in its evidence of compliance
with the guarantees.

 

5.2                                                                              
The guarantee payloads of Paragraphs 2.8.1, 2.8.2, 2.8.3, 2.8.4, 2.8.5, and
2.8.6, the specified payloads of Paragraphs 2.8.7 and 2.8.8, the Maximum
Structural Payload guarantee of Paragraph 4.2 and the Fleet Average Maximum
Structural Payload guarantee of Paragraph 4.4 will be adjusted by Boeing for the
effect of the following on OEW, and the Manufacturer’s Empty Weight guarantee of
Paragraph 4.1 and the Fleet Average Manufacturer’s Empty Weight guarantee of
Paragraph 4.3 will be adjusted by Boeing for the following in its evidence of
compliance with the guarantees:

 

(1)        Changes to the Detail Specification or any other changes that are
present in the Aircraft at delivery prior to incorporation to the Detail
Specification mutually agreed upon between the Buyer and Boeing or otherwise
allowed by the Purchase Agreement.

 

(2)        The difference between the component weight allowances given in
Appendix IV of the Detail Specification and the actual seat weights.

 

6                                                                                        
GUARANTEE CONDITIONS

 

6.1                                                                              
***

 

6.2                                                                              
The FAA Regulations (FAR) referred to in this Attachment are, unless otherwise
specified, Code of Federal Regulations 14, Part 25 amended by

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment C to Letter Agreement No.

6-1162-SKC-971

Trent 1000 Engines

221 Passenger Interior (8 Abreast Economy Seating)

Page 11

 

Amendments 25-1 through 25-112, subject to the approval of the Federal Aviation
Administration.

 

6.3                                                                              
In the event a change is made to any law, governmental regulation or
requirement, or in the interpretation of any such law, governmental regulation
or requirement that affects the certification basis for the Aircraft as
described in Paragraphs 3.1 and 6.2, and as a result thereof, a change is made
to the configuration and/or the performance of the Aircraft in order to obtain
certification, the guarantees set forth in this Attachment shall be
appropriately modified to reflect any such change.

 

6.4                                                                              
***

 

6.5                                                                              
***

 

6.6                                                                              
***

 

6.7                                                                              
***

 

6.8                                                                              
***

 

6.9                                                                              
***

 

6.10                                                                        ***

 

6.11                                                                        ***

 

6.12                                                                        ***

 

6.13                                                                        ***

 

7                                                                                        
GUARANTEE COMPLIANCE

 

7.1                                                                              
Compliance with the guarantees of Sections 2, 3, and 4 shall be based on the
conditions specified in those sections, the Aircraft configuration of Section 5
and the guarantee conditions of Section 6.

 

7.2                                                                              
Compliance with the takeoff, landing, the approach and landing climb limited
weight, enroute one-engine-inoperative altitude guarantees, maximum operating
speed, and with the takeoff portion of the mission guarantees and the sound
level guarantees of paragraphs 3.1 and 3.2 shall be based on the FAA approved
Airplane Flight Manual for the Model 787-8.

 

7.3                                                                              
Compliance with the speed, cruise range, all engine climb guarantees, and with
the climb, cruise and descent portions of the mission guarantees shall be
established by calculations based on flight test data obtained from an aircraft
in a configuration similar to that defined by the Detail Specification, equipped
with Trent 1000 engines.

 

7.4                                                                              
Compliance with the takeoff portion of the mission guarantees of paragraphs
2.8.3 and 2.8.6 is contingent upon purchase of an engine with a Boeing
equivalent thrust rating of *** and flat rated to *** at sea level or higher.

 

7.5                                                                              
The Operating Empty Weight (OEW) used for compliance with the mission guarantees
shall be *** in Paragraph 03-60-00 of the Detail Specification.

 

7.6                                                                              
Compliance with the Manufacturer’s Empty Weight guarantee shall be based on
information in the “Weight and Balance Control and Loading Manual - Aircraft
Report.”

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment C to Letter Agreement No.

6-1162-SKC-971

Trent 1000 Engines

221 Passenger Interior (8 Abreast Economy Seating)

Page 12

 

7.7                                                                              
Compliance with the Fleet Average Cruise Range guarantee, Fleet Average Mission
Payload, and Fleet Average Mission Block Fuel guarantees shall be demonstrated
upon completion of the flight testing for the *** that uses the Demonstration
Method of compliance set forth in Letter Agreement 6-1162-SKC-0973 and upon
completion of each additional aircraft flight tested using the Demonstration
Method.  Such compliance will only be based on aircraft test results using the
Demonstration Method.  Compliance with the Fleet Average MEW guarantee and the
Fleet Average Maximum Structural Payload guarantee shall be demonstrated upon
delivery of the *** in order of delivery and upon delivery of each subsequent
Aircraft.

 

7.8                                                                              
The data derived from tests shall be adjusted as required by conventional
methods of correction, interpolation or extrapolation in accordance with
established engineering practices to show compliance with these guarantees.

 

7.9                                                                              
Compliance shall be based on the performance of the airframe and engines in
combination, and shall not be contingent on the engine meeting its
manufacturer’s performance specification.

 

7.10                                                                       
Compliance with the guarantee for interior sound levels in flight shall be
demonstrated by a report based on a sound level survey on the Buyer’s Aircraft,
a production 787-8 aircraft, or another aircraft acoustically similar to the
Buyer’s Aircraft, whichever is available as determined by Boeing.  These sound
levels shall be adjusted for sound level changes resulting from Buyer Furnished
Equipment, Boeing Purchased Equipment, and from changes to the Detail
Specification approved by the Buyer and Boeing or otherwise allowed by the
Purchase Agreement.

 

8                                                                                        
EXCLUSIVE GUARANTEES

 

The only entry into service performance guarantees applicable to the Aircraft
are those set forth in this Attachment.

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment D to Letter Agreement No.

6-1162-SKC-971

Trent 1000 Engines

236 Passenger Interior (9 Abreast Economy Seating)

Page 1

 

MODEL 787-8 PERFORMANCE GUARANTEES

 

FOR NORTHWEST AIRLINES, INC.

 

 

 

SECTION

 

CONTENTS

 

 

 

 

 

 

 

1

 

AIRCRAFT MODEL APPLICABILITY

 

 

 

 

 

 

 

2

 

FLIGHT PERFORMANCE

 

 

 

 

 

 

 

3

 

SOUND LEVELS

 

 

 

 

 

 

 

4

 

MANUFACTURER’S EMPTY WEIGHT

 

 

 

 

 

 

 

5

 

AIRCRAFT CONFIGURATION

 

 

 

 

 

 

 

6

 

GUARANTEE CONDITIONS

 

 

 

 

 

 

 

7

 

GUARANTEE COMPLIANCE

 

 

 

 

 

 

 

8

 

EXCLUSIVE GUARANTEES

 

 

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment D to Letter Agreement No.

6-1162-SKC-971

Trent 1000 Engines

236 Passenger Interior (9 Abreast Economy Seating)

Page 2

 

1                                                                                        
AIRCRAFT MODEL APPLICABILITY

 

The guarantees contained in this Attachment (the “Performance Guarantees”) are
applicable to the 787-8 Aircraft with a maximum takeoff weight of ***.

 

2                                                                                        
FLIGHT PERFORMANCE

 

2.1                                                                              
Takeoff

 

2.1.1                                                                     The
FAA approved takeoff gross weight at the start of ground roll, at a temperature
of ***, at an altitude of ***, from a ***, satisfying the conditions defined
below, and using maximum takeoff thrust, shall not be less than the following
guarantee value:

 

***

 

Conditions:

 

The following obstacle definition is based on a straight-out departure where
obstacle height and distance are specified with reference to the liftoff end of
the runway.

 

***

 

2.1.2                                                                     The
FAA approved takeoff gross weight at the start of ground roll, at a temperature
of ***, at an altitude of ***, from a ***, satisfying the conditions defined
below, and using maximum takeoff thrust, shall not be less than the following
guarantee value:

 

***

 

Conditions:

 

The following obstacle definition is based on a straight-out departure where
obstacle height and distance are specified with reference to the liftoff end of
the runway.

 

***

 

2.1.3                                                                     The
FAA approved takeoff gross weight at the start of ground roll, at a temperature
of ***, at an altitude of ***, from a ***, satisfying the conditions defined
below, and using maximum takeoff thrust, shall not be less than the following
guarantee value:

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment D to Letter Agreement No.

6-1162-SKC-971

Trent 1000 Engines

236 Passenger Interior (9 Abreast Economy Seating)

Page 3

 

***

 

Conditions:

 

The following obstacle definition is based on a straight-out departure where
obstacle height and distance are specified with reference to the liftoff end of
the runway.

 

***

 

2.1.4                                                                     The
FAA approved takeoff gross weight at the start of ground roll, at a temperature
of ***, at an altitude of ***, from a ***, satisfying the conditions defined
below, and using maximum takeoff thrust, shall not be less than the following
guarantee value:

 

***

 

Conditions:

 

***

 

2.2                                                                              
Landing

 

2.2.1                                                                     The
FAA approved landing field length at a gross weight of *** and at a sea level
altitude, shall not be more than the following guarantee value:

 

***

 

2.2.2                                                                     The
FAA approved approach and landing climb limited gross weight at a temperature of
***, at an altitude of ***, and with the Aircraft configuration used to show
compliance with Paragraph 2.2.1, shall not be less than the following guarantee
value:

 

***

 

2.3                                                                              
Enroute One-Engine-Inoperative Altitude

 

The FAA approved enroute one-engine-inoperative altitude at which the available
gross climb gradient equals *** on a standard day using not more than maximum
continuous thrust, shall not be less than the following guarantee value:

 

***

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment D to Letter Agreement No.

6-1162-SKC-971

Trent 1000 Engines

236 Passenger Interior (9 Abreast Economy Seating)

Page 4

 

2.4                                                                              
Speed

 

The level flight speed at a gross weight of *** on a standard day at an altitude
of *** and using not more than maximum cruise thrust, shall not be less than the
following guarantee value:

 

***

 

2.5                                                                              
Maximum Operating Speed

 

The FAA approved maximum operating speed shall not be less than ***.

 

2.6                                                                              
All Engine Climb

 

The time, fuel burn and distance in still air to climb from an initial climb
altitude of *** on a standard day, using the conditions and operating
rules defined below and using not more than maximum climb thrust, shall not be
more than the following guarantee value:

 

***

 

Conditions and operating rules:

 

***

 

2.7                                                                              
Range

 

2.7.1                                                                     Cruise
Range

 

The still air range at an initial cruise altitude of *** on a standard day at
*** number, starting at a gross weight of *** and consuming *** of fuel, and
using not more than maximum cruise thrust (except maximum climb thrust may be
used during a step climb) and using the conditions and operating rules defined
below, shall not be less than the following guarantee value:

 

***

 

Conditions and operating rules:

 

***

 

2.7.2                                                                     Fleet
Average Cruise Range

 

The average still air range for a fleet of at least *** at an initial cruise
altitude of *** on a standard day at *** number, starting at a gross weight

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment D to Letter Agreement No.

6-1162-SKC-971

Trent 1000 Engines

236 Passenger Interior (9 Abreast Economy Seating)

Page 5

 

of *** and consuming *** of fuel, and using not more than maximum cruise thrust
(except maximum climb thrust may be used during a step climb) and using the
conditions and operating rules defined below, shall not be less than the
following guarantee value:

 

***

 

Conditions and operating rules:

 

***

 

2.8                                                                              
Mission

 

2.8.1                                                                    
Mission Payload

 

The payload for a stage length of *** in still air (representative of a ***
route in the winter season) using the conditions and operating rules defined
below, shall not be less than the following guarantee value:

 

***

 

Conditions and operating rules:

 

***

 

 

The takeoff gross weight shall conform to FAA Regulations.

 

 

 

***

 

 

Fixed Allowances:

For the purpose of this guarantee and for the purpose of establishing compliance
with this guarantee, the following shall be used as fixed quantities and
allowances:

 

 

 

***

 

2.8.2                                                                    
Mission Payload

 

The payload for a stage length of *** in still air (representative of a ***
route during the summer season) using the conditions and operating rules defined
below, shall not be less than the following guarantee value:

 

***

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment D to Letter Agreement No.

6-1162-SKC-971

Trent 1000 Engines

236 Passenger Interior (9 Abreast Economy Seating)

Page 6

 

Conditions and operating rules are the same as Paragraph 2.8.1 except as
follows:

 

***

 

 

The takeoff gross weight shall conform to FAA Regulations.

 

 

Fixed Allowances:

For the purpose of this guarantee and for the purpose of establishing compliance
with this guarantee, the following shall be used as fixed quantities and
allowances:

 

 

 

***

 

 

 

Usable reserve fuel remaining upon completion of the approach and landing
maneuver:  ***

 

2.8.3                       ***

 

The payload for a stage length of *** in still air (representative of a ***
route during the summer season) using the conditions and operating rules defined
below, shall not be less than the following guarantee value:

 

***

 

Conditions and operating rules are the same as Paragraph 2.8.2 except as
follows:

 

***

 

Fixed Allowances:

For the purpose of this guarantee and for the purpose of establishing compliance
with this guarantee, the following shall be used as fixed quantities and
allowances:

 

 

 

***

 

 

 

Usable reserve fuel remaining upon completion of the approach and landing
maneuver:  ***

 

2.8.4                                                                     Fleet
Average Mission Payload

 

The fleet average mission payload for a fleet of at least *** for a stage length
of *** in still air (representative of a *** route in the winter season)

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment D to Letter Agreement No.

6-1162-SKC-971

Trent 1000 Engines

236 Passenger Interior (9 Abreast Economy Seating)

Page 7

 

using the conditions and operating rules defined below, shall not be less than
the following guarantee value:

 

***

 

Conditions and operating rules:

 

Conditions and operating rules are the same as Paragraph 2.8.1

 

2.8.5                                                                     Fleet
Average Mission Payload

 

The fleet average mission payload for a fleet of at least *** for a stage length
of *** in still air (representative of a *** route during the summer season)
using the conditions and operating rules defined below, shall not be less than
the following guarantee value:

 

***

 

Conditions and operating rules:

 

Conditions and operating rules are the same as Paragraph 2.8.2

 

2.8.6                                                                     ***

 

The fleet average mission payload for a fleet of at least *** for a stage length
of *** in still air (representative of a *** route during the summer season)
using the conditions and operating rules defined below, shall not be less than
the following guarantee value:

 

***

 

Conditions and operating rules:

 

Conditions and operating rules are the same as Paragraph 2.8.3

 

2.8.7                                                                    
Mission Block Fuel

 

The block fuel for a stage length of *** in still air (representative of an
average stage length mission) with a *** payload using the conditions and
operating rules defined below, shall not be more than the following guarantee
value:

 

***

 

Conditions and operating rules:

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment D to Letter Agreement No.

6-1162-SKC-971

Trent 1000 Engines

236 Passenger Interior (9 Abreast Economy Seating)

Page 8

 

***

 

Fixed Allowances:

For the purpose of this guarantee and for the purpose of establishing compliance
with this guarantee, the following shall be used as fixed quantities and
allowances:

 

 

 

***

 

 

 

Usable reserve fuel remaining upon completion of the approach and landing
maneuver:  ***

 

2.8.8                                                                     Fleet
Average Mission Block Fuel

 

The fleet average block fuel for a fleet of at least *** for a stage length of
*** in still air (representative of an average stage length mission) with a ***
payload using the conditions and operating rules defined below, shall not be
more than the following guarantee value:

 

***

 

Conditions and operating rules are the same as Paragraph 2.8.7

 

2.8.9                                                                    
Operational Empty Weight Basis

 

The Operational Empty Weight (OEW) derived in Paragraph 2.8.10 is the basis for
the mission guarantees of Paragraphs 2.8.1, 2.8.2, 2.8.3, 2.8.4, 2.8.5, 2.8.6,
2.8.7, and 2.8.8.

 

2.8.10                                                              Weight
Summary - Northwest Airlines

***

 

2.8.11                                                              Standard and
Operational Items Allowances

***

 

2.8.12                                                              ***

 

3                                                                                        
SOUND LEVELS

 

3.1                                                                              
Community Sound Levels

 

The Aircraft shall be certified in accordance with Stage 4 requirements of 14CFR
Part 36, and ICAO Annex 16, Volume 1, Chapter 4.

 

3.2                                                                              
Cumulative Noise Certification Margin to Chapter 4 / Stage 4 Rule

 

The Cumulative Noise Certification Margin to the Chapter 4 / Stage 4 Rule shall
not be less than ***.

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment D to Letter Agreement No.

6-1162-SKC-971

Trent 1000 Engines

236 Passenger Interior (9 Abreast Economy Seating)

Page 9

 

3.3                                                                              
Interior Sound Levels in Flight

 

The sound level at the head position of a seated pilot or passenger during
cruise shall not be more than the following guarantee value:

 

***

 

4                                                                                        
MANUFACTURER’S EMPTY WEIGHT

 

4.1                                                                              
The Manufacturer’s Empty Weight (MEW) is guaranteed not to exceed the value in
Section 03-60-00 of Detail Specification TBD ***.

 

4.2                                                                              
The Maximum Structural Payload, as represented by the maximum design zero fuel
weight minus the MEW from Paragraph 4.1 minus the Standard and Operational Items
Allowance from Paragraph 2.8.11, shall not be less than the following guarantee
value for any individual aircraft:

 

***

 

4.3                                                                              
The Fleet Average Manufacturer’s Empty Weight (MEW) for a fleet of at least ***,
as defined by the average of the individual Aircraft MEWs at delivery from
Paragraph 4.1 above, is guaranteed not to exceed the average of the individual
Aircraft MEWs in Section 03-60-00 of Detail Specification TBD ***.

 

4.4                                                                              
The Fleet Average Maximum Structural Payload for a fleet of at least ***, as
represented by the maximum design zero fuel weight minus the average of the
individual Aircraft MEWs from Paragraph 4.3 above minus the Standard and
Operational Items Allowance from Paragraph 2.8.11, shall not be less than the
following guarantee value:

 

***

 

5                                                                                        
AIRCRAFT CONFIGURATION

 

5.1                                                                              
The guarantees contained in this Attachment are based on the Aircraft
configuration as defined in the original release of Detail Specification TBD
(hereinafter referred to as the Detail Specification).  Appropriate adjustment
shall be made for changes in such Detail Specification approved by the Buyer and
Boeing or otherwise allowed by the Purchase Agreement which cause changes to the
flight performance, sound levels, and/or weight and balance of the Aircraft. 
Such adjustment shall be accounted for by Boeing in its evidence of compliance
with the guarantees.

 

5.2                                                                              
The guarantee payloads of Paragraphs 2.8.1, 2.8.2, 2.8.3, 2.8.4, 2.8.5, and
2.8.6, the specified payloads of Paragraphs 2.8.7 and 2.8.8, the Maximum

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment D to Letter Agreement No.

6-1162-SKC-971

Trent 1000 Engines

236 Passenger Interior (9 Abreast Economy Seating)

Page 10

 

Structural Payload guarantee of Paragraph 4.2 and the Fleet Average Maximum
Structural Payload guarantee of Paragraph 4.4 will be adjusted by Boeing for the
effect of the following on OEW, and the Manufacturer’s Empty Weight guarantee of
Paragraph 4.1 and the Fleet Average Manufacturer’s Empty Weight guarantee of
Paragraph 4.3 will be adjusted by Boeing for the following in its evidence of
compliance with the guarantees:

 

(1)        Changes to the Detail Specification or any other changes that are
present in the Aircraft at delivery prior to incorporation to the Detail
Specification mutually agreed upon between the Buyer and Boeing or otherwise
allowed by the Purchase Agreement.

 

(2)        The difference between the component weight allowances given in
Appendix IV of the Detail Specification and the actual seat weights.

 

6                                                                                        
GUARANTEE CONDITIONS

 

6.1                                                                              
***

 

6.2                                                                              
The FAA Regulations (FAR) referred to in this Attachment are, unless otherwise
specified, Code of Federal Regulations 14, Part 25 amended by Amendments 25-1
through 25-112, subject to the approval of the Federal Aviation Administration.

 

6.3                                                                              
In the event a change is made to any law, governmental regulation or
requirement, or in the interpretation of any such law, governmental regulation
or requirement that affects the certification basis for the Aircraft as
described in Paragraphs 3.1 and 6.2, and as a result thereof, a change is made
to the configuration and/or the performance of the Aircraft in order to obtain
certification, the guarantees set forth in this Attachment shall be
appropriately modified to reflect any such change.

 

6.4                                                                              
***

 

6.5                                                                              
***

 

6.6                                                                              
***

 

6.7                                                                              
***

 

6.8                                                                              
***

 

6.9                                                                              
***

 

6.10                                                                        ***

 

6.11                                                                        ***

 

6.12                                                                        ***

 

6.13                                                                        ***

 

7                                                                                        
GUARANTEE COMPLIANCE

 

7.1                                                                              
Compliance with the guarantees of Sections 2, 3, and 4 shall be based on the
conditions specified in those sections, the Aircraft configuration of Section 5
and the guarantee conditions of Section 6.

 

7.2                                                                              
Compliance with the takeoff, landing, the approach and landing climb limited
weight, enroute one-engine-inoperative altitude guarantees, maximum operating
speed, and with the takeoff portion of the mission guarantees and the sound
level guarantees of paragraphs 3.1 and 3.2 shall

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment D to Letter Agreement No.

6-1162-SKC-971

Trent 1000 Engines

236 Passenger Interior (9 Abreast Economy Seating)

Page 11

 

be based on the FAA approved Airplane Flight Manual for the Model 787-8.

 

7.3                                                                              
Compliance with the speed, cruise range, all engine climb guarantees, and with
the climb, cruise and descent portions of the mission guarantees shall be
established by calculations based on flight test data obtained from an aircraft
in a configuration similar to that defined by the Detail Specification, equipped
with Trent 1000 engines.

 

7.4                                                                              
Compliance with the takeoff portion of the mission guarantees of paragraphs
2.8.3 and 2.8.6 is contingent upon purchase of an engine with a Boeing
equivalent thrust rating of *** and flat rated to *** at sea level or higher.

 

7.5                                                                              
The Operating Empty Weight (OEW) used for compliance with the mission guarantees
shall be *** in Paragraph 03-60-00 of the Detail Specification.

 

7.6                                                                              
Compliance with the Manufacturer’s Empty Weight guarantee shall be based on
information in the “Weight and Balance Control and Loading Manual - Aircraft
Report.”

 

7.7                                                                              
Compliance with the Fleet Average Cruise Range guarantee, Fleet Average Mission
Payload, and Fleet Average Mission Block Fuel guarantees shall be demonstrated
upon completion of the flight testing for the fifth (5) airplane that uses the
Demonstration Method of compliance set forth in Letter Agreement 6-1162-SKC-0973
and upon completion of each additional aircraft flight tested using the
Demonstration Method.  Such compliance will only be based on aircraft test
results using the Demonstration Method.  Compliance with the Fleet Average MEW
guarantee and the Fleet Average Maximum Structural Payload guarantee shall be
demonstrated upon delivery of the fifth (5) Aircraft in order of delivery and
upon delivery of each subsequent Aircraft.

 

7.8                                                                              
The data derived from tests shall be adjusted as required by conventional
methods of correction, interpolation or extrapolation in accordance with
established engineering practices to show compliance with these guarantees.

 

7.9                                                                              
Compliance shall be based on the performance of the airframe and engines in
combination, and shall not be contingent on the engine meeting its
manufacturer’s performance specification.

 

7.10                                                                       
Compliance with the guarantee for interior sound levels in flight shall be
demonstrated by a report based on a sound level survey on the Buyer’s

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment D to Letter Agreement No.

6-1162-SKC-971

Trent 1000 Engines

236 Passenger Interior (9 Abreast Economy Seating)

Page 12

 

Aircraft, a production 787-8 aircraft, or another aircraft acoustically similar
to the Buyer’s Aircraft, whichever is available as determined by Boeing.  These
sound levels shall be adjusted for sound level changes resulting from Buyer
Furnished Equipment, Boeing Purchased Equipment, and from changes to the Detail
Specification approved by the Buyer and Boeing or otherwise allowed by the
Purchase Agreement.

 

8                                                                                        
EXCLUSIVE GUARANTEES

 

The only entry into service performance guarantees applicable to the Aircraft
are those set forth in this Attachment.

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

6-1162-SKC-972

 

 

Northwest Airlines, Inc.

2700 Lone Oak Parkway

Eagan, Minnesota  55121

 

Subject:

 

Substitution Aircraft Performance Guarantees

 

 

 

Reference:

 

Purchase Agreement No. 2924 (the Purchase Agreement) between The Boeing Company
(Boeing) and Northwest Airlines, Inc. (Buyer) relating to Model 787-8 aircraft
(the Aircraft)

 

This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement.  All terms used but not defined in this Letter Agreement have the
same meaning as in the Purchase Agreement.

 

Boeing agrees to provide Buyer with the performance guarantees for the model
787-9 aircraft equipped with GENX engines, as Attachments A and B, and
performance guarantees for the model 787-9 aircraft equipped with Trent 1000
engines, as Attachments C and D.  These guarantees are exclusive and expire upon
delivery of the Aircraft to Buyer.

 

The attached performance guarantees are representative of the model 787-9
aircraft as defined in 7E7 Airplane Description and Selections Document
No. 7E7B1-0227, Revision D-1, dated November 23, 2004 and 7E7-9 (LOPA) YS5474
dated October 20, 2004.  Boeing reserves the right to revise the model 787-9
aircraft definition to incorporate changes and to revise the attached guarantees
to reflect the affects of the configuration changes, if any, prior to Buyer and
Boeing entering into a definitive agreement to substitute the model 787-9
aircraft for the Aircraft.

 

At a time mutually agreed upon, prior to Buyer exercising its right to
substitute model 787-9 aircraft, Buyer and Boeing shall negotiate in good faith
performance guarantees containing elements similar to the attachments of the
performance guarantees described in Letter Agreement No. 6-1162-SKC-971 ***

 

--------------------------------------------------------------------------------


 

Northwest Airlines, Inc.

6-1162-SKC-972

Page 2

 

 

Buyer agrees not to disclose this Letter Agreement, attachments, or any other
information related to this Letter Agreement without prior written consent by
Boeing, except where otherwise required by law.

 

Very truly yours,

 

THE BOEING COMPANY

 

 

By

  ***

 

 

 

 

Its

Attorney-In-Fact

 

 

 

 

 

 

ACCEPTED AND AGREED TO this

 

 

 

Date:

 May 5, 2005

 

 

 

 

 

 

NORTHWEST AIRLINES, INC.

 

 

 

 

 

By

  ***

 

 

 

 

Its

President & CEO

 

 

 

 

Attachments

 

--------------------------------------------------------------------------------


 

Attachment A to Letter Agreement No.

6-1162-SKC-972

GEnx Engines

251 Passenger Interior (8 Abreast Economy Seating)

Page 1

 

MODEL 787-9 PERFORMANCE GUARANTEES

 

FOR NORTHWEST AIRLINES, INC.

 

 

 

SECTION

 

CONTENTS

 

 

 

 

 

 

 

1

 

AIRCRAFT MODEL APPLICABILITY

 

 

 

 

 

 

 

2

 

FLIGHT PERFORMANCE

 

 

 

 

 

 

 

3

 

AIRCRAFT CONFIGURATION

 

 

 

 

 

 

 

4

 

GUARANTEE CONDITIONS

 

 

 

 

 

 

 

5

 

GUARANTEE COMPLIANCE

 

 

 

 

 

 

 

6

 

EXCLUSIVE GUARANTEES

 

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment A to Letter Agreement No.

6-1162-SKC-972

GEnx Engines

251 Passenger Interior (8 Abreast Economy Seating)

Page 2

 

1                                                                                        
AIRCRAFT MODEL APPLICABILITY

 

The guarantees contained in this Attachment (the “Performance Guarantees”) are
applicable to the 787-9 Aircraft equipped with Boeing furnished GEnx engines.

 

2                                                                                        
FLIGHT PERFORMANCE

 

2.1                                                                              
Mission

 

2.1                                                                              
Mission Payload

 

The payload for a stage length of *** in still air (representative of a ***
route in the winter season) using the conditions and operating rules defined
below, shall not be less than the following guarantee value:

 

***

 

Conditions and operating rules:

 

***

 

Usable reserve fuel remaining upon completion of the approach and landing
maneuver:  ***

 

For information purposes, the reserve fuel is based on a standard day
temperature and a) a fuel allowance equivalent to *** starting at the end of the
mission cruise altitude and weight at LRC Mach number, b) a contingency fuel
allowance equivalent to a ***hold in a racetrack pattern at ***at destination
landing weight, c) a takeoff and climbout maneuver *** and climb, cruise (at LRC
Mach ) and descent to a *** d) an approach and landing maneuver *** at the
alternate airport plus an approach fuel pad of *** as specified by the customer,
and e) a *** hold in a racetrack pattern at *** above the alternate airport at
the actual ***.

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment A to Letter Agreement No.

6-1162-SKC-972

GEnx Engines

251 Passenger Interior (8 Abreast Economy Seating)

Page 3

 

2.2                                                                              
Customer Weight Changes

 

The mission payload guarantee of Paragraph 2.1 is based on an Operating Empty
Weight that includes the following customer changes:

 

***

 

2.3                                                                              
Standard and Operational Items Allowances

 

The mission payload guarantee of Paragraph 2.1 is based on an Operating Empty
Weight that includes the Standard and Operational Items Allowances:

 

***

 

2.4                                                                              
Northwest Airlines 787-9 LOPA

 

The mission payload guarantee of Paragraph 2.1 is based on the following LOPA:

 

***

 

3                                                                                        
AIRCRAFT CONFIGURATION

 

3.1                                                                              
The guarantees contained in this Attachment are based on the Aircraft
configuration as defined in the original release of Detail Specification TBD
(hereinafter referred to as the Detail Specification).  Appropriate adjustment
shall be made for changes in such Detail Specification approved by the Customer
and Boeing or otherwise allowed by the Purchase Agreement which cause changes to
the flight performance, sound levels, and/or weight and balance of the
Aircraft.  Such adjustment shall be accounted for by Boeing in its evidence of
compliance with the guarantees.

 

3.2                                                                              
The guarantee payload of Paragraph 2.1 will be adjusted by Boeing for the effect
of the following on OEW in its evidence of compliance with the guarantees:

 

(1)        Changes to the Detail Specification or any other changes that are
present in the Aircraft at delivery prior to incorporation to the Detail
Specification mutually agreed upon between the Buyer and Boeing or otherwise
allowed by the Purchase Agreement.

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment A to Letter Agreement No.

6-1162-SKC-972

GEnx Engines

251 Passenger Interior (8 Abreast Economy Seating)

Page 4

 

(2)        The difference between the component weight allowances given in
Appendix IV of the Detail Specification and the actual seat weights.

 

3.3                                                                              
Boeing will revise these guarantees for changes to the Aircraft LOPA and
Operating Empty Weight (OEW) resulting from changes to the Aircraft body length.

 

4                                                                                        
GUARANTEE CONDITIONS

 

4.1                                                                              
***

 

4.2                                                                              
The FAA Regulations (FAR) referred to in this Attachment are, unless otherwise
specified, Code of Federal Regulations 14, Part 25 amended by Amendments 25-1
through 25-112, subject to the approval of the Federal Aviation Administration.

 

4.3                                                                              
In the event a change is made to any law, governmental regulation or
requirement, or in the interpretation of any such law, governmental regulation
or requirement that affects the certification basis for the Aircraft as
described in Paragraph 4.2, and as a result thereof, a change is made to the
configuration and/or the performance of the Aircraft in order to obtain
certification, the guarantees set forth in this Attachment shall be
appropriately modified to reflect any such change.

 

4.4                                                                              
***

 

4.5                                                                              
***

 

4.6                                                                              
***

 

4.7                                                                              
***

 

5                                                                                        
GUARANTEE COMPLIANCE

 

5.1                                                                              
Compliance with the guarantees of Section 2 shall be based on the conditions
specified in those sections, the Aircraft configuration of Section 3 and the
guarantee conditions of Section 4.

 

5.2                                                                              
Compliance with the takeoff portion of the mission guarantees shall be based on
the FAA approved Airplane Flight Manual for the Model 787-9.

 

5.3                                                                              
Compliance with the climb, cruise and descent portions of the mission guarantees
shall be established by calculations based on flight test data obtained from an
aircraft in a configuration similar to that defined by the Detail Specification,
equipped with GEnx engines.

 

5.4                                                                              
***

 

5.5                                                                              
The data derived from tests shall be adjusted as required by conventional
methods of correction, interpolation or extrapolation in accordance with

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment A to Letter Agreement No.

6-1162-SKC-972

GEnx Engines

251 Passenger Interior (8 Abreast Economy Seating)

Page 5

 

established engineering practices to show compliance with these guarantees.

 

5.6                                                                              
Compliance shall be based on the performance of the airframe and engines in
combination, and shall not be contingent on the engine meeting its
manufacturer’s performance specification.

 

6                                                                                        
EXCLUSIVE GUARANTEES

 

The only entry into service performance guarantees applicable to the Aircraft
are those set forth in this Attachment.

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment B to Letter Agreement No.

6-1162-SKC-972

GEnx Engines

269 Passenger Interior (9 Abreast Economy Seating)

Page 1

 

MODEL 787-9 PERFORMANCE GUARANTEES

FOR NORTHWEST AIRLINES, INC.

 

 

SECTION

 

CONTENTS

 

 

 

 

 

 

 

1

 

AIRCRAFT MODEL APPLICABILITY

 

 

 

 

 

 

 

2

 

FLIGHT PERFORMANCE

 

 

 

 

 

 

 

3

 

AIRCRAFT CONFIGURATION

 

 

 

 

 

 

 

4

 

GUARANTEE CONDITIONS

 

 

 

 

 

 

 

5

 

GUARANTEE COMPLIANCE

 

 

 

 

 

 

 

6

 

EXCLUSIVE GUARANTEES

 

 

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment B to Letter Agreement No.

6-1162-SKC-972

GEnx Engines

269 Passenger Interior (9 Abreast Economy Seating)

Page 2

 

1                                                                                        
AIRCRAFT MODEL APPLICABILITY

 

The guarantees contained in this Attachment (the “Performance Guarantees”) are
applicable to the 787-9 Aircraft equipped with Boeing furnished GEnx engines.

 

2                                                                                        
FLIGHT PERFORMANCE

 

2.1                                                                              
Mission

 

2.1                                                                              
Mission Payload

 

The payload for a stage length of *** in still air (representative of a ***
route in the winter season) using the conditions and operating rules defined
below, shall not be less than the following guarantee value:

 

***

 

Conditions and operating rules:

 

***

 

The takeoff gross weight shall conform to FAA Regulations.

 

***

 

2.2                                                                              
Customer Weight Changes

 

The mission payload guarantee of Paragraph 2.1 is based on an Operating Empty
Weight that includes the following customer changes:

 

***

 

2.3                                                                              
Standard and Operational Items Allowances

 

The mission payload guarantee of Paragraph 2.1 is based on an Operating Empty
Weight that includes the Standard and Operational Items Allowances:

 

***

 

2.4                                                                              
Northwest Airlines 787-9 LOPA

 

The mission payload guarantee of Paragraph 2.1 is based on the following LOPA:

 

***

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment B to Letter Agreement No.

6-1162-SKC-972

GEnx Engines

269 Passenger Interior (9 Abreast Economy Seating)

Page 3

 

3                                                                                        
AIRCRAFT CONFIGURATION

 

3.1                                                                              
The guarantees contained in this Attachment are based on the Aircraft
configuration as defined in the original release of Detail Specification TBD
(hereinafter referred to as the Detail Specification).  Appropriate adjustment
shall be made for changes in such Detail Specification approved by the Customer
and Boeing or otherwise allowed by the Purchase Agreement which cause changes to
the flight performance, sound levels, and/or weight and balance of the
Aircraft.  Such adjustment shall be accounted for by Boeing in its evidence of
compliance with the guarantees.

 

3.2                                                                              
The guarantee payload of Paragraph 2.1 will be adjusted by Boeing for the effect
of the following on OEW in its evidence of compliance with the guarantees:

 

(1)                        Changes to the Detail Specification or any other
changes that are present in the Aircraft at delivery prior to incorporation to
the Detail Specification mutually agreed upon between the Buyer and Boeing or
otherwise allowed by the Purchase Agreement.

 

(2)                        The difference between the component weight
allowances given in Appendix IV of the Detail Specification and the actual seat
weights.

 

3.3                                                                              
Boeing will revise these guarantees for changes to the Aircraft LOPA and
Operating Empty Weight (OEW) resulting from changes to the Aircraft body length.

 

4                                                                                        
GUARANTEE CONDITIONS

 

4.1                                                                              
***

 

4.2                                                                              
The FAA Regulations (FAR) referred to in this Attachment are, unless otherwise
specified, Code of Federal Regulations 14, Part 25 amended by Amendments 25-1
through 25-112, subject to the approval of the Federal Aviation Administration.

 

4.3                                                                              
In the event a change is made to any law, governmental regulation or
requirement, or in the interpretation of any such law, governmental regulation
or requirement that affects the certification basis for the Aircraft as
described in Paragraph 4.2, and as a result thereof, a change is made to the
configuration and/or the performance of the Aircraft in order to obtain

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment B to Letter Agreement No.

6-1162-SKC-972

GEnx Engines

269 Passenger Interior (9 Abreast Economy Seating)

Page 4

 

certification, the guarantees set forth in this Attachment shall be
appropriately modified to reflect any such change.

 

4.4                                                                              
***

 

4.5                                                                              
***

 

4.6                                                                              
***

 

4.7                                                                              
***

 

5                                                                                        
GUARANTEE COMPLIANCE

 

5.1                                                                              
Compliance with the guarantees of Section 2 shall be based on the conditions
specified in those sections, the Aircraft configuration of Section 3 and the
guarantee conditions of Section 4.

 

5.2                                                                              
Compliance with the takeoff portion of the mission guarantees shall be based on
the FAA approved Airplane Flight Manual for the Model 787-9.

 

5.3                                                                              
Compliance with the climb, cruise and descent portions of the mission guarantees
shall be established by calculations based on flight test data obtained from an
aircraft in a configuration similar to that defined by the Detail Specification,
equipped with GEnx engines.

 

5.4                                                                              
***

 

5.5                                                                              
The data derived from tests shall be adjusted as required by conventional
methods of correction, interpolation or extrapolation in accordance with
established engineering practices to show compliance with these guarantees.

 

5.6                                                                              
Compliance shall be based on the performance of the airframe and engines in
combination, and shall not be contingent on the engine meeting its
manufacturer’s performance specification.

 

6                                                                                        
EXCLUSIVE GUARANTEES

 

The only entry into service performance guarantees applicable to the Aircraft
are those set forth in this Attachment.

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment C to Letter Agreement No.

6-1162-SKC-972

Trent 1000 Engines

251 Passenger Interior (8 Abreast Economy Seating)

Page 1

 

MODEL 787-9 PERFORMANCE GUARANTEES

 

FOR NORTHWEST AIRLINES, INC.

 

 

SECTION

 

CONTENTS

 

 

 

 

 

 

 

1

 

AIRCRAFT MODEL APPLICABILITY

 

 

 

 

 

 

 

2

 

FLIGHT PERFORMANCE

 

 

 

 

 

 

 

3

 

AIRCRAFT CONFIGURATION

 

 

 

 

 

 

 

4

 

GUARANTEE CONDITIONS

 

 

 

 

 

 

 

5

 

GUARANTEE COMPLIANCE

 

 

 

 

 

 

 

6

 

EXCLUSIVE GUARANTEES

 

 

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment C to Letter Agreement No.

6-1162-SKC-972

Trent 1000 Engines

251 Passenger Interior (8 Abreast Economy Seating)

Page 2

 

1                                                                                        
AIRCRAFT MODEL APPLICABILITY

 

The guarantees contained in this Attachment (the “Performance Guarantees”) are
applicable to the 787-9 Aircraft equipped with Boeing furnished Trent 1000
engines.

 

2                                                                                        
FLIGHT PERFORMANCE

 

2.1                                                                              
Mission

 

2.1                                                                              
Mission Payload

 

The payload for a stage length of *** in still air (representative of a ***
route in the winter season) using the conditions and operating rules defined
below, shall not be less than the following guarantee value:

 

***

 

Conditions and operating rules:

 

***

 

2.2                                                                              
Customer Weight Changes

 

The mission payload guarantee of Paragraph 2.1 is based on an Operating Empty
Weight that includes the following customer changes:

 

***

 

2.3                                                                              
Standard and Operational Items Allowances

 

The mission payload guarantee of Paragraph 2.1 is based on an Operating Empty
Weight that includes the Standard and Operational Items Allowances:

 

***

 

2.4                                                                              
Northwest Airlines 787-9 LOPA

 

The mission payload guarantee of Paragraph 2.1 is based on the following LOPA:

 

***

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment C to Letter Agreement No.

6-1162-SKC-972

Trent 1000 Engines

251 Passenger Interior (8 Abreast Economy Seating)

Page 3

 

3                                                                                        
AIRCRAFT CONFIGURATION

 

3.1                                                                              
The guarantees contained in this Attachment are based on the Aircraft
configuration as defined in the original release of Detail Specification TBD
(hereinafter referred to as the Detail Specification).  Appropriate adjustment
shall be made for changes in such Detail Specification approved by the Customer
and Boeing or otherwise allowed by the Purchase Agreement which cause changes to
the flight performance, sound levels, and/or weight and balance of the
Aircraft.  Such adjustment shall be accounted for by Boeing in its evidence of
compliance with the guarantees.

 

3.2                                                                              
The guarantee payload of Paragraph 2.1 will be adjusted by Boeing for the effect
of the following on OEW in its evidence of compliance with the guarantees:

 

(1)                        Changes to the Detail Specification or any other
changes that are present in the Aircraft at delivery prior to incorporation to
the Detail Specification mutually agreed upon between the Buyer and Boeing or
otherwise allowed by the Purchase Agreement.

 

(2)                        The difference between the component weight
allowances given in Appendix IV of the Detail Specification and the actual seat
weights.

 

3.3                                                                              
Boeing will revise these guarantees for changes to the Aircraft LOPA and
Operating Empty Weight (OEW) resulting from changes to the Aircraft body length.

 

4                                                                                        
GUARANTEE CONDITIONS

 

4.1                                                                              
***

 

4.2                                                                              
The FAA Regulations (FAR) referred to in this Attachment are, unless otherwise
specified, Code of Federal Regulations 14, Part 25 amended by Amendments 25-1
through 25-112, subject to the approval of the Federal Aviation Administration.

 

4.3                                                                              
In the event a change is made to any law, governmental regulation or
requirement, or in the interpretation of any such law, governmental regulation
or requirement that affects the certification basis for the Aircraft as
described in Paragraph 4.2, and as a result thereof, a change is made to the
configuration and/or the performance of the Aircraft in order to obtain
certification, the guarantees set forth in this Attachment shall be
appropriately modified to reflect any such change.

 

4.4                                                                              
***

 

4.5                                                                              
***

 

4.6                                                                              
***

 

4.7                                                                              
***

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment C to Letter Agreement No.

6-1162-SKC-972

Trent 1000 Engines

251 Passenger Interior (8 Abreast Economy Seating)

Page 4

 

5                                                                                        
GUARANTEE COMPLIANCE

 

5.1                                                                              
Compliance with the guarantees of Section 2 shall be based on the conditions
specified in those sections, the Aircraft configuration of Section 3 and the
guarantee conditions of Section 4.

 

5.2                                                                              
Compliance with the takeoff portion of the mission guarantees shall be based on
the FAA approved Airplane Flight Manual for the Model 787-9.

 

5.3                                                                              
Compliance with the climb, cruise and descent portions of the mission guarantees
shall be established by calculations based on flight test data obtained from an
aircraft in a configuration similar to that defined by the Detail Specification,
equipped with Trent 1000 engines.

 

5.4                                                                              
***

 

5.5                                                                              
The data derived from tests shall be adjusted as required by conventional
methods of correction, interpolation or extrapolation in accordance with
established engineering practices to show compliance with these guarantees.

 

5.6                                                                              
Compliance shall be based on the performance of the airframe and engines in
combination, and shall not be contingent on the engine meeting its
manufacturer’s performance specification.

 

6                                                                                        
EXCLUSIVE GUARANTEES

 

The only entry into service performance guarantees applicable to the Aircraft
are those set forth in this Attachment.

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment D to Letter Agreement No.

6-1162-SKC-972

Trent 1000 Engines

269 Passenger Interior (9 Abreast Economy Seating)

Page 1

 

MODEL 787-9 PERFORMANCE GUARANTEES

 

FOR NORTHWEST AIRLINES, INC.

 

 

SECTION

 

CONTENTS

 

 

 

 

 

 

 

1

 

AIRCRAFT MODEL APPLICABILITY

 

 

 

 

 

 

 

2

 

FLIGHT PERFORMANCE

 

 

 

 

 

 

 

3

 

AIRCRAFT CONFIGURATION

 

 

 

 

 

 

 

4

 

GUARANTEE CONDITIONS

 

 

 

 

 

 

 

5

 

GUARANTEE COMPLIANCE

 

 

 

 

 

 

 

6

 

EXCLUSIVE GUARANTEES

 

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment D to Letter Agreement No.

6-1162-SKC-972

Trent 1000 Engines

269 Passenger Interior (9 Abreast Economy Seating)

Page 2

 

1                                                                                        
AIRCRAFT MODEL APPLICABILITY

 

The guarantees contained in this Attachment (the “Performance Guarantees”) are
applicable to the 787-9 Aircraft equipped with Boeing furnished Trent 1000
engines.

 

2                                                                                        
FLIGHT PERFORMANCE

 

2.1                                                                              
Mission

 

2.1                                                                              
Mission Payload

 

The payload for a stage length of *** in still air (representative of a ***
route in the winter season) using the conditions and operating rules defined
below, shall not be less than the following guarantee value:

 

***

 

Conditions and operating rules:

 

***

 

2.2                                                                              
Customer Weight Changes

 

The mission payload guarantee of Paragraph 2.1 is based on an Operating Empty
Weight that includes the following customer changes:

 

***

 

2.3                                                                              
Standard and Operational Items Allowances

 

The mission payload guarantee of Paragraph 2.1 is based on an Operating Empty
Weight that includes the Standard and Operational Items Allowances:

 

***

 

2.4                                                                              
Northwest Airlines 787-9 LOPA

 

The mission payload guarantee of Paragraph 2.1 is based on the following LOPA:

 

***

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment D to Letter Agreement No.

6-1162-SKC-972

Trent 1000 Engines

269 Passenger Interior (9 Abreast Economy Seating)

Page 3

 

3                                                                                        
AIRCRAFT CONFIGURATION

 

3.1                                                                              
The guarantees contained in this Attachment are based on the Aircraft
configuration as defined in the original release of Detail Specification TBD
(hereinafter referred to as the Detail Specification).  Appropriate adjustment
shall be made for changes in such Detail Specification approved by the Customer
and Boeing or otherwise allowed by the Purchase Agreement which cause changes to
the flight performance, sound levels, and/or weight and balance of the
Aircraft.  Such adjustment shall be accounted for by Boeing in its evidence of
compliance with the guarantees.

 

3.2                                                                              
The guarantee payload of Paragraph 2.1 will be adjusted by Boeing for the effect
of the following on OEW in its evidence of compliance with the guarantees:

 

(1)                        Changes to the Detail Specification or any other
changes that are present in the Aircraft at delivery prior to incorporation to
the Detail Specification mutually agreed upon between the Buyer and Boeing or
otherwise allowed by the Purchase Agreement.

 

(2)                        The difference between the component weight
allowances given in Appendix IV of the Detail Specification and the actual seat
weights.

 

3.3                                                                              
Boeing will revise these guarantees for changes to the Aircraft LOPA and
Operating Empty Weight (OEW) resulting from changes to the Aircraft body length.

 

4                                                                                        
GUARANTEE CONDITIONS

 

4.1                                                                              
***

 

4.2                                                                              
The FAA Regulations (FAR) referred to in this Attachment are, unless otherwise
specified, Code of Federal Regulations 14, Part 25 amended by Amendments 25-1
through 25-112, subject to the approval of the Federal Aviation Administration.

 

4.3                                                                              
In the event a change is made to any law, governmental regulation or
requirement, or in the interpretation of any such law, governmental regulation
or requirement that affects the certification basis for the Aircraft as
described in Paragraph 4.2, and as a result thereof, a change is made to the
configuration and/or the performance of the Aircraft in order to obtain
certification, the guarantees set forth in this Attachment shall be
appropriately modified to reflect any such change.

 

4.4                                                                              
***

 

4.5                                                                              
***

 

4.6                                                                              
***

 

4.7                                                                              
***

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment D to Letter Agreement No.

6-1162-SKC-972

Trent 1000 Engines

269 Passenger Interior (9 Abreast Economy Seating)

Page 4

 

5                                                                                        
GUARANTEE COMPLIANCE

 

5.1                                                                              
Compliance with the guarantees of Section 2 shall be based on the conditions
specified in those sections, the Aircraft configuration of Section 3 and the
guarantee conditions of Section 4.

 

5.2                                                                              
Compliance with the takeoff portion of the mission guarantees shall be based on
the FAA approved Airplane Flight Manual for the Model 787-9.

 

5.3                                                                              
Compliance with the climb, cruise and descent portions of the mission guarantees
shall be established by calculations based on flight test data obtained from an
aircraft in a configuration similar to that defined by the Detail Specification,
equipped with Trent 1000 engines.

 

5.4                                                                              
The OEW used for compliance with the mission guarantees shall be the actual MEW
plus the Standard and Operational Items Allowance in Paragraph 03-60-00 of the
Detail Specification.

 

5.5                                                                              
The data derived from tests shall be adjusted as required by conventional
methods of correction, interpolation or extrapolation in accordance with
established engineering practices to show compliance with these guarantees.

 

5.6                                                                              
Compliance shall be based on the performance of the airframe and engines in
combination, and shall not be contingent on the engine meeting its
manufacturer’s performance specification.

 

6                                                                                        
EXCLUSIVE GUARANTEES

 

The only entry into service performance guarantees applicable to the Aircraft
are those set forth in this Attachment.

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

[g125651kc13i001.gif]

 

 

The Boeing Company

 

P.O. Box 3707

 

Seattle, WA 98124 2207

 

6-1162-SKC-973

 

Northwest Airlines, Inc.

2700 Lone Oak Parkway

Eagan, Minnesota  55121

 

Subject:

 

***

 

 

 

Reference:

 

Purchase Agreement No. 2924 (the Purchase Agreement) between The Boeing Company
(Boeing) and Northwest Airlines, Inc. (Buyer) relating to Model 787-8 aircraft
(the Aircraft)

 

This Letter Agreement amends and supplements the Purchase Agreement.  All terms
used but not defined in this Letter Agreement have the same meaning as in the
Purchase Agreement.

 

The Performance Guarantees for the Aircraft are set forth in Letter Agreement
No. 6-1162-SKC-971 (the Performance Guarantees).

 

***

 

1.                                       ***

 

2.                                       ***

 

3.                                       ***

 

4.                                       ***

 

5.                                       ***

 

6.                                       Use of Aircraft.

 

Buyer agrees that Boeing may use the Test Aircraft to conduct the flight tests
described in Paragraph 1.2 hereof and that Buyer will accept delivery of such
Aircraft without any reduction in price for depreciation or normal wear and tear
resulting from such flight tests.

 

7.                                       Duplication of Benefits.

 

Boeing and Buyer agree that it is not the intent of the parties under this
Letter Agreement to cause Boeing and/or Engine Manufacturer to provide duplicate
benefits to Buyer for the same event which results in Buyer’s unjust enrichment,
provided that, in the case of any such duplicate benefits, Buyer shall be
entitled to elect to receive the benefit which is most favorable to Buyer.

 

8.             Exclusive Remedy.

 

Performance of the commitments made in this Letter Agreement by Boeing in
accordance with the terms and conditions of this Letter Agreement shall
constitute complete, full and final settlement and satisfaction of all Boeing’s
obligations and liabilities to Buyer solely with respect to failure of the
Aircraft to meet the

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

[g125651kc13i001.gif]

 

Northwest Airlines, Inc.

6-1162-SKC-973

Page 2

 

Performance Guarantees as determined by either the Standard Method or the
Demonstration Method, provided that nothing in this Letter Agreement shall be
deemed to modify or limit Buyer’s rights and remedies under Letter Agreements
6-1162-SKC-974, 6-1162-SKC-975, 6-1162-SKC-976 or 6-1162-SKC-977.

 

9.                                       Assignment.

 

Neither party may assign this Letter Agreement without the express written
approval of the other party.

 

10.                                 Confidential Treatment.

 

Buyer agrees that it will treat the information contained herein as confidential
and will not, without the prior written consent of Boeing, disclose such
information contained therein to any other person or entity except as may be
required (i) by applicable law or governmental regulations, or (ii) for
financing the Aircraft.  In connection with any such disclosure or filing of
such information contained therein pursuant to any such applicable law or
governmental regulation, Buyer will use its best reasonable efforts to obtain
confidential treatment of such information.  Boeing agrees to cooperate with
Buyer in making and supporting its request for confidential treatment.

 

If the foregoing correctly sets forth your understanding of our agreement with
respect to the matters treated above, please indicate your acceptance and
approval below.

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

[g125651kc13i001.gif]

 

Northwest Airlines, Inc.

6-1162-SKC-973

Page 3

 

 

Very truly yours,

 

THE BOEING COMPANY

 

 

By

           ***

 

 

Its

           Attorney-In-Fact

 

 

 

ACCEPTED AND AGREED TO this

 

Date:

      May 5, 2005

 

 

NORTHWEST AIRLINES, INC

 

 

By

          ***

 

 

Its

      President & CEO           

 

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

[g125651kc13i001.gif]

 

Attachment A to 6-1162-SKC-973

Page 1

 

PART A

 

***

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment A to 6-1162-SKC-973

Page 3

 

PART B

 

**

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment B to 6-1162-SKC-973

Page 1

 

***

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

6-1162-SKC-974

 

Northwest Airlines, Inc.

2700 Lone Oak Parkway

Eagan, Minnesota  55121

 

Subject:

 

***

 

 

 

Reference:

 

Purchase Agreement No. 2924 (the Purchase Agreement) between The Boeing Company
(Boeing) and Northwest Airlines, Inc. (Buyer) relating to Model 787-8 aircraft
(the Aircraft)

 

This Letter Agreement amends the Purchase Agreement dated as of even date
herewith between Boeing and the Buyer relating to Model 787-8 aircraft (the
Aircraft).

 

All terms used herein and in the Purchase Agreement, and not defined herein,
shall have the same meaning as in the Purchase Agreement.

 

1.                                                               ***

 

2.                                                               ***

 

3.                                                               ***

 

4.                                                               ***

 

5.                                                               ***

 

6.                                                               ***

 

7.                                                               ***

 

8.                                                               Duplication of
Benefits.

 

Boeing and Buyer agree that it is not the intent of the parties under this
Letter Agreement to cause Boeing or for Boeing to cause Engine Manufacturer to
provide duplicate benefits to Buyer for the same event which results in Buyer’s
unjust enrichment, provided that, in the case of any such duplicate benefits,
Buyer shall be entitled to elect to receive the benefit which is most favorable
to Buyer.

 

9.                                                               Assignment.

 

Neither party may assign this Letter Agreement without the express written
approval of the other party.

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Letter Agreement No. 6-1162-SKC-974

Page 2

 

10.                                                    Confidential Treatment.

 

Buyer agrees that it will treat the information contained herein as confidential
and will not, without the prior written consent of Boeing, disclose such
information contained therein to any other person or entity except as may be
required (i) by applicable law or governmental regulations, or (ii) for
financing the Aircraft.  In connection with any such disclosure or filing of
such information contained therein pursuant to any such applicable law or
governmental regulation, Buyer will use its best reasonable efforts to obtain
confidential treatment of such information.  Boeing agrees to cooperate with
Buyer in making and supporting its request for confidential treatment.

 

If the foregoing correctly sets forth your understanding of our agreement with
respect to the matters treated above, please indicate your acceptance and
approval below.

 

Very truly yours,

 

THE BOEING COMPANY

 

 

By

***

 

 

Its

      Attorney-in-Fact

 

 

ACCEPTED AND AGREED TO:

 

Date

May 5, 2005

 

 

NORTHWEST AIRLINES, INC.

 

 

By

***

 

Its

President & CEO

 

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment A  to

Letter Agreement No. 6-1162- SKC-974

Page 1

 

***

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment B  to

Letter Agreement No. 6-1162- SKC-974

Page 1

 

***

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment C  to

Letter Agreement No. 6-1162- SKC-974

Page 1

 

***

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment D  to

Letter Agreement No. 6-1162- SKC-974

Page 1

 

***

 

NOTE:                               Any rounding of a number, as required under
this Attachment with respect to escalation of the ARV, shall be accomplished as
follows:  If the first digit of the portion to be dropped from the number to be
rounded is five or greater, the preceding digit shall be raised to the next
higher number.

 

P.A. No. 2924

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

6-1162-SKC-975

 

Northwest Airlines, Inc.

2700 Lone Oak Parkway

Eagan, Minnesota  55121

 

Subject:                                                     ***

 

Reference:                                        Purchase Agreement No. 2924
(the Purchase Agreement) between The Boeing Company (Boeing) and Northwest
Airlines (Buyer) relating to Model 787-8 aircraft (the Aircraft)

 

This Letter Agreement amends the Purchase Agreement dated as of even date
herewith between Boeing the Buyer relating to Model 787-8 aircraft (the
Aircraft).

 

All terms used herein and in the Purchase Agreement, and not defined herein,
shall have the same meaning as in the Purchase Agreement.

 

1.                                                          ***

 

2.                                                          ***

 

3.                                                          ***

 

4.                                                          ***

 

5.                                                          ***

 

6.                                                          ***

 

7.                                                          ***

 

8.                                                          Duplication of
Benefits.

 

Boeing and Buyer agree that it is not the intent of the parties under this
Letter Agreement to cause Boeing or for Boeing to cause Engine Manufacturer to
provide duplicate benefits to Buyer for the same event which results in Buyer’s
unjust enrichment, provided that, in the case of any such duplicate benefits,
Buyer shall be entitled to elect to receive the benefit which is most favorable
to Buyer.

 

9.                                                          Assignment.

 

Neither party may assign this Letter Agreement without the express written
approval of the other party.

 

10.                                                    Confidential Treatment.

 

Buyer agrees that it will treat the information contained herein as confidential
and will not, without the prior written consent of Boeing, disclose such
information contained therein to any other person or entity except as may be
required (i) by applicable law or governmental regulations, or (ii) for
financing the Aircraft.  In connection with any such disclosure or filing of
such information contained therein pursuant to any such applicable law or
governmental regulation, Buyer will use its best reasonable efforts to obtain
confidential treatment of such information.  Boeing agrees to cooperate with
Buyer in making and supporting its request for confidential treatment.

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Letter Agreement No. 6-1162-SKC-975

Page 2

 

If the foregoing correctly sets forth your understanding of our agreement with
respect to the matters treated above, please indicate your acceptance and
approval below.

 

Very truly yours,

 

THE BOEING COMPANY

 

 

By

***

 

 

Its

Attorney-In-Fact

 

 

 

ACCEPTED AND AGREED TO:

 

Date: May 5, 2005

 

NORTHWEST AIRLINES, INC.

 

 

By

***

 

 

Its

President & CEO

 

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment A to

Letter Agreement No. 6-1162- SKC-975

Page 1

 

***

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment B to

Letter Agreement No. 6-1162- SKC-975

Page 1

 

***

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment C to

Letter Agreement No. 6-1162- SKC-975

Page 1

 

***

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment D to

Letter Agreement No. 6-1162- SKC-975

Page 1

 

***

 

NOTE:                               Any rounding of a number, as required under
this Attachment with respect to escalation of the ARV, shall be accomplished as
follows:  If the first digit of the portion to be dropped from the number to be
rounded is five or greater, the preceding digit shall be raised to the next
higher number.

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

6-1162-SKC-976-1

 

Northwest Airlines, Inc.

2700 Lone Oak Parkway

Eagan, Minnesota  55121

 

Subject:                                                     ***

 

Reference:                                        Purchase Agreement No. 2924
(the Purchase Agreement) between The Boeing Company (Boeing) and Northwest
Airlines, Inc. (Buyer) relating to Model 787-8 aircraft (the Aircraft)

 

This Letter Agreement amends the Purchase Agreement dated as of even date
herewith between Boeing and Buyer relating to Model 787-8 aircraft (the
Aircraft).

 

All terms used herein and in the Purchase Agreement, and not defined herein,
shall have the same meaning as in the Purchase Agreement.

 

1.                                                          ***

 

2.                                                          ***

 

3.                                                          ***

 

4.                                                          ***

 

5.                                                          ***

 

6.                                                          ***

 

7.                                                          ***

 

8.                                                          Duplication of
Benefits.

 

Boeing and Buyer agree that it is not the intent of the parties under this
Letter Agreement to cause Boeing and/or Engine Manufacturer to provide duplicate
benefits to Buyer for the same event which results in Buyer’s unjust enrichment,
provided that, in the case of any such duplicate benefits, Buyer shall be
entitled to elect to receive the benefit which is most favorable to Buyer.

 

9.                                                          Exclusive Remedy.

 

Performance of the commitments made in this Letter Agreement by Boeing in
accordance with the terms and conditions of this Letter Agreement shall
constitute complete, full and final settlement and satisfaction of all Boeing’s
obligations and liabilities to Buyer solely with respect to failure of the
Aircraft to meet the Payload Commitment, provided that nothing in this Letter
Agreement shall be deemed to modify or limit Buyer’s rights and remedies under
Letter Agreement 6-1162-SKC-973.

 

10.                                                    Assignment.

 

Neither party may assign this Letter Agreement without the express written
approval of the other party.

 

11.                                                    Confidential Treatment.

 

Buyer agrees that it will treat the information contained herein as confidential
and will not, without the prior written consent of Boeing, disclose

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Letter Agreement No. 6-1162-SKC-976-1

Page 2

 

such information contained therein to any other person or entity except as may
be required (i) by applicable law or governmental regulations, or (ii) for
financing the Aircraft.  In connection with any such disclosure or filing of
such information contained therein pursuant to any such applicable law or
governmental regulation, Buyer will use its best reasonable efforts to obtain
confidential treatment of such information.  Boeing agrees to cooperate with
Buyer in making and supporting its request for confidential treatment.

 

If the foregoing correctly sets forth your understanding of our agreement with
respect to the matters treated above, please indicate your acceptance and
approval below.

 

Very truly yours,

 

THE BOEING COMPANY

 

 

By

***

 

 

Its

Attorney-in-Fact

 

 

 

ACCEPTED AND AGREED TO:

 

Date:

May 5, 2005

 

 

 

NORTHWEST AIRLINES, INC.

 

 

By

***

 

 

Its

President & CEO

 

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment A to

Letter Agreement No. 6-1162- SKC-976-1

Page 1

 

***

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment B to

Letter Agreement No. 6-1162- SKC-976-1

Page 1

 

***

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment C to

Letter Agreement No. 6-1162- SKC-976-1

Page 1

 

***

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment D to

Letter Agreement No. 6-1162- SKC-976-1

Page 1

 

***

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment E to

Letter Agreement No. 6-1162- SKC-976-1

Page 1

 

***

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment F to

Letter Agreement No. 6-1162- SKC-976

 

***

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

6-1162-SKC-976-2

 

Northwest Airlines, Inc.

2700 Lone Oak Parkway

Eagan, Minnesota  55121

 

Subject:                                                     ***

 

Reference:                                        Purchase Agreement No. 2924
(the Purchase Agreement) between The Boeing Company (Boeing) and Northwest
Airlines, Inc. (Buyer) relating to Model 787-8 aircraft (the Aircraft)

 

This Letter Agreement amends the Purchase Agreement dated as of even date
herewith between Boeing and Buyer relating to Model 787-8 aircraft (the
Aircraft).

 

All terms used herein and in the Purchase Agreement, and not defined herein,
shall have the same meaning as in the Purchase Agreement.

 

1.                                                          ***

 

2.                                                          ***

 

3.                                                          ***

 

4.                                                          ***

 

5.                                                          ***

 

6.                                                          ***

 

7.                                                          ***

 

8.                                                          Duplication of
Benefits.

 

Boeing and Buyer agree that it is not the intent of the parties under this
Letter Agreement to cause Boeing and/or Engine Manufacturer to provide duplicate
benefits to Buyer for the same event which results in Buyer’s unjust enrichment,
provided that, in the case of any such duplicate benefits, Buyer shall be
entitled to elect to receive the benefit which is most favorable to Buyer.

 

9.                   Exclusive Remedy.

 

Performance of the commitments made in this Letter Agreement by Boeing in
accordance with the terms and conditions of this Letter Agreement shall
constitute complete, full and final settlement and satisfaction of all Boeing’s
obligations and liabilities to Buyer solely with respect to failure of the
Aircraft to meet the Payload Commitment, provided that nothing in this Letter
Agreement shall be deemed to modify or limit Buyer’s rights and remedies under
Letter Agreement 6-1162-SKC-973.

 

10.                                                    Assignment.

 

Neither party may assign this Letter Agreement without the express written
approval of the other party.

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Letter Agreement No. 6-1162- SKC-975

Page 2

 

11.                                                    Confidential Treatment.

 

Buyer agrees that it will treat the information contained herein as confidential
and will not, without the prior written consent of Boeing, disclose such
information contained therein to any other person or entity except as may be
required (i) by applicable law or governmental regulations, or (ii) for
financing the Aircraft.  In connection with any such disclosure or filing of
such information contained therein pursuant to any such applicable law or
governmental regulation, Buyer will use its best reasonable efforts to obtain
confidential treatment of such information.  Boeing agrees to cooperate with
Buyer in making and supporting its request for confidential treatment.

 

If the foregoing correctly sets forth your understanding of our agreement with
respect to the matters treated above, please indicate your acceptance and
approval below.

 

Very truly yours,

 

THE BOEING COMPANY

 

 

By

***

 

 

Its

Attorney-in-Fact

 

 

 

ACCEPTED AND AGREED TO:

 

Date:

May 5, 2005

 

 

 

NORTHWEST AIRLINES, INC.

 

 

By

***

 

 

Its

President & CEO

 

 

--------------------------------------------------------------------------------


 

Attachment A to

Letter Agreement No. 6-1162- SKC-976-2

Page 1

 

***

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment B to

Letter Agreement No. 6-1162- SKC-976-2

Page 1

 

***

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment C to

Letter Agreement No. 6-1162- SKC-976-2

Page 1

 

***

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment D to

Letter Agreement No. 6-1162- SKC-976-2

Page 1

 

***

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment E to

Letter Agreement No. 6-1162- SKC-976-2

Page 1

 


***

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment F to

Letter Agreement No. 6-1162- SKC-976

Page 1

 


***

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

6-1162-SKC-977-1

 

Northwest Airlines, Inc.

2700 Lone Oak Parkway

Eagan, Minnesota 55121

 

Subject:                  ***

 

Reference:             Purchase Agreement No. 2924 (the Purchase Agreement)
between The Boeing Company (Boeing) and Northwest Airlines, Inc. (Buyer)
relating to Model 787-8 aircraft (the Aircraft)

 

This Letter Agreement amends the Purchase Agreement dated as of even date
herewith between Boeing and the Buyer relating to Model 787-8 aircraft (the
Aircraft).

 

All terms used herein and in the Purchase Agreement, and not defined herein,
shall have the same meaning as in the Purchase Agreement.

 

1.                                       ***

 

2.                                       ***

 

3.                                       ***

 

4.                                       ***

 

5.                                       ***

 

6.                                       ***

 

7.                                       ***

 

8.                                       Duplication of Benefits.

 

Boeing and Buyer agree that it is not the intent of the parties under this
Letter Agreement to cause Boeing and/or Engine Manufacturer to provide duplicate
benefits to Buyer for the same event which results in Buyer’s unjust enrichment,
provided that, in the case of any such duplicate benefits, Buyer shall be
entitled to elect to receive the benefit which is most favorable to Buyer.

 

9.                                       Exclusive Remedy.

 

Performance of the commitments made in this Letter Agreement by Boeing in
accordance with the terms and conditions of this Letter Agreement shall
constitute complete, full and final settlement and satisfaction of all Boeing’s
obligations and liabilities to Buyer solely with respect to failure of the
Aircraft to meet the Payload Commitment, provided that nothing in this Letter
Agreement shall be deemed to modify or limit Buyer’s rights and remedies under
Letter Agreement 6-1162-SKC-973.

 

10.                                 Assignment.

 

Neither party may assign this Letter Agreement without the express written
approval of the other party.

 

11.                                 Confidential Treatment.

 

Buyer agrees that it will treat the information contained herein as confidential
and will not, without the prior written consent of Boeing, disclose such
information contained therein to any other person or entity except as may be

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Letter Agreement No. 6-1162-SKC-977-1

Page 2

 

required (i) by applicable law or governmental regulations, or (ii) for
financing the Aircraft.  In connection with any such disclosure or filing of
such information contained therein pursuant to any such applicable law or
governmental regulation, Buyer will use its best reasonable efforts to obtain
confidential treatment of such information.  Boeing agrees to cooperate with
Buyer in making and supporting its request for confidential treatment.

 

If the foregoing correctly sets forth your understanding of our agreement with
respect to the matters treated above, please indicate your acceptance and
approval below.

 

Very truly yours,

 

THE BOEING COMPANY

 

 

 

 

 

 

 

By

   ***

 

 

 

 

 

 

Its

    Attorney-in-Fact

 

 

 

 

 

ACCEPTED AND AGREED TO:

 

 

 

 

Date:

May 5, 2005

 

 

 

 

 

 

NORTHWEST AIRLINES, INC.

 

 

 

 

 

 

 

By

    ***

 

 

 

 

 

Its 

     President & CEO

 

 

 

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment A to
Letter Agreement No. 6-1162-SKC-977-1
Page 1

 

***

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment B to
Letter Agreement No. 6-1162-SKC-977-1
Page 1

 

***

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment C to
Letter Agreement No. 6-1162-SKC-977-1
Page 1

 

***

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment D to
Letter Agreement No. 6-1162-SKC-977-1
Page 1

 

***

 

P.A. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment E to
Letter Agreement No. 6-1162-SKC-977-1
Page 1

 

***

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment F to
Letter Agreement No. 6-1162-SKC-977
Page 1

 

***

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

6-1162-SKC-977-2

 

Northwest Airlines, Inc.

2700 Lone Oak Parkway

Eagan, Minnesota 55121

 

Subject:                  ***

 

Reference:             Purchase Agreement No. 2924 (the Purchase Agreement)
between The Boeing Company (Boeing) and Northwest Airlines, Inc. (Buyer)
relating to Model 787-8 aircraft (the Aircraft)

 

This Letter Agreement amends the Purchase Agreement dated as of even date
herewith between Boeing and the Buyer relating to Model 787-8 aircraft (the
Aircraft).

 

All terms used herein and in the Purchase Agreement, and not defined herein,
shall have the same meaning as in the Purchase Agreement.

 

1.                                       ***

 

2.                                       ***

 

3.                                       ***

 

4.                                       ***

 

5.                                       ***

 

6.                                       ***

 

7.                                       ***

 

8.                                       Duplication of Benefits.

 

Boeing and Buyer agree that it is not the intent of the parties under this
Letter Agreement to cause Boeing and/or Engine Manufacturer to provide duplicate
benefits to Buyer for the same event which results in Buyer’s unjust enrichment,
provided that, in the case of any such duplicate benefits, Buyer shall be
entitled to elect to receive the benefit which is most favorable to Buyer.

 

9.                                     Exclusive Remedy.

 

Performance of the commitments made in this Letter Agreement by Boeing in
accordance with the terms and conditions of this Letter Agreement shall
constitute complete, full and final settlement and satisfaction of all Boeing’s
obligations and liabilities to Buyer solely with respect to failure of the
Aircraft to meet the Payload Commitment, provided that nothing in this Letter
Agreement shall be deemed to modify or limit Buyer’s rights and remedies under
Letter Agreement 6-1162-SKC-973.

 

10.                                 Assignment.

 

Neither party may assign this Letter Agreement without the express written
approval of the other party.

 

11.                                 Confidential Treatment.

 

Buyer agrees that it will treat the information contained herein as confidential
and will not, without the prior written consent of Boeing, disclose

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Letter Agreement No. 6-1162-SKC-977-2

Page 2

 

such information contained therein to any other person or entity except as may
be required (i) by applicable law or governmental regulations, or (ii) for
financing the Aircraft.  In connection with any such disclosure or filing of
such information contained therein pursuant to any such applicable law or
governmental regulation, Buyer will use its best reasonable efforts to obtain
confidential treatment of such information.  Boeing agrees to cooperate with
Buyer in making and supporting its request for confidential treatment.

 

If the foregoing correctly sets forth your understanding of our agreement with
respect to the matters treated above, please indicate your acceptance and
approval below.

 

Very truly yours,

 

THE BOEING COMPANY

 

 

By

  ***

 

 

 

 

Its

    Attorney-In-Fact

 

 

ACCEPTED AND AGREED TO:

 

Date:

May 5, 2005

 

 

NORTHWEST AIRLINES, INC.

 

 

By

   ***

 

 

Its

        President & CEO

 

 

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment A to
Letter Agreement No. 6-1162-SKC-977-2
Page 1

 

***

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment B to
Letter Agreement No. 6-1162-SKC-977-2
Page 1

 

***

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment C to
Letter Agreement No. 6-1162-SKC-977-2
Page 1

 

***

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment D to
Letter Agreement No. 6-1162-SKC-977-2
Page 1

 

***

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment E to
Letter Agreement No. 6-1162-SKC-977-2
Page 1

 

***

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment F to
Letter Agreement No. 6-1162-SKC-977
Page 1

 

***

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

6-1162-SKC-980

 

Northwest Airlines, Inc.

2700 Lone Oak Parkway

Eagan, Minnesota 55121

 

Subject:

Spares Initial Provisioning

 

Reference:

a)

Purchase Agreement No. 2924 (the Purchase Agreement) between The Boeing Company
(Boeing) and Northwest Airlines, Inc. (Buyer) relating to Model 787 aircraft
(the Aircraft)

 

 

b)

Customer Services General Terms Agreement No. 51-1 (CSGTA) between Boeing and
Buyer

 

This letter agreement (Letter Agreement) is entered into on the date below and
amends and supplements the Purchase Agreement.  All capitalized terms used but
not defined in this Letter Agreement have the same meaning as in the CSGTA,
except for “Aircraft” which will have the meaning provided in the Purchase
Agreement.

 

In order to define the process by which Boeing and Buyer will (i) identify those
Spare Parts and Standards critical to Buyer’s successful introduction of the
Aircraft into service and its continued operation, (ii) place Orders under the
provisions of the CSGTA as supplemented by the provisions of this Letter
Agreement for those Spare Parts and Standards, and (iii) manage the return of
certain of those Spare Parts which Buyer does not use, the parties agree as
follows.

 

1.             Definitions.

 

 

“Provisioning Data” means the documentation provided by Boeing to Buyer,
including but not limited to the Recommended Spare Parts List (RSPL),
identifying all Boeing initial provisioning requirements for the Aircraft.

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Northwest Airlines, Inc

6-1162-SKC-980

Page 2

 

“Provisioning Items” means the Spare Parts and Standards identified by Boeing as
initial provisioning requirements in support of the Aircraft, excluding special
tools, ground support equipment, engines and engine parts.

 

“Provisioning Products Guide” means the Boeing Manual D6-81834 entitled “Spares
Provisioning Products Guide”.

 

2.             Phased Provisioning.

 

2.1           Provisioning Products Guide.  *** prior to the initial
provisioning meeting Boeing will furnish to Buyer a copy of the Provisioning
Products Guide.

 

2.2           Initial Provisioning Meeting.  On or about twelve (12) months
prior to delivery of the first Aircraft the parties will conduct an initial
provisioning meeting where the procedures, schedules and requirements for
training will be established to accomplish phased provisioning of Spare Parts
and Standards for the Aircraft in accordance with the Provisioning Products
Guide.

 

2.3           Provisioning Data.  *** initial provisioning meeting Buyer will
provide to Boeing the operational parameter information described in Chapter 6
of the Provisioning Products Guide.  Upon resolving any clarifications Boeing
may request on such Buyer information, Boeing will prepare the Provisioning
Data.  Such Provisioning Data will be furnished to Buyer within ninety (90) days
after Boeing finalizes the engineering drawings for the Aircraft ***.  The
Provisioning Data will be complete and will cover Provisioning Items selected by
Boeing for review by Buyer for initial provisioning of Spare Parts and Standards
for the Aircraft.  Boeing will furnish to Buyer revisions to the Provisioning
Data until approximately ninety (90) days following delivery of the last
Aircraft or until the delivery configuration of each of the Aircraft is
reflected in the Provisioning Data, whichever is later.

 

2.4           Buyer Furnished Equipment (BFE) Provisioning Data.

Unless otherwise advised by Boeing, Buyer will provide or ensure its BFE
suppliers provide to Boeing the BFE data in scope and format reasonably
acceptable to Boeing in accordance with the schedule established during the
initial provisioning meeting.

 

***

 

P.A. No. 2924

 

3.             Purchase from Boeing of Spare Parts and Standards as Initial
Provisioning for the Aircraft.

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Northwest Airlines, Inc

6-1162-SKC-980

Page 3

 

3.1           Schedule.  In accordance with schedules established during the
initial provisioning meeting, Buyer may place Orders for Provisioning Items and
any ground support equipment (GSE), special tools or engine spare parts which
Buyer determines it will initially require for maintenance, overhaul and
servicing of the Aircraft and/or engines.

 

3.2           Prices of Initial Provisioning Spare Parts.

 

3.2.1  Boeing Spare Parts.  The Provisioning Data will set forth the prices for
those Provisioning Items that are Boeing Spare Parts and such prices will be
firm and remain in effect until delivery of the first Aircraft from the date the
price is first quoted to Buyer in the Provisioning Data.

 

3.2.2  Supplier Spare Parts.  Boeing will provide prices in the Provisioning
Data for Provisioning Items that are Supplier Spare Parts.  The price to Buyer
for any Supplier Spare Parts that are Provisioning Items or for any items
ordered for initial provisioning of GSE, special tools manufactured by
suppliers, or engine spare parts, in each case only if ordered through Boeing,
will be one hundred twelve percent (112%) of the supplier’s quoted price to
Boeing for such items.  ***

 

3.3           QEC Kits, Standards Kits, Raw Material Kits, Bulk Materials Kits
and Service Bulletin Kits.  In accordance with schedules established during the
initial provisioning meeting, Boeing will furnish to Buyer a listing of all
components which could be included in the quick engine change (QEC) kits,
Standards kits, raw material kits, bulk materials kits and service bulletin kits
which may be purchased by Buyer from Boeing.  Buyer will select and provide to
Boeing its desired content for the kits.  Boeing will furnish to Buyer as soon
as practicable thereafter a statement setting forth a firm price for such kits. 
Buyer will place Orders with Boeing for the kits in accordance with schedules
established during the initial provisioning meeting.

 

4.             Delivery.

 

For Spare Parts and Standards ordered by Buyer in accordance with Article 3 of
this Letter Agreement, Boeing will deliver to Buyer such Spare Parts and
Standards on dates reasonably calculated to conform to Buyer’s anticipated needs
in view of the scheduled deliveries of the Aircraft.  Buyer and Boeing will
agree upon the date to begin delivery of the provisioning Spare Parts and
Standards ordered in accordance with this Letter Agreement.  ***, Boeing will
arrange for shipment of such Spare Parts and Standards which are manufactured by
suppliers

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Northwest Airlines, Inc

6-1162-SKC-980

Page 4

 

directly to Buyer from the applicable supplier’s facility.  The routing and
method of shipment for initial deliveries and all subsequent deliveries of such
Spare Parts and Standards will be as established at the initial provisioning
meeting and thereafter by mutual agreement.

 

5.             Substitution for Obsolete Spare Parts.

 

5.1           Obligation to Substitute Pre-Delivery.  In the event that, prior
to delivery of the first Aircraft, any Spare Part purchased by Buyer from Boeing
in accordance with this Letter Agreement as initial provisioning for the
Aircraft is rendered obsolete or unusable due to the redesign of the Aircraft or
of any accessory, equipment or part thereof (other than a redesign at Buyer’s
request) Boeing will deliver to Buyer at no charge new and usable Spare Parts in
substitution for such obsolete or unusable Spare Parts and, upon such delivery,
Buyer will return the obsolete or unusable Spare Parts to Boeing.

 

***

 

5.3           Delivery of Obsolete Spare Parts and Substitutes.  Obsolete or
unusable Spare Parts returned by Buyer pursuant to this Article 5 will be
delivered to Boeing at its Seattle Distribution Center or such other destination
in the continental United States as Boeing may reasonably designate.  Spare
Parts substituted for such returned obsolete or unusable Spare Parts will be
delivered to Buyer in accordance with the CSGTA.  Boeing will pay all freight
charges for the shipment from Buyer to Boeing of any such obsolete or unusable
Spare Part and will pay for the shipment from Boeing to Buyer of any such
substitute Spare Part.

 

6.             Repurchase of Provisioning Items.

 

6.1           Obligation to Repurchase.  During a period ***, Boeing will, upon
receipt of Buyer’s written request and subject to the exceptions in Article 6.2,
repurchase unused and undamaged Provisioning Items which (i) were recommended by
Boeing in the Provisioning Data as initial provisioning for the Aircraft,
(ii) were purchased by Buyer from Boeing, and (iii) are surplus to Buyer’s
needs.

 

6.2           Exceptions.  Boeing will not be obligated under Article 6.1 to
repurchase any of the following:  (i) quantities of Provisioning Items in excess
of those quantities recommended by Boeing in the Provisioning Data for the
Aircraft, (ii) QEC kits, bulk material kits, raw material kits, service bulletin
kits, Standards kits and components thereof (except those components listed
separately in the Provisioning Data), (iii) Provisioning Items for which an
Order was

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Northwest Airlines, Inc

6-1162-SKC-980

Page 5

 

received by Boeing more than five (5) months after delivery of the last
Aircraft, (iv) Provisioning Items which have become obsolete or have been
replaced by other Provisioning Items as a result of Buyer’s modification of the
Aircraft, and (v) Provisioning Items which become excess as a result of a change
in Buyer’s operating parameters, as provided to Boeing prior to the initial
provisioning meeting and which were the basis of Boeing’s initial provisioning
recommendations for the Aircraft.

 

6.3           Notification and Format.  Buyer will notify Boeing in writing when
Buyer desires to return Provisioning Items under the provisions of this
Article 6.  Buyer’s notification will include a detailed summary, in part number
sequence, of the Provisioning Items Buyer desires to return.  Such summary will
be in the form of listings, tapes, diskettes or other media as may be mutually
agreed between Boeing and Buyer and will include part number, nomenclature,
purchase order number, purchase order date (or some other documentation to
substantiate the purchase and date of purchase from Boeing) and quantity to be
returned.  Within five (5) business days after receipt of Buyer’s notification,
Boeing will advise Buyer in writing when Boeing’s review of such summary will be
completed (which shall in no event be later than thirty (30) days after such
receipt).

 

6.4           Review and Acceptance by Boeing.  Upon completion of Boeing’s
review of any detailed summary submitted by Buyer pursuant to Article 6.3,
Boeing will issue to Buyer a Material Return Authorization (MRA) for those
Provisioning Items which are eligible for repurchase in accordance with this
Article 6.  Boeing will advise Buyer of the reason that any Provisioning Item
included in Buyer’s detailed summary is not eligible for return.  Boeing’s MRA
will state the date by which Provisioning Items listed in the MRA must be
redelivered to Boeing (which shall not be earlier than thirty (30) days from the
date the MRA is furnished to Buyer), and Buyer will arrange for shipment of such
Provisioning Items accordingly.

 

6.5           Price and Payment.  The price of each Provisioning Item
repurchased by Boeing pursuant to this Article 6 will be an amount equal to 100%
of the original invoice price thereof except that the repurchase price of
Provisioning Items purchased pursuant to Article 3.2.2 will not include Boeing’s
12% handling charge.  Boeing will pay the repurchase price by issuing a credit
memorandum in favor of Buyer which may be applied against amounts due Boeing for
the purchase of Spare Parts or Standards.

 

6.6           Delivery of Provisioning Items. Provisioning Items repurchased by
Boeing pursuant to this Article 6 will be delivered to Boeing

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Northwest Airlines, Inc

6-1162-SKC-980

Page 6

 

F.O.B. at its Seattle Distribution Center or such other destination in the
continental United States as Boeing may reasonably designate.

 

***

 

8.             Title and Risk of Loss.

 

Title and risk of loss of any Spare Parts or Standards delivered to Buyer by
Boeing in accordance with this Letter Agreement will pass from Boeing to Buyer
in accordance with the CSGTA.  Title to and risk of loss of any Spare Parts or
Standards returned to Boeing by Buyer in accordance with this Letter Agreement
will pass to Boeing upon delivery of such Spare Parts or Standards to Boeing in
accordance with the provisions of Article 5.2 or Article 6.6, as appropriate.

 

9.             Termination for Excusable Delay.

 

In the event of termination of the Purchase Agreement with respect to any
Aircraft pursuant to Article 6 thereof, such termination will, if Buyer so
requests by written notice received by Boeing within fifteen (15) days after
such termination, also discharge and terminate all obligations and liabilities
of the parties as to any Spare Parts or Standards which Buyer had ordered
pursuant to the provisions of this Letter Agreement as initial provisioning for
such Aircraft and which are undelivered on the date Boeing receives such written
notice.

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Northwest Airlines, Inc

6-1162-SKC-980

Page 7

 

Very truly yours,

 

 

THE BOEING COMPANY

 

 

By

  ***

 

 

Its

      Attorney-In-Fact

 

 

ACCEPTED AND AGREED TO this

 

 

Date:

 

, 2005

 

NORTHWEST AIRLINES, INC.

 

 

By

  ***

 

 

Its

     President & CEO

 

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

6-1162-SKC-981

 

Northwest Airlines, Inc.

2700 Lone Oak Parkway

Eagan, Minnesota 55121

 

Subject:

Spares Matters

 

Reference:

a)

Purchase Agreement No. 2924 (the Purchase Agreement) between The Boeing Company
(Boeing) and Northwest Airlines, Inc. (Buyer) relating to Model 787 aircraft
(the Aircraft)

 

 

b)

Customer Services General Terms Agreement No. 51-1 (CSGTA) between Boeing and
Buyer

 

This letter agreement (Letter Agreement) is entered into on the date below, and
amends and supplements the Purchase Agreement.  All capitalized terms used but
not defined in this Letter Agreement have the same meaning as in the CSGTA,
except for “Aircraft” which will have the meaning as defined in the Purchase
Agreement.  In consideration of Buyer’s purchase of the Aircraft, and for as
long as Buyer owns and operates the Aircraft, Boeing will provide the Spares
commitments described in the this Letter Agreement.

 

1.             Definitions.

 

1.1           “Customer’s Demand Date” means the delivery date specified by
Buyer in its Order to Boeing for a Spare Part.

 

1.2           “Shelf Stock Part” means at any time a Spares Prone Part that has
been ordered two (2) or more times from Boeing by any party within the most
recent consecutive twelve (12) month period.

 

1.3           “Spares Prone Part” means a Boeing Spare Part that for the life of
the Aircraft can be expected to be replaced during normal aircraft maintenance
or during overhaul of line replaceable units due to failure, wear,
deterioration, maintenance, damage, loss, corrosion, vibration, or temperature. 
For avoidance of doubt, excluded from this definition are items such as landing
gear, major structural components used for repair of aircraft damage and ***
insurance items.

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Northwest Airlines, Inc.

6-1162-SKC-981

Page 2

 

2.             Delivery Commitment.

 

2.1           Boeing will deliver in accordance with the provisions of the CSGTA
within the lead times specified below Boeing Spare Parts other than (i) Boeing
Spare Parts ordered as part of Buyer’s initial provisioning for an Aircraft,
(ii) kits or (iii) ***.

 

2.1.1        A Shelf Stock Part will ship in not more than *** days from
establishment of an Order for such part or prior to Buyer’s Demand Date
whichever is later.

 

2.1.2        A Spares Prone Part that is not a Shelf Stock Part will ship in not
more than *** days from establishment of an Order for such part or prior to
Buyer’s Demand Date whichever is later.

 

2.2           For Boeing Spare Parts not in continuous production *** at the
time of establishment of the Order, Boeing will expend best reasonable efforts
to meet Buyer’s Demand Date.

 

***

 

3.             Liquidated Damages.

 

3.1           Subject to the limitations described in Article 3.2, if Boeing
does not satisfy the requirements of (i) Articles 2.1.1 or 2.1.2, Boeing will
provide a credit to the Buyer in an amount of one half of one percent (0.5%) of
Boeing’s then current list price of the Boeing Spare Part for each calendar day
the delivery of the Boeing Spare Part is delayed***.

 

3.2           The provisions of Article 3.1 will not (i) apply to delay in
delivery which results from an Excusable Delay as defined in the CSGTA or
(ii) apply to delay in delivery which results from the failure of Buyer’s
carrier to take possession of the Boeing Spare Parts.  In addition liquidated
damages will not exceed the then current list price of the applicable Boeing
Spare Part.

 

3.3           ***, the liquidated damages payable in accordance with Article 3
are Buyer’s exclusive remedies solely for Boeing’s failure to comply with the
provisions of Articles 2.1.1, 2.1.2 and 2.3, and are in lieu of all other
damages, claims and remedies of Buyer arising at law or otherwise for any
failure to comply with Articles 2.1.1, 2.1.2 and 2.3,  *** Buyer hereby waives
and renounces all other claims and remedies arising at law or otherwise for any
such failure.

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Northwest Airlines, Inc.

6-1162-SKC-981

Page 3

 


4.             SPARE PART PRICE ESCALATION.


 

Beginning with the Spares Catalog in effect in January 2006 and for each Spares
Catalog released thereafter, (i) the aggregate price of the Spare Parts listed
in both the then current Spares Catalog and the Spares Catalog in effect prior
to the then current Spares Catalog will not be increased to a number greater
than the Spares Adjusted Price as defined in Article 5, and (ii)  the price of
an individual Spare Part listed in both the then current Spares Catalog and the
Spares Catalog in effect prior to the then current Spares Catalog will not be
increased by a factor greater than two times the escalation factor (AE) where AE
= (Lq + Mq) – 1, as Lq and Lq are defined in Article 5.

 


5.             SPARE PART PRICE FORMULA.


 

5.1           The formula used to determine the annual aggregate price
escalation for Spare Parts listed in both the then current Spares Catalog and
the Spares Catalog in effect prior to the then current Spares Catalog (Spares
Adjusted Price) is as follows:

 

AP =  (P) ( Lq + Mq )

 

Where:

 

AP =       Spares Adjusted Price

 

P =          Aggregate price of all Spare Parts listed in the Spares Catalog in
effect prior to the then current Spares Catalog that are also listed in the then
current Spares Catalog.

 

Lq =        The labor index which will be equal to 80% of the quotient obtained
from utilizing the Current Year Index Value (defined below) divided by the Base
Year Index Value (defined below) for “Average Hourly Earnings — Other Aircraft
Parts & Equipment” as published by the U.S. Department of Labor, Bureau of Labor
Statistics including those noted as preliminary (NAICS Code = 336413, Series ID
= ceu3133641306).  The final value of Lq will be rounded to the nearest ten
thousandth.

 

Mq =      The material index which will be equal to 20% of the quotient obtained
from utilizing the Current Year Index Value (defined below) divided by the Base
Year Index Value (defined below) for “Producer Price Index — Industrial
Commodities” as published by the U.S. Department of Labor, Bureau of Labor
Statistics including those noted as preliminary (Series ID = WPU03 through 15). 
The final value of Mq will be rounded to the nearest ten thousandth.

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Northwest Airlines, Inc.

6-1162-SKC-981

Page 4

 

Current Year Index Value =

 

Arithmetic average (rounded to the nearest thousandth) of the April, May and
June index values of the applicable index for the year preceding the effective
date of the then current Spares Catalog.

 

 

 

Base Year Index Value =

 

Arithmetic average (rounded to the nearest hundredth) of the April, May and
June Index values of the applicable index for the year two (2) years preceding
the effective date of the then current Spares Catalog.

 

The final value of AP will be rounded to the nearest dollar.

 

5.2.          If the Bureau of Labor Statistics substantially revises the
methodology used for the determination of the values to be used to determine the
Lq and Mq values (in contrast to benchmark adjustments or other corrections of
previously released values), or for any reason has not released values needed to
determine the applicable Spares Adjusted Price, Boeing and Buyer will mutually
agree upon a substitute from other Bureau of Labor Statistics data or similar
data reported by non-governmental organizations.  Such substitute will result in
the same adjustment, insofar as possible, as would have been calculated
utilizing the original values adjusted for fluctuation during the applicable
time period.

 

5.3           Any rounding of a number, as required under this Article 5 will be
accomplished as follows: if the first digit of the portion to be dropped from
the number to be rounded is five or greater, the preceding digit will be raised
to the next highest number.

 

***

 

9.             Assignment.

 

The remedy described in this Letter Agreement are provided as a financial
accommodation to Buyer in consideration of Buyer’s becoming the operator of the
Aircraft, and cannot be assigned, in whole or in part, without the prior written
consent of Boeing.

 

10.           Confidential Treatment.

 

Buyer understands that certain commercial and financial information contained in
this Letter Agreement is considered by Boeing as confidential.  Buyer agrees
that it will treat this Letter Agreement and the information contained herein as
confidential and,

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Northwest Airlines, Inc.

6-1162-SKC-981

Page 5

 

except as otherwise required by law, will not, without the prior written consent
of Boeing, disclose this Letter Agreement or any information contained herein to
any other person or entity.

 

11.           Order of Precedence.

 

In the event of any inconsistency between the terms of this Letter Agreement and
the terms of any other provisions of the CSGTA, the terms of this Letter
Agreement shall control.

 

Very truly yours,

 

 

 

THE BOEING COMPANY

 

 

 

 

 

By

   ***

 

 

 

Its

      Attorney-In-Fact

 

 

 

ACCEPTED AND AGREED TO this

 

Date:

          May 5, 2005

 

 

 

NORTHWEST AIRLINES, INC.

 

 

 

By

   ***

 

 

 

Its

           President & CEO

 

 

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

6-1162-SKC-982

 

 

Northwest Airlines, Inc.

2700 Lone Oak Parkway

Eagan, Minnesota 55121

 

Subject:                  ***

 

Reference:             Purchase Agreement No. 2924 (the Purchase Agreement)
between The Boeing Company (Boeing) and Northwest Airlines, Inc. (Buyer)
relating to Model 787 aircraft (the Aircraft)

 

This letter agreement (Letter Agreement) is entered into on the date below, and
amends and supplements the Purchase Agreement.  All terms used but not defined
in this Letter Agreement have the same meaning as in the Purchase Agreement.

 

***

2.             Assignment.

 

Accommodations contained in this Letter Agreement are in response to Buyer’s
specific request and made in consideration of Buyer becoming the operator of the
Aircraft, and cannot be assigned, in whole or in part, without the prior written
consent of The Boeing Company.

 

3.             Confidential Treatment.

 

Buyer understands that certain commercial and financial information contained in
this Letter Agreement and attachment(s) hereto/ are considered by Boeing as
confidential.  Buyer agrees that it will treat this Letter Agreement and the
information contained herein as confidential and, except as otherwise required
by law, will not, except as otherwise required by law, without the prior written
consent of Boeing, disclose this Letter Agreement or any information contained
herein to any other person or entity.

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Northwest Airlines, Inc.

6-1162-SKC-982

Page 2

 

Very truly yours,

 

THE BOEING COMPANY

 

 

 

 

 

By

   ***

 

 

 

Its

    Attorney-In-Fact

 

 

 

ACCEPTED AND AGREED TO as of this

 

 

 

Date:

        May 5, 2005

 

 

 

NORTHWEST AIRLINES, INC.

 

 

 

 

 

By

      ***

 

 

 

Its

       President & CEO

 

 

 

Attachment

 

 

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Northwest Airlines, Inc.

6-1162-SKC-982

Page 1

 

 

***

 

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

6-1162-SKC-983

 

Northwest Airlines, Inc.

2700 Lone Oak Parkway

Eagan, Minnesota 55121

 

Subject:                  ***

 

Reference:             Purchase Agreement 2924 between The Boeing Company and
Northwest Airlines, Inc. relating to Model 787-8 aircraft (the Aircraft)

 

Gentlemen:

 

Northwest Airlines, Inc. (“Buyer”) and The Boeing Company (“Boeing”), have
entered into a model 787-8 aircraft purchase agreement, dated as of even date
herewith (the “Purchase Agreement”), which covers, among other matters, the sale
by Boeing and the purchase by Buyer of certain Aircraft, under the terms and
conditions set forth in said Purchase Agreement.  Buyer and Boeing have agreed
to set forth in this Letter Agreement No. 6-1162-SKC-983 (the “Letter
Agreement”) certain additional terms and conditions regarding the sale of the
Aircraft.  Capitalized terms used herein and not otherwise defined in this
Letter Agreement will have the meanings assigned thereto in the Purchase
Agreement.  The terms “herein,” “hereof” and “hereunder” and words of similar
import refer to this Letter Agreement.

 

Both parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Purchase Agreement, that the provisions of said
Purchase Agreement are hereby incorporated herein by reference, and that this
Letter Agreement will be governed by the provisions of said Purchase Agreement,
except that if the Purchase Agreement and this Letter Agreement have specific
provisions that are inconsistent, the specific provisions contained in this
Letter Agreement will govern.

 

1.             SCOPE, COMMENCEMENT, DURATION

 

***

 

2.             DEFINITIONS

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Northwest Airlines, Inc.

6-1162-SKC-983

Page 2

 

2.1           Scheduled Departure

 

A “Scheduled Departure” is a departure of a Guaranteed Aircraft as set forth in
Buyer’s timetable, and any scheduled charter flight of a Guaranteed Aircraft.

 

***

 

3.             Limitations

 

*** diverted landing or delayed departure of any scheduled revenue flight of any
Guaranteed Aircraft which is caused by any of the following:

 

(a)           Late return from scheduled maintenance

 

(b)           Operation, service, maintenance or overhaul of such Guaranteed
Aircraft or any accessory, equipment or part (including engines) installed
thereon, in a manner other than in accordance with Buyer’s approved instructions
and requirements.

 

(c)           Logistics problems, such as inordinate delays in the availability
of spares unless such delays are caused by Boeing, and/or lack of personnel
appropriately trained for model 787 maintenance at any location where any
maintenance of the Guaranteed Aircraft is performed.

 

(d)           A malfunction caused by any extrinsic force such as foreign object
damage.

 

 (e)          Failure to utilize the FAA approved minimum equipment list (MEL)
to defer corrective maintenance, or failure to correct any deferred item within
the time period specified in such MEL.

 

(f)            Buyer Furnished Equipment.

 

(g)           Tires.

 

(h)           Normal wear of brakes.

 

(i)            Negligent acts or omissions of Buyer and any strikes or labor
troubles causing cessation, slowdown or interruption of work related to the
operation or maintenance of the Guaranteed Aircraft.

 

(j)            Any other cancellation, turnback, diverted landing or delayed
departure that Buyer and Boeing mutually agree was not caused by a malfunction
of the Guaranteed Aircraft or any of its associated equipment, including
engines.

 

4.             GUARANTEES

 

***

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Northwest Airlines, Inc.

6-1162-SKC-983

Page 3

 

5.             BUYER’S AND BOEING’S OBLIGATION

 

5.1           Buyer’s and Boeing’s Obligations

 

Buyer’s and Boeing’s specialists will meet, not later than three (3) months
before delivery of the first Guaranteed Aircraft, to mutually agree on the
details of the appropriate reporting procedure(s) for the Guarantees.

 

5.2           Buyer’s Obligations

 

a)             Buyer will regularly submit monthly on-time performance data not
later than thirty (30) days after the end of each Computation Period in a
mutually agreed to electronic interchange file format.  Such data shall contain
such information on Chargeable On-time Events, Chargeable Mechanical Scheduled
Performance Events, Cancellation Events and ODI Events as may be reasonably
required to allow Boeing to assess the nature of system or component
malfunctions. Such data will be further specified in the meeting pursuant to
Subparagraph 5.1 above.

 

b)            Buyer will notify Boeing not later than one (1) month after a
Computation if the Achieved On-Time Performance, the Achieved Mechanical
Scheduled Performance or the Completion Factor are below (or the Achieved ODI
Performance exceeds) the guaranteed levels set forth in Paragraph 4 above and
will request Boeing to take corrective actions.  In such event, in order to
determine the root causes of the shortfall under the Guarantees and to determine
the necessary action, Buyer will provide additional data as Boeing may
reasonably request without imposing unreasonable economic or operational burdens
on Buyer.

 

c)             Buyer will incorporate in and apply to the Guaranteed Aircraft on
a mutually agreed time scale the procedures and modifications recommended by
Boeing in order to improve the Achieved On-Time Performance, the Achieved
Mechanical Scheduled Performance, the Completion Factor or the Achieved ODI
Performance; provided, ***.

 

d)            Buyer shall maintain complete records in support of all reports
required of Buyer under this Letter Agreement.  Buyer shall retain such records
for a minimum of one year following termination of the Term.  All such records
and any other data in Buyer’s possession reasonably required for the proper
administration of this Letter Agreement shall, upon request,

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Northwest Airlines, Inc.

6-1162-SKC-983

Page 4

 

be made available at Buyer’s facilities for examination by Boeing.

 

e)             All reports submitted to Boeing shall be addressed to the
attention of:

 

Director – Warranties

Boeing Commercial Airplanes

P.O. Box 3707

Seattle, Washington 98124

 

5.3           Boeing’s Obligations

 

During the Term, Boeing will provide technical and operational analyses of
delays and cancellations and will develop corrections intended to reduce delays
and, in the event that the Achieved On-Time Performance, the Achieved Mechanical
Scheduled Performance or the Completion Factor during any Computation Period
falls below (or the Achieved ODI Performance during any Computation Period
exceeds) the guaranteed levels set forth in Paragraph 4 herein, Boeing shall,
not later than six (6) months after notification by Buyer and at no charge to
Buyer:

 

a)             identify jointly with Buyer the sources of the shortfall under
the Guarantees and agree on the necessary action;

 

b)            use commercially reasonable efforts to provide (at no cost to
Buyer) modified Manufacturer’s items, either hardware or software, and the
reimbursement of reasonable direct manhours for incorporation (at Buyer’s then
current warranty labor rate) to improve the Achieved On-Time Performance, the
Achieved Mechanical Scheduled Performance, the Completion Factor or the Achieved
ODI Performance;

 

c)             make recommendations concerning Guaranteed Aircraft operation and
maintenance programs, publications, and policies to improve the Achieved On-Time
Performance, the Achieved Mechanical Scheduled Performance, the Completion
Factor or the Achieved ODI Performance;

 

d)            assist Buyer to obtain cooperation from Vendors to improve the
Achieved On-Time Performance, the Achieved Mechanical Scheduled Performance, the
Completion Factor or the Achieved ODI Performance; and

 

e)             provide that level of technical support at no charge to Buyer
which will

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Northwest Airlines, Inc.

6-1162-SKC-983

Page 5

 

materially contribute to Buyer and Boeing achieving the guaranteed levels set
forth in this Guarantee.

 

6.             REVIEW MEETINGS

 

6.1           Specialists Review Meeting

 

A review meeting between Boeing’s and Buyer’s representatives shall be scheduled
at the end of each *** period during the Term, or at more frequent intervals to
be mutually agreed. Representatives of Buyer and Boeing shall participate in the
meeting and will:

 

a)             review current Achieved On-Time Performance, Achieved Mechanical
Scheduled Performance, Completion Factor and Achieved ODI Performance,

 

b)            review the correctness of delay, cancellation and ODI codes,

 

c)             consider corrective action, if required, and

 

d)            review any issues arising out of the implementation of the
provisions of Paragraph 5 above.

 

***

 

7.             LIABILITY LIMITATION

 

Boeing’s liability for failure to meet this Guarantee shall be governed solely
by the terms of this Guarantee.

 

8.             REMEDIES

 

***

 

8.3           Boeing and Buyer agree that it is not the intent of the parties
under this Letter Agreement to cause Boeing to provide duplicate remedies to
Buyer for the same event which results in Buyer’s unjust enrichment, provided
that (i) in the case of any such duplicate remedies, Buyer shall be entitled to
elect to receive the benefit which is most favorable to Buyer, and (ii) in no
event shall any remedy in Section 8.1 be deemed to be duplicative of any other
such remedy within Section 8.1.

 

***

 

9.             ASSIGNMENT

 

Notwithstanding any other provision of this Letter Agreement or of the Purchase
Agreement, this Letter Agreement and the rights and obligations of Buyer
hereunder shall not be assigned or transferred in any manner without the prior
written consent of

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Northwest Airlines, Inc.

6-1162-SKC-983

Page 6

 

Boeing, and any attempted assignment or transfer in contravention of the
provisions of this Paragraph 9 shall be void and of no force or effect.

 

10.           CONFIDENTIAL TREATMENT.

 

Buyer understands that certain commercial and financial information contained in
this Letter Agreement are considered by Boeing as confidential.  Buyer agrees
that it will treat this Letter Agreement and the information contained herein as
confidential and, except as otherwise required by law, will not, without the
prior written consent of Boeing, disclose this Letter Agreement or any
information contained herein to any other person or entity.

 

If the foregoing correctly sets forth our understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to Boeing.

 

THE BOEING COMPANY

 

 

 

By:

           ***

 

 

 

Its:

      Attorney-In-Fact

 

 

 

Accepted and Agreed to on this

 

 

 

5th

day of

May          2005

 

 

 

NORTHWEST AIRLINES, INC.

 

 

 

 

 

By:

        ***

 

 

 

Its:

         President & CEO

 

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Northwest Airlines, Inc.

6-1162-SKC-983

Page 7

 

***

 

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------

 


 

6-1162-SKC-984

 

Northwest Airlines, Inc.

2700 Lone Oak Parkway

Eagan, Minnesota  55121

 

Subject:                                                     Open Configuration
Matters

 

Reference:                                        Purchase Agreement No. 2924
(the Purchase Agreement) between The Boeing Company (Boeing) and Northwest
Airlines, Inc. (Buyer) relating to Model 787 aircraft (the Aircraft)

 

This letter agreement (Letter Agreement) is entered into on the date below, and
amends and supplements the Purchase Agreement.  All terms used but not defined
in this Letter Agreement have the same meaning as in the Purchase Agreement.

 

1.                                       Model 787-8 Aircraft.

 

1.1                                 Aircraft Configuration.

 

Due to the developing design of the 787 Aircraft and the long period of time
between the Purchase Agreement signing and delivery of Buyer’s first Aircraft,
the configuration of Buyer’s Aircraft has not yet been defined.  The parties
agree to complete configuration of the 787-8 Aircraft no later than September 1,
2005, using the configuration elements defined in 787 Airplane Description and
Selections 787B1-0227.which includes available Options (Optional Features) for
selection (Configuration).  It is acknowledged that Buyer may delay engine
selection and in such event the engine model shall be the sole open item.

 

Attachment A to this Letter Agreement lists Optional Features for the 787-8
Aircraft selected by Buyer for planning purposes and pricing estimates.

 

1.2.                              Definitive Agreement.

 

By ***, Boeing will provide Buyer a written amendment to the Purchase Agreement
reflecting the Configuration, including, without limitation, the effects of the
Configuration on those portions of the Purchase Agreement described in Articles
1.2.1 through 1.2.4, below.

 

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Northwest Airlines, Inc.

6-1162-SKC-984

Page 2

 

1.2.1                        Exhibit A.

 

The Configuration will be incorporated into Exhibit A of the Purchase Agreement.

 

1.2.2                        Basic Specification.

 

Changes applicable to the basic Model 787-8 aircraft which are developed by
Boeing between the date of signing of the Purchase Agreement and completion of
the Configuration will be incorporated into Exhibit A of the Purchase Agreement.

 

1.2.3        ***

 

1.2.4                        Price Adjustments.

 

The Aircraft Basic Price and Advance Payment Base Price of each Aircraft set
forth on Table 1 to the Purchase Agreement includes an estimate for the price of
Seller Purchased Equipment and an estimate of the total price of Optional
Features. Attachment C to this Letter Agreement identifies the interior pricing
allowance included in the Aircraft Basic Price.  Attachment D to this Letter
Agreement contains a list of priced Optional Features.  The Aircraft Basic Price
and the Advance Payment Base Price of each Aircraft will be adjusted as required
to reflect the difference between such estimate and the actual price of such
elements of the configuration***.

 

1.3                                 Other Letter Agreements.

 

Boeing and Buyer acknowledge that as the configuration of the Aircraft
progresses, there will be a need to negotiate letter agreements addressing one
or more of the following subjects:

 

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Northwest Airlines, Inc.

6-1162-SKC-984

Page 3

 

1.3.1                        Buyer Software.

 

Similarly to other Boeing aircraft, it is anticipated there will be some
software owned by or licensed to Buyer that will be loaded on the Aircraft at
delivery.  The specific systems, installation logistics, and related terms and
conditions have yet to be defined.

 

1.3.2                        Installation of In-flight Entertainment Equipment.

 

The method of offering In-flight Entertainment Equipment, including but not
limited to requirements and responsibilities of the parties hereto has yet to be
defined.

 

1.3.3                        Buyer Furnished Equipment (BFE) and Seller
Purchased Equipment (SPE).

 

Provisions relating to the terms on which Boeing may offer or install BFE and
SPE in the Aircraft have yet to be defined.

 

2.                                       Model 787-9 Aircraft

 

The parties agree to complete the configuration of the model 787-9 Aircraft
prior to substitution pursuant to Letter Agreement No. 6-1162-SKC-1065 to this
Purchase Agreement using the Boeing Detail Specification (if available) or the
configuration elements defined in 787 Airplane Description and Selections
document for the model 787-9.

 

Attachment B to this Letter Agreement lists Optional Features for the 787-9
Aircraft selected by Buyer for planning purposes and pricing estimates.

 

Very truly yours,

 

 

 

 

 

THE BOEING COMPANY

 

 

 

 

 

By

       ***

 

 

 

 

 

Its

                    Attorney-In-Fact

 

 

 

 

 

ACCEPTED AND AGREED TO this

 

 

 

 

Date:

May 5, 2005

 

 

 

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Northwest Airlines, Inc.

6-1162-SKC-984

Page 4

 

NORTHWEST AIRLINES, INC.

 

 

 

 

 

 

 

 

By

       ***

 

 

 

 

 

Its

     President & CEO

 

 

 

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

***

 

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment A    6-1162-SKC-984

 

787- 8 Airplane Price Build-up

 

[g125651kc19i001.jpg]

 

 

Included in Base Price

- Complete Certifiable Airplane -

 

•             MTOW

 

•             Foreign Certification

 

•             Engines

 

•             Single SATCOM w/full provisions for Dual

 

•             Flight Deck Printer

 

•             Flight Deck Display Options

 

•             VHF Comm System

 

•             SELCAL

 

•             HF Comm System

 

•             HF Data Link

 

•             Flight Interphone System

 

•             Cockpit Voice Recording

 

•             Flight Data Recorder

 

•             Quick Access Recorder

 

•             Dual Weather Radar

 

•             Dual HUD

 

•             Dual Radio Altimeter

 

•             Dual TCAS

 

•             Dual VOR Nav System

 

•             Landing & Taxi Aids

 

•             Electronic Flight Bag

 

•             Dual ATC Trans Sys

 

•             Dual DME

 

•             Large Cargo Door

 

•             Crew Oxygen Masks

 

•             Galley Refrigeration

 

•             Dual Electronic Ground Prox

 

•             Wireless IFE backbone

 

•             ELT

 

•             Emergency Equipment

 

•             Floor Coverings

 

•             Overwater Equipment

 

•             Curtains

 

•             Economy Class Seats

 

•             Premium Seats

 

•             Galley Shells

 

•             Galley Inserts

 

•             Lavatories

 

•             Closets / Partitions / Dividers

 

Offerable Catalog Options

- At Catalog Price (2004 $ STE)-

 

•             Flight Deck Crew Rest - $1,071,700

 

•             Cabin Crew Rest - $1,139,200

 

•             High Comfort Attendant Seats - $23,000/each

 

•             Premium Lav - $214,900 Handicap Lav - $200,500

 

•             Additional IFE Features - TBD

 

•             Connexion by Boeing – N/C (does not include equipment or service
agreement charges which will be provided by Connexion)

 

•             Forward Cargo Air conditioning - $178,100

 

•             Dual ADF - $50,000

 

•             Flight Deck Surveillance Cameras - $69,900

 

•             Flight Deck Humidification System - $86,900

 

•             Additional Crew Oxygen - two Crew oxygen cylinders
115-Cubic-Foot-Capacity - $4,000, remote crew oxygen fill station - $28,900

 

•             Additional Passenger Oxygen Capability – Medium capacity (~22
minutes) -TBD or Large capacity (~60 min) - TBD

 

Interior is defined by the 272 passenger configuration shown in the Airplane
Selections & Descriptions document.

 

[g125651kc19i002.gif]

 

--------------------------------------------------------------------------------


 

Attachment B    6-1162-SKC-984

 

[g125651kc19i003.jpg]

 

 

787-9 Airplane Price Build-up

 

Included in Base Price

- Complete Certifiable Airplane -

 

•             MTOW

 

•             Foreign Certification

 

•             Engines

 

•             Single SATCOM w/full provisions for Dual

 

•             Flight Deck Printer

 

•             Flight Deck Display Options

 

•             VHF Comm System

 

•             SELCAL

 

•             HF Comm System

 

•             HF Data Link

 

•             Flight Interphone System

 

•             Cockpit Voice Recording

 

•             Flight Data Recorder

 

•             Quick Access Recorder

 

•             Dual Weather Radar

 

•             Dual HUD

 

•             Dual Radio Altimeter

 

•             Dual TCAS

 

•             Dual VOR Nav System

 

•             Landing & Taxi Aids

 

•             Electronic Flight Bag

 

•             Dual ATC Trans Sys

 

•             Dual DME

 

•             Large Cargo Door

 

•             Crew Oxygen Masks

 

•             Galley Refrigeration

 

•             Dual Electronic Ground Prox

 

•             Wireless IFE backbone

 

•             ELT

 

•             Emergency Equipment

 

•             Floor Coverings

 

•             Overwater Equipment

 

•             Curtains

 

•             Economy Class Seats

 

•             Premium Seats

 

•             Galley Shells

 

•             Galley Inserts

 

•             Lavatories

 

•             Closets / Partitions / Dividers

 

Offerable Catalog Options

- At Catalog Price (2004 $ STE)-

 

•             Flight Deck Crew Rest - $1,071,700

 

•             Cabin Crew Rest - $1,139,200

 

•             High Comfort Attendant Seats - $23,000/each

 

•             Premium Lav - $214,900 Handicap Lav - $200,500

 

•             Additional IFE Features - TBD

 

•             Connexion by Boeing – N/C (does not include equipment or service
agreement charges which will be provided by Connexion)

 

•             Forward Cargo Air conditioning - $178,100

 

•             Dual ADF - $50,000

 

•             Flight Deck Surveillance Cameras - $69,900

 

•             Flight Deck Humidification System - $86,900

 

•             Additional Crew Oxygen - two Crew oxygen cylinders
115-Cubic-Foot-Capacity - $4,000, remote crew oxygen fill station - $28,900

 

•             Additional Passenger Oxygen Capability – Medium capacity (~22
minutes) -TBD or Large capacity (~60 min) - TBD

 

Interior is defined by the 319 passenger configuration shown in the Airplane
Selections & Descriptions document.

 

[g125651kc19i002.gif]

 

--------------------------------------------------------------------------------


 

Attachment D   6-1162-SKC-984

 

Option
Reference
Number

 

Option Title

 

Price -
2004
Year $

 

0110B750A60

 

Major Model 7E7

 

IB

 

0110B750A64

 

Minor Model 7E7-3

 

IB

 

0110B750A62

 

Minor Model 7E7-8

 

IB

 

0110B750A66

 

Minor Model 7E7-9

 

IB

 

0220-JA01

 

FAA Type Certification

 

NC

 

0220-JA02

 

EASA Type Certification and Export Certificate of Airworthiness — FAA/EASA
Certification Basis.

 

NC

 

0220-JA03

 

Validation of Aircraft Compliance with JCAB Type Certification.

 

NC

 

0220-JA04

 

Type Certification and Export Certification of Airworthiness for Airplane
Delivery - Requirement.

 

NC

 

0228-JA01

 

Airplane Flight Data in compliance with FAA regulations

 

NC

 

0228-JA02

 

Airplane Flight Manuals Data in compliance with FAA format regulations with
Supplement Information for National Aviation Authority of                       
(template).

 

NC

 

0228-JA03

 

Airplane Flight Data in compliance with FAA regulations with Supplemental
Information for JCAB of Japan

 

NC

 

0228-JA04

 

Airplane Flight Data in compliance with EASA regulations

 

NC

 

0228-JA05

 

Airplane Flight Data in compliance with EASA regulations with Supplement
Information for National Aviation Authority of               (template).

 

NC

 

0228-JA06

 

Airplane Flight Manuals Data in format to meet the compliance with the
requirements of Aviation Authority                   of                  
(template).

 

NC

 

0228-JA07

 

Flight Crew Operations Data in compliance with FAA requirements

 

NC

 

0228-JA08

 

Flight Crew Operations Data in compliance with EASA format requirements

 

NC

 

0252-JA01

 

Instrumentation and Airplane Flight Operations Manual in Standard Units

 

NC

 

0252-JA02

 

Instrumentation and Airplane Flight Operations Manual in Metric Units

 

NC

 

0252-JA03

 

Instrumentation and Airplane Flight Operations Manual in Standard Units with
Temperature in Degrees Celsius

 

NC

 

0315-JA01

 

Revised 7E7-3 Operational max takeoff weight

 

NC

 

0315-JA02

 

Revised 7E7-8 Operational max takeoff weight

 

NC

 

0315-JA05

 

Revised 7E7-9 Operational max takeoff weight

 

NC

 

0315-JA03

 

Revised 7E7-3 Operational max zero fuel weight (MZFW) and Operational max
landing weight (MLW)

 

NC

 

0315-JA04

 

Revised 7E7-8 Operational max zero fuel weight (MZFW) and Operational max
landing weight (MLW)

 

NC

 

0315-JA06

 

Revised 7E7-9 Operational max zero fuel weight (MZFW) and Operational max
landing weight (MLW)

 

NC

 

0351-JA01

 

Alternate FWD CG

 

NC

 

0352-JA01

 

Customized Loading Schedule for Weight and Balance Control - Alignment Chart
Loading

 

$

17,700

 

 

 

 

 

(FLEET)

 

 

--------------------------------------------------------------------------------


 

Attachment D   6-1162-SKC-984

 

Option
Reference
Number

 

Option Title

 

Price -
2004
Year $

 

0352-JA02

 

Customized Loading Schedule for Weight and Balance Control - Universal Index
Loading

 

$

17,700

 

 

 

 

 

(FLEET)

 

0910-MA01

 

Aft Tow Fitting - Nose Landing Gear

 

$

9,400

 

1110-JA01

 

Exterior decorative finish — Supplier A

 

NC

 

1110-JA02

 

Exterior decorative finish — Supplier B

 

NC

 

1120-JA01

 

Maintenance markings

 

NC

 

1130-WA01

 

Interior Placards

 

NC

 

2162-WA01

 

Forward Cargo Air Conditioning

 

$

178,100

 

2170-MA01

 

Flight Deck Humidification System

 

$

86,900

 

2210-MA01

 

Autoflight - Heading hold at autopilot command engage

 

NC

 

2210-MA02

 

Autoflight - Bank angle hold at autopilot command engage

 

NC

 

2210-MB01

 

Autoflight - Inhibit Glideslope capture prior to Localizer Capture

 

NC

 

2210-MB02

 

Autoflight - Enable Glideslope capture prior to Localizer Capture

 

NC

 

2311-MB01

 

HF Communications - Dual HF Tranceivers with Datalink -3 only

 

$

96,500

 

2315-MA01

 

SATCOM - Single System Installation -3 only

 

$

153,500

 

2315-MA02

 

SATCOM - Second System Installation

 

$

153,500

 

2318-SA01

 

Cellular Phone Connection

 

$

20,000

 

2320-MA01

 

ATN Datalink

 

$

25,000

 

2324-MA01

 

Emergency Locator Transmitter(ELT) - Antenna & Control panel

 

$

15,000

 

2510-JA01

 

Flight Deck Door Surveillance Camera System

 

$

69,900

 

2510-WB01

 

Secondary Flight Deck Door

 

$

27,300

 

2519-WA01

 

Overhead Flight Deck Crew Rest with 1 Fold-Down Seat

 

$

1,060,700

 

2519-WA02

 

Overhead Flight Deck Crew Rest with 2 Business Class Seats

 

$

1,071,700

 

2520-WB01

 

Interior Color and Décor Selection

 

NC

 

2524-WA01

 

Curtains

 

NC

 

2524-WB01

 

Closets

 

 

 

 

 

Outboard Underbin

 

$

32,000

 

 

 

Outboard Full Height

 

$

41,000

 

 

 

Centerline Underbin

 

$

54,900

 

 

 

Centerline Full Height

 

$

63,600

 

 

--------------------------------------------------------------------------------


 

Attachment D   6-1162-SKC-984

 

Option
Reference
Number

 

Option Title

 

Price -
2004
Year $

 

2524-WC01

 

Partitions

 

 

 

 

 

Outboard Full Height

 

$

16,700

 

 

 

Centerline Full Height

 

$

21,100

 

2525-WA01

 

Economy Class Seats SUPPLIER A

 

TBD

 

2525-WA02

 

Economy Class Seats SUPPLIER B

 

TBD

 

2525-WA03

 

Economy Class Seats SUPPLIER C

 

TBD

 

2525-WA04

 

Economy Class Seats SUPPLIER D

 

TBD

 

2525-WA05

 

Economy Class Seats SUPPLIER E

 

TBD

 

2525-WA06

 

Economy Class Seats SUPPLIER F

 

TBD

 

2525-WC01

 

BFE Premium Class Seating - Track Mounted

 

TBD

 

2525-WC02

 

BFE Premium Class Seating - POD Seats

 

TBD

 

2525-WD01

 

Premium Class Seats SUPPLIER A

 

TBD

 

2525-WD02

 

Premium Class Seats SUPPLIER B

 

TBD

 

2525-WD03

 

Premium Class Seats SUPPLIER C

 

TBD

 

2525-WE01

 

Attendant Station (charge for High Comfort Seat only)

 

$

23,000

 

2527-WA01

 

Floor Coverings

 

NC

 

2528-WA01

 

Main Cabin Stowage Bins

 

NC

 

2528-WB01

 

Premium Cabin – No Stowage Bins

 

NC

 

2528-WB02

 

Premium Cabin – Outboard and Centerline Stowage Bins

 

NC

 

2528-WB03

 

Premium Cabin – Outboard Stowage Bins Only

 

NC

 

2528-WC01

 

Monument Mounted Stowage (Dog House)

 

NC

 

2528-WD01

 

Stowage Bustle

 

NC

 

2528-WE01

 

Magazine Racks

 

NC

 

2528-WF01

 

Literature Pockets

 

NC

 

2529-WA01

 

Overhead Cabin Attendant Crew rest

 

$

1,139,200

 

2529-WA02

 

Purser Station

 

NC

 

2530-WA01

 

Galleys - Boeing Certification and Installation

 

$

57,800

 

 

 

Galley Shells by Cart

 

TBD

 

2530-WA02

 

Galley Inserts

 

TBD

 

2540-WA01

 

Lavatories

 

$

186,000

 

 

 

DOT Lavatory

 

$

200,500

 

 

--------------------------------------------------------------------------------


 

Attachment D   6-1162-SKC-984

 

Option
Reference
Number

 

Option Title

 

Price -
2004
Year $

 

 

 

First Class Lavatory

 

$

214,900

 

2562-WA01

 

Overwater Emergency Equipment - Life Vests - SFE

 

NC

 

2562-WA02

 

Overwater Emergency Equipment - Portable Emergency Locator Transmitter - SFE

 

NC

 

2562-WA04

 

Overwater Emergency Equipment (-3 Option Only)

 

TBD

 

2564-WA01

 

Detachable Emergency Equipment

 

NC

 

2623-JA01

 

Enhanced cargo fire suppression - TBD duration.

 

NC

 

2623-JA02

 

Enhanced cargo fire suppression - TBD duration.

 

NC

 

3151-MB01

 

Takeoff Runway Disagree Alert (WGS-84 airports only)

 

NC

 

3162-MB01

 

ILS Localizer Deviation Expanded Scale - Autopilot and Flight Director mode

 

NC

 

3162-MB02

 

ILS Localizer Deviation Expanded Scale - Autopilot mode only

 

NC

 

3162-MC01

 

Flight Director Command display - Split Axis - ADI

 

NC

 

3162-MC02

 

Flight Director Command Display - Filled Integrated Cue - ADI

 

NC

 

3162-MD01

 

Rising Runway - Displayed on the ADI

 

NC

 

3162-ME01

 

Display of Round Dial Radio Altitude - ADI

 

NC

 

3162-MF01

 

Map Mode Orientation - Heading Up - Mini Map/ND

 

NC

 

3162-MF02

 

Map Mode Orientation - Track Up - Mini Map/ND

 

NC

 

3245-MA01

 

Wheels and Brakes - Carbon - Supplier A

 

NC

 

3245-MA02

 

Wheels and Brakes - Carbon - Supplier B

 

NC

 

3321-WA01

 

Customer Specific - Dynamic Cabin Lighting system

 

NC

 

3324-WA01

 

Customer Specific - Passenger Information Signs

 

NC

 

3400-MA01

 

2nd Core Network

 

$

65,000

 

3446-MA01

 

No Mode 6 Callouts

 

NC

 

3446-MA02

 

50, 30, 10

 

NC

 

3446-MA03

 

100,50,30,10

 

NC

 

3446-MA04

 

100,50,30,20

 

NC

 

3446-MA05

 

100,50,30,20,10

 

NC

 

3446-MA06

 

2500,50,30,10

 

NC

 

3446-MA07

 

100,50,20,10,Minimums

 

NC

 

3446-MA08

 

100,50,40,30,20,10,Minimums

 

NC

 

3446-MA09

 

400,300,200,100,50,40,30,20,10,Minimums

 

NC

 

3446-MA10

 

500,100,50,403020,10,Minimums

 

NC

 

 

--------------------------------------------------------------------------------


 

Attachment D   6-1162-SKC-984

 

Option
Reference
Number

 

Option Title

 

Price -
2004
Year $

 

3446-MA11

 

500,400,300,200,100,50,40,30,20,10,Minimums

 

NC

 

3446-MA12

 

1000,500,400,300,200,100,50,40,30,20,10,Minimums

 

NC

 

3446-MA13

 

50,40,30,20,10,Minimums-Minimums

 

NC

 

3446-MA14

 

200,100,50,40,30,20,10,Minimums - Minimums

 

NC

 

3446-MA15

 

1000(Baro), 500(Baro), 100,50,30,20,10, Approaching Minimums - Minimums

 

NC

 

3446-MA16

 

2500,100,500,400,300,200,100,50,40,30,20,10,Approaching Minimums, Minimums

 

NC

 

3446-MA17

 

2500,1000,50,40,30,20,10,Approaching Decision Height, Minimums

 

NC

 

3446-MA18

 

50,40,30,20,10, Plus Hundred, Minimum

 

NC

 

3457-MA01

 

ADF - Dual System - Supplier X

 

$

50,000

 

3510-MA01

 

Two Crew oxygen cylinders - 115-Cubic-Foot-Capacity

 

$

4,000

 

3510-MB01

 

Remote Crew Oxygen Fill Station

 

$

28,900

 

3510-MC01

 

Full face mask with Built-in Smoke Goggles - Captain, First Officer, First&
Second Observer - TBD - SFE

 

NC

 

3510-MC02

 

Diluter demand Regulators with separate Smoke Goggles - Captain, First Officer,
First& Second Observer - TBD - SFE

 

NC

 

3520-WA02

 

Passenger Oxygen -Additional capacity Option - 22 MINUTES

 

$

3,000

 

3520-WA03

 

Passenger Oxygen -Additional capacity Option - 60 MINNUTES

 

TBD

 

3520-WA01

 

Passenger Oxygen system - 12 MINUTES

 

NC

 

3810-WA01

 

Potable water Storage capacity Increase of 40 gallons (7E7-8)

 

NC

 

3810-WA02

 

Potable water Storage capacity Increase of 60 gallons (7E7-9)

 

NC

 

3810-WA03

 

Potable water Storage capacity Increase of 100 gallons

 

NC

 

3810-WA04

 

Potable water Storage capacity Increase of 75 Gallons and Waste Capacity
Increase

 

NC

 

3810-WA05

 

Potable Water Quantity Preselection System

 

$

29,000

 

4420-SA01

 

In-Flight Entertainment System - Supplier # 1

 

TBD

 

4420-SA02

 

In-Flight Entertainment System - Supplier # 2

 

TBD

 

4420-SA03

 

In-Flight Entertainment System - Supplier # 3

 

TBD

 

4420-SB01

 

Passenger Entertainment Camera System - Front Lower Lobe Camera - CSE

 

$

67,300

 

4420-SC01

 

PC Power - Installation - CSE

 

NC

 

4435-SA01

 

Connexion by Boeing System Installation

 

NC**

 

4435-SA02

 

SATCOM - SwiftBroadband - Single System installation

 

$

135,000

 

4435-TBD

 

SATCOM - SwiftBroadband - Second System installation

 

$

135,000

 

4450-SA01

 

Cabin Services System - Monitor & Control Function Panels

 

NC

 

7200-JA01

 

General Electric Propulsion System

 

IB

 

 

--------------------------------------------------------------------------------


 

Attachment D   6-1162-SKC-984

 

Option
Reference
Number

 

Option Title

 

Price -
2004
Year $

 

7200-JA02

 

Rolls-Royce Propulsion System

 

IB

 

7200-JB01

 

GEnx-54B Thrust Rating

 

IB

 

7200-JB02

 

GEnx-64B Thrust Rating

 

IB

 

7200-JB03

 

GEnx-70B Thrust Rating

 

IB

 

7200-JB04

 

R-R Trent 1053 Thrust Rating

 

IB

 

7200-JB05

 

R-R Trent 1064 Thrust Rating

 

IB

 

7200-JB06

 

R-R Trent 1070 Thrust Rating

 

IB

 

 

--------------------------------------------------------------------------------

** Does not include equipment or service agreement charges which will be
provided by Connexion

 

--------------------------------------------------------------------------------


 

6-1162-SKC-987

 

Northwest Airlines, Inc.

2700 Lone Oak Parkway

Eagan, Minnesota  55121

 

Subject:                                                     *** – Applicable
Terms and Conditions

 

Reference:                                        Purchase Agreement No. 2924
(the Purchase Agreement) between The Boeing Company (Boeing) and Northwest
Airlines, Inc. (Buyer)

 

This letter agreement (Letter Agreement) is entered into on the date below, and
amends and supplements the Purchase Agreement.  All terms used but not defined
in this Letter Agreement have the same meaning as in the Purchase Agreement.

 

Boeing and Buyer wish to define (1) the conditions under which Buyer may add to
the Purchase Agreement additional 787-8 and 787-9 model aircraft for which Buyer
has been granted *** pursuant to this Letter Agreement and (2) the contract
terms which will be applicable to such additional aircraft in the event Buyer
exercises such rights.

 

1.0                                 Option Aircraft

 

Boeing grants Buyer the option to purchase (Option) eighteen (18) additional
model 787-8  aircraft (Option Aircraft) on the terms and conditions described in
this Letter Agreement.

 

1.1                                 The delivery positions and option deposit
amounts for the Option Aircraft are as set forth in Attachment A to this Letter
Agreement (Attachment A).  The option exercise date for each Option Aircraft
shall be not later than the first day of the month *** months prior to the
Option Aircraft delivery month for such Option Aircraft shown on Attachment A,
unless Buyer elects to substitute a model 787-9 aircraft as provided for Letter
Agreement 6-1162-SKC-1065, “Aircraft Model Substitution.”  ***

 

1.2                                 The eighteen (18) initial firm Aircraft
identified in Table 1 to the Purchase Agreement as of the date of its execution
(Initial Aircraft) must

 

 

P.A. No. 2924

*** – Applicable Terms and Conditions

 

BOEING PROPRIETORY

 

--------------------------------------------------------------------------------


 

Northwest Airlines, Inc.

6-162-SKC-987

Page 2

 

deliver prior to the month of delivery of any Option Aircraft, and all Option
Aircraft must deliver no later than ***.

 

1.3                                 The Aircraft Basic Price for each Option
Aircraft (Option Aircraft Basic Price) shall be the same as Boeing’s then
current Aircraft Basic Price for model 787-8 aircraft in the configuration of
the undelivered Aircraft as of the date of exercise of the Option ***.

 

1.4                                 The advance payment schedule for the Option
Aircraft shall be equivalent to that for the Initial Aircraft as defined in
Letter Agreement 6-1162-SKC-1039, “Advance Payments” (Advance Payment Letter
Agreement).

 

***

 

1.6                                 The advance payments for each Option
Aircraft shall equal the Option Aircraft Advance Payment Base Price provided
pursuant to Article 1.5 herein multiplied by the applicable percentage set forth
in the Advance Payment Letter Agreement.

 

1.7                                 An Option will be deemed exercised and
Boeing will be obligated to sell to Buyer and Buyer will be obligated to
purchase from Boeing such Option Aircraft on the terms set forth in this Letter
Agreement at such time as Buyer on or prior to the date of Option exercise
specified in Article 1.1 of this Letter Agreement (1) has given written notice
to Boeing of its exercise of such Option and (2) has made an electronic transfer
to Boeing of all advance payments due for such Option Aircraft as of the date of
exercise of the Option.  The option deposit will be applied to the advance
payment requirements.  ***.

 

1.8                                 If Buyer does not exercise an Option in
accordance with the provisions of this Letter Agreement or Buyer notifies Boeing
that it does not wish to exercise an Option, Boeing will, without further
notification, remove the respective Option Aircraft from its production
planning, and Buyer’s option deposit for such Option Aircraft will be forfeited
by Buyer and retained by Boeing.

 

***

 

5.0                                 Production Decisions.

 

In the event Boeing decides to terminate the production of the Model 787
aircraft, and Boeing must make production decisions which are dependent on
Buyer’s exercising an Option, Rolling Option or Purchase Right earlier than the
applicable exercise date defined in this Letter Agreement, Boeing may accelerate
the respective exercise date subject to Buyer’s agreement.  If Boeing and Buyer

 

 

P.A. No. 2924

*** – Applicable Terms and Conditions

 

BOEING PROPRIETORY

 

--------------------------------------------------------------------------------


 

Northwest Airlines, Inc.

6-162-SKC-987

Page 3

 

fail to agree to a revised Option Aircraft, Rolling Option and/or Purchase Right
Aircraft exercise date, or delivery month and year, either party may terminate
the concerned Option, Rolling Option or Purchase Right, and Boeing will refund
to Buyer, without interest, any option deposit it has received.

 

***

 

8.0                                 Engine Manufacturer Pricing.

 

For the avoidance of doubt, (1) Buyer is responsible for and shall pay any
additional charges that may be levied by the engine manufacturer as a result of
*** Letter Agreement 6-1162-SKC-1065, Aircraft Model Substitution, and (2) Buyer
shall be responsible for any changes to the Engine Price or escalation method
used for determining the price of an ***.

 

10                                    Confidential Treatment.

 

Buyer understands that certain commercial and financial information contained in
this Letter Agreement is considered by Boeing as confidential.  Buyer agrees
that it will treat this Letter Agreement and the information contained herein as
confidential and, except as otherwise required by law, will not, without the
prior written consent of Boeing, disclose this Letter Agreement or any
information contained herein to any other person or entity.

 

 

P.A. No. 2924

*** – Applicable Terms and Conditions

 

BOEING PROPRIETORY

 

--------------------------------------------------------------------------------


 

Northwest Airlines, Inc.

6-162-SKC-987

Page 4

 

Very truly yours,

 

 

 

THE BOEING COMPANY

 

 

 

 

 

By

        ***

 

 

 

 

 

Its

           Attorney-In-Fact

 

 

 

ACCEPTED AND AGREED TO this

 

 

Date:

          May 5, 2005

 

 

 

 

NORTHWEST AIRLINES, INC.

 

 

 

 

 

By

    ***

 

 

 

 

 

Its

    President & CEO

 

 

 

 

 

Attachment

 

 

 

P.A. No. 2924

*** – Applicable Terms and Conditions

 

BOEING PROPRIETORY

 

--------------------------------------------------------------------------------


 

Attachment A (GEnx Engines) to

Letter Agreement No. 6-1162-SKC-987

Page 1

 

***

 

--------------------------------------------------------------------------------


 

Attachment B to Letter Agreement 6-1162-SKC-987

 

 

P.A. No. 2924

*** – Applicable Terms and Conditions

 

BOEING PROPRIETORY

 

--------------------------------------------------------------------------------


 

6-1162-SKC-990

 

Northwest Airlines, Inc.

2700 Lone Oak Parkway

Eagan, Minnesota 55121

 

Subject:                                                     Maintenance Cost
Guarantee

 

Reference:                                        Purchase Agreement 2924 (the
Purchase Agreement) between The Boeing Company (Boeing) and Northwest
Airlines, Inc. (Buyer) relating to Model 787 aircraft (787-3 Aircraft, 787-8
Aircraft, 787-9 Aircraft, or collectively Aircraft)

 

This letter agreement 6-1162-SKC-990 including without limitation all
attachments and amendments hereto (Letter Agreement) amends and supplements the
Purchase Agreement.  All terms used but not defined in this Letter Agreement
have the same meaning as in the Purchase Agreement.

 

Recitals

 

A.                                   Buyer has requested a program which will
either demonstrate achievement of the projected maintenance costs for the
Aircraft or, if such projected costs are not demonstrated, provide Buyer
specific remedies.

 

B.                                     In response to Buyer’s request Boeing
offers the following maintenance cost guarantee program (Program) for estimating
and validating the maintenance costs incurred by Buyer in the operation of the
Aircraft and providing specific remedies to Buyer in the event maintenance costs
for the Aircraft as defined in this Letter Agreement exceed specified values.

 

Agreement

 

1.                                       Covered Aircraft.

 

The Program shall apply to those Aircraft identified in Table 1 to the Purchase
Agreement and operated by Buyer on Buyer’s routes during the Program Term
(Covered Aircraft). *** particularly described in Attachment B and all such
adjustments to be consistent with the methodology used in Attachment B.

 

2.                                       Program Term.

 

The Program shall begin on January 1, 2009 ***.

 

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Northwest Airlines, Inc.

6-1162-SKC-990

Page 2

 

3.                                       Covered Maintenance.

 

The maintenance costs covered by the Program shall be the costs (as more fully
defined herein) of labor performed and materials used in the airframe, airframe
component and engine line maintenance of the Covered Aircraft where the
maintenance is performed as part of a maintenance program approved by Buyer’s
regulatory authority (Covered Maintenance).

 

All monetary amounts provided in this Letter Agreement will be expressed in U.S.
dollars.

 

4.                                       Program Commitment.

 

The Cumulative Average Actual Maintenance Cost shall not exceed the Cumulative
Average Target Maintenance Cost as these terms are defined in this Article 4
(Program Commitment).  If the performance of the Covered Aircraft does not
comply with the Program Commitment (Noncompliance), Buyer shall have the
remedies specified in Article 8 below.

 

4.1                               Cumulative Average Actual Maintenance Cost
means the aggregate Actual Maintenance Cost of Covered Maintenance for all
then-completed Reporting Periods divided by the Fleet Flight Hours for all such
completed Reporting Periods.

 

4.2                               Actual Maintenance Cost means the sum of
(i) the Line Maintenance Material Cost, (ii) the Line Maintenance Labor Cost,
(iii) the Base Maintenance Material Cost, (iv) the Base Maintenance Labor Cost,
(v) the Subcontracted Base Maintenance Labor Cost, and (vi) the Total Shop Cost
incurred by Buyer during a Reporting Period for Covered Maintenance, where:

 

4.2.1                     Line Maintenance Material Cost means the actual cost
paid by Buyer for materials required to perform the line maintenance portion of
the Covered Maintenance in a Reporting Period, as adjusted pursuant to the
provisions of this Letter Agreement and exclusive of those costs and/or other
charges as set forth in Article 9; and

 

4.2.2                     Line Maintenance Labor Cost means the product of Line
Labor Hours and Line Labor Rate, where:

 

Line Labor Hours means the hours expended by Buyer in performing the line
maintenance portion of the Covered Maintenance during a Reporting Period ***.

 

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Northwest Airlines, Inc.

6-1162-SKC-990

Page 3

 

and

 

Line Labor Rate *** Buyer’s average direct hourly labor rate paid to Buyer’s
employees who actually perform the line maintenance portion of the Covered
Maintenance during such Reporting Period, as adjusted pursuant to the provisions
of this Letter Agreement.  Direct labor rate excludes overhead, including
without limitation, business taxes, and fringe benefits, premium time
allowances, social charges paid to Buyer’s employees who actually perform the
Covered Maintenance.

 

4.2.3                     Base Maintenance Material Cost means the actual cost
paid by Buyer for materials required to perform the base maintenance portion of
the Covered Maintenance in a Reporting Period, as adjusted pursuant to the
provisions of this Letter Agreement and exclusive of those costs and/or other
charges as set forth in Article 9.

 

4.2.4                     Base Maintenance Labor Cost means the product of Base
Labor Hours and Base Labor Rate, where:

 

Base Labor Hours means the hours expended by Buyer in performing the base
maintenance portion of the Covered Maintenance during a Reporting Period
exclusive of time consumed by employees while waiting for work, traveling to or
from work, training, vacation, sick leave, or in any other similar absences from
the actual maintenance work as adjusted pursuant to the provisions of this
Letter Agreement,

 

and

 

Base Labor Rate *** Buyer’s average direct hourly labor rate paid to Buyer’s
employees who actually perform the base maintenance portion of the Covered
Maintenance during such Reporting Period, as adjusted pursuant to the provisions
of this Letter Agreement.  Direct labor rate excludes overhead, including
without limitation, business taxes, and fringe benefits, premium time
allowances, social charges paid to Buyer’s employees who actually perform the
Covered Maintenance.

 

4.2.5                     Subcontracted Base Maintenance Labor Cost means the
cost adjusted pursuant to the provisions of this Letter Agreement incurred by
Buyer for labor for the base maintenance portion of the Covered Maintenance
performed during a Reporting Period by a third party certified to perform such
Covered Maintenance pursuant to 14 United States Code of Federal Regulations,
Part 145, or European Union Commission Regulation EC 2042/2003, Part 145.

 

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Northwest Airlines, Inc.

6-1162-SKC-990

Page 4

 

4.2.6                     Total Shop Cost means the total labor and material
cost incurred by Buyer to perform the shop maintenance portion of the Covered
Maintenance in a Reporting Period, including brakes, wheels, tires, landing
gear, APU, QEC and other airframe components, as adjusted pursuant to the
provisions of this Letter Agreement and exclusive of those costs and/or other
charges as set forth in Article 9.

 

4.2.7                     Shop Labor Cost means the estimated portion of Total
Shop Cost attributable to labor for the Covered Aircraft.  ***

 

4.2.8                     Shop Material Cost means the estimated portion of
Total Shop Cost attributable to material.  ***

 

4.3                               Fleet Flight Hours means the total airborne
time (aircraft takeoff-to-touchdown) accumulated by all of the Covered Aircraft
during a Reporting Period.

 

4.4                               Fleet Landings means the total number of
landings accumulated by all the Covered Aircraft during a Reporting Period.

 

4.5                               Cumulative Average Target Maintenance Cost
means the value calculated at the end of each completed Reporting Period by
multiplying the Target Maintenance Cost for each completed Reporting Period by
the average Fleet Flight Hours reported by Buyer for each such completed
Reporting Period, adding the products together and dividing the sum by the total
Fleet Flight Hours for all completed Reporting Periods.

 

4.6                               Target Maintenance Cost means the total cost
as determined pursuant to Paragraph 5 below.

 

5.                                       Calculation of Target Maintenance Cost.

 

5.1                                 No later than six (6) months prior to
delivery of the first Covered Aircraft, Buyer will provide to Boeing the
maintenance cost data and operational assumptions described on Attachment A ***.

 

5.2                                 Using the methodology set forth in
Attachment B, the Maintenance Cost Benchmark Data will be adjusted pursuant to
the provisions of this Letter Agreement to a mature maintenance level for Buyer
***

 

Using the operational assumptions provided by Buyer in Attachment A for the
Covered Aircraft, the Mature Equivalent Maintenance Cost and the methodology set
forth in Attachment B, the target mature maintenance cost for the Covered
Aircraft (Target Mature Maintenance Cost for the Covered Aircraft) will be
derived pursuant to the provisions of this Letter Agreement.

 

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Northwest Airlines, Inc.

6-1162-SKC-990

Page 5

 

Finally, the average flight time and age adjustment methodology set forth in
Attachment B will be applied pursuant to the provisions of this Letter Agreement
to establish Target Maintenance Costs for the Covered Aircraft for each
Reporting Period.  Boeing will report such values to Buyer in the form specified
in Attachment C.

 

5.3                                 The Target Maintenance Costs will be
recalculated by Boeing as provided in Attachment B using the methodology set
forth therein.  Boeing will report the recalculated Target Maintenance Costs to
Buyer in the form specified in Attachment F.

 

6.             Reporting of Actual Maintenance Data.

 

6.1                                 Within 120 days after the last day of each
Reporting Period Buyer will complete and return to Boeing Attachment D to
provide to Boeing the data specified therein for that Reporting Period.

 

***

 

7.             Calculation of Actual Maintenance Costs and Compliance with the
Program Commitment.

 

7.1                                 Subject to the limitations described in
Article 9, within 30 days after receiving Buyer’s report pursuant to Article 6
for each Reporting Period, Boeing will use the data provided by the Buyer in
such report and the methodology in Attachment B to calculate the Cumulative
Average Actual Maintenance Cost for the Covered Aircraft for such Reporting
Period and will provide to Buyer a report in content and form as shown in
Attachment E.

 

7.2                                 If the data determined pursuant to
Article 7.1 indicates that the performance of the Covered Aircraft for the
applicable Reporting Periods does not comply with the Program Commitment, Buyer
will, upon request, submit to Boeing sufficient information to allow Boeing to
verify

 

(i) the accuracy of data reported by Buyer pursuant to Article 6,

 

(ii) the data does not reflect assumptions other than those relied upon in
developing the Target Maintenance Costs, and

 

(iii) the data is consistent with all provisions of this Letter Agreement.

 

***

 

7.3                                 If after completing the verification and
analysis described in Article 7.2 (which shall in no event be later than ***
days after Buyer furnishes to

 

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Northwest Airlines, Inc.

6-1162-SKC-990

Page 6

 

Boeing the information described in Article 7.2 for the relevant Reporting
Period) the data indicates that the performance of the Covered Aircraft for the
applicable Reporting Periods does not comply with the Program Commitment, Boeing
will take corrective action as defined in Article 8; provided that throughout
the period of such Noncompliance, Buyer upon request, submits to Boeing such
information *** as is necessary for Boeing.

 

(i)                                     To analyze the problems causing such
Noncompliance, and

 

(ii)                                  To develop, when required, with Buyer’s
assistance, appropriate corrective action.

 

8.                                       Corrective Action.

 

8.1                                 Should corrective action pursuant to
Article 7.3 be appropriate:

 

8.1.1                        Boeing will investigate the circumstances and
possible causes of the Noncompliance, and

 

8.1.2.                     Boeing will provide technical assistance to Buyer in
the form of analysis and recommendations for reducing Actual Maintenance Cost,
and

 

8.1.3                        After consultation with Buyer, if necessary, Boeing
will initiate a design review of the systems, accessories, equipment or parts
*** cause of the Noncompliance and, when a redesign is indicated as a
technically and economically practicable means of complying with the Program
Commitment, Boeing will redesign or cause the redesign of such items, and

 

8.1.4.                     If such redesign results in retrofit kits being
offered by Boeing or Boeing’s suppliers, Boeing will provide such kits or cause
such kits to be provided at no charge to Buyer.  Boeing will also reimburse, at
Boeing’s then existing warranty labor rate, Buyer’s reasonable labor costs for
incorporation of any such kit manufactured to Boeing’s or Boeing’s supplier’s
detailed design.  Such reimbursement will be provided pursuant to Exhibit B,
“Product Assurance Document,” of the Purchase Agreement.

 

***

 

8.2                                 At Boeing’s request, Buyer will assign to
Boeing (to the extent Buyer is legally and contractually permitted to do so) any
of Buyer’s rights against the manufacturer of any equipment, accessory or part
installed in the Covered Aircraft as may be required for Boeing to fulfill its
obligations with respect to any corrective action provided by Boeing hereunder.

 

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Northwest Airlines, Inc.

6-1162-SKC-990

Page 7

 

9.                                       Conditions and Limitations.

 

9.1                                 If, with the intent of reducing the cost of
Covered Maintenance, Boeing or any supplier issues service bulletins, service
letters or other written instructions or offers no-charge retrofit kits, Buyer
and its subcontractors will comply with such instructions or install such kits
within a period of eight (8) months after issuance of such instructions or
receipt of such kits at Buyer’s facility, or such longer period as may be
otherwise mutually agreed (Response Period) ***.  If Buyer or any of its
subcontractors does not incorporate and install any such modification or
procedure which Buyer is required to incorporate and install pursuant to the
immediately preceding sentence, after expiration of the applicable Response
Period all maintenance costs, which would have been eliminated if such
instructions or kits had been incorporated will be subtracted from the Actual
Maintenance Costs reported.

 

9.2                                 Buyer will promptly notify Boeing in writing
of any variations in its maintenance cost accounting system or procedures or
those of its subcontractors which would affect the proper reporting of Actual
Maintenance Costs.  Boeing will review with Buyer such variations and as
appropriate make adjustments in a commercially reasonable manner to the
Cumulative Average Target Maintenance Cost to reflect the effect of any such
variations.

 

9.3                                 Upon reasonable notice to Buyer, Boeing will
have the right, at reasonable times and intervals and upon prior written notice
to Buyer, to audit all Actual Maintenance Costs reported by Buyer during the
Program Term, as well as the maintenance practices and procedures related
thereto, provided that such audit shall not interfere with Buyer’s flight
operations and maintenance procedures.  *** Buyer will audit from time to time
its subcontractors’ maintenance records and practices during the Program as they
pertain to the Covered Aircraft, and release to Boeing such audit findings and
subcontractor maintenance records that, within its contract terms with such
subcontractor, Buyer is allowed to release to Boeing as a third party.  As is
necessary, Buyer will use commercially reasonable efforts to obtain the ability
to release all such information to Boeing.  If requested, Boeing will enter into
a proprietary information agreement with subcontractor.  Boeing and Buyer will
work in good faith to verify and properly account for data reported by Buyer for
which Boeing does not receive sufficient data to verify, in accordance with the
provisions of this Letter Agreement, either the labor hours performed or the
material costs incurred in performing such maintenance.  Should the parties be
unable to so verify and properly account for such reported data, Boeing will
provide Buyer written notification of its disapproval of any such costs, and
Boeing will deduct such costs from the computation of Actual Maintenance Costs.

 

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Northwest Airlines, Inc.

6-1162-SKC-990

Page 8

 

9.4                                 Upon reasonable notice to Buyer, Boeing may
inspect Buyer’s maintenance facilities, programs and procedures, provided that
no such inspection shall interfere with Buyer’s flight operations or maintenance
procedures.

 

9.5                                 Actual Maintenance Cost will not include any
of the following costs:

 

(a)                                  Costs arising from loss of, or
extraordinary damage to, any Covered Aircraft, or any system, accessory,
equipment or part thereof.

 

(b)                                 Any taxes, duties, tariffs, surcharges
(except customary and reasonable mark-up on materials charged by third party
maintenance providers), transportation, insurance interest or overhead.

 

(c)                                  The costs of initial or sustaining spare
parts inventory or the depreciation of such spare parts; costs resulting from
any modification to the Covered Aircraft or any system, equipment, accessory or
part thereof other than unreimbursed modifications described under Article 9.1
herein.

 

(d)                                 Costs resulting from the negligent acts or
omissions of Buyer.

 

(e)                                  Costs resulting from the failure to comply
with Boeing’s or Boeing’s suppliers’ applicable written instructions as
reasonably modified in Buyer’s Aircraft Maintenance Schedule Document for the
operation, service, maintenance or overhaul of any Covered Aircraft, or any
system, accessory, equipment or part thereof.

 

(f)                                    Costs attributable to loss of use,
revenue or profit.

 

(g)                                 Costs of consumable fluids, including fuel.

 

(h)                                 Costs due to acts of God, war, armed
hostilities, riots, fires, floods, earthquakes or serious accidents,
governmental acts or failure to act affecting materials, facilities or aircraft
needed for the maintenance of Covered Aircraft.

 

(i)                                     Costs due to strikes or labor troubles
causing cessation, slowdown or interruption of work related to the maintenance
of Covered Aircraft.

 

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Northwest Airlines, Inc.

6-1162-SKC-990

Page 9

 

(j)                                     Costs resulting from failure of or delay
in transportation or inability, after due and timely diligence, to procure
materials, systems, accessories, equipment or parts needed for the maintenance
of Covered Aircraft.

 

(k)                                  Amounts for any part provided by Boeing or
Boeing’s suppliers to Buyer at no charge.

 

***

 

(m)                               Amounts related to any warranty, maintenance
cost guarantee or similar agreement, for which there is a credit memorandum or
other payment scheme established in Buyer’s favor and issued by Boeing or
Boeing’s suppliers to Buyer.

 

***

 

9.7                                 The Program will be suspended if during any
Reporting Period the average utilization for the Covered Aircraft is less than
*** hours.  *** the Program will resume on the first day of any subsequent
Reporting Period during which the average utilization for the Covered Aircraft
exceeds that set forth above.  The Actual Maintenance Cost and the Cumulative
Average Target Maintenance Cost as of any Reporting Period during the Program
Term will exclude all Actual Maintenance Cost and Fleet Flight Hours accumulated
during any Reporting Period in which the Program was suspended as provided
above.  The Program will not be extended to reflect any period wherein it was
suspended.  ***

 

10.                                 Notice

 

10.1                           All reports submitted to Boeing will be addressed
to the attention of:

 

Director - BCA Warranty and Supplier Support Contracts

Boeing Commercial Airplanes

P.O. Box 3707    Mail Code 2L-46

Fax: 206-544-9171

Seattle, Washington 98124-2207

 

10.2                           All reports submitted to Buyer will be addressed
to the attention of:

 

Controller, Technical Operations

 

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Northwest Airlines, Inc.

6-1162-SKC-990

Page 10

 

Northwest Airlines, Inc.

Department C8040

7500 Airline Drive

Minneapolis, MN 55450

Facsimile: 612-726-7707

 

11.           Release and Discharge by Buyer.

 

The performance of the commitments made in this Letter Agreement by Boeing in
accordance with the terms and conditions of this Letter Agreement shall
constitute complete, full and final settlement and satisfaction of all Boeing’s
obligations and liabilities to Buyer solely with respect to failure of the
Aircraft to meet the Aircraft Commitment.

 

12.                                 Confidential Treatment.

 

Buyer understands that certain commercial and financial information contained in
this Letter Agreement are considered by Boeing as confidential.  Buyer agrees
that it will treat this Letter Agreement and the information contained herein as
confidential and will not, without the prior written consent of Boeing, disclose
this Letter Agreement or any information contained herein to any other person or
entity except as required by applicable law or governmental regulations.

 

Except as set forth in this Letter Agreement, the Purchase Agreement remains
unchanged and in full force and effect.

 

If the foregoing correctly sets forth your understanding of our agreement with
respect to the matters treated above, please indicate your acceptance and
approval below.

 

Very truly yours,

 

 

 

THE BOEING COMPANY

 

 

 

 

 

By

      ***

 

 

 

Its

           Attorney-In-Fact

 

 

 

ACCEPTED AND AGREED TO this

 

 

Date

        May 5, 2005

 

 

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Northwest Airlines, Inc.

6-1162-SKC-990

Page 11

 

NORTHWEST AIRLINES, INC.

 

 

 

By

      ***

 

 

 

Its

    President & CEO

 

 

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment A to

6-1162-SKC-990

Page 1

 

Attachment A:  Maintenance Cost Benchmark Data and Covered Aircraft Operational
Assumptions

 

Airline’s Historic Benchmark Data

 

 

 

Year 1:

 

Year 2:

 

Year 3:

 

Year 4:

 

Year 5:

 

Line Maintenance Labor Cost

 

 

 

 

 

 

 

 

 

 

 

Line Maintenance Material Cost

 

 

 

 

 

 

 

 

 

 

 

Base Maintenance Labor Cost

 

 

 

 

 

 

 

 

 

 

 

Base Maintenance Material Cost

 

 

 

 

 

 

 

 

 

 

 

Subcontracted Base Maintenance Labor Cost

 

 

 

 

 

 

 

 

 

 

 

Shop Labor Cost

 

 

 

 

 

 

 

 

 

 

 

Shop Material Cost

 

 

 

 

 

 

 

 

 

 

 

Annual Fleet Landings (Total for Year)

 

 

 

 

 

 

 

 

 

 

 

Annual Fleet Fight Hours (Total for Year)

 

 

 

 

 

 

 

 

 

 

 

Average. Fleet Size for Year (Number of Airplanes)

 

 

 

 

 

 

 

 

 

 

 

Average Fleet Age:

 

 

 

 

 

 

 

 

 

 

 

•             In Flight Hours

 

 

 

 

 

 

 

 

 

 

 

•             In Landings

 

 

 

 

 

 

 

 

 

 

 

•             In Years

 

 

 

 

 

 

 

 

 

 

 

Shop Labor Cost Percentages

 

 

 

 

 

 

 

 

 

 

 

Shop Material Cost Percentages

 

 

 

 

 

 

 

 

 

 

 

 

Operational Assumptions for Covered Aircraft

 

Line Labor Rate ($per Labor Hour)

 

Base Labor Rate ($per Labor Hour)

 

Subcontracted Base Labor Rate ($per Labor Hour)

 

Annual Fleet Landings (Total for Year)

 

Annual Fleet Flight Hours (Total for Year)

 

 

 

P.A.  No. 2924

Maintenance_Cost_Protection

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment B to

6-1162-SKC-990

Page 1

Attachment-B - Adjustments

 

Adjustments will be made as described in this Attachment B to Buyer’s
Maintenance Cost Benchmark Data submitted in Attachment A, the Target
Maintenance Costs reported in Attachment C and Actual Maintenance Cost Data
reported in Attachment D.

 

1.0                                 Reporting Currency.

 

All monetary amounts provided in this Letter Agreement will be expressed in U.S.
dollars.

 

2.0                                 Escalation Indices.

 

2.1                                 Material Price Inflation.

 

The measure of material price inflation will be the Producer Price Index for
“Other Aircraft Parts and Auxiliary Equipment Mfg” (North American Industry
Classification System (NAICS) code 336413, BLS Series ID = PCU336413) obtained
from the publication “Producer Prices and Price Indexes” published monthly by
the U.S. Department of Labor, Bureau of Labor Statistics (BLS) or any comparable
successor publication as mutually agreed to by Boeing and Buyer published by the
U.S. Department of Labor Bureau of Labor Statistics or any comparable successor
agency (Material Index).

 

2.2                                 Labor Price Inflation.

 

The measure of labor price inflation will be the “Employment, Hours, and
Earnings from the Current Employment Statistics Survey (National)” (North
American Industry Classification System (NAICS) code 336413, BLS Series ID
=CEU3133641306) obtained from the publication published monthly by the U.S.
Department of Labor, Bureau of Labor Statistics or any comparable successor
publication as mutually agreed to by Boeing and Buyer published by the U.S.
Department of Labor Bureau of Labor Statistics or any comparable successor
agency (Labor Index).

 

3.0                                 Benchmark Method for Determining Target
Maintenance Costs. 

 

The Target Maintenance Costs will be determined for the Covered Aircraft as
specified in subparagraphs 3.1 through 3.8 of this Attachment B.

 

3.1                                 ***

 

3.2                                 ***

 

3.3                                 ***

 

3.4                                 ***

 

3.5                                 ***

 

3.6                                 ***

 

3.7                                 ***

 

4.0             Reporting Period Adjustments.

 

4.1                                 Material Costs.

 

The reported Line Maintenance Material Cost, Base Maintenance Material Cost and
Shop Material Cost for a Reporting Period will be revised to values expressed in
the Base Year by multiplying such costs by the ratio of the average of the
values of the Material Index published for the twelve months of the Base Year to
the average of the values for the Material Index published during twelve months
of the applicable Reporting Period.

 

4.2                                 Labor Costs.

 

The reported Line Maintenance Labor Cost, Base Maintenance Labor Cost and
Subcontracted Base Maintenance Labor Cost for a Reporting Period will be revised
by multiplying the reported labor cost by the ratio of the labor rate specified
in the operational assumptions section of Attachment A to the Buyer’s
then-current labor rate, as reported in Attachment D.

 

 

P.A.  No. 2924

Maintenance_Cost_Protection

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment B to

6-1162-SKC-990

Page 2

 

4.3                                 Shop Labor Costs.

 

The reported Shop Labor Cost for a Reporting Period will be revised to values
expressed in the Base Year by multiplying such costs by the ratio of the average
of the values of the Labor Index published for the twelve months of the Base
Year to the average of the values for the Labor Index published during twelve
months of the applicable Reporting Period.

 

5.0                                 Recalculation of Target Maintenance Cost.

 

5.1                                 Average Flight Time.

 

If the Actual Average Flight Time (AAFT) for any Reporting Period differs from
the Projected Average Flight Time (PAFT) of 8.23 hours by more than +/- 1.0
Flight Hours, the Target Material Cost (TMC) and Target Labor Cost for that
Reporting Period will be adjusted using the methodology specified in Paragraph
5.2 below to reflect the AAFT, where:

 

5.1.1                        Actual Average Flight Time (AAFT) means the Total
Fleet Flight Hours reported in Attachment D divided by Total Fleet Landings
reported in Attachment D.

 

5.2                                 Method for Recalculating Target Maintenance
Cost

 

As permitted by paragraph 5.1 of this Attachment B, the Target Maintenance Cost
for a Reporting Period will be recalculated using the following formula and
using the operational assumptions provided by the Buyer for the Reporting Period
in Attachment D to the Letter Agreement:

 

Recalculated Target Cost (or RTC) = ((BB + (Average Flight Time * AA))/Average
Flight Time)

 

Where:  AA is dollars per flight hour and BB is dollars per cycle as derived
from the Mature Fleet Benchmark Data and the data provided in Attachment H as
detailed below.

 

BB = R * $PerCycle

 

AA = R * $PerFlightHour

 

***

 

5.3                                 Covered Aircraft.

 

The Target Maintenance Cost is based on the number of Covered Aircraft.  If the
number of Covered Aircraft changes during any Reporting Period, the Target
Maintenance Cost will be recalculated for that Reporting Period to address any
change to the average fleet age by using the methodology specified in paragraph
5.7, below.

 

5.4                                 Delivery Schedule.

 

If the delivery schedule for the Covered Aircraft described in Table 1 to the
Purchase Agreement changes during any Reporting Period, the Target Maintenance
Cost will be recalculated for that Reporting Period and subsequent Reporting
Periods to address any resulting changes to the average fleet age using the
methodology specified in paragraph 5.7, below.

 

5.5                                 ***

 

5.6                                 ***

 

5.7                                 Age Adjustment.

 

Age Adjustments will be based on the average fleet age during a Reporting Period
and the factors set forth in the tables below.  Maintenance Cost Benchmark Data
will be adjusted to maturity by dividing the cost for

 

 

P.A.  No. 2924

Maintenance_Cost_Protection

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment B to

6-1162-SKC-990

Page 3

 

a given period by the Maturity Factor which corresponds to the average fleet
age.  The Target Maintenance Cost will be calculated by multiplying the Target
Mature Maintenance Cost by the maturity factor corresponding to the average age
of the Covered Aircraft at the time of the Reporting Period.  The Composite
Airplane table applies to the 787 aircraft; the MSG-3  table applies to aircraft
with FAA type certificates granted after 1979.  ***

 

--------------------------------------------------------------------------------


 

Attachment C to

6-1162-SKC-990

Page 1

 

Attachment C – Target Maintenance Cost for Covered Aircraft and Covered Aircraft
Maintenance Baseline

 

To:                                                                             
Northwest Airlines, Inc.

 

Reference:                                        Letter Agreement
No. 6-1162-SKC-990 to Purchase Agreement No. 2924

Airframe Maintenance Cost Protection Program

 

Subject:     Target Maintenance Cost reported pursuant to Article 5.2 of the
referenced Letter Agreement.

 

***

 

--------------------------------------------------------------------------------


 

Attachment D to

6-1162-SKC-990

Page 1

 

To:                                                                             
Director - BCA Warranty and Supplier Support

Boeing Commercial Airplanes

P.O. Box 3707     Mail Stop 76-02

Fax: 206-544-9171

Seattle, Washington 98124-2207

 

Reference:                                        Letter Agreement
No. 6-1162-SKC-990 to Purchase Agreement No. 2924

Airframe Maintenance Cost Protection Program

 

Subject:                                                     Data reported
pursuant to Article 6 of the referenced Letter Agreement.

 

Reporting Period No.

Beginning date               ending date                

 

Currency of the costs shown below:                

 

Actual
Maintenance Costs

 

Line Costs
(total cost)

 

Base Costs
(total cost)

 

Shop Costs
(total cost)

 

Total
Costs
(total cost)

 

Labor

 

 

 

 

 

 

 

 

 

Subcontract Labor

 

 

 

 

 

 

 

 

 

Material

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

 

 

Note: The above labor costs have been calculated in accordance with Article 4.2.
of the referenced Letter Agreement.  The above material costs have been
calculated in accordance with Article 4.2 of the referenced Letter Agreement and
exclude all costs described in Article 9 therein.

 

Line Labor Rate ($per Labor Hour)

 

Base Labor Rate ($per Labor Hour)

 

Subcontracted Base Labor Rate ($per Labor Hour)

 

 

 

P.A.  No. 2924

Maintenance_Cost_Protection

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment D to

6-1162-SKC-990

Page 4

 

Annual Fleet Landings (Total for Year)

 

Annual Fleet Flight Hours (Total for Year)

 

Shop Labor Cost (Percentages)

 

Shop Material Cost (Percentages)

 

 

The above labor rates have been calculated in accordance with Article 4.2 of the
Letter Agreement.

 

Northwest Airlines, Inc.

 

 

By

 

 

Date

 

 

 

 

 

 

Its

 

 

 

 

 

 

P.A.  No. 2924

Maintenance_Cost_Protection

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment E to

6-1162-SKC-990

Page 1

 

To:                                                                             
Northwest Airlines, Inc.

 

Reference:                                        Letter Agreement
No. 6-1162-SKC-990 to Purchase Agreement No. 2924

Airframe Maintenance Guarantee

 

Subject:                                                     Data reported
pursuant to Article 7 of the referenced Letter Agreement.

 

Reporting Period No.          

Beginning date                ending date                  

 

Actual Costs as reported by Buyer in U.S. Dollars:

 

Actual
Maintenance Costs

 

Line Costs
(total cost)

 

Base Costs
(total cost)

 

Shop
Costs
(total cost)

 

Total
Costs
(total cost)

 

Labor

 

 

 

 

 

 

 

 

 

Material

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

 

 

Actual Costs and Target Costs (per Attachment A of the referenced Letter
Agreement) in base year 2007 U.S. dollars.

 

 

P.A.  No. 2924

Maintenance_Cost_Protection

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment E to

6-1162-SKC-990

Page 2

 

 

 

Reporting
Period 1

 

Reporting
Period 2

 

Reporting
Period 3

 

Reporting
Period 4

 

Reporting
Period 5

 

Year

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Year dollars

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Line Maintenance Labor Cost

 

 

 

 

 

 

 

 

 

 

 

Line Maintenance Material Cost

 

 

 

 

 

 

 

 

 

 

 

Base Maintenance Labor Cost

 

 

 

 

 

 

 

 

 

 

 

Base Maintenance Material Cost

 

 

 

 

 

 

 

 

 

 

 

Subcontracted Base Labor Cost

 

 

 

 

 

 

 

 

 

 

 

Shop Labor Cost

 

 

 

 

 

 

 

 

 

 

 

Shop Material Cost

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cumulative Average Actual Maintenance Cost

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Fleet Flight Hours

 

 

 

 

 

 

 

 

 

 

 

Total Fleet Landings

 

 

 

 

 

 

 

 

 

 

 

Number of Covered Aircraft

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cost adjustment factors

 

 

 

 

 

 

 

 

 

 

 

Labor

 

 

 

 

 

 

 

 

 

 

 

Material

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Target Maintenance Cost

 

 

 

 

 

 

 

 

 

 

 

Cumulative Average Target Maintenance Cost

 

 

 

 

 

 

 

 

 

 

 

 

 

P.A.  No. 2924

Maintenance_Cost_Protection

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment E to

6-1162-SKC-990

Page 3

 

***

 

Very truly yours,

 

 

 

THE BOEING COMPANY

 

 

 

 

Reported by

 

 

 

 

 

Its

 

 

 

 

 

Date

 

 

 

 

P.A.  No. 2924

Maintenance_Cost_Protection

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment E to

6-1162-SKC-990

Page 1

 

Attachment F – Recalculated and Adjusted Target Maintenance Cost for Covered
Aircraft

 

To:                                                                             
Northwest Airlines, Inc.

 

Reference:                                        Letter Agreement
No. 6-1162-SKC-990 to Purchase Agreement No. 2924

Airframe Maintenance Cost Protection Program

 

Subject:                                                     Data reported
pursuant to Article 5.3 of the referenced Letter Agreement.

 

***

 

Fleet Size

 

Average
Fleet Age

 

Target
Maint. Cost
($ per flt
hr)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P.A.  No. 2924

Maintenance_Cost_Protection

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Attachment G to

6-1162-SKC-990

Page 1

 

***

 

--------------------------------------------------------------------------------


 

Attachment H to

6-1162-SKC-990

Page 1

 

***

 

--------------------------------------------------------------------------------


 

6-1162-SKC-1010

 

Northwest Airlines, Inc.

2700 Lone Oak Parkway

Eagan, Minnesota 55121

 

Subject:                                                     ***

 

Reference:                                        Purchase Agreement No. 2924
(the Purchase Agreement) between The Boeing Company (Boeing) and Northwest
Airlines, Inc. (Buyer) relating to Model 787 aircraft (the Aircraft)

 

This letter agreement (Letter Agreement) is entered into on the date below, and
amends and supplements the Purchase Agreement.  All terms used but not defined
in this Letter Agreement have the same meaning as in the Purchase Agreement.

 

***

 

Buyer understands that certain commercial and financial information contained in
this Letter Agreement and attachments hereto are considered by Boeing as
confidential.  Buyer agrees that it will treat this Letter Agreement and the
information contained herein as confidential and, except as otherwise required
by law, will not, without the prior written consent of Boeing, disclose this
Letter Agreement or any information contained herein to any other person or
entity.

 

 

P.A.  No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Northwest Airlines, Inc.

6-1162-SKC-1010

Page 2

 

If the foregoing correctly sets forth your understanding of our agreement with
respect to the matters treated above, please indicate your acceptance and
approval below.

 

Very truly yours,

 

 

 

THE BOEING COMPANY

 

 

 

By

      ***

 

 

 

Its

           Attorney-In-Fact

 

 

 

ACCEPTED AND AGREED TO this

 

 

Date:

     May 5, 2005

 

 

 

NORTHWEST AIRLINES, INC

 

 

 

 

 

By

      ***

 

 

 

Its

         President & CEO

 

 

 

P.A.  No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

6-1162-SKC-1011

 

Northwest Airlines, Inc.

5101 Northwest Drive

St. Paul, Minnesota 55111

 

Subject:                                                     ***

 

Reference:                                        Purchase Agreement No. 2924
(the Purchase Agreement) between The Boeing Company (Boeing) and Northwest
Airlines, Inc. (Buyer) relating to Model 787-8 aircraft (the Aircraft)

 

This letter agreement (Letter Agreement) is entered into on the date below, and
amends and supplements the Purchase Agreement.  All terms used but not defined
in this Letter Agreement have the same meaning as in the Purchase Agreement.

 

1.                                       ***

 

2.                                       ***

 

3.                                       Confidential Treatment.

 

Buyer understands that certain commercial and financial information contained in
this Letter Agreement are considered by Boeing as confidential.  Buyer agrees
that it will treat this Letter Agreement and the information contained

 

 

P.A.  No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Northwest Airlines, Inc.

6-1162-SKC-1011

Page 2

 

herein as confidential and, except as otherwise required by law, will not,
without the prior written consent of Boeing, disclose this Letter Agreement or
any information contained herein to any other person or entity.

 

Very truly yours,

 

 

 

THE BOEING COMPANY

 

 

 

 

 

By

    ***

 

 

 

Its

        Attorney-In-Fact

 

 

 

ACCEPTED AND AGREED TO this

 

 

Date:

        May 5, 2005

 

 

 

NORTHWEST AIRLINES

 

 

 

 

 

By

     ***

 

 

 

Its

     President & CEO

 

 

 

P.A.  No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

6-1162-SKC-1035

 

Northwest Airlines, Inc.

5101 Northwest Drive

St. Paul, Minnesota 55111

 

Subject:

 

Model 787-8

 

 

Flight Test Certification Program

 

 

 

Reference:

 

Purchase Agreement No. 2924 (the Purchase Agreement) between The Boeing Company
(Boeing) and Northwest Airlines, Inc. (Buyer) relating to Model 787-8 aircraft
(Aircraft)

 

This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement.  All terms used but not defined in this Letter Agreement have the
same meaning as in the Purchase Agreement.

 

In addition to the allowance for Boeing’s use of Buyer’s Aircraft for performing
flight tests prior to delivery as provided in Article 9.2 of the Purchase
Agreement, Boeing and Buyer agree that *** 787-8 Aircraft identified in Table 1
of the Purchase Agreement will be used by Boeing in its flight test program for
(i) obtaining the FAA Type and Airworthiness Certificates for the standard Model
787-8 aircraft as required under Article 8.1.1.1 of the Purchase Agreement,
(ii) any other testing required by the FAA, (iii) any testing required by the
European Aviation Safety Agency (EASA), (iv) early ETOPS program testing,
(v) any developmental testing (which will be no more rigorous than testing
required for obtaining the FAA Type and Airworthiness Certificate) which is
needed to develop a new design if problems are discovered in flight test (such
as lateral trim, stall characteristics and other design issues), if required,
and (vi) *** Boeing marketing demonstration flights.  Such Aircraft are herein
after referred to as the Test Aircraft and such test program is hereinafter
referred to as the Test Program.

***

 

The Test Aircraft will be manufactured early, flight tested, refurbished and
delivered to Buyer in its scheduled delivery month pursuant to Table 1 of the
Purchase Agreement.  It is hereby agreed that Buyer will accept delivery of the
Test Aircraft without any reduction in the purchase price thereof on account of
the depreciation and reasonable wear and tear resulting from the Test Program
subject to the provisions set forth below.

 

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Northwest Airlines, Inc.

6-1162-SKC-1035

Page 2

 

1.             Test Aircraft Refurbishment.

 

Boeing will refurbish each Test Aircraft prior to delivery thereof to Buyer to
ensure such Test Aircraft is in compliance with the Detail Specification to be
derived from Boeing 787 Airplane Description and Selections Document. 
Reasonable wear and tear will be permissible in all areas of the Test Aircraft
except interior areas exposed to passenger view ***.  Such interior areas will
be in a condition, at time of delivery to Buyer, comparable to the same areas of
other Aircraft delivered to Buyer in the same time period as the Test Aircraft.

 

Analysis, inspections, and determination of repairs or replacements will be
performed to Boeing standards.  Significant damage (if any) shall be subject to
discussion between Boeing and Buyer so as to determine the most reasonable and
practicable correction.  Each Test Aircraft will be in a flight test livery
until it is repainted during refurbishment.

 

2.             Removal of Wiring and Test Instrumentation.

 

The wiring installation in the Test Aircraft will be the same as in the other
Aircraft being purchased by the Buyer under the Agreement, except for wiring
configuration differences permitted by contract and except for residual flight
test wiring and instrumentation.  Boeing shall remove all flight test wiring and
instrumentation to the extent practicable.  The residual flight test wiring and
instrumentation will be minimal in amount and weight, will be readily
identifiable, will be firmly affixed to the Test Aircraft, and will not
physically or electrically affect Test Aircraft systems at delivery to Buyer. 
***

 

3.             PRR and Service Bulletin Incorporation.

 

During the refurbishment of each Test Aircraft, Boeing will incorporate all
applicable Production Revision Records (PRRs) and Service Bulletins which have
been released by Boeing for incorporation in other Aircraft scheduled for
delivery to Buyer prior to the scheduled delivery of the Test Aircraft except
for any such PRRs and/or Service Bulletins which are impracticable (in the
reasonable mutual judgment of Boeing and Buyer) to so retrofit on the Test
Aircraft.  Boeing will review its plans for incorporation of such PRRs and
Service Bulletins with Buyer prior to the refurbishment of the Test Aircraft. 
Any delay in the delivery of the Test Aircraft resulting from the incorporation
of such PRRs and/or Service Bulletins shall be an excusable delay within the
meaning of Article 6 of the Purchase Agreement.  If the reason for not
incorporating any such PRR or service bulletin is the unavailability of retrofit
kits, Boeing will furnish such retrofit kits to Buyer at no charge as soon as
they can reasonably be made available and Boeing will reimburse Buyer for its
direct labor to install such kits at the then current warranty labor
reimbursement rate.

 

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Northwest Airlines, Inc.

6-1162-SKC-1035

Page 3

 

4.             Wheels, Tires and Brakes.

 

Boeing will install new tires, wheels and brakes on each Test Aircraft after
such flight tests and prior to delivery thereof.

 

***

 

7.             Aircraft Maintenance.

 

Boeing will maintain the Test Aircraft to Boeing standards.  Boeing will
accomplish all required maintenance and inspections, consistent with the
accumulated hours, cycles and days, prior to delivery.  At time of delivery,
Boeing will provide the Buyer a maintenance log in the Buyer’s format containing
one Maintenance Check Completion Status Summary report.  The Maintenance Review
Board Report will be used to set the starting level of the Buyer’s maintenance
program at the time of delivery.

 

8.             Warranty.

 

The terms and conditions of the Product Assurance Document (Exhibit B to the
Purchase Agreement) will run full term from the date of the delivery of each
Test Aircraft to Buyer.  ***

 

9.             Other Terms and Conditions.

 

Additional terms and conditions relating to the Test Program will be added to
this Letter Agreement upon final definition of such program.  All terms and
conditions relating to the manufacture, sale and purchase of the Aircraft as set
forth in the Purchase Agreement will remain in full force and effect for the
Test Aircraft, except as amended by the provisions set forth herein.  In the
event of damage to any Test Aircraft, Boeing will immediately notify Buyer and
will begin discussions that will result in an understanding culminating in the
mutual satisfaction of both Boeing and Buyer.

 

10.           Confidential Treatment.

 

Buyer understands that certain commercial information contained in this Letter
Agreement are considered by Boeing as confidential.  Buyer agrees that it will
treat this Letter Agreement and the information contained herein as confidential
and will not, without the prior written consent of Boeing, disclose this Letter
Agreement or any information contained herein to any other person or entity,
except as required by law.

 

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Northwest Airlines, Inc.

6-1162-SKC-1035

Page 4

 

Very truly yours,

 

 

 

 

 

THE BOEING COMPANY

 

 

 

 

 

By

***

 

 

 

 

Its

             Attorney-In-Fact

 

 

 

 

 

 

 

ACCEPTED AND AGREED TO this

 

 

 

 

Date:

        May 5, 2005

 

 

 

 

NORTHWEST AIRLINES, INC.

 

 

 

 

By

             ***

 

 

 

 

Its

             President & CEO

 

 

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

6-1162-SKC-1039

 

Northwest Airlines, Inc.

2700 Lone Oak Parkway

Eagan, Minnesota 55121

 

Subject:

 

Advance Payment Matters

 

 

 

Reference:

 

Purchase Agreement No. 2924 (the Purchase Agreement) between The Boeing Company
(Boeing) and Northwest Airlines, Inc. (Buyer) relating to Model 787 aircraft
(the Aircraft)

 

This letter agreement (Letter Agreement) is entered into on the date below, and
amends and supplements the Purchase Agreement.  All terms used but not defined
in this Letter Agreement have the same meaning as in the Purchase Agreement.

 

1.             Deferred Advance Payment Schedule:

 

Notwithstanding the advance payment schedule set forth in Article 5.1 of the
Purchase Agreement, Boeing agrees that Buyer may make Advance Payments for the
Aircraft in accordance with the schedule below, subject to the terms and
conditions further described herein:

 

Months Prior to
Aircraft Delivery

 

Amount Due per Aircraft

 

 

 

(Percent times

 

 

 

Advance Payment Base Price)

 

 

 

 

 

Definitive Agreement Date, option exercise date, or purchase right exercise date

 

1.0%

 

 

***

 

2.             Interest on Deferred Advance Payments:

 

The foregoing advance payment schedule constitutes a deferral of certain amounts
due Boeing pursuant to the advance payment schedule for the Aircraft as set
forth in Article 5.1 of the Purchase Agreement.  Accordingly, Buyer shall pay
interest to Boeing on all such deferred amounts at a rate per annum equal to the
sum of (i) the 90-day LIBOR rate, as published in the Wall Street Journal, U.S.
edition, in effect on the first business day of each calendar quarter and reset
every

 

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Northwest Airlines, Inc.

6-1162-SKC-1039

Page 2

 

calendar quarter, plus (ii) ***, and calculated on a basis of a 360-day year.
Interest will be paid quarterly to Boeing in arrears on the first business day
of each quarter. Any remaining unpaid interest payments for an Aircraft are due
and payable at delivery of the Aircraft.

 

***

 

4.             Confidential Treatment.

 

Buyer understands that certain commercial and financial information contained in
this Letter Agreement and attachments hereto are considered by Boeing as
confidential.  Buyer agrees that it will treat this Letter Agreement and the
information contained herein as confidential and, except as otherwise required
by law, will not, without the prior written consent of Boeing, disclose this
Letter Agreement or any information contained herein to any other person or
entity.

 

If the foregoing correctly sets forth your understanding of our agreement with
respect to the matters treated above, please indicate your acceptance and
approval below.

 

Very truly yours,

 

 

 

 

 

THE BOEING COMPANY

 

 

 

 

 

By

***

 

 

 

 

Its

             Attorney-In-Fact

 

 

 

 

 

 

 

ACCEPTED AND AGREED TO this

 

 

 

 

Date:

        May 5, 2005

 

 

 

 

NORTHWEST AIRLINES, INC

 

 

 

 

 

By

             ***

 

 

 

 

Its

     President & CEO

 

 

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

6-1162-SKC-1040

 

Northwest Airlines, Inc.

2700 Lone Oak Parkway

Eagan, Minnesota 55121

 

Subject:

 

Special Matters

 

 

 

Reference:

 

Purchase Agreement No. 2924 (the Purchase Agreement) between The Boeing Company
(Boeing) and Northwest Airlines, Inc. (Buyer) relating to Model 787 aircraft
(the Aircraft)

 

This letter agreement (Letter Agreement) is entered into on the date below, and
amends and supplements the Purchase Agreement.  All terms used but not defined
in this Letter Agreement have the same meaning as in the Purchase Agreement.

 

1.                                       ***

 

2.                                       ***

 

3.                                       ***

 

4.                                       ***

 

5.                                       ***

 

6.                                       ***

 

7.                                       ***

 

8.                                       ***

 

9.                                       ***

 

10.                                 ***

 

11.                                 ***

 

12.                                 ***

 

13.                                 Assignment.

 

The Credit Memoranda and other terms and conditions described in this Letter
Agreement are provided as a special accommodation to Buyer in consideration of
Buyer becoming the operator of the Aircraft, and cannot be assigned, in whole or
in part, without the prior written consent of Boeing.

 

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Northwest Airlines, Inc.

6-1162-SKC-1040

Page 2

 

14.           Confidential Treatment.

 

Buyer understands that certain commercial and financial information, described
in this Letter Agreement, are considered by Boeing as confidential.  Buyer
agrees that it will treat this Letter Agreement and the information contained
herein as confidential and, except as otherwise required by law, will not,
without the prior written consent of Boeing, disclose this Letter Agreement or
any information contained herein to any other person or entity.

 

Very truly yours,

 

 

 

 

 

THE BOEING COMPANY

 

 

 

 

 

By

      ***

 

 

 

 

Its

             Attorney-In-Fact

 

 

 

 

ACCEPTED AND AGREED TO this

 

 

 

 

Date:

        May 5, 2005

 

 

 

 

NORTHWEST AIRLINES, INC.

 

 

 

 

 

By

      ***

 

 

 

 

Its

     President & CEO

 

 

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

6-1162-SKC-1042

 

Northwest Airlines, Inc.

2700 Lone Oak Parkway

Eagan, Minnesota 55121

 

Subject:

 

***

 

 

 

Reference:

 

Purchase Agreement No. 2924 (the Purchase Agreement) between The Boeing Company
(Boeing) and Northwest Airlines, Inc. (Customer) relating to Model 787-8
aircraft (the Aircraft)

 

 

This Letter Agreement amends the Purchase Agreement.  All terms used but not
defined in this Letter Agreement have the same meaning ***

 

1.                                       ***

 

2.                                       ***

 

3.                                       ***

 

4.                                       Buyer’s Obligation.

 

Buyer will provide all recurring data for elements mutually agreed upon and
provide other support reasonably requested by Boeing, in a timely manner.

 

6.                                       Assignment.

 

This Letter Agreement is provided as a financial accommodation to Customer in
consideration of Customer’s becoming the operator of the Aircraft, and cannot be
assigned, in whole or in part, without the prior written consent of The Boeing
Company.

 

7.                                       Confidential Treatment.

 

Customer understands that certain commercial and financial information contained
in this Letter Agreement are considered by Boeing as confidential.  Customer
agrees that it will treat this Letter Agreement and the

 

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Northwest Airlines, Inc.

6-1162-SKC-1042

Page 2

 

information contained herein as confidential and, except as otherwise required
by law, will not, without the prior written consent of Boeing, disclose this
Letter Agreement or any information contained herein to any other person or
entity.

 

Very truly yours,

 

 

 

 

 

THE BOEING COMPANY

 

 

 

 

 

By

      ***

 

 

 

 

Its

             Attorney-In-Fact

 

 

 

 

ACCEPTED AND AGREED TO this

 

 

 

 

Date:

        May 5, 2005

 

 

 

 

 

 

 

NORTHWEST AIRLINES, INC.

 

 

 

 

 

By

      ***

 

 

 

 

Its

     President & CEO

 

 

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

6-1162-SKC-1043

 

Northwest Airlines, Inc.

2700 Lone Oak Parkway

Eagan, Minnesota 55121

 

Subject:

 

***

 

 

 

 

 

 

 

Reference:

 

a)

 

Purchase Agreement No. 2924 (the Purchase Agreement) between The Boeing Company
(Boeing) and Northwest Airlines, Inc. (Customer) relating to Model 787 aircraft
(the Aircraft)

 

 

 

 

 

 

 

b)

 

Customer Services General Terms Agreement No. 51-1 (CSGTA) between Boeing and
Customer

 

This letter agreement (Letter Agreement) is entered into on the date below, and
amends and supplements the Purchase Agreement.  All capitalized terms used but
not defined in this Letter Agreement have the same meaning as in the CSGTA,
except for “Aircraft” which will have the meaning as defined in the Purchase
Agreement.  In consideration of Customer’s purchase of the Aircraft, and for so
long as Customer continues to operate the Aircraft, ***

 

Boeing and Customer agree to the structure and significant concepts described in
this Letter Agreement and will negotiate in good faith subsequent to a
definitive 787 purchase agreement, *** program in support of Customer’s fleet of
Boeing aircraft other than the Aircraft.

 

1.                                       ***

 

2.                                       ***

 

3.                                       ***

 

4.                                       ***

 

5.                                       ***

 

6.                                       ***

 

7.                                       ***

 

8.                                       ***

 

9.                                       Customer understands that certain
commercial and financial information contained in this Letter Agreement are
considered by Boeing as confidential.  Customer agrees that it will treat this
Letter Agreement and the information contained herein as confidential and,
except as otherwise required by law, will not, without the prior written consent
of Boeing, disclose this Letter Agreement or any information contained herein to
any other person or entity.

 

Very truly yours,

 

THE BOEING COMPANY

 

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Northwest Airlines, Inc.

6-1162-SKC-1043

Page 2

 

By

      ***

 

 

 

 

Its

      Attorney-In-Fact

 

 

 

 

 

 

 

ACCEPTED AND AGREED TO this

 

 

 

 

Date:

  May 5, 2005

 

 

 

 

NORTHWEST AIRLINES, INC.

 

 

 

 

 

By

      ***

 

 

 

 

Its

     President & CEO

 

 

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

6-1162-SKC-1057

 

Northwest Airlines, Inc.

2700 Lone Oak Parkway

Eagan, Minnesota 55121

 

Subject:

 

Miscellaneous Matters

 

 

 

Reference:

 

Purchase Agreement No. 2924 (the Purchase Agreement) between The Boeing Company
(Boeing) and Northwest Airlines, Inc. (Buyer) relating to Model 787 aircraft
(the Aircraft)

 

This letter agreement (Letter Agreement) is entered into on the date below, and
amends and supplements the Purchase Agreement.  All terms used but not defined
in this Letter Agreement have the same meaning as in the Purchase Agreement.

 

1.                                       ***

 

2.                                       ***

 

3.                                       ***

 

4.                                       ***

 

5.                                       ***

 

6.                                       ***

 

7.                                       Confidential Treatment.

 

Buyer understands that certain commercial and financial information contained in
this Letter Agreement and attachments hereto are considered by Boeing as
confidential.  Buyer agrees that it will treat this Letter Agreement and the
information contained herein as confidential and, except as otherwise required
by law, will not, without the prior written consent of Boeing, disclose this
Letter Agreement or any information contained herein to any other person or
entity.

 

If the foregoing correctly sets forth your understanding of our agreement with
respect to the matters treated above, please indicate your acceptance and
approval below.

 

Very truly yours,

 

 

 

 

 

THE BOEING COMPANY

 

 

 

 

 

By

      ***

 

 

 

 

Its

             Attorney-In-Fact

 

 

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Northwest Airlines, Inc.

6-1162-SKC-1057

Page 2

 

ACCEPTED AND AGREED TO this

 

 

 

 

Date:

        May 5, 2005

 

 

 

 

 

 

 

NORTHWEST AIRLINES, INC

 

 

 

 

 

By

      ***

 

 

 

 

Its

     President & CEO

 

 

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

6-1162-SKC-1058

 

Northwest Airlines, Inc.

5101 Northwest Drive

St. Paul, Minnesota 55111

 

Subject:

 

787 Special Entry-into-Service Customer Support Package

 

 

 

Reference:

 

Purchase Agreement No. 2924 (the Purchase Agreement) between The Boeing Company
(Boeing) and Northwest Airlines, Inc. (Buyer) relating to Model 787 aircraft
(the Aircraft)

 

This letter agreement (Letter Agreement) is entered into on the date below, and
amends and supplements the Purchase Agreement.  All terms used but not defined
in this Letter Agreement have the same meaning as in the Purchase Agreement.

 

In recognition of Buyer’s status as a launch customer of the Aircraft, and the
desire of Boeing and Buyer for the Aircraft to successfully enter into service,
Boeing agrees to provide incremental entry-into-service support, described in
Paragraph 1, which is separate and in addition to the three (3) person
introductory Field Service support already committed in Exhibit C, Part B (EIS
Package).

 

The additional support described in this Letter Agreement will be provided for a
period of one year following the delivery of the first Aircraft, except as noted
in Paragraphs 1.2 and 1.3.

 

1.             EIS Package Content

 

1.1           Boeing and its suppliers are preparing for and are committed to a
smooth entry into service for the 787 aircraft.  In order to facilitate a timely
and appropriate response to significant emerging Boeing and/or supplier issues
or problems, identified by Buyer’s senior management, Boeing will provide, at no
charge, a 787 Program senior manager, located in Seattle, who is responsible,
for the Buyer’s EIS support.  This manager will contact the appropriate
organization and level of management, within Boeing or the supplier, responsible
to resolve the issue or problem and will track its status through its
resolution.  Boeing’s intent is to respond within twenty-four (24) hours,
quickly resolve problems and process

 

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Northwest Airlines, Inc.

6-1162-SKC-1058

Page 2

 

any associated spare parts with the same priority as an AOG.  Emergent hardware
issues will be worked even if MTBUR targets are met.

 

1.2           Boeing will provide, at no charge, a team of up to three
(3) Boeing specialists who will be located on the Buyer’s site in Minneapolis,
Minnesota for a minimum period of 90 days.  The period of time that these
engineers remain on-site may be extended in 30-day increments if required by
Buyer, up to a reasonable maximum period of time sufficient to ensure the
Aircraft has a successful entry into service.  The Boeing specialist’s area of
expertise shall be mutually agreed upon by Buyer and Boeing.

 

1.3           Boeing will work with its suppliers to have, at no charge to
Buyer, a team of up to three (3) supplier specialists on the Buyer’s site in
Minneapolis, Minnesota for a minimum period of 90 days.  The period of time that
these specialists remain on-site may be extended in 30-day increments if
required by Buyer, up to a reasonable maximum period of time sufficient to
ensure the Aircraft has a successful entry into service. The supplier
specialist’s area of expertise shall be mutually agreed upon by Buyer and
Boeing.

 

1.4           Boeing will implement and manage a special AOG process with
suppliers to prioritize engineering resources and deliver spare parts that are
critical to the successful introduction of the Aircraft into service. This
objective will be achieved through provisioning planning with suppliers, the
creation of an AOG problem management process, the daily engagement of the
onsite Boeing and Supplier teams, and the intervention and leadership of the 787
Program senior manager responsible for Buyer’s EIS Package.

 

2.             Assignment.

 

Accommodations contained in this Letter Agreement are in response to Buyer’s
specific request and made in consideration of Buyer becoming the operator of the
Aircraft and cannot be assigned, in whole or in part, without the prior written
consent of Boeing.

 

3.             Confidential Treatment.

 

Buyer understands that certain commercial and financial information contained in
this Letter Agreement is considered by Boeing as confidential.  Buyer agrees
that it will treat this Letter Agreement and the information contained herein as
confidential and,

 

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Northwest Airlines, Inc.

6-1162-SKC-1058

Page 3

 

except as otherwise required by law, will not, without the prior written consent
of Boeing, disclose this Letter Agreement or any information contained herein to
any other person or entity.

 

Very truly yours,

 

 

 

 

 

THE BOEING COMPANY

 

 

 

 

 

By

           ***

 

 

 

 

Its

       Attorney-In-Fact

 

 

 

 

 

 

 

ACCEPTED AND AGREED TO this

 

Date:

        May 5, 2005

 

 

 

NORTHWEST AIRLINES, INC.

 

 

 

 

 

By

      ***

 

 

 

 

Its

     President & CEO

 

 

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

6-1162-SKC-1065

 

Northwest Airlines

2700 Lone Oak Parkway

Eagan, Minnesota 55121

 

Subject:

 

Aircraft Model Substitution

 

 

 

Reference:

 

Purchase Agreement No. 2924 (the Purchase Agreement) between The Boeing Company
(Boeing) and Northwest Airlines (Buyer) relating to Model 787 aircraft (the
Aircraft)

 

This letter agreement (Letter Agreement) is entered into on the date below, and
amends and supplements the Purchase Agreement. All terms used but not defined in
this Letter Agreement have the same meaning as in the Purchase Agreement.

 

1.             Buyer’s Substitution Rights and Conditions.

 

Boeing provides Buyer with the right to substitute the purchase of Boeing model
787-9 aircraft (Substitute Aircraft) in place of the Aircraft, subject to the
terms and conditions below:

 

***

 

1.2           For configurations not previously certified for other Substitute
Aircraft, Buyer must provide written notice of its intention to substitute the
purchase of an Aircraft with the purchase of a Substitute Aircraft, and define
the configuration of the model 787-9 aircraft (including engines), no later than
the first day of the month *** prior to delivery of the Substitute Aircraft.

 

1.3           For Substitute Aircraft configurations that have been previously
certified Buyer shall provide written notice of its intention to substitute the
purchase of an Aircraft with the purchase of a Substitute Aircraft no later than
the first day of the month *** prior to the scheduled month of delivery of the
Aircraft for which it will be substituted.

 

2.             Boeing’s Production Capability.

 

***

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Northwest Airlines

6-1162-SKC-1065

Page 2

 

Boeing will tentatively quote delivery positions for Substitute Aircraft to
allow Buyer to secure quotes from Seller Purchased Equipment vendors or Buyer
Furnished Equipment vendors, and for Boeing to secure quotes from Seller
Furnished Equipment vendors which supports the required on-dock dates.  ***
Boeing is unable to manufacture the Substitute Aircraft in the scheduled
delivery month of the Aircraft for which it will be substituted, then Boeing
shall promptly make a written offer of an alternate delivery month which shall
be the first month following such scheduled delivery month in which Boeing
possesses such production capability for Buyer’s consideration and written
acceptance within thirty (30) days of such offer.

 

***

 

3.             Definitive Agreement.

 

Buyer’s substitution right and Boeing’s obligation in this Letter Agreement are
further conditioned upon Buyer’s and Boeing’s executing a Supplemental Agreement
to the Purchase Agreement reflecting the substitution of the Substitute
Aircraft.

 

4.             Price and Advance Payments.

 

The Airframe Base Price for the Substitute Aircraft is *** 2004$ subject to
escalation, calculated using the method described in Exhibit D (2004$ STE). The
Optional Features prices and Seller Purchaser Equipment (SPE) estimate will be
adjusted to reflect the current Aircraft configuration at the time Buyer
exercises it substitution right. The Engine Price will be adjusted to the engine
manufacturer’s then-current prices as of the date of execution of the
Supplemental Agreement for the Substitute Aircraft.  The escalation indices and
methodology used to estimate the Advance Payment Base Prices will be adjusted to
Boeing’s and the engine manufacturer’s then-current provisions for such elements
as of the date of execution of the Supplemental Agreement for the Substitute
Aircraft.

 

If the Advance Payment Base Price for any Substitute Aircraft is higher than
that of the Aircraft, Buyer shall promptly pay to Boeing the amount of the
difference as of the date of execution of the Supplemental Agreement for the
Substitute Aircraft.

 

***

 

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Northwest Airlines

6-1162-SKC-1065

Page 3

 

5.             Substitute Aircraft to Aircraft.

 

Upon fulfillment of the terms and conditions of Paragraphs 1 through 4 of this
Letter Agreement, the Substitute Aircraft shall be deemed an Aircraft for
purposes of this Purchase Agreement.

 

7.             Confidential Treatment.

 

Buyer understands that certain commercial and financial information contained in
this Letter Agreement are considered by Boeing as confidential. Buyer agrees
that it will treat this Letter Agreement and the information contained herein as
confidential and will not, without the prior written consent of Boeing, disclose
this Letter Agreement or any information contained herein to any other person or
entity, except as required by law.

 

Very truly yours,

 

 

 

 

 

THE BOEING COMPANY

 

 

 

 

 

By

      ***

 

 

 

 

Its

             Attorney-In-Fact

 

 

 

 

 

 

 

ACCEPTED AND AGREED TO this

 

 

 

 

Date:

        May 5, 2005

 

 

 

 

NORTHWEST AIRLINES

 

 

 

 

 

By

      ***

 

 

 

 

Its

     President & CEO

 

 

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

6-1162-SKC-1087

 

Northwest Airlines, Inc.

2700 Lone Oak Parkway

Eagan, Minnesota 55121

 

Subject:

 

***

 

 

 

Reference:

 

Purchase Agreement No. 2924 (the Purchase Agreement) between The Boeing Company
(Boeing) and Northwest Airlines, Inc. (Buyer) relating to Model 787 aircraft
(the Aircraft)

 

This letter agreement (Letter Agreement) is entered into on the date below, and
amends and supplements the Purchase Agreement.  All terms used but not defined
in this Letter Agreement have the same meaning as in the Purchase Agreement.

 

1.                                       ***

 

2.                                       ***

 

3.                                       ***

 

4.                                       ***

 

5.                                       ***

 

6.                                       ***

 

7.                                       ***

 

8.                                       The terms and conditions described in
this Letter Agreement are provided as a special accommodation to Buyer in
consideration of Buyer becoming the operator of the Aircraft, and cannot be
assigned, in whole or in part, without the prior written consent of Boeing.

 

9.                                       Buyer understands that certain
commercial and financial information, described in this Letter Agreement, is
considered by Boeing as confidential.  Buyer agrees that it will treat this
Letter Agreement and the information contained herein as confidential and,
except as otherwise required by law, will not, without the prior written consent
of Boeing, disclose this Letter Agreement or any information contained herein to
any other person or entity.

 

Very truly yours,

 

 

 

 

 

THE BOEING COMPANY

 

 

 

 

 

By

      ***

 

 

 

 

Its

             Attorney-In-Fact

 

 

 

 

ACCEPTED AND AGREED TO THIS

 

 

 

 

Date:

        May 5, 2005

 

 

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Northwest Airlines, Inc.

6-1162-SKC-1087

Page 2

 

NORTHWEST AIRLINES, INC.

 

 

 

 

 

By

      ***

 

 

 

 

Its

     President & CEO

 

 

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

6-1162-SKC-1150

 

Northwest Airlines, Inc.

2700 Lone Oak Parkway

Eagan, Minnesota 55121

 

Subject:

 

787 Training

 

 

 

Reference:

 

Purchase Agreement No. 2924 (the Purchase Agreement) between The Boeing Company
(Boeing) and Northwest Airlines, Inc. (Buyer) relating to Model 787 aircraft
(the Aircraft)

 

This letter agreement (Letter Agreement) is entered into on the date below, and
amends and supplements the Purchase Agreement.  All terms used but not defined
in this Letter Agreement have the same meaning as in the Purchase Agreement.

 

1.                                       ***

 

2.                                       ***

 

3.                                       ***

 

4.                                       ***

 

5.                                       ***

 

6.                                       ***

 

7.                                       ***

 

8.                                       ***

 

9.                                       ***

 

10.                                 ***

 

11.                                 Confidential Treatment.

 

Buyer understands that certain commercial and financial information contained in
this Letter Agreement and attachments hereto are considered by Boeing as
confidential.  Buyer agrees that it will treat this Letter Agreement and the
information contained herein as confidential and, except as otherwise required
by law, will not, without the prior written consent of Boeing, disclose this
Letter Agreement or any information contained herein to any other person or
entity.

 

If the foregoing correctly sets forth your understanding of our agreement with
respect to the matters treated above, please indicate your acceptance and
approval below.

 

Very truly yours,

 

 

 

 

 

THE BOEING COMPANY

 

 

 

 

 

By

      ***

 

 

 

 

Its

             Attorney-In-Fact

 

 

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Northwest Airlines, Inc.

6-1162-SKC-1150

Page 2

 

ACCEPTED AND AGREED TO this

 

 

 

 

Date:

        May 5, 2005

 

 

 

 

NORTHWEST AIRLINES, INC

 

 

 

 

 

By

      ***

 

 

 

 

Its

     President & CEO

 

 

***

 

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

6-1162-SKC-1151

 

Northwest Airlines, Inc.

2700 Lone Oak Parkway

Eagan, Minnesota 55121

 

Subject:

 

***

 

 

 

Reference:

 

Purchase Agreement No. 2924 (the Purchase Agreement) between The Boeing Company
(Boeing) and Northwest Airlines, Inc. (Buyer) relating to Model 787 aircraft
(the Aircraft)

 

This letter agreement (Letter Agreement) is entered into on the date below, and
amends and supplements the Purchase Agreement.  All terms used but not defined
in this Letter Agreement have the same meaning as in the Purchase Agreement.

 

***

2.             Confidential Treatment.

 

Buyer understands that certain commercial and financial information contained in
this Letter Agreement and attachments hereto are considered by Boeing as
confidential.  Buyer agrees that it will treat this Letter Agreement and the
information contained herein as confidential and, except as otherwise required
by law, will not, without the prior written consent of Boeing, disclose this
Letter Agreement or any information contained herein to any other person or
entity.

 

If the foregoing correctly sets forth your understanding of our agreement with
respect to the matters treated above, please indicate your acceptance and
approval below.

 

Very truly yours,

 

 

 

 

 

THE BOEING COMPANY

 

 

 

 

 

By

      ***

 

 

 

 

Its

             Attorney-In-Fact

 

 

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------


 

Northwest Airlines, Inc.

6-1162-SKC-1150

Page 2

 

 

ACCEPTED AND AGREED TO this

 

 

 

 

Date:

        May 5, 2005

 

 

 

 

 

 

 

NORTHWEST AIRLINES, INC

 

 

 

 

 

By

        ***

 

 

 

 

Its

       President & CEO

 

 

 

P.A. No. 2924

 

BOEING PROPRIETARY

 

--------------------------------------------------------------------------------